Exhibit 10.1

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

August 30, 2006

among

ARCH CAPITAL GROUP LTD.,

ARCH CAPITAL GROUP (U.S.) INC.,

Various Designated Subsidiary Borrowers,

The Lenders Party Hereto,

BARCLAYS BANK PLC,
THE BANK OF NEW YORK,
WACHOVIA BANK, N.A.,
CALYON, NEW YORK BRANCH
CITIBANK, N.A.,
ING BANK N.V., LONDON BRANCH
AND
LLOYDS TSB BANK PLC,
AS DOCUMENTATION AGENTS,

BANK OF AMERICA, N.A.,
as Syndication Agent

and

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

_______________________

J.P. MORGAN SECURITIES INC.,
and
BANC OF AMERICA SECURITIES LLC,
as Joint Bookrunners and Joint Lead Arrangers

 

 

$1,300,000,000


--------------------------------------------------------------------------------


 

Table of Contents

 

 

Page

 

 

 

ARTICLE I Definitions

 

1

 

 

 

Section 1.01. Defined Terms

 

1

Section 1.02. Classification of Loans and Borrowings

 

32

Section 1.03. Terms Generally

 

32

Section 1.04. Accounting Terms; GAAP

 

33

 

 

 

ARTICLE II The Credits

 

33

 

 

 

Section 2.01. Tranche 2 and Tranche 3 Commitments

 

33

Section 2.02. Loans and Borrowings

 

35

Section 2.03. Requests for Borrowings

 

35

Section 2.04. Funding of Borrowings

 

36

Section 2.05. Interest Elections

 

37

Section 2.06. Termination and Reduction of Tranche 1 Commitments

 

38

Section 2.07. Termination and Reduction of Tranche 2 Commitments

 

39

Section 2.08. Termination and Reduction of Tranche 3 Commitments

 

40

Section 2.09. Repayment of Loans; Evidence of Debt

 

40

Section 2.10. Prepayments; Additional Collateral

 

41

Section 2.11. Fees

 

45

Section 2.12. Interest

 

47

Section 2.13. Alternate Rate of Interest

 

48

Section 2.14. Increased Costs

 

49

Section 2.15. Break Funding Payments

 

50

Section 2.16. Taxes

 

50

Section 2.17. Payments Generally; Pro Rata Treatment; Sharing of Set-offs

 

52

Section 2.18. Mitigation Obligations; Replacement of Lenders

 

53

Section 2.19. Additional Tranche 1 Commitments

 

54

Section 2.20. Additional Designated Subsidiary Borrowers

 

56

Section 2.21. Removal of Designated Subsidiary Borrowers

 

56

 

 

 

ARTICLE IIIA Tranche 1 Letters of Credit

 

57

 

 

 

Section 3A.01. Tranche 1 Letters of Credit

 

57

Section 3A.02. Tranche 1 Letter of Credit Requests

 

59

Section 3A.03. Agreement to Repay Tranche 1 Letter of Credit Drawings

 

60

Section 3A.04. Increased Costs

 

60

Section 3A.05. Tranche 1 Letter of Credit Expiration Extensions

 

61

Section 3A.06. Changes to Stated Amount

 

61

Section 3A.07. Representations and Warranties of Tranche 1 Lenders

 

62

Section 3A.08. Fronted Tranche 1 Letters of Credit

 

62

Section 3A.09. Agreement to Repay Fronted Tranche 1 Letter of Credit Drawings;
Fronting Fee

 

64

Section 3A.10. Defined Terms

 

65

Section 3A.11. Existing Tranche 1 Fronted Letters of Credit.

 

65

Section 3A.12. Existing Tranche 1 Several Letters of Credit

 

65

i


--------------------------------------------------------------------------------




 

ARTICLE IIIB Tranche 2 Letters of Credit

 

68

 

 

 

Section 3B.01. Tranche 2 Letters of Credit

 

68

Section 3B.02. Tranche 2 Letter of Credit Requests

 

70

Section 3B.03. Agreement to Repay Tranche 2 Letter of Credit Drawings

 

71

Section 3B.04. Increased Costs

 

72

Section 3B.05. Tranche 2 Letter of Credit Expiration Extensions

 

72

Section 3B.06. Changes to Stated Amount

 

72

Section 3B.07. Representations and Warranties of Tranche 2 Lenders

 

73

Section 3B.08. Fronted Tranche 2 Letters of Credit

 

73

Section 3B.09. Agreement to Repay Fronted Tranche 2 Letter of Credit Drawings;
Fronting Fee

 

76

Section 3B.10. Defined Terms

 

76

Section 3B.11. No Existing Tranche 2 Letters of Credit

 

76

 

 

 

ARTICLE IV Representations and Warranties

 

77

 

 

 

Section 4.01. Corporate Status

 

77

Section 4.02. Corporate Power and Authority

 

77

Section 4.03. No Contravention of Laws, Agreements or Organizational Documents

 

77

Section 4.04. Litigation and Contingent Liabilities

 

77

Section 4.05. Use of Proceeds; Margin Regulations

 

78

Section 4.06. Approvals

 

78

Section 4.07. Investment Company Act

 

78

Section 4.08. True and Complete Disclosure

 

78

Section 4.09. Financial Condition; Financial Statements

 

78

Section 4.10. Tax Returns and Payments

 

79

Section 4.11. Compliance with ERISA

 

80

Section 4.12. Subsidiaries

 

80

Section 4.13. Indebtedness

 

81

Section 4.14. Compliance with Statutes, etc.

 

81

Section 4.15. Insurance Licenses

 

81

Section 4.16. Insurance Business

 

81

Section 4.17. Security Documents

 

82

Section 4.18. No Section 32 Direction

 

82

 

 

 

ARTICLE V Conditions

 

82

 

 

 

Section 5.01. Restatement Effective Date

 

82

Section 5.02. Each Credit Event

 

85

 

 

 

ARTICLE VI Affirmative Covenants

 

86

 

 

 

Section 6.01. Information Covenants

 

86

Section 6.02. Books, Records and Inspections

 

90

Section 6.03. Insurance

 

90

Section 6.04. Payment of Taxes

 

90

 

ii


--------------------------------------------------------------------------------




 

Section 6.05. Maintenance of Existence

 

90

Section 6.06. Compliance with Statutes, etc.

 

91

Section 6.07. ERISA

 

91

Section 6.08. Maintenance of Property

 

92

Section 6.09. Maintenance of Licenses and Permits

 

92

Section 6.10. Financial Strength Ratings

 

92

Section 6.11. End of Fiscal Years; Fiscal Quarters

 

92

Section 6.12. Borrowing Base Requirement

 

92

Section 6.13. Further Assurances

 

92

 

 

 

ARTICLE VII Negative Covenants

 

93

 

 

 

Section 7.01. Changes in Business and Investments

 

93

Section 7.02. Consolidations, Mergers, Sales of Assets and Acquisitions

 

93

Section 7.03. Liens

 

95

Section 7.04. Indebtedness

 

97

Section 7.05. Issuance of Stock

 

97

Section 7.06. Dissolution

 

98

Section 7.07. Restricted Payments

 

98

Section 7.08. Transactions with Affiliates

 

98

Section 7.09. Maximum Parent Borrower Leverage Ratio

 

98

Section 7.10. Minimum Consolidated Tangible Net Worth

 

98

Section 7.11. Limitation on Certain Restrictions on Subsidiaries

 

99

Section 7.12. Private Act

 

100

 

 

 

ARTICLE VIII Events of Default

 

100

 

 

 

Section 8.01. Payments

 

100

Section 8.02. Representations, etc.

 

100

Section 8.03. Covenants

 

100

Section 8.04. Default under other Agreements

 

100

Section 8.05. Bankruptcy, etc.

 

101

Section 8.06. ERISA

 

102

Section 8.07. Judgments

 

102

Section 8.08. Insurance Licenses

 

102

Section 8.09. Guaranties

 

102

Section 8.10. Security Documents

 

102

Section 8.11. Change of Control

 

103

Section 8.12. Section 32 Direction

 

103

 

 

 

ARTICLE IX The Administrative Agent

 

103

 

 

 

Section 9.01. Appointment

 

103

Section 9.02. Administrative Agent in its Individual Capacity

 

104

Section 9.03. Exculpatory Provisions

 

104

Section 9.04. Reliance

 

104

 

iii


--------------------------------------------------------------------------------




 

Section 9.05. Delegation of Duties

 

105

Section 9.06. Resignation

 

105

Section 9.07. Non-Reliance

 

106

Section 9.08. Documentation Agents

 

106

 

 

 

ARTICLE X Miscellaneous

 

106

 

 

 

Section 10.01. Notices

 

106

Section 10.02. Waivers; Amendments

 

107

Section 10.03. Expenses; Indemnity; Damage Waiver

 

108

Section 10.04. Successors and Assigns

 

109

Section 10.05. Survival

 

113

Section 10.06. Counterparts; Integration; Effectiveness

 

114

Section 10.07. Severability

 

114

Section 10.08. Right of Setoff

 

114

Section 10.09. Governing Law; Jurisdiction; Consent to Service of Process

 

114

Section 10.10. WAIVER OF JURY TRIAL

 

115

Section 10.11. Headings

 

115

Section 10.12. Confidentiality

 

115

Section 10.13. Interest Rate Limitation

 

116

Section 10.14. Judgment Currency

 

117

Section 10.15. Calculations

 

117

Section 10.16. USA Patriot Act

 

118

 

 

 

ARTICLE XI Intermediate Holdings Guaranty

 

118

 

 

 

Section 11.01. The Guaranty

 

118

Section 11.02. Bankruptcy

 

119

Section 11.03. Nature of Liability

 

119

Section 11.04. Independent Obligation

 

119

Section 11.05. Authorization

 

120

Section 11.06. Reliance

 

121

Section 11.07. Subordination

 

121

Section 11.08. Waiver

 

121

 

 

 

ARTICLE XII Parent Borrower Guaranty

 

122

 

 

 

Section 12.01. The Guaranty

 

122

Section 12.02. Bankruptcy

 

122

Section 12.03. Nature of Liability

 

123

Section 12.04. Independent Obligation

 

123

Section 12.05. Authorization

 

123

Section 12.06. Reliance

 

124

Section 12.07. Subordination

 

124

Section 12.08. Waiver

 

124

Section 12.09. Payments

 

125

 

iv


--------------------------------------------------------------------------------




 

SCHEDULES:

 

 

 

 

 

Schedule 1.01

—

Liability Percentages

Schedule 2.01

—

Commitments

Schedule 3A.11

—

Existing Tranche 1 Fronted Letters of Credit

Schedule 3A.12

—

Existing Tranche 1 Several Letters of Credit

Schedule 4.09(c)

—

Financial Condition; Financial Statements

Schedule 4.12

—

Subsidiaries

Schedule 4.13

—

Indebteness

Schedule 4.15

—

Insurance Licenses

Schedule 7.02(b)

—

Consolidations, Mergers, Sales of Assets and Acquisitions

Schedule 7.03

—

Liens

Schedule 7.04(c)

—

Indebtedness

Schedule 7.05

—

Issuance of Stock

 

 

 

EXHIBITS:

 

 

 

 

 

Exhibit A

—

Form of Borrowing Request

Exhibit B-1

—

Form of Tranche 2 Note

Exhibit B-2

—

Form of Tranche 3 Note

Exhibit C-1

—

Form of Tranche 1 Letter of Credit Request

Exhibit C-2

—

Form of Tranche 2 Letter of Credit Request

Exhibit D

—

Form of Officers’ Certificate

Exhibit E

—

Form of Account Control Agreement

Exhibit F

—

Form of Security Agreement

Exhibit G-1

—

Form of Opinion of Borrower’s Special U.S.Counsel

Exhibit G-2

—

Form of Opinion of Borrower’s Special Bermuda Counsel

Exhibit G-3

—

Form of Opinion of Missouri Counsel

Exhibit G-4

—

Form of Opinion of Nebraska Counsel

Exhibit G-5

—

Form of Opinion of Wisconsin Counsel

Exhibit G-6

—

Form of Opinion of English & Welsh Counsel

Exhibit H

—

Form of Assignment and Assumption

Exhibit I

—

Form of Additional Tranche 1 Commitment Agreement

Exhibit J

—

Form of Borrowing Base Certificate

Exhibit K

—

Form of DSB Assumption Agreement

Exhibit L

—

Form of Non-Continuing Lender Agreement

Exhibit M

 

Form of Committed Letter of Credit

v


--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF AUGUST 30, 2006, AMONG
ARCH CAPITAL GROUP LTD., ARCH CAPITAL GROUP (U.S.) INC., VARIOUS DESIGNATED
SUBSIDIARY BORROWERS PARTY HERETO, THE LENDERS PARTY HERETO, JPMORGAN CHASE
BANK, N.A., AS ADMINISTRATIVE AGENT, THE BANK OF NEW YORK, AS COLLATERAL AGENT,
BANK OF AMERICA, N.A., AS SYNDICATION AGENT, AND BARCLAYS BANK PLC, THE BANK OF
NEW YORK, WACHOVIA BANK, N.A., CALYON, NEW YORK BRANCH, CITIBANK, N.A., ING BANK
N.V., LONDON BRANCH AND LLOYDS TSB BANK PLC, AS DOCUMENTATION AGENTS.

WHEREAS, the Parent Borrower, certain of the Designated Subsidiary Borrowers,
the Existing Lenders and JPMorgan Chase Bank, N.A., as Administrative Agent, are
parties to an Amended and Restated Credit Agreement, dated as of November 29,
2005 (as the same has been amended, modified or supplemented to, but not
including, the Restatement Effective Date, the “Existing Credit Agreement”); and

WHEREAS, subject to and on the terms and conditions set forth herein, (i) the
parties hereto wish to amend and restate the Existing Credit Agreement in its
entirety in the form of this Agreement, and (ii) the Lenders are willing to make
available to the Parent Borrower and the Designated Subsidiary Borrowers the
credit facilities provided herein;

NOW, THEREFORE, the Parent Borrower, the Designated Subsidiary Borrowers, the
Lenders and the Administrative Agent agree that, on the Restatement Effective
Date, the Existing Credit Agreement shall be and is hereby amended and restated
in its entirety as follows:


ARTICLE I

DEFINITIONS


SECTION 1.01.  DEFINED TERMS.  AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS
HAVE THE MEANINGS SPECIFIED BELOW:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Account Control Agreement” means the Third Amended and Restated Account Control
Agreement, substantially in the form of Exhibit E, dated as of the date of this
Agreement, among The Bank of New York, as Custodian, the Grantors (as defined in
the Security Agreement) from time to time party thereto and the Collateral
Agent, as amended, restated, modified and supplemented and as in effect from
time to time.

“Acquired Indebtedness” means Indebtedness of the Parent Borrower or a
Subsidiary of the Parent Borrower acquired pursuant to an acquisition not
prohibited under this Agreement (or Indebtedness assumed at the time of such
acquisition of an asset securing such Indebtedness), provided that such
Indebtedness was not incurred in connection with, or in anticipation or
contemplation of, such acquisition.


--------------------------------------------------------------------------------


 

“Additional Tranche 1 Commitment” means, for each Additional Tranche 1 Lender,
any commitment provided by such Additional Tranche 1 Lender pursuant to Section
2.19, in such amount as agreed to by such Additional Tranche 1 Lender in the
respective Additional Tranche 1 Commitment Agreement; provided that on the
Additional Tranche 1 Commitment Date upon which an Additional Tranche 1
Commitment of any Additional Tranche 1 Lender becomes effective, such Additional
Tranche 1 Commitment of such Additional Tranche 1 Lender shall (x) in the case
of an existing Tranche 1 Lender be added to (and thereafter become a part of)
the existing Tranche 1 Commitment of such existing Tranche 1 Lender for all
purposes of this Agreement as contemplated by Section 2.19 and (y) in the case
of a new Tranche 1 Lender, be converted to a Tranche 1 Commitment and become a
Tranche 1 Commitment for all purposes of this Agreement as contemplated by
Section 2.19.

“Additional Tranche 1 Commitment Agreement” means an Additional Tranche 1
Commitment Agreement substantially in the form of Exhibit I (appropriately
completed).

“Additional Tranche 1 Commitment Date” means each date upon which an Additional
Tranche 1 Commitment under an Additional Tranche 1 Commitment Agreement becomes
effective as provided in Section 2.19.

“Additional Tranche 1 Lender” has the meaning provided in Section 2.19.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Advance Rate” means, for any category of Cash or obligation or investment
specified below in the column entitled “Cash and Eligible Securities” (other
than Cash, the “Eligible Securities”), the percentage set forth opposite such
category of Cash or Eligible Securities below in the column entitled “Advance
Rate” and, in each case, subject to the original term to maturity criteria set
forth therein:

2


--------------------------------------------------------------------------------




 

Cash and Eligible Securities:

 

Advance Rate:

 

Cash:

 

U.S. Dollars.

 

 

 

100%


Time Deposits, CDs, Money Market Deposits and Money Market Mutual Funds:



Time deposits, certificates of deposit and money market deposits of any
commercial bank incorporated in the United States with a rating of at least
(i) AA- from Standard & Poor’s Ratings Services (“S&P”) and (ii) Aa3 from
Moody’s Investors Service, Inc. (“Moody’s”) and maturing within two years from
the date of determination.  Money market mutual funds with institutions not
affiliated with the Lenders with same-day liquidity and with a rating of (i) AAA
from S&P or (ii) Aaa from Moody’s or (iii) “1” by the NAIC Securities Valuation
Office.

 

 

 

90%


U.S. Government Securities:



Securities issued or directly and fully guaranteed or insured by the United
States or any agency or instrumentality thereof (provided that the full faith
and credit of the United States is pledged in support thereof).

 

With maturities of (x) two years or less from the date of determination, 95%,
(y) more than two years to ten years from the date of determination, 90% and (z)
more than ten years from the date of determination, 85%


Investment Grade Municipal Bonds Level I:



Municipal bonds rated (i) AAA from S&P and (ii) Aaa from Moody’s and maturing
within ten years from the date of determination.

 

 

 

90%


Investment Grade Municipal Bonds Level II:



Municipal bonds rated at least (i) BBB+ from S&P and (ii) Baa1 from Moody’s and
maturing within ten years from the date of determination or at least (i) BBB+
from S&P or (ii) Baa1 from Moody’s if such bond is rated by either S&P or
Moody’s, but not both.

 

 

 

85%


Investment Grade Nonconvertible Corporate Bonds Level I:



Nonconvertible corporate bonds rated at least (i) AA- from S&P and (ii) Aa3 from
Moody’s, and which are traded publicly.  

 

 

With maturities of (x) two years or less from the date of determination, 90% and
(y) more than two years to ten years from the date of determination, 85%


Investment Grade Nonconvertible Corporate Bonds Level II:



Nonconvertible corporate bonds rated at least (i) BBB+ from S&P and (ii) Baa1
from Moody’s which are traded publicly, or rated at least Baa1 from Moody’s, or
at least BBB+ from S&P, if such bond is rated by either S&P or Moody’s, but not
both.

 

 

 

80%

 

3


--------------------------------------------------------------------------------




 

Cash and Eligible Securities:

 

Advance Rate:

 

Commercial Paper:



Commercial paper issued by any entity organized in the United States rated at
least (i) A-1 or the equivalent thereof by S&P and (ii) P-1 or the equivalent
thereof by Moody’s and maturing not more than one year after the date of
determination.

 

 

 

90%


Agency Securities:



(i) Single-class mortgage participation certificates in book-entry form backed
by single-family residential mortgage loans, the full and timely payment of
interest at the appli­cable certificate rate and the ultimate collection of
principal of which are guaranteed by the Federal Home Loan Mortgage Corporation
(excluding REMIC or other multi-class pass-through certificates, collateralized
mortgage obligations, pass-through certificates backed by adjustable rate
mortgages, securities paying interest or prin­cipal only and similar derivative
securities); (ii) single-class mortgage pass-through certificates in book-entry
form backed by single-family residential mortgage loans, the full and timely
payment of interest at the applicable certificate rate and ultimate collection
of principal of which are guaranteed by the Federal National Mortgage
Association (excluding REMIC or other multi-class pass-through certificates,
pass-through certificates backed by adjustable rate mortgages, collateral­ized
mort­gage obli­ga­tions, securities paying interest or principal only and
similar derivative securi­ties); and (iii) single-class fully modified
pass-through certificates in book-entry form backed by single-family residential
mortgage loans, the full and timely payment of prin­cipal and interest of which
is guaranteed by the Government National Mortgage Association (excluding REMIC
or other multi-class pass-through certificates, collateralized mortgage
obligations, pass-through certificates backed by adjustable rate mortgages,
securities paying interest or principal only and similar derivatives
securities).

 

 

 

With maturities from the date of determination of (x) two years or less from the
date of determination, 95%, (y) more than two years and less than ten years from
the date of determination, 90% and (z) more than ten years from the date of
determination, 85%


Asset-Backed Securities:



Asset-backed securities rated (i) AAA by S&P and (ii) Aaa by Moody’s,

provided that (x) such securities are backed by credit card receivables,
automobile loans or utility charges (as in Rate Reduction Bonds) and have a
remaining maturity of 10 years or less and (y) asset-backed securities will not
constitute Eligible Securities if they are certificated securities that cannot
be paid or delivered by book entry (and all asset-backed securities issued by an
issuer incorporated in the United States of America must be capable of
settlement through DTC).

 


85%


Supranational Securities

 

Securities issued or backed by the International Bank for Reconstruction &
Development, European Bank for Reconstruction & Development, Inter American
Development Bank, International Monetary Fund, European Investment Bank, Asian
Development Bank, African Development Bank and Nordic Development Bank as long
as the credit ratings are AAA by S&P and Aaa by Moody’s.

 

With maturities of (x) two years or less from the date of determination, 95%,
(y) more than two years to ten years from the date of determination, 90% and (z)
more than ten years from the date of determination, 85%

 

4


--------------------------------------------------------------------------------




 

Cash and Eligible Securities:

 

Advance Rate:


G7 Government Securities

 

Securities issued or backed by Canada, the Federal Republic of Germany, Republic
of France, Republic of Italy, United Kingdom, Austria, Spain, Belgium, Japan and
the Netherlands.  In addition, the credit ratings must be at or above AA- by S&P
and Aa3 by Moody’s.

 

 


With maturities of (x) two years or less from the date of determination, 95%,
(y) more than two years to ten years from the date of determination, 90% and (z)
more than ten years from the date of determination, 85%


Other Securities:

 

All other cash, investments, obligations or securities

 

 

0%

 

Notwithstanding the foregoing, (A) the value of Eligible Securities at any time
shall be determined based on the Borrowing Base Report (as defined in the
Security Agreement) then most recently delivered by the Custodian to the
Collateral Agent, (B) if any single corporate issuer (or any Affiliate thereof)
represents more than 10% of the aggregate value of all Cash and Eligible
Securities of the aggregate amount of all Borrowing Bases, the excess over 10%
shall be excluded (with such exclusion being allocated in equal parts to each
Borrowing Base at such time), (C) no more than 10% of all corporate bonds
constituting Eligible Securities under Investment Grade Nonconvertible Corporate
Bonds Level II shall at any time be rated lower than A from S&P or lower than A2
from Moody’s and (D) the weighted average rating of all corporate bonds
constituting Eligible Securities under both Investment Grade Nonconvertible
Corporate Bonds Level I and Investment Grade Nonconvertible Corporate Bonds
Level II shall at all times be rated at least (x) AA from S&P and (y) Aa2 from
Moody’s.

“AESIC” means Arch Excess & Surplus Insurance Company, a corporation organized
under the laws of Nebraska.

“Affected Loans” has the meaning provided in Section 2.10(m).

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agents” means the Administrative Agent, the Collateral Agent, the Custodian and
the Syndication Agent.

“Agreement” means this Credit Agreement, as modified, supplemented, amended,
restated (including any amendment and restatement hereof), extended or renewed
from time to time.

“AIC” means Arch Insurance Company, a corporation organized under the laws of
Missouri.

5


--------------------------------------------------------------------------------




 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1%.  Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.

“Alternate Currency” means each of Euros and Pounds Sterling and, in the case of
Letters of Credit only, Canadian Dollars.

“Alternate Currency Letter of Credit” means any Letter of Credit to the extent
denominated in an Alternate Currency.

“Alternate Currency Letter of Credit Outstandings” means Letter of Credit
Outstandings in respect of an Alternate Currency Letter of Credit.

“Alternate Currency Letter of Credit Sublimit” means $200,000,000.

“Alternate Currency Loan” means a Tranche 2 Loan that is denominated in an
Alternate Currency.

“Alternate Currency Loan Sublimit” means $200,000,000.

“Alternative Re Holdings” means Alternative Re Holdings Limited, a company
organized under the laws of Bermuda.

“Applicable Grace Period” means two Business Days.

“Applicable Insurance Regulatory Authority” means, when used with respect to any
Regulated Insurance Company, (x) the insurance department or similar
administrative authority or agency located in each state or jurisdiction
(foreign or domestic) in which such Regulated Insurance Company is domiciled or
(y) to the extent asserting regulatory jurisdiction over such Regulated
Insurance Company, the insurance department, authority or agency in each state
or jurisdiction (foreign or domestic) in which such Regulated Insurance Company
is licensed, and shall include any Federal or national insurance regulatory
department, authority or agency that may be created and that asserts regulatory
jurisdiction over such Regulated Insurance Company.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by the sum of such Lender’s Commitments.  If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments.

“Applicable Rate” means, for any day:

(a)           with respect to any Tranche 1 Letter of Credit Fee and any Tranche
1 Facility Fee, for any Margin Adjustment Period, from and after any Start Date
to and including the corresponding End Date, the respective percentage per annum
set forth below opposite the respective Level (i.e., Level 1, Level 2 or Level
3, as the case may be) indicated to have been

6


--------------------------------------------------------------------------------




achieved on the applicable Test Date for such Start Date (as shown in the
respective officer’s certificate delivered pursuant to Section 6.01(c)):

 

 

Level 1:

 

Level 2:

 

Level 3:

 

Parent Borrower
Leverage
Ratio

 

less than or
equal to
0.20:1.00

 

greater than
0.20:1.00 and less
than or equal to
0.25:1.00

 

greater than
0.25:1.00

 

Letter of Credit Fee

 

0.165

%

0.195

%

0.250

%

Facility Fee

 

0.060

%

0.080

%

0.100

%

 

(b)           with respect to any Tranche 2 Letter of Credit Fee, interest on
any Tranche 2 Loan or Tranche 3 Loan, any Tranche 2 Facility Fee or Tranche 3
Facility Fee, or any Tranche 2 Utilization Fee or Tranche 3 Utilization Fee, for
any Margin Adjustment Period, from and after any Start Date to and including the
corresponding End Date, the respective percentage per annum set forth below
opposite the respective Level (i.e., Level 1, Level 2 or Level 3, as the case
may be) indicated to have been achieved on the applicable Test Date for such
Start Date (as shown in the respective officer’s certificate delivered pursuant
to Section 6.01(c)):

 

Level 1:

 

Level 2:

 

Level 3:

 

Parent Borrower
Leverage
Ratio

 

less than or
equal to
0.20:1.00

 

greater than
0.20:1.00 and less
than or equal to
0.25:1.00

 

greater than
0.25:1.00

 

Letter of Credit Fee and Applicable Rate for LIBOR Loans

 

0.275

%

0.325

%

0.375

%

Applicable Rate for ABR Loans

 

0.00

%

0.00

%

0.00

%

Facility Fee

 

0.075

%

0.100

%

0.125

%

Utilization Fee

 

0.100

%

0.100

%

0.100

%

 

Notwithstanding the foregoing, (i) if the Parent Borrower fails to deliver the
financial statements required to be delivered pursuant to Section 6.01(a) or (b)
(accompanied by the officer’s certificate required to be delivered pursuant to
Section 6.01(c) showing the applicable Parent Borrower Leverage Ratio on the
relevant Test Date) on or prior to the respective date required by such
Sections, then Level 3 pricing shall apply until such time, if any, as the
financial statements required as set forth above and the accompanying officer’s
certificate have been delivered showing the pricing for the respective Margin
Adjustment Period is at a level below Level 3 (it being understood that, in the
case of any late delivery of the financial statements and officer’s certificate
as so required, any reduction in the Applicable Rate shall apply only from and
after the date of the delivery of the complying financial statements and
officer’s certificate);

7


--------------------------------------------------------------------------------




(ii) except when clause (iii) below is applicable, Level 1 pricing shall apply
for the period from the Restatement Effective Date to the date of the delivery
of the Parent Borrower’s consolidated financial statements (and related
officer’s certificate) in respect of its fiscal quarter ending December 31,
2005; and (iii) Level 3 pricing shall apply at all times when any Event of
Default is in existence.

“Approved Fund” has the meaning assigned to such term in Section 10.04(b).

“ARC” means Arch Reinsurance Company, a corporation organized under the laws of
Nebraska.

“Arch Europe” means Arch Insurance Company (Europe) Limited, a private company
limited by shares incorporated under the laws of England and Wales.

“Arch Shareholder Group” means Warburg Pincus (Bermuda) Private Equity VIII,
L.P., Warburg Pincus (Bermuda) International Partners, L.P., Warburg Pincus
Netherlands International Partners I, C.V., HFCP IV (Bermuda), L.P., H&F
International Partners IV-A (Bermuda), L.P., H&F International Partners IV-B
(Bermuda), L.P. and H&F Executive Fund IV (Bermuda), L.P.

“ARL” means Arch Reinsurance Ltd., a corporation organized under the laws of
Bermuda.

“ASIC” means Arch Specialty Insurance Company, a corporation organized under the
laws of Wisconsin.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit H or any other form approved by the Administrative Agent.

“Associated Cost Rate” means, with respect to any Interest Period for Pounds
Sterling Loans or Euro Loans, the amount (expressed as a percentage rate per
annum, rounded up to the nearest four decimal places, as determined by the
Administrative Agent on the first day of such Interest Period) required to
compensate the Lenders lending from facility offices in the United Kingdom for
the portion of the cost of each such Lender of complying with the cash ratio and
special deposit requirements of the Bank of England and/or capital adequacy
requirements and banking supervision or other fees imposed by the United Kingdom
Financial Services Authority, which, in the reasonable determination of such
Lender, is attributable to such Loans made by such Lender from its facility
office in the United Kingdom and outstanding during such Interest Period.

“Authorized Officer” means, as to any Person, the chief executive officer, the
chief financial officer, the controller, the president, any vice president, the
secretary or any other officer of such Person duly authorized by such Person to
act on behalf of such Person hereunder and under the other Credit Documents.

“Bankruptcy Code” has the meaning provided in Section 8.05.

8


--------------------------------------------------------------------------------




“Bermuda Companies Law” means the Companies Act 1981 of Bermuda and other
relevant Bermuda law.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means each of the Parent Borrower and each Designated Subsidiary
Borrower.

“Borrowing” means Loans of the same Tranche and Type made, converted or
continued on the same date and, in the case of LIBOR Loans, as to which a single
Interest Period is in effect.

“Borrowing Base” means, at any time, and in respect of each Designated
Subsidiary Borrower, the aggregate amount of Cash and Eligible Securities held
in the Collateral Accounts applicable to such Designated Subsidiary Borrower
under the Security Agreement at such time multiplied in each case by the
respective Advance Rates for Cash and such Eligible Securities; provided that
all Cash and Eligible Securities in respect of any Borrowing Base shall only be
included in such Borrowing Base to the extent same are subject to a first
priority perfected security interest in favor of the Collateral Agent pursuant
to the Security Documents.

“Borrowing Base Certificate” means a Borrowing Base Certificate substantially in
the form of Exhibit J.

“Borrowing Request” means a request by any Tranche 2/3 Borrower for a Borrowing
in accordance with Section 2.03.

“Business Day” means (i) for all purposes other than as covered by clauses (ii)
and (iii) below, any day excluding Saturday, Sunday and any day which shall be
in the City of New York a legal holiday or a day on which banking institutions
are authorized by law or other governmental actions to close and (ii) with
respect to all notices and determinations in connection with, and payments of
principal and interest on, LIBOR Loans, any day which is a Business Day
described in clause (i) and which is also a day for trading by and between banks
in the London interbank market and, with respect to any notices or
determinations in respect of Euros, which is customarily a “Business Day” for
such notices or determinations.

“Canadian Dollars” means freely transferable lawful money of Canada.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Cash Equivalents” means, as to any Person, (i) securities issued or directly
and fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having

9


--------------------------------------------------------------------------------




maturities of not more than one year from the date of acquisition, (ii) time
deposits and certificates of deposit of any commercial bank having, or which is
the principal banking subsidiary of a bank holding company organized under the
laws of the United States, any State thereof, the District of Columbia or any
foreign jurisdiction having, capital, surplus and undivided profits aggregating
in excess of $200,000,000, with maturities of not more than one year from the
date of acquisition by such Person, (iii) commercial paper rated at least A-1 or
the equivalent thereof by S&P or at least P-1 or the equivalent thereof by
Moody’s and in each case maturing not more than one year after the date of
acquisition by such Person, and (iv) investments in money market funds
substantially all of whose assets are comprised of securities of the types
described in clauses (i) through (iii) above.

“Change in Control” means (a) any Person or group of Persons (as used in
Sections 13 and 14 of the Securities Exchange Act of 1934 and the rules and
regulations thereunder), other than one or more Permitted Holders, shall have
become the beneficial owner (as defined in rules promulgated by the SEC) of more
than 35% of the voting securities of the Parent Borrower, (b) the occupation of
a majority of the seats (other than vacant seats) of the board of directors of
the Parent Borrower by Persons who are neither (i) nominated by the board of
directors of the Parent Borrower nor (ii) appointed by directors so nominated or
(c) the Parent Borrower shall cease to own, directly or indirectly, 100% of the
Equity Interests of any Designated Subsidiary Borrower or Intermediate Holdings.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.14(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement.

“Charges” has the meaning provided in Section 10.13.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral Account” has the meaning provided in the Security Agreement.

“Collateral Agent” has the meaning provided in the Security Agreement.

“Commitment” means each Tranche 1 Commitment, each Tranche 2 Commitment and each
Tranche 3 Commitment.

“Commitment Expiration Date” means August 30, 2011.

“Consolidated Indebtedness” means, as of any date of determination, (i) all
Indebtedness of the Parent Borrower and its Subsidiaries which at such time
would appear on the liability side of a balance sheet of such Persons prepared
on a consolidated basis in accordance with GAAP plus (ii) any Indebtedness for
borrowed money of any other Person (other than the Parent Borrower or any of its
Subsidiaries) as to which the Parent Borrower and/or any of its Subsidiaries has
created a Guarantee (but only to the extent of such Guarantee).  For the

10


--------------------------------------------------------------------------------




avoidance of doubt, “Consolidated Indebtedness” shall not include any Guarantees
of any Person under or in connection with letters of credit or similar
facilities so long as no unreimbursed drawings or payments have been made in
respect thereof.

“Consolidated Net Income” means, for any Person, for any period, net income (or
loss) after income taxes of the such Person and its Subsidiaries for such
period, determined on a consolidated basis in accordance with GAAP.

“Consolidated Net Worth” means, for any Person, as of any date of determination,
the Net Worth of such Person and its Subsidiaries determined on a consolidated
basis in accordance with GAAP after appropriate deduction for any minority
interests in Subsidiaries.

“Consolidated Tangible Net Worth” means, for any Person, as of the date of any
determination, Consolidated Net Worth of such Person and its Subsidiaries on
such date less the amount of all intangible items included therein, including,
without limitation, goodwill, franchises, licenses, patents, trademarks, trade
names, copyrights, service marks, brand names and write-ups of assets.

“Consolidated Total Capital” means, as of any date of determination, the sum of
(i) Consolidated Indebtedness and (ii) Consolidated Net Worth of the Parent
Borrower at such time.

“Control” means the possession, directly or indirectly, of the power (i) to vote
10% or more of the securities having ordinary voting power for the election of
directors of such corporation or (ii) to direct or cause the direction of the
management or policies of a Person, whether through the ability to exercise
voting power, by contract or otherwise.  “Controlling” and “Controlled” have
meanings correlative thereto.

“Credit Documents” means this Agreement, each Note, each Assignment and
Assumption, each Security Document and all other documents, instruments and
agreements entered into in connection herewith or therewith.

“Credit Event” means the making of any Loan or the issuance of any Letter of
Credit (or any increase of the Stated Amount thereof).

“Credit Party” means each Borrower and Intermediate Holdings.

“Credit Protection Agreement” means any OTC arrangement designed to transfer
credit risk from one party to another, including credit default swaps
(including, without limitation, single name, basket and first-to-default swaps),
total return swaps and credit-linked notes.

“Custodian” has the meaning provided in the Security Agreement and in the
Account Control Agreement.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

11


--------------------------------------------------------------------------------




“Designated Subsidiary Borrower” means each of ARC, ARL, AIC, WDCIC, ASIC, AESIC
and Arch Europe and each Person which is designated as an additional Designated
Subsidiary Borrower after the Restatement Effective Date in accordance with
Section 2.20 (in each case, unless otherwise removed as such in accordance with
Section 2.21).

“Dispositions” has the meaning provided in Section 7.02(b).

“Dividends” has the meaning provided in Section 7.07.

“Documentation Agents” means each of Barclays Bank plc, The Bank of New York,
Wachovia Bank, N.A., Calyon, New York Branch, Citibank, N.A., ING Bank N.V.,
London Branch and Lloyds TSB Bank plc each in its capacity as a documentation
agent under this Agreement.

“Dollar Equivalent” means, at any time for the determination thereof in
accordance with Section 10.15, the amount of Dollars which could be purchased
with the amount of the relevant Alternate Currency involved in such computation
at the spot exchange rate therefor as quoted by the Administrative Agent as of
11:00 a.m. (London time) on the date two Business Days prior to the date of any
determination thereof for purchase on such date.

“Dollar Loans” means Loans denominated in Dollars.

“Dollars” or “$” refers to lawful money of the United States of America.

“DSB Assumption Agreement” means an assumption agreement in the form of Exhibit
K.

“Eligible Securities” has the meaning provided in the definition of “Advance
Rates.”

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“End Date” means, with respect to any Margin Adjustment Period, the last day of
such Margin Adjustment Period.

“Environmental Law” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Parent Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment

12


--------------------------------------------------------------------------------




or (e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time and the regulations promulgated and rulings issued
thereunder.  Section references to ERISA are to ERISA, as in effect at the date
of this Agreement and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.

“ERISA Affiliate” means any corporation or trade or business which is a member
of the same controlled group of corporations (within the meaning of Section
414(b) of the Code) as the Parent Borrower or any of its Subsidiaries or is
under common control (within the meaning of Section 414(c) of the Code) with the
Parent Borrower or any of its Subsidiaries.

“Euro” or “€” refers to the lawful currency of the Participating Member States,
and when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to Euro-LIBOR.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Euro-LIBOR” means, with respect to any Euro Borrowing for any Interest Period,
the rate appearing on Page 3750 (or other appropriate page if the relevant
currency does not appear on such page) of the Dow Jones Market Service (or on
any successor or substitute page or pages of such Service, or any successor to
or substitute for such Service, providing rate quotations comparable to those
currently provided on such page or pages of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to deposits in Euros in the London interbank market)
at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for deposits in Euros with a
maturity comparable to such Interest Period.  In the event that such rate is not
available at such time for any reason, then “Euro-LIBOR” with respect to such
Euro Borrowing for such Interest Period shall be the rate at which deposits in
Euros of €5,000,000 and for a maturity comparable to such Interest Period are
offered by the Administrative Agent.

13


--------------------------------------------------------------------------------




“Event of Default” has the meaning assigned to such term in Article VIII.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender, or
any other recipient of any payment to be made by or on account of any obligation
of any Borrower hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income or net profits by any jurisdiction under the laws of which
such recipient is organized or in which its principal office is located or, in
the case of any Lender, in which its applicable lending office is located, (b)
any branch profits taxes imposed by the United States of America or any similar
tax imposed by any other jurisdiction in which the recipient is located and (c)
in the case of a Foreign Lender (other than an assignee pursuant to a request by
a Borrower under Section 2.18(b)), any withholding tax that is imposed on
amounts payable to such Foreign Lender at the time such Foreign Lender becomes a
party to this Agreement (or designates a new lending office) or is attributable
to such Foreign Lender’s failure to comply with Section 2.16(e), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 2.16(a).

“Existing Credit Agreement” has the meaning provided in the first recital of
this Agreement.

“Existing Lenders” means each “Lender” under and as defined in the Existing
Credit Agreement.

“Existing Senior Notes” means the Parent Borrower’s 7.35% senior notes due 2034,
issued pursuant to that certain Indenture, dated as of May 4, 2004, among the
Parent Borrower, as issuer, and JPMorgan Chase Bank, N.A. (formerly known as
JPMorgan Chase Bank), as trustee, as in effect on the Restatement Effective Date
and as the same may be amended, restated, modified and/or supplemented from time
to time in accordance with the terms hereof and thereof.

“Existing Tranche 1 Fronted Letters of Credit” has the meaning provided in
Section 3A.11.

“Existing Tranche 1 Several Letters of Credit” has the meaning provided in
Section 3A.12.

“Facility Fees” means, collectively, the Tranche 1 Facility Fee, the Tranche 2
Facility Fee and the Tranche 3 Facility Fee.

“Facility-wide Liability Percentage” means the percentages set forth on Part III
of Schedule 1.01.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received

14


--------------------------------------------------------------------------------




by the Administrative Agent from three Federal funds brokers of recognized
standing selected by it.

“Final Maturity Date” means the date when the Commitment Expiration Date has
occurred, all Letters of Credit have expired or terminated and all amounts owing
hereunder have been paid in full.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of any Borrower.

“Foreign Lender” means, as to any Borrower, any Lender that is organized under
the laws of a jurisdiction other than that in which such Borrower is located. 
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“Foreign Pension Plan” means any plan, fund (including, without limitation, any
superannuation fund) or other similar program established or maintained outside
the United States of America by the Parent Borrower or any one or more of its
Subsidiaries primarily for the benefit of employees of the Parent Borrower or
such Subsidiaries residing outside the United States of America, which plan,
fund or other similar program provides, or results in, retirement income, a
deferral of income in contemplation of retirement or payments to be made upon
termination of employment, and which plan is not subject to ERISA or the Code.

“Fronted Letters of Credit” means, collectively, Fronted Tranche 1 Letters of
Credit and Fronted Tranche 2 Letters of Credit.

“Fronted Tranche 1 Letter of Credit” has the meaning provided in Section
3A.08(a).

“Fronted Tranche 1 Unpaid Drawing” has the meaning provided in Section 3A.09(a).

“Fronted Tranche 2 Letter of Credit” has the meaning provided in Section
3B.08(a).

“Fronted Tranche 2 Unpaid Drawing” has the meaning provided in Section 3B.09(a).

“Fronting Lender” means JPMorgan Chase Bank, N.A., its successors or assigns,
and any other Lender reasonably acceptable to the Administrative Agent (or their
respective Affiliates) which is requested by the Parent Borrower and which
agrees in its sole discretion, in writing, to issue Fronted Letters of Credit
hereunder pursuant to Section 3A.08 or 3B.08; provided that no Fronting Lender
shall be required to issue more than an aggregate Stated Amount of all Fronted
Letters of Credit issued by such Fronting Lender as has been separately agreed
upon by such Fronting Lender and the Parent Borrower in writing.

“Fronting Tranche 1 Participant” has the meaning provided in Section 3A.08(b).

15


--------------------------------------------------------------------------------




“Fronting Tranche 2 Participant” has the meaning provided in Section 3B.08(b).

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation
guaranteeing or intended to guarantee any Indebtedness, leases, dividends or
other obligations (“primary obligations”) of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, including, without
limitation, any obligation of such Person, whether or not contingent, (a) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (b) to advance or supply funds (i) for the purchase
or payment of any such primary obligation or (ii) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (d) otherwise to assure or hold harmless the owner of such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee shall not include (x) endorsements of instruments for deposit or
collection in the ordinary course of business or (y) obligations of any
Regulated Insurance Company under Insurance Contracts, Reinsurance Agreements or
Retrocession Agreements.  The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof (assuming such
Person is required to perform thereunder) as determined by such Person in good
faith.

“Guaranteed Creditors” means and includes each of the Administrative Agent, the
Collateral Agent, the Custodian, the Lenders, the Fronting Lenders and the
Issuing Agent.

“Guaranteed Obligations” means (i) for purposes of Article XI, all reimbursement
obligations and Unpaid Drawings with respect to Letters of Credit issued for the
account of any Designated Subsidiary Borrower other than ARL and Arch Europe
(collectively, the “Guaranteed Parties” and each, a “Guaranteed Party”),
together with all interest on such reimbursement obligations and Unpaid Drawings
accruing before and after the filing of any insolvency proceeding and all the
other obligations (including obligations which, but for the automatic stay under
Section 362(a) of the Bankruptcy Code, would become due) and liabilities
(including, without limitation, indemnities, fees and interest thereon) of any
Guaranteed Party to any Lender, the Administrative Agent, the Fronting Lenders
and the Issuing Agent now existing or hereafter incurred under, arising out of
or in connection with, this Agreement and each other Credit Document pursuant to
which any Guaranteed Party is a party and the due performance and compliance by
any such Guaranteed Party with all the terms, conditions and agreements
contained in this Agreement and each such other Credit Document and (ii) for
purposes of

16


--------------------------------------------------------------------------------




Article XII, all reimbursement obligations and Unpaid Drawings with respect to
Letters of Credit issued for the account of Arch Europe, together with all
interest on such reimbursement obligations and Unpaid Drawings accruing before
and after the filing of any insolvency proceeding and all the other obligations
(including obligations which, but for the automatic stay under Section 362(a) of
the Bankruptcy Code, would become due) and liabilities (including, without
limitation, indemnities, fees and interest thereon) of Arch Europe to any
Lender, the Administrative Agent, the Fronting Lenders and the Issuing Agent now
existing or hereafter incurred under, arising out of or in connection with, this
Agreement and each other Credit Document pursuant to which Arch Europe is a
party and the due performance and compliance by Arch Europe with all the terms,
conditions and agreements contained in this Agreement and each such other Credit
Document.

“Guaranteed Party” has the meaning provided in the definition of “Guaranteed
Obligations.”

“Guarantor” means (i) Intermediate Holdings with respect to ARC, AIC, WDCIC,
ASIC and AESIC and (ii) the Parent Borrower solely with respect to Arch Europe .

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedging Agreements” means any foreign exchange contracts, currency swap
agreements, commodity price hedging arrangements or other similar arrangements,
or arrangements designed to protect against fluctuations in the currency values.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services, (e) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
provided that the amount of Indebtedness of such Person shall be the lesser of
(A) the fair market value of such property at such date of determination
(determined in good faith by the Parent Borrower) and (B) the amount of such
Indebtedness of such other Person, (f) all Guarantees by such Person of
Indebtedness of others, (g) all Capital Lease Obligations of such Person, (h)
all obligations of such Person under Interest Rate Protection Agreements,
Hedging Agreements and Credit Protection Agreements, and (i) all reimbursement
obligations of such Person in respect of letters of credit, letters of guaranty,
bankers’ acceptances and similar credit transactions.  The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that

17


--------------------------------------------------------------------------------




such Person is not liable therefor.  For the avoidance of doubt, Indebtedness
shall not include (v) trade payables (including payables under insurance
contracts and reinsurance payables) and accrued expenses in each case arising in
the ordinary course of business, (w) obligations of Regulated Insurance
Companies with respect to Policies, (x) obligations arising under deferred
compensation plans of the Parent Borrower and its Subsidiaries in effect on the
date hereof or which have been approved by the board of directors of the Parent
Borrower, (y) obligations with respect to products underwritten by Regulated
Insurance Companies in the ordinary course of business, including insurance
policies, annuities, performance and surety bonds and any related contingent
obligations and (z) reinsurance agreements entered into by any Regulated
Insurance Company in the ordinary course of business.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning provided in Section 10.03(b).

“Information” has the meaning provided in Section 10.12.

“Initial First Amendment Effective Date” has the meaning provided in the First
Amendment dated as of April 18, 2006 to the Existing Credit Agreement,.

“Insignificant Subsidiary” means any Subsidiary, other than any Designated
Subsidiary Borrower or Intermediate Holdings, which has assets, earnings or
revenues which, if aggregated with the assets, earnings or revenues, as the case
may be, of all other Subsidiaries of the Parent Borrower with respect to which
an event described under Section 8.05 has occurred and is continuing, would have
assets, earnings or revenues, as the case may be, in an amount less than 10% of
the consolidated assets, earnings or revenues, as the case may be, of the Parent
Borrower and its Subsidiaries as of the end of the most recent fiscal quarter of
year of the Parent Borrower for which financial statements are available.

“Insurance Business” means one or more aspects of the business of selling,
issuing or underwriting insurance or reinsurance.

“Insurance Contract” means any insurance contract or policy issued by a
Regulated Insurance Company but shall not include any Reinsurance Agreement or
Retrocession Agreement.

“Insurance Licenses” has the meaning provided in Section 4.15.

“Interest Election Request” means a request by a Tranche 2/3 Borrower to convert
or continue a Borrowing in accordance with Section 2.05.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any LIBOR Loan,
the last day of the Interest Period applicable to the Borrowing of which such
Loan is a part and, in the case of a LIBOR Borrowing with an Interest Period of
more than three months’ duration, each day that would have been an Interest
Payment Date had successive Interest Periods of three months duration been
applicable to such Borrowing.

18


--------------------------------------------------------------------------------




“Interest Period” means, with respect to any LIBOR Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender with a Commitment in the respective
Tranche, nine or twelve months) thereafter, as the respective Tranche 2/3
Borrower may elect; provided, that (i) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, and (ii) any Interest Period pertaining to a LIBOR
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period.  For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Interest Rate Protection Agreement” means any interest rate swap agreement,
interest rate cap agreement, interest rate collar agreement, interest rate
hedging agreement, interest rate floor agreement, interest rate futures contract
traded on a nationally or internationally recognized exchange (including, but
not limited to, the Chicago Board of Trade, Chicago Mercantile Exchange, New
York Mercantile Exchange, New York Futures Exchange and London International
Financial Futures Exchange) or other similar agreement or arrangement.

“Intermediate Holdings” means Arch Capital Group (U.S.) Inc., a corporation
organized under the laws of Delaware.

“Intermediate Holdings Guaranty” means the guaranty of Intermediate Holdings
provided in Article XI.

“Issuing Agent” means JPMorgan Chase Bank, N.A..

“Judgment Currency” has the meaning provided in Section 10.14(a).

“Judgment Currency Conversion Date” has the meaning provided in Section
10.14(a).

“Legal Requirements” means all applicable laws, rules and regulations made by
any governmental body or regulatory authority (including, without limitation,
any Applicable Insurance Regulatory Authority) having jurisdiction over the
Parent Borrower or a Subsidiary of the Parent Borrower.

“Lenders” means each Tranche 1 Lender, each Tranche 2 Lender and each Tranche 3
Lender.

“Letter of Credit Outstandings” means, collectively, the Tranche 1 Letter of
Credit Outstandings and the Tranche 2 Letter of Credit Outstandings.

19


--------------------------------------------------------------------------------




“Letter of Credit Request” means each Tranche 1 Letter of Credit Request and
each Tranche 2 Letter of Credit Request.

“Letter of Credit Supportable Obligations” means obligations of the Parent
Borrower or any of its Subsidiaries to any other Person which are permitted to
exist pursuant to the terms of this Agreement.

“Letters of Credit” means, collectively, the Tranche 1 Letters of Credit and the
Tranche 2 Letters of Credit.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Page 3750 (or other appropriate page if the
relevant currency does not appear on such page) of the Dow Jones Market Service
(or on any successor or substitute page or pages of such Service, or any
successor to or substitute for such Service, providing rate quotations
comparable to those currently provided on such page or pages of such Service, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to deposits in Dollars in the
London interbank market) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, as the rate for deposits
in Dollars with a maturity comparable to such Interest Period.  In the event
that such rate is not available at such time for any reason, then the “LIBO
Rate” with respect to such Eurodollar Borrowing for such Interest Period shall
be the rate at which deposits in Dollars of $5,000,000 and for a maturity
comparable to such Interest Period are offered by the Administrative Agent.

“LIBOR” (i) when used in reference to any Loan or Borrowing denominated in
Dollars, refers to whether such Loan, or the Loans comprising such Borrowing,
are a Eurodollar Loan or a Eurodollar Borrowing, (ii) when used in reference to
any Loan or Borrowing denominated in Euros, refers to whether such Loan, or the
Loans comprising such Borrowing, are a Euro Loan or a Euro Borrowing, and (iii)
when used in reference to any Loan or Borrowing denominated in Pounds Sterling,
refers to whether such Loan, or the Loans comprising such Borrowing, are a
Pounds Sterling Loan or a Pounds Sterling Borrowing.

“LIBOR Rate” means the applicable Adjusted LIBO Rate, Euro-LIBOR or Pounds
Sterling LIBOR, as the case may be.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Sublimit” means, at any time, an amount equal to the sum of the Total
Tranche 2 Commitment Total and Tranche 3 Commitment at such time, minus the sum
of all reductions therefore effected pursuant to Sections 2.07 or 2.10.

“Loan” means each Tranche 2 Loan.

20


--------------------------------------------------------------------------------




“Long-Term LC Facility” means the Amended Letter of Credit Reimbursement
Agreement, dated as of August 19, 2004 (as the same has been amended, modified
or supplemented to, but not including, the Restatement Effective Date), between
ARL and Barclays Bank plc, which provides for the issuance of letters of credit
in an aggregate amount of up to $175,000,000 (and any replacements, renewals and
extensions thereof and any successor facilities).

“Majority Tranche 1 Lenders” means, at any time, Tranche 1 Lenders whose Tranche
1 Commitments (or, after the Tranche 1 Commitments have terminated, the sum of
such Tranche 1 Lenders’ Tranche 1 Percentages of the Tranche 1 Letter of Credit
Outstandings at such time) represent an amount greater than 50% of the Total
Tranche 1 Commitment (or after termination thereof, the Tranche 1 Letter of
Credit Outstandings at such time).

“Margin Adjustment Period” means each period which shall commence on the date
upon which the respective officer’s certificate is delivered pursuant to Section
6.01(c) (together with the related financial statements pursuant to Section
6.01(a) or (b), as the case may be) and which shall end on the date of actual
delivery of the next officer’s certificate pursuant to Section 6.01(c) (and
related financial statements) or the latest date on which such next officer’s
certificate (and related financial statements) is required to be so delivered;
it being understood that the first Margin Adjustment Period shall commence with
the delivery of the Parent Borrower’s financial statements (and related
officer’s certificate) in respect of its fiscal year ending December 31, 2006.

“Margin Stock” has the meaning provided in Regulation U.

“Material Adverse Effect” means (i) a material adverse effect on the business,
operations, property or financial condition of the Parent Borrower and its
Subsidiaries taken as a whole, (ii) a material adverse effect on the business,
operations, property or financial condition of Intermediate Holdings and its
Subsidiaries taken as a whole or (iii) a material adverse effect on (x) the
rights and remedies of the Administrative Agent or the Lenders under the Credit
Documents, (y) the ability of either the Parent Borrower and its Subsidiaries
taken as a whole, or Intermediate Holdings and its Subsidiaries taken as a
whole, to perform their respective obligations under the Credit Documents to
which such entities are a party or (z) the legality, validity or enforceability
of any Credit Document.

“Maximum Rate” has the meaning provided in Section 10.13.

“Multiemployer Plan” means any multiemployer plan as defined in Section
4001(a)(3) of ERISA, which is maintained or contributed to by (or to which there
is an obligation to contribute of) the Parent Borrower, any of its Subsidiaries
or any of its ERISA Affiliates, and each such plan for the five year period
immediately following the latest date on which the Parent Borrower, such
Subsidiary or such ERISA Affiliate contributed to or had an obligation to
contribute to such plan.

“NAIC” means the National Association of Insurance Commissioners and any
successor thereto.

21


--------------------------------------------------------------------------------




“Net Cash Proceeds” means, for any issuance of debt or equity, the gross cash
proceeds (including any cash received by way of deferred payment pursuant to a
promissory note, receivable or otherwise, but only as and when received)
received from such issuance, net of reasonable transaction costs (including, as
applicable, any underwriting, brokerage or other customary commissions and
reasonable legal, advisory and other fees and expenses associated therewith).

“Net Worth” means, as to any Person, the sum of its capital stock (including,
without limitation, its preferred stock), capital in excess of par or stated
value of shares of its capital stock (including, without limitation, its
preferred stock), retained earnings and any other account which, in accordance
with GAAP, constitutes stockholders equity, but excluding (i) any treasury stock
and (ii) the effects of Financial Accounting Statement No. 115.

“Non-Continuing Lender Agreement” means the Non-Continuing Lender Agreement
substantially in the form of Exhibit L (appropriately completed).

“Note” means each Tranche 2 Note and each Tranche 3 Note.

“Notice of Non-Extension” has the meaning provided in Section 3A.05.

“Obligation Currency” has the meaning provided in Section 10.14(a).

“Obligations” means all amounts, direct or indirect, contingent or absolute, of
every type or description, and at any time existing, owing to the Administrative
Agent, the Collateral Agent, the Custodian, any Fronting Lender, the Issuing
Agent or any Lender pursuant to the terms of this Agreement or any other Credit
Document.

“Original Effective Date” means the “Effective Date” under and as defined in the
Existing Credit Agreement.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other similar excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or performance under, this Agreement.

“Parent Borrower” means Arch Capital Group Ltd., a company organized under the
laws of Bermuda.

“Parent Borrower Guaranty” means the guaranty of the Parent Borrower provided in
Article XII.

“Parent Borrower Leverage Ratio” means, at any time, the ratio of
(i) Consolidated Indebtedness at such time to (ii) Consolidated Total Capital at
such time.

“Participant” has the meaning set forth in Section 10.04(c).

22


--------------------------------------------------------------------------------




“Participating Member State” means any member state of the European Communities
that adopts or has adopted the Euro as its lawful currency in accordance with
the legislation of the European Union relating to European Monetary Union.

“Patriot Act” has the meaning set forth in Section 10.16.

“Payment Office” means the office of the Administrative Agent located at 270
Park Avenue, New York, New York or such other office as the Administrative Agent
may designate in writing to the Borrowers and the Lenders from time to time.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Holders” means (i) the Arch Shareholder Group and their respective
Subsidiaries and any other Person of which any member of the Arch Shareholder
Group is a direct or indirect Subsidiary, (ii) any investment fund or vehicle
managed by, or the general partner of, any of the Persons described in preceding
clause (i), (iii) each of the directors and executive officers of the Parent
Borrower or any of its Subsidiaries on the Restatement Effective Date and (iv)
with respect to any of the foregoing who is an individual, any family member of
such Person, any trust or partnership for the benefit, or any corporation that
is a Subsidiary, of such Person or such Person’s family members and any of such
individuals’, heirs, executors, successors and legal representatives.

“Permitted Subsidiary Indebtedness” means:

(a)      Indebtedness of any Subsidiary of the Parent Borrower incurred pursuant
to this Agreement or any other Credit Document;

(b)      Indebtedness of any Subsidiary of the Parent Borrower existing on the
date hereof and listed on Schedule 4.13 and refinancings by such Subsidiary
thereof; provided that the aggregate principal amount of any such refinancing
Indebtedness is not greater than the aggregate principal amount of the
Indebtedness being refinanced plus the amount of any premiums required to be
paid thereon and fees and expenses associated therewith;

(c)      Indebtedness of any Subsidiary of the Parent Borrower under any
Interest Rate Protection Agreement or Hedging Agreement, in each case entered
into to protect any such Subsidiary against fluctuations in interest rates,
currency exchange rates or other rate fluctuations and not entered into for
speculative purposes;

(d)      any Indebtedness owed by Subsidiaries of the Parent Borrower to the
Parent Borrower or any of its Subsidiaries;

(e)      Indebtedness in respect of purchase money obligations and Capital Lease
Obligations of any Subsidiary of the Parent Borrower, and refinancings thereof;
provided that the aggregate principal amount of all such purchase money
obligations and Capital Lease Obligations does not exceed at any time
outstanding $25,000,000 at the time of incurrence of any new Indebtedness under
this clause (e);

23


--------------------------------------------------------------------------------


(f)       Indebtedness of any Subsidiary of the Parent Borrower in respect of
letters of credit issued to reinsurance cedents, or to lessors of real property
in lieu of security deposits in connection with leases of any Subsidiary of the
Parent Borrower, in each case in the ordinary course of business;

(g)      Indebtedness of any Subsidiary of the Parent Borrower incurred in the
ordinary course of business in connection with workers’ compensation claims,
self-insurance obligations, unemployment insurance or other forms of
governmental insurance or benefits and pursuant to letters of credit or other
security arrangements entered into in connection with such insurance or benefit;

(h)      Acquired Indebtedness of Subsidiaries of the Parent Borrower;

(i)       Indebtedness incurred under securities lending arrangements entered
into in the ordinary course of business;

(j)       Indebtedness incurred under Credit Protection Agreements entered into
in the ordinary course of business;

(k)      additional Indebtedness of Subsidiaries of the Parent Borrower not
otherwise permitted under clauses (a) through (j) of this definition which, when
added to the aggregate amount of all outstanding obligations secured by liens
incurred by the Parent Borrower pursuant to Section 7.03(t), shall not exceed at
any time outstanding 5% of the Parent Borrower’s Consolidated Net Worth at the
time of incurrence of any new Indebtedness under this clause (k); and

(l)       Indebtedness arising from Guarantees made by any Subsidiary of the
Parent Borrower of Indebtedness of the type described in clauses (a) through (k)
of this definition.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any pension plan as defined in Section 3(2) of ERISA and subject to
Title IV of ERISA, which is maintained or contributed to by (or to which there
is an obligation to contribute of) the Parent Borrower or any of its
Subsidiaries or any of its ERISA Affiliates, and each such plan for the five
year period immediately following the latest date on which the Parent Borrower,
any of its Subsidiaries or any of its ERISA Affiliates maintained, contributed
to or had an obligation to contribute to such plan.

“Policies” means all insurance policies, annuity contracts, guaranteed interest
contracts and funding agreements (including riders to any such policies or
contracts, certificates issued with respect to group life insurance or annuity
contracts and any contracts issued in connection with retirement plans or
arrangements) and assumption certificates issued or to be issued (or filed
pending current review by applicable Governmental Authorities) by any Regulated
Insurance Company and any coinsurance agreements entered into or to be entered
into by any Regulated Insurance Company.

24


--------------------------------------------------------------------------------


“Pounds Sterling” or “₤” refers to the freely transferable lawful money of the
United Kingdom, and when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to Sterling LIBOR.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Administrative Agent as its prime rate in effect at its principal
office in New York City; each change in the Prime Rate shall be effective from
and including the date such change is publicly announced as being effective.

“Principal Amount” means (i) the outstanding principal amount of each Dollar
Loan and/or (ii) the Dollar Equivalent of the outstanding principal amount of
each Alternate Currency Loan, as the context may require.

“Private Act” means separate legislation enacted in Bermuda with the intention
that such legislation apply specifically to any Borrower incorporated in
Bermuda, in whole or in part.

“Register” has the meaning set forth in Section 10.04(b).

“Regulated Insurance Company” means any Subsidiary of the Parent Borrower,
whether now owned or hereafter acquired, that is authorized or admitted to carry
on or transact Insurance Business in any jurisdiction (foreign or domestic) and
is regulated by any Applicable Insurance Regulatory Authority.

“Regulation D” means Regulation D of the Board as from time to time in effect
and any successor to all or a portion thereof establishing reserve requirements.

“Regulation T” means Regulation T of the Board as from time to time in effect
and any successor to all or a portion thereof establishing margin requirements.

“Regulation U” means Regulation U of the Board as from time to time in effect
and any successor to all or a portion thereof establishing margin requirements.

“Regulation X” means Regulation X of the Board as from time to time in effect
and any successor to all or a portion thereof establishing margin requirements.

“Reinsurance Agreement” means any agreement, contract, treaty, certificate or
other arrangement whereby any Regulated Insurance Company agrees to transfer,
cede or retrocede to another insurer or reinsurer all or part of the liability
assumed or assets held by such Regulated Insurance Company under a policy or
policies of insurance issued by such Regulated Insurance Company or under a
reinsurance agreement assumed by such Regulated Insurance Company.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

25


--------------------------------------------------------------------------------


“Required Lenders” means, at any time, Lenders whose Commitments (or, after the
Commitments have terminated, the sum of such Lenders’ (x) then outstanding Loans
plus (y) Tranche 1 Percentages of the Tranche 1 Letter of Credit Outstandings at
such time plus (z) Tranche 2 Percentages of the Tranche 2 Letter of Credit
Outstandings at such time) represent an amount greater than 50% of the Total
Commitment (or after the termination thereof, the sum of (x) the then total
outstanding Loans plus (y) the Tranche 1 Letter of Credit Outstandings at such
time plus (z) the Tranche 2 Letter of Credit Outstandings at such time).  For
purposes of this definition, the calculation of the outstanding principal amount
of all Alternate Currency Loans and Tranche 1 Percentage and Tranche 2
Percentage of Alternate Currency Letter of Credit Outstandings shall be
determined by taking the Dollar Equivalent thereof at the time of any such
calculation.

“Restatement Effective Date” means the date on which the conditions specified in
Section 5.01 are satisfied (or waived in accordance with Section 10.02).

“Retrocession Agreement” means any agreement, contract, treaty or other
arrangement whereby one or more insurers or reinsurers, as retrocessionaires,
assume liabilities of reinsurers under a Reinsurance Agreement or other
retrocessionaires under another Retrocession Agreement.

“S&P” means Standard & Poor’s Ratings Services.

“SAP” means, with respect to any Regulated Insurance Company, the accounting
procedures and practices prescribed or permitted by the Applicable Insurance
Regulatory Authority of the state in which such Regulated Insurance Company is
domiciled; it being understood and agreed that determinations in accordance with
SAP for purposes of Article VIII, including defined terms as used therein, are
subject (to the extent provided therein) to Section 1.04.

“SEC” means the Securities and Exchange Commission or any successor thereto.

“Security Agreement” means the Third Amended and Restated Security Agreement,
substantially in the form of Exhibit F, dated as of the date of this Agreement,
among The Bank of New York, as Collateral Agent, the Grantors (as defined
therein) from time to time party thereto and the Custodian, as amended,
restated, modified or supplemented and as in effect from time to time.

“Security Documents” means (i) the Security Agreement, (ii) the Account Control
Agreement, (iii) each other security agreement executed and delivered pursuant
to Section 6.13 and (iv) each other document, agreement, certificate and/or
financing statement executed, delivered, made or filed pursuant to the terms of
the documents specified in foregoing clauses (i), (ii) and (iii).

“Service of Process Agent” means CT Corporation System, with offices on the date
hereof at 111 Eighth Avenue, 13th Floor, New York, New York 10011.

26


--------------------------------------------------------------------------------


“Shareholders Agreement” means the Shareholders Agreement, dated as of November
20, 2001, by and among the Parent Borrower, each member of the Arch Shareholder
Group and each other party thereto, as amended through the Restatement Effective
Date.

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the amount of the “present fair saleable value” of each of the business
and assets of such Person will, as of such date, exceed the amount of all
“liabilities of such Person, contingent or otherwise”, as of such date, as such
quoted terms are determined in accordance with applicable federal and state laws
governing determinations of the insolvency of debtors, (b) the present fair
saleable value of each of the business and assets of such Person is greater than
the amount that will be required to be paid on or in respect of the probable
“liability” on the existing debts and other “liabilities contingent or
otherwise” of such Person, (c) the assets of such Person do not constitute
unreasonably small capital for such Person to carry out its business as now
conducted and as proposed to be conducted including the capital needs of such
Person, taking into account the particular capital requirements of the business
conducted by such Person and projected capital requirements and capital
availability thereof, (d) such Person does not intend to incur debts beyond
their ability to pay such debts as they mature (taking into account the timing
and amounts of cash to be received by such Person, and of amounts to be payable
on or in respect of debt of such Person) and (e) such Person does not believe
that final judgments against such Person in actions for money damages presently
pending will be rendered at a time when, or in an amount such that, they will be
unable to satisfy any such judgments promptly in accordance with their terms
(taking into account the maximum reasonable amount of such judgments in any such
actions and the earliest reasonable time at which such judgments might be
rendered) and such Person believes that its cash flow, after taking into account
all other anticipated uses of the cash of such Person (including, without
limitation, the payments on or in respect of debt referred to in paragraph (d)
of this definition), will at all times be sufficient to pay all such judgments
promptly in accordance with their terms.  For purposes of this definition, (i)
“debt” means liability on a “claim”, and (ii) “claim” means any (A) right to
payment, whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured or (B) right to an equitable remedy for
breach of performance if such breach gives rise to a right to payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured or unmatured, disputed, undisputed, secured or unsecured.

“Start Date” means, with respect to any Margin Adjustment Period, the first day
of such Margin Adjustment Period.

“Stated Amount” means, at any time, (i) if the respective Letter of Credit is
denominated in Dollars, the maximum amount available to be drawn thereunder
(regardless of whether any condition for drawing could then be met), and (ii) if
the respective Letter of Credit is denominated in an Alternate Currency, the
Dollar Equivalent of the maximum amount available to be drawn thereunder
(regardless of whether any conditions for drawing could then be met).

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency

27


--------------------------------------------------------------------------------


or supplemental reserves) expressed as a decimal established by the Board to
which the Administrative Agent is subject for Eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such
reserve percentages shall include those imposed pursuant to such Regulation D. 
Eurodollar Loans shall be deemed to constitute Eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

“Statutory Statements” means, with respect to any Regulated Insurance Company
for any fiscal year or fiscal quarter, the annual or quarterly financial
statements of such Regulated Insurance Company as required to be filed with the
Insurance Regulatory Authority of its jurisdiction of domicile and in accordance
with the laws of such jurisdiction, together with all exhibits, schedules,
certificates and actuarial opinions required to be filed or delivered therewith.

“Sterling LIBOR” means, with respect to any Pounds Sterling Borrowing for any
Interest Period, the rate appearing on Page 3750 (or other appropriate page if
the relevant currency does not appear on such page) of the Dow Jones Market
Service (or on any successor or substitute page or pages of such Service, or any
successor to or substitute for such Service, providing rate quotations
comparable to those currently provided on such page or pages of such Service, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to deposits in Pounds Sterling
in the London interbank market) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, as the rate for
deposits in Pounds Sterling with a maturity comparable to such Interest Period. 
In the event that such rate is not available at such time for any reason, then
“Sterling LIBOR” with respect to such Pounds Sterling Borrowing for such
Interest Period shall be the rate at which deposits in Pounds Sterling of
₤5,000,000 and for a maturity comparable to such Interest Period are offered by
the Administrative Agent.

“Sublimit” means, at any time, an amount equal to (x) in the case of each
Designated Subsidiary Borrower other than ARC, 75% of such Designated Subsidiary
Borrower’s capital plus surplus (each determined in accordance with SAP) as of
the last day of the then most recent quarter for which financial statements have
been provided pursuant to Section 6.01 and (y) in the case of ARC, 75% of ARC’s
Consolidated Net Worth as of the last day of the then most recent quarter for
which financial statements have been provided pursuant to Section 6.01.

“Subscription Agreement” means the Subscription Agreement, dated as of October
24, 2001, as amended as of November 20, 2001, by and among the Parent Borrower
and the Purchasers party thereto.

“Subsequent First Amendment Effective Date” has the meaning provided in the
First Amendment dated as of April 18, 2006 to the Existing Credit Agreement,

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of

28


--------------------------------------------------------------------------------


which would be consolidated with those of the parent in the parent’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date, as well as any other corporation, limited
liability company, partnership, association or other entity of which securities
or other ownership interests representing more than 50% of the ordinary voting
power or, in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held by the parent or one
or more subsidiaries of the parent or by the parent and one or more subsidiaries
of the parent.

“Syndication Agent” means Bank of America, N.A. in its capacity as syndication
agent under this Agreement.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Test Date” means, with respect to any Start Date, the last day of the most
recent fiscal quarter of the Parent Borrower ended immediately prior to such
Start Date.

“Total Commitment” means the sum of (i) the Total Tranche 1 Commitment plus (ii)
the Total Tranche 2 Commitment.

“Total Tranche 1 Commitment” means the sum of the Tranche 1 Commitments of each
Tranche 1 Lender.

“Total Tranche 2 Commitment” means the sum of the Tranche 2 Commitments of each
Tranche 2 Lender.

“Total Tranche 3 Commitment” means the sum of the Tranche 3 Commitments of each
Tranche 3 Lender.

“Tranche” means, at any time, the respective facility and commitments utilized
in making Loans and/or issuing Letters of Credit hereunder, with there being
three separate Tranches hereunder, designated as Tranche 1, Tranche 2 and
Tranche 3.

“Tranche 1 Commitment” means, with respect to each Lender, the amount set forth
opposite such Lender’s name on Schedule 2.01 under the heading “Tranche 1
Commitment”, as the same may be (x) reduced or terminated pursuant to Section
2.06 and/or Article VIII, (y) increased from time to time pursuant to Section
2.19 or (z) adjusted from time to time as a result of assignment to or from such
Lender pursuant to Section 10.04(b).

“Tranche 1 Facility Fee” has the meaning provided in Section 2.11(a).

“Tranche 1 Lenders” means each Lender and each Additional Tranche 1 Lender with
a Tranche 1 Commitment and/or Tranche 1 Letter of Credit Outstandings.

“Tranche 1 Letter of Credit” has the meaning provided in Section 3A.01(a).

29


--------------------------------------------------------------------------------


“Tranche 1 Letter of Credit Fee” has the meaning provided in Section 2.11(f).

“Tranche 1 Letter of Credit Outstandings” means, at any time, the sum of,
without duplication, (i) the aggregate Stated Amount of all Tranche 1 Letters of
Credit plus (ii) the aggregate amount of all Tranche 1 Unpaid Drawings in
respect of all Tranche 1 Letters of Credit.

“Tranche 1 Letter of Credit Request” has the meaning provided in Section
3A.02(a).

“Tranche 1 Liability Percentage” means the percentages set forth on Part I of
Schedule 1.01.

“Tranche 1 Percentage” means, at any time for each Tranche 1 Lender, the
percentage obtained by dividing such Tranche 1 Lender’s Tranche 1 Commitment at
such time by the Total Tranche 1 Commitment then in effect, provided that, if
the Total Tranche 1 Commitment has been terminated, the Tranche 1 Percentage of
each Tranche 1 Lender shall be determined by dividing such Tranche 1 Lender’s
Tranche 1 Commitment as in effect immediately prior to such termination by the
Total Tranche 1 Commitment as in effect immediately prior to such termination
(but also giving effect to any assignments made in accordance with Section
10.04(b) after the date on which the Total Tranche 1 Commitment has terminated).

“Tranche 1 Unpaid Drawings” has the meaning provided in Section 3A.03(a).

“Tranche 2/3 Borrower” means each of the Parent Borrower and ARC.

“Tranche 2/3 Liability Percentage” means the percentages set forth in Part II of
Schedule 1.01.

“Tranche 2 Commitment” means, with respect to each Lender, the amount set forth
opposite such Lender’s name on Schedule 2.01 under the heading “Tranche 2
Commitment”, as the same may be (x) reduced or terminated pursuant to Section
2.07 and/or Article VIII or (y) adjusted from time to time as a result of
assignment to or from such Lender pursuant to Section 10.04(b).

“Tranche 2 Credit Exposure” means, with respect to any Tranche 2 Lender at any
time, the sum of the aggregate outstanding Principal Amount of such Tranche 2
Lender’s Tranche 2 Loans at such time plus such Tranche 2 Lender’s Tranche 2
Percentage of all Tranche 2 Letter of Credit Outstandings at such time.

“Tranche 2 Facility Fee” has the meaning provided in Section 2.11(b).

“Tranche 2 Lenders” means each Lender with a Tranche 2 Commitment or with
outstanding Tranche 2 Loans and/or Tranche 2 Letter of Credit Outstandings.

“Tranche 2 Letter of Credit” has the meaning provided in Section 3B.01(a).

“Tranche 2 Letter of Credit Fee” has the meaning provided in Section 2.11(g).

30


--------------------------------------------------------------------------------


“Tranche 2 Letter of Credit Outstandings” means, at any time, the sum of,
without duplication, (i) the aggregate Stated Amount of all Tranche 2 Letters of
Credit plus (ii) the aggregate amount of all Tranche 2 Unpaid Drawings in
respect of all Tranche 2 Letters of Credit.

“Tranche 2 Letter of Credit Request” has the meaning provided in Section
3B.02(a).

“Tranche 2 Loans” has the meaning provided in Section 2.01(a).

“Tranche 2 Note” has the meaning provided in Section 2.09(e).

“Tranche 2 Percentage” means, at any time for each Tranche 2 Lender, the
percentage obtained by dividing such Tranche 2 Lender’s Tranche 2 Commitment at
such time by the Total Tranche 2 Commitment then in effect, provided that, if
the Total Tranche 2 Commitment has been terminated, the Tranche 2 Percentage of
each Tranche 2 Lender shall be determined by dividing such Tranche 2 Lender’s
Tranche 2 Commitment as in effect immediately prior to such termination by the
Total Tranche 2 Commitment as in effect immediately prior to such termination
(but also giving effect to any assignments made in accordance with Section
10.04(b) after the date on which the Total Tranche 2 Commitment has terminated).

“Tranche 2 Revolving Percentage” means, at any time, a percentage the numerator
of which is the Total Tranche 2 Commitment and the denominator of which is the
sum of the Total Tranche 2 Commitment and the Total Tranche 3 Commitment.

“Tranche 2 Unpaid Drawings” has the meaning provided in Section 3B.03(a).

“Tranche 2 Utilization Fee” has the meaning provided in Section 2.11(c).

“Tranche 3 Commitment” means, with respect to each Tranche 3 Lender, the amount
set forth opposite such Tranche 3 Lender’s name on Schedule 2.01 hereto under
the heading “Tranche 3 Commitment”, as the same may be (x) reduced or terminated
pursuant to Sections 2.09 and or Article VIII or (y) adjusted from time to time
as a result of assign­ment to or from such Tranche 3 Lender pursuant to Section
10.04(b).

“Tranche 3 Credit Exposure” means, with respect to any Tranche 3 Lender at any
time, the sum of the aggregate outstanding Principal Amount of such Tranche 3
Lender’s Tranche 3 Loans at such time.

“Tranche 3 Facility Fee” has the meaning provided in Section 2.11(c).

“Tranche 3 Lenders” means each Lender with a Tranche 3 Commitment and/or
outstanding Tranche 3 Loans.

“Tranche 3 Loans” has the meaning provided in Section 2.01(b).

“Tranche 3 Note” has the meaning provided in Section 2.09(f).

31


--------------------------------------------------------------------------------


“Tranche 3 Percentage” means, at any time for each Tranche 3 Lender, the
percentage obtained by dividing such Tranche 3 Lender’s Tranche 3 Commitment at
such time by the Total Tranche 3 Commitment then in effect, provided that, if
the Total Tranche 3 Commitment has been terminated, the Tranche 3 Percentage of
each Tranche 3 Lender shall be determined by dividing such Tranche 3 Lender’s
Tranche 3 Commitment as in effect immedi­ately prior to such termination by the
Total Tranche 3 Commitment as in effect immediately prior to such termination
(but also giving effect to any assignments made in accordance with Section
10.04(b) after the date on which the Total Tranche 3 Commitment has terminated).

“Tranche 3 Revolving Percentage” means, at any time, a percentage the numerator
of which is the Total Tranche 3 Commitment and the denominator of which is the
sum of the Total Tranche 2 Commitment and the Total Tranche 3 Commitment.

“Tranche 3 Utilization Fee” has the meaning provided in Section 2.11(e).

“Transactions” means the execution, delivery and performance by each Borrower of
this Agreement, the borrowing of Loans, the issuing of Letters of Credit and the
use of the proceeds thereof.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate,
Euro-LIBOR or Sterling LIBOR.

“Unpaid Drawings” means, collectively, the Tranche 1 Unpaid Drawings and Tranche
2 Unpaid Drawings.

“Utilization Fees” means, collectively, the Tranche 2 Utilization Fee and the
Tranche 3 Utilization Fee.

“WDCIC” means Western Diversified Casualty Insurance Company, a corporation
organized under the laws of Wisconsin.

“Wholly-Owned Subsidiary” of any Person means any Subsidiary of such Person to
the extent all of the capital stock or other ownership interests in such
Subsidiary, other than directors’ or nominees’ qualifying shares, is owned
directly or indirectly by such Person.

Section 1.02.  Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”).  In addition, Borrowings and Letters of Credit also may be classified
and referred to by Tranche (e.g., a “Tranche 2 Borrowing”).

Section 1.03.  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such

32


--------------------------------------------------------------------------------


agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

Section 1.04.  Accounting Terms; GAAP.  (a)  Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Parent Borrower (on behalf of the Borrowers) notifies the
Administrative Agent that the Borrowers request an amendment to any provision
hereof to eliminate the effect of any change occurring after the date hereof in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Parent Borrower (on behalf of the Borrowers)
that the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision  amended in accordance herewith.


ARTICLE II


THE CREDITS

Section 2.01.  Tranche 2 and Tranche 3 Commitments.  (a)  Subject to and upon
the terms and conditions set forth herein, each Tranche 2 Lender severally
agrees, at any time and from time to time on and after the Restatement Effective
Date and prior to the Commitment Expiration Date, to make a revolving loan or
loans (each, a “Tranche 2 Loan” and, collectively, the “Tranche 2 Loans”) to one
or more of the Tranche 2/3 Borrowers (on a several basis), which Tranche 2 Loans
(i) shall be denominated in Dollars or in an Alternate Currency; provided,
however, in no event shall the aggregate Principal Amount of all outstanding
Alternate Currency Loans at any time exceed the Alternate Currency Loan
Sublimit; (ii) may be repaid and reborrowed in accordance with the provisions
hereof; (iii) except as hereinafter provided, shall, at the option of the
respective Tranche 2/3 Borrower, (x) in the case of Dollar Loans, be incurred
and maintained as, and/or converted into, ABR Loans or Eurodollar Loans, and (y)
in the case of Alternate Currency Loans, be incurred and maintained as LIBOR
Loans in the respective Alternate Currency, provided that (in either case) all
Tranche 2 Loans made as part of the same Borrowing shall, unless otherwise
specified herein, consist of Tranche 2 Loans of the same Type; (iv) shall not
exceed for any Tranche 2 Lender at any time outstanding that aggregate Principal
Amount which, when added to such Tranche 2 Lender’s Tranche 2 Percentage of all
Tranche 2 Letter of Credit Outstandings (if any) (exclusive of Tranche 2 Unpaid
Drawings which are repaid with the proceeds of, and simultaneously with the
incurrence of, the respective incurrence of

33


--------------------------------------------------------------------------------


Tranche 2 Loans) at such time, equals the Tranche 2 Commitment of such Tranche 2
Lender at such time; (v) may not be incurred by any Tranche 2/3 Borrower if the
Principal Amount of such Tranche 2 Loans, when added to (x) all Tranche 2 Letter
of Credit Outstandings and (y) the aggregate Principal Amount of all Tranche 2
Loans then outstanding, exceeds the Total Tranche 2 Commitment at such time;
(vi) may not be incurred by any Tranche 2/3 Borrower if the Principal Amount of
such Tranche 2 Loans, when added to the aggregate Principal Amount of all
Tranche 2 Loans and Tranche 3 Loans then outstanding, exceeds the Loan Sublimit
at such time; (vii) may not be incurred by ARC if the Principal Amount of such
Tranche 2 Loans, when added to (x) the Tranche 2 Letter of Credit Outstandings
in respect of Tranche 2 Letters of Credit issued for the account of ARC at such
time and (y) the aggregate Principal Amount of all Tranche 2 and Tranche 3 Loans
incurred by ARC and then outstanding, exceeds an amount equal to $100,000,000 at
such time; and (viii) may not be incurred by ARC if the Principal Amount of such
Tranche 2 Loans, when added to (w) the Tranche 1 Letter of Credit Outstandings
in respect of Tranche 1 Letters of Credit issued for the account of ARC at such
time, (x) the Tranche 2 Letter of Credit Outstandings in respect of Tranche 2
Letters of Credit issued for the account of ARC at such time, (y) the aggregate
Principal Amount of all Tranche 2 Loans incurred by ARC and then outstanding and
(z) the aggregate Principal Amount of all Tranche 3 Loans incurred by ARC and
then outstanding, exceeds ARC’s Sublimit at such time.


(B)           SUBJECT TO AND UPON THE TERMS AND CONDITIONS SET FORTH HEREIN,
EACH TRANCHE 3 LENDER SEVERALLY AGREES, AT ANY TIME AND FROM TIME TO TIME ON AND
AFTER THE RESTATEMENT EFFECTIVE DATE AND PRIOR TO THE COMMITMENT EXPIRATION
DATE, TO MAKE A REVOLVING LOAN OR LOANS (EACH, A “TRANCHE 3 LOAN” AND,
COLLECTIVELY, THE “TRANCHE 3 LOANS”) TO ONE OR MORE OF THE TRANCHE 2/3
BORROWERS, WHICH TRANCHE 3 LOANS (I) SHALL BE DENOMINATED IN DOLLARS;
(II) EXCEPT AS HEREINAFTER PROVIDED, SHALL, AT THE OPTION OF THE RESPECTIVE
TRANCHE 2/3 BORROWER, BE INCURRED AND MAINTAINED AS AND/OR CONVERTED INTO ABR
LOANS OR EURODOLLAR LOANS, PROVIDED THAT ALL TRANCHE 3 LOANS COMPRISING THE SAME
BORROWING SHALL AT ALL TIMES BE OF THE SAME TYPE; (III) MAY BE REPAID AND
REBORROWED AT ANY TIME IN ACCORDANCE WITH THE PROVISIONS HEREOF; (IV) SHALL NOT
EXCEED FOR ANY TRANCHE 3 LENDER AT ANY TIME OUTSTANDING THAT AGGREGATE PRINCIPAL
AMOUNT WHICH EQUALS THE TRANCHE 3 COMMITMENT OF SUCH TRANCHE 3 LENDER AT SUCH
TIME; (V) MAY NOT BE INCURRED BY ANY TRANCHE 2/3 BORROWER IF SUCH TRANCHE 3
LOAN, WHEN ADDED TO THE AGGREGATE PRINCIPAL AMOUNT OF ALL TRANCHE 3 LOANS THEN
OUTSTANDING, EXCEEDS THE TOTAL TRANCHE 3 COMMITMENT AT SUCH TIME; (VI) MAY NOT
BE INCURRED BY ANY TRANCHE 2/3 BORROWER IF THE PRINCIPAL AMOUNT OF SUCH TRANCHE
3 LOANS, WHEN ADDED TO THE AGGREGATE PRINCIPAL AMOUNT OF ALL TRANCHE 2 LOANS AND
TRANCHE 3 LOANS THEN OUTSTANDING, EXCEEDS THE LOAN SUBLIMIT AT SUCH TIME; (VII)
MAY NOT BE INCURRED BY ARC IF THE PRINCIPAL AMOUNT OF SUCH TRANCHE 3 LOANS, WHEN
ADDED TO (X) THE TRANCHE 2 LETTER OF CREDIT OUTSTANDINGS IN RESPECT OF TRANCHE 2
LETTERS OF CREDIT ISSUED FOR THE ACCOUNT OF ARC AT SUCH TIME AND (Y) THE
AGGREGATE PRINCIPAL AMOUNT OF ALL TRANCHE 2 LOANS AND TRANCHE 3 LOANS INCURRED
BY ARC AND THEN OUTSTANDING, EXCEEDS $100,000,000 AT SUCH TIME; AND (VIII) MAY
NOT BE INCURRED BY ARC IF THE PRINCIPAL AMOUNT OF SUCH TRANCHE 3 LOAN, WHEN
ADDED TO (W) THE TRANCHE 1 LETTER OF CREDIT OUTSTANDINGS IN RESPECT OF TRANCHE 1
LETTERS OF CREDIT ISSUED FOR THE ACCOUNT OF ARC AT SUCH TIME, (X) THE TRANCHE 2
LETTER OF CREDIT OUTSTANDINGS IN RESPECT OF TRANCHE 2 LETTERS OF CREDIT ISSUED
FOR THE ACCOUNT OF ARC AT SUCH TIME, (Y) THE AGGREGATE PRINCIPAL AMOUNT OF ALL
TRANCHE 2 LOANS INCURRED BY ARC AND THEN OUTSTANDING AND (Z) THE AGGREGATE
PRINCIPAL AMOUNT OF ALL TRANCHE 3 LOANS INCURRED BY ARC AND THEN OUTSTANDING,
EXCEEDS ARC’S SUBLIMIT AT SUCH TIME.

34


--------------------------------------------------------------------------------



(C)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS SECTION
2.01 OR ELSEWHERE IN THIS AGREEMENT, EACH INCURRENCE OF TRANCHE 2 LOANS OR
TRANCHE 3 LOANS SHALL, IN EACH CASE, CONSIST OF A BORROWING OF TRANCHE 2 LOANS
AND A BORROWING OF TRANCHE 3 LOANS, WITH SUCH BORROWINGS TO BE MADE PRO RATA ON
THE BASIS OF THE TRANCHE 2 REVOLVING PERCENTAGE AND THE TRANCHE 3 REVOLVING
PERCENTAGE, IN EACH CASE AS IN EFFECT AT THE TIME OF SUCH BORROWINGS (AND, IN
THE CASE OF ANY BORROWING OF ALTERNATE CURRENCY LOANS, TAKING THE DOLLAR
EQUIVALENT THEREOF AT THE TIME OF SUCH BORROWING).

Section 2.02.  Loans and Borrowings.  (a)  All Borrowings of Loans under this
Agreement shall be incurred by the respective Tranche 2/3 Borrower from the
Lenders pro rata on the basis of their respective Tranche 2 Commitments or
Tranche 3 Commitments, as the case may be.  The failure of any Lender to make
any Loans required to be made by it shall not relieve any other Lender of its
obligations hereunder.


(B)           SUBJECT TO SECTION 2.13, EACH BORROWING SHALL BE COMPRISED
ENTIRELY OF ABR LOANS, EURODOLLAR LOANS, EURO LOANS OR POUNDS STERLING LOANS AS
THE RESPECTIVE TRANCHE 2/3 BORROWER MAY REQUEST IN ACCORDANCE HEREWITH.  EACH
LENDER AT ITS OPTION MAY MAKE ANY LIBOR LOAN BY CAUSING ANY DOMESTIC OR FOREIGN
BRANCH OR AFFILIATE OF SUCH LENDER TO MAKE SUCH LOAN; PROVIDED THAT ANY EXERCISE
OF SUCH OPTION SHALL NOT AFFECT THE OBLIGATION OF THE RESPECTIVE TRANCHE 2/3
BORROWER TO REPAY SUCH LOAN IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


(C)           AT THE COMMENCEMENT OF EACH INTEREST PERIOD FOR ANY LIBOR
BORROWING, SUCH BORROWING SHALL BE IN AN AGGREGATE AMOUNT THAT IS AN INTEGRAL
MULTIPLE OF $1,000,000 AND NOT LESS THAN $5,000,000 (IN EITHER CASE, USING THE
DOLLAR EQUIVALENT THEREOF IN THE CASE OF AN ALTERNATE CURRENCY LOAN).  AT THE
TIME THAT EACH ABR BORROWING IS MADE, SUCH BORROWING SHALL BE IN AN AGGREGATE
AMOUNT THAT IS AN INTEGRAL MULTIPLE OF $1,000,000 AND NOT LESS THAN $5,000,000. 
BORROWINGS OF MORE THAN ONE TYPE MAY BE OUTSTANDING AT THE SAME TIME UNDER EACH
RESPECTIVE TRANCHE; PROVIDED THAT THERE SHALL NOT AT ANY TIME BE MORE THAN A
TOTAL OF TEN LIBOR BORROWINGS OUTSTANDING IN THE AGGREGATE FOR ALL TRANCHES.


(D)           NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, NO TRANCHE
2/3 BORROWER SHALL BE ENTITLED TO REQUEST, OR TO ELECT TO CONVERT OR CONTINUE,
ANY BORROWING IF THE INTEREST PERIOD REQUESTED WITH RESPECT THERETO WOULD END
AFTER THE COMMITMENT EXPIRATION DATE.

Section 2.03.  Requests for Borrowings.  To request a Borrowing, a Tranche 2/3
Borrower shall notify the Administrative Agent of such request by telephone (a)
in the case of a Eurodollar Borrowing, not later than 10:00 a.m., New York City
time, three Business Days before the date of the proposed Borrowing, (b) in the
case of a Euro Borrowing or a Pounds Sterling Borrowing, not later than 10:00
a.m., New York City time, four Business Days before the date of the proposed
Borrowing, or (c) in the case of an ABR Borrowing, not later than 11:00 a.m.,
New York City time, on the date of the proposed Borrowing.  Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Borrowing Request
in the form of Exhibit A appropriately completed and signed by such Tranche 2/3
Borrower.  Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.02:

35


--------------------------------------------------------------------------------


(I)            THE AGGREGATE PRINCIPAL AMOUNT OF THE REQUESTED BORROWING;

(II)           IN THE CASE OF AN ALTERNATE CURRENCY LOAN, THE ALTERNATE CURRENCY
FOR SUCH BORROWING;

(III)          THE DATE OF SUCH BORROWING, WHICH SHALL BE A BUSINESS DAY;

(IV)          WHETHER SUCH BORROWING SHALL CONSIST OF TRANCHE 2 LOANS OR TRANCHE
3 LOANS;

(V)           WHETHER SUCH BORROWING IS TO BE AN ABR BORROWING, A EURODOLLAR
BORROWING, A EURO BORROWING OR A POUNDS STERLING BORROWING;

(VI)          IN THE CASE OF A LIBOR BORROWING, THE INITIAL INTEREST PERIOD TO
BE APPLICABLE THERETO, WHICH SHALL BE A PERIOD CONTEMPLATED BY THE DEFINITION OF
THE TERM “INTEREST PERIOD”; AND

(VII)         THE LOCATION AND NUMBER OF SUCH TRANCHE 2/3 BORROWER’S ACCOUNT TO
WHICH FUNDS ARE TO BE DISBURSED.

If no election as to the Type of Borrowing is specified, then such Borrowing
shall be an ABR Borrowing.  If no Interest Period is specified with respect to
any requested LIBOR Borrowing, then such Tranche 2/3 Borrower shall be deemed to
have selected an Interest Period of one month’s duration.  Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender which is required to make Loans
under the respective Tranche specified in the respective Borrowing Request of
the details thereof and of the amount of such Lender’s Loan to be made as part
of the requested Borrowing.

Section 2.04.  Funding of Borrowings.  (a)  Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders.  All such amounts shall be made available to the
Administrative Agent (x) in Dollars in the case of Dollar Loans and (y) in the
applicable Alternate Currency in the case of Alternate Currency Loans.  The
Administrative Agent will make such Loans available to the respective Tranche
2/3 Borrower by wire transfer of immediately available funds not later than 2:00
p.m. New York City time to the account of such Tranche 2/3 Borrower designated
by such Tranche 2/3 Borrower in the applicable Borrowing Request.


(B)           UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM A
LENDER PRIOR TO THE PROPOSED DATE OF ANY BORROWING THAT SUCH LENDER WILL NOT
MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT ITS RESPECTIVE SHARE OF SUCH
BORROWING, THE ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER HAS MADE SUCH
SHARE AVAILABLE ON SUCH DATE IN ACCORDANCE WITH PARAGRAPH (A) OF THIS SECTION
AND MAY, IN RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO EACH TRANCHE 2/3
BORROWER A CORRESPONDING AMOUNT.  IN SUCH EVENT, IF A LENDER HAS NOT IN FACT
MADE ITS SHARE OF THE APPLICABLE BORROWING AVAILABLE TO THE ADMINISTRATIVE
AGENT, THEN THE APPLICABLE LENDER AND THE RESPECTIVE TRANCHE 2/3 BORROWER
SEVERALLY AGREE TO PAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND SUCH
CORRESPONDING AMOUNT WITH INTEREST THEREON, FOR EACH DAY FROM

36


--------------------------------------------------------------------------------



AND INCLUDING THE DATE SUCH AMOUNT IS MADE AVAILABLE TO SUCH TRANCHE 2/3
BORROWER TO BUT EXCLUDING THE DATE OF PAYMENT TO THE ADMINISTRATIVE AGENT, AT
(I) IN THE CASE OF SUCH LENDER, THE RATE DETERMINED BY THE ADMINISTRATIVE AGENT
IN ACCORDANCE WITH BANKING INDUSTRY RULES ON INTERBANK COMPENSATION, OR IN THE
CASE OF A LOAN IN DOLLARS, IF SUCH RATE IS GREATER, THE FEDERAL FUNDS EFFECTIVE
RATE OR (II) IN THE CASE OF SUCH TRANCHE 2/3 BORROWER, THE INTEREST RATE
APPLICABLE TO THE LOANS, OR IN THE CASE OF A LOAN IN DOLLARS, APPLICABLE TO ABR
LOANS.  IF SUCH LENDER PAYS SUCH AMOUNT TO THE ADMINISTRATIVE AGENT, THEN SUCH
AMOUNT SHALL CONSTITUTE SUCH LENDER’S LOAN INCLUDED IN SUCH BORROWING.

Section 2.05.  Interest Elections.  (a)  Each Borrowing initially shall be of
the Type and Tranche specified in the applicable Borrowing Request and, in the
case of a LIBOR Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request.  Thereafter, the respective Tranche 2/3 Borrower may (x)
in the case of Dollar Loans, elect to convert such Borrowing of the same Tranche
to a different Type of Dollar Loan of such Tranche or (y) in the case of each
Type of Loan of such Tranche, to continue such Borrowing and, in the case of a
LIBOR Borrowing, may elect Interest Periods therefor, all as provided in this
Section.  Subject to the other provisions of this Section 2.05, the respective
Tranche 2/3 Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the respective Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.


(B)           TO MAKE AN ELECTION PURSUANT TO THIS SECTION 2.05, A TRANCHE 2/3
BORROWER SHALL NOTIFY THE ADMINISTRATIVE AGENT OF SUCH ELECTION BY TELEPHONE BY
THE TIME THAT A BORROWING REQUEST WOULD BE REQUIRED UNDER SECTION 2.03 IF SUCH
TRANCHE 2/3 BORROWER WERE REQUESTING A BORROWING OF THE TYPE AND TRANCHE
RESULTING FROM SUCH ELECTION TO BE MADE ON THE EFFECTIVE DATE OF SUCH ELECTION. 
EACH SUCH TELEPHONIC INTEREST ELECTION REQUEST SHALL BE IRREVOCABLE AND SHALL BE
CONFIRMED PROMPTLY BY HAND DELIVERY OR TELECOPY TO THE ADMINISTRATIVE AGENT OF A
WRITTEN INTEREST ELECTION REQUEST IN A FORM APPROVED BY THE ADMINISTRATIVE AGENT
AND SIGNED BY SUCH TRANCHE 2/3 BORROWER.


(C)           EACH TELEPHONIC AND WRITTEN INTEREST ELECTION REQUEST SHALL
SPECIFY THE FOLLOWING INFORMATION IN COMPLIANCE WITH SECTION 2.02:

(I)            THE BORROWING TO WHICH SUCH INTEREST ELECTION REQUEST APPLIES
AND, IF DIFFERENT OPTIONS ARE BEING ELECTED WITH RESPECT TO DIFFERENT PORTIONS
THEREOF, THE PORTIONS THEREOF TO BE ALLOCATED TO EACH RESULTING BORROWING (IN
WHICH CASE THE INFORMATION TO BE SPECIFIED PURSUANT TO CLAUSES (IV) AND (V)
BELOW SHALL BE SPECIFIED FOR EACH RESULTING BORROWING);

(II)           THE EFFECTIVE DATE OF THE ELECTION MADE PURSUANT TO SUCH INTEREST
ELECTION REQUEST, WHICH SHALL BE A BUSINESS DAY;

(III)          WHETHER SUCH BORROWING CONSISTS OF TRANCHE 2 LOANS OR TRANCHE 3
LOANS;

(IV)          WHETHER THE RESULTING BORROWING IS TO BE AN ABR BORROWING, A
EURODOLLAR BORROWING, A EURO BORROWING OR A POUNDS STERLING BORROWING; AND

37


--------------------------------------------------------------------------------


(V)           IF THE RESULTING BORROWING IS A LIBOR BORROWING, THE INTEREST
PERIOD TO BE APPLICABLE THERETO AFTER GIVING EFFECT TO SUCH ELECTION, WHICH
SHALL BE A PERIOD CONTEMPLATED BY THE DEFINITION OF THE TERM “INTEREST PERIOD”.

If any such Interest Election Request requests a LIBOR Borrowing but does not
specify an Interest Period, then such Tranche 2/3 Borrower shall be deemed to
have selected an Interest Period of one month’s duration.


(D)           PROMPTLY FOLLOWING RECEIPT OF AN INTEREST ELECTION REQUEST, THE
ADMINISTRATIVE AGENT SHALL ADVISE EACH RELEVANT LENDER OF THE DETAILS THEREOF
AND OF SUCH LENDER’S PORTION OF EACH RESULTING BORROWING.


(E)           IF ANY TRANCHE 2/3 BORROWER FAILS TO DELIVER A TIMELY INTEREST
ELECTION REQUEST WITH RESPECT TO A LIBOR BORROWING PRIOR TO THE END OF THE
INTEREST PERIOD APPLICABLE THERETO, THEN, UNLESS SUCH BORROWING IS REPAID AS
PROVIDED HEREIN, AT THE END OF SUCH INTEREST PERIOD SUCH BORROWING SHALL (X) IN
THE CASE OF A EURODOLLAR BORROWING, BE CONVERTED TO AN ABR BORROWING AND (Y) IN
THE CASE OF A EURO BORROWING OR A POUNDS STERLING BORROWING, BE CONTINUED AS A
LIBOR BORROWING OF THE SAME TYPE AND WITH AN INTEREST PERIOD OF ONE MONTH’S
DURATION.  NOTWITHSTANDING ANY CONTRARY PROVISION HEREOF, IF AN EVENT OF DEFAULT
HAS OCCURRED AND IS CONTINUING AND THE ADMINISTRATIVE AGENT, AT THE REQUEST OF
THE REQUIRED LENDERS, SO NOTIFIES SUCH TRANCHE 2/3 BORROWER, THEN, SO LONG AS AN
EVENT OF DEFAULT IS CONTINUING (I) NO OUTSTANDING BORROWING MAY BE CONVERTED TO
OR CONTINUED AS A EURODOLLAR BORROWING, (II) UNLESS REPAID, EACH EURODOLLAR
BORROWING SHALL BE CONVERTED TO AN ABR BORROWING AT THE END OF THE INTEREST
PERIOD APPLICABLE THERETO AND (III) UNLESS REPAID, EACH EURO BORROWING AND
POUNDS STERLING BORROWING SHALL BE CONTINUED AS A LIBOR BORROWING OF THE SAME
TYPE WITH AN INTEREST PERIOD OF ONE MONTH’S DURATION.

Section 2.06.  Termination and Reduction of Tranche 1 Commitments.  (a)  Unless
previously terminated, the Tranche 1 Commitments shall terminate on the
Commitment Expiration Date.


(B)           IN ADDITION TO ANY OTHER TRANCHE 1 COMMITMENT REDUCTIONS
HEREUNDER, THE TRANCHE 1 COMMITMENTS SHALL BE REDUCED ON THE DATES AND IN THE
AMOUNTS SPECIFIED IN SECTION 2.10.


(C)           ANY DESIGNATED SUBSIDIARY BORROWERS MAY AT ANY TIME TERMINATE, OR
FROM TIME TO TIME REDUCE, ITS RESPECTIVE TRANCHE 1 COMMITMENTS; PROVIDED THAT
(I) EACH REDUCTION OF THE TRANCHE 1 COMMITMENTS SHALL BE IN AN AMOUNT THAT IS AN
INTEGRAL MULTIPLE OF $5,000,000 AND NOT LESS THAN $5,000,000 AND (II) SUCH
DESIGNATED SUBSIDIARY BORROWER SHALL NOT TERMINATE OR REDUCE THE TRANCHE 1
COMMITMENTS IF, AS A RESULT THEREOF, THE AGGREGATE AMOUNT OF ALL TRANCHE 1
LETTER OF CREDIT OUTSTANDINGS WOULD EXCEED THE TOTAL TRANCHE 1 COMMITMENTS. 
EACH SUCH REDUCTION SHALL BE APPLIED TO THE TRANCHE 1 COMMITMENTS OF THE TRANCHE
1 LENDERS ON A PRO RATA BASIS BASED ON THE AMOUNT OF SUCH TRANCHE 1 LENDERS’
RESPECTIVE TRANCHE 1 COMMITMENTS.


(D)           ANY DESIGNATED SUBSIDIARY BORROWER SHALL NOTIFY THE ADMINISTRATIVE
AGENT OF ANY ELECTION TO TERMINATE OR REDUCE THE TRANCHE 1 COMMITMENTS UNDER
PARAGRAPH (C) OF THIS SECTION AT LEAST THREE BUSINESS DAYS PRIOR TO THE
EFFECTIVE DATE OF SUCH TERMINATION OR

38


--------------------------------------------------------------------------------



REDUCTION, SPECIFYING SUCH ELECTION AND THE EFFECTIVE DATE THEREOF.  PROMPTLY
FOLLOWING RECEIPT OF ANY NOTICE, THE ADMINISTRATIVE AGENT SHALL ADVISE THE
TRANCHE 1 LENDERS OF THE CONTENTS THEREOF.  EACH NOTICE DELIVERED BY SUCH
DESIGNATED SUBSIDIARY BORROWER PURSUANT TO THIS SECTION 2.06 SHALL BE
IRREVOCABLE; PROVIDED THAT A NOTICE OF TERMINATION OF TRANCHE 1 COMMITMENTS
DELIVERED BY SUCH DESIGNATED SUBSIDIARY BORROWER MAY STATE THAT SUCH NOTICE IS
CONDITIONED UPON THE EFFECTIVENESS OF OTHER CREDIT FACILITIES, IN WHICH CASE
SUCH NOTICE MAY BE REVOKED BY SUCH DESIGNATED SUBSIDIARY BORROWER (BY NOTICE TO
THE ADMINISTRATIVE AGENT ON OR PRIOR TO THE SPECIFIED EFFECTIVE DATE) IF SUCH
CONDITION IS NOT SATISFIED.  ANY TERMINATION OR REDUCTION OF ANY TRANCHE 1
COMMITMENTS SHALL BE PERMANENT.

Section 2.07.  Termination and Reduction of Tranche 2 Commitments.  (a) Unless
previously terminated, the Tranche 2 Commitments shall terminate on the
Commitment Expiration Date.


(B)           IN ADDITION TO ANY OTHER TRANCHE 2 COMMITMENT REDUCTIONS
HEREUNDER, THE TRANCHE 2 COMMITMENTS SHALL BE REDUCED ON THE DATES AND IN THE
AMOUNTS SPECIFIED IN SECTION 2.10.


(C)           ANY TRANCHE 2/3 BORROWER MAY AT ANY TIME TERMINATE, OR FROM TIME
TO TIME REDUCE, TRANCHE 2 COMMITMENTS; PROVIDED THAT (I) EACH REDUCTION OF THE
TRANCHE 2 COMMITMENTS, WHEN COMBINED WITH THE PRO RATA REDUCTION OF THE TRANCHE
3 COMMITMENTS AS REQUIRED BELOW, SHALL BE IN AN AGGREGATE AMOUNT THAT IS AN
INTEGRAL MULTIPLE OF $5,000,000 AND NOT LESS THAN $5,000,000 AND (II) SUCH
TRANCHE 2/3 BORROWER SHALL NOT TERMINATE OR REDUCE THE TRANCHE 2 COMMITMENTS IF,
AFTER GIVING EFFECT TO ANY CONCURRENT PREPAYMENT OF THE TRANCHE 2 LOANS IN
ACCORDANCE WITH SECTION 2.10, (X) ANY TRANCHE 2 LENDER’S TRANCHE 2 CREDIT
EXPOSURE WOULD EXCEED SUCH TRANCHE 2 LENDER’S TRANCHE 2 COMMITMENT OR (Y) THE
SUM OF THE AGGREGATE PRINCIPAL AMOUNT OF ALL TRANCHE 2 LOANS OUTSTANDING PLUS
THE AGGREGATE AMOUNT OF ALL TRANCHE 2 LETTER OF CREDIT OUTSTANDINGS WOULD EXCEED
THE TOTAL TRANCHE 2 COMMITMENT.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS SECTION OR ELSEWHERE IN THIS AGREEMENT, ANY REDUCTION TO THE
TRANCHE 2 COMMITMENT SHALL BE APPLIED PRO RATA TO THE TOTAL TRANCHE 2 COMMITMENT
AND THE TOTAL TRANCHE 3 COMMITMENT BASED ON THE TRANCHE 2 REVOLVING PERCENTAGE
AND THE TRANCHE 3 REVOLVING PERCENTAGE, IN EACH CASE AS IN EFFECT AT THE TIME OF
ANY SUCH REDUCTION.  EACH REDUCTION TO THE TOTAL TRANCHE 2 COMMITMENT SHALL BE
APPLIED TO THE TRANCHE 2 COMMITMENTS OF EACH TRANCHE 2 LENDER ON A PRO RATA
BASIS BASED ON THE AMOUNT OF SUCH TRANCHE 2 LENDERS’ RESPECTIVE TRANCHE 2
COMMITMENTS.


(D)           ANY TRANCHE 2/3 BORROWER SHALL NOTIFY THE ADMINISTRATIVE AGENT OF
ANY ELECTION TO TERMINATE OR REDUCE THE TRANCHE 2 COMMITMENTS UNDER
PARAGRAPH (C) OF THIS SECTION AT LEAST THREE BUSINESS DAYS PRIOR TO THE
EFFECTIVE DATE OF SUCH TERMINATION OR REDUCTION, SPECIFYING SUCH ELECTION AND
THE EFFECTIVE DATE THEREOF.  PROMPTLY FOLLOWING RECEIPT OF ANY NOTICE, THE
ADMINISTRATIVE AGENT SHALL ADVISE SUCH TRANCHE 2 LENDER OF THE CONTENTS
THEREOF.  EACH NOTICE DELIVERED BY SUCH TRANCHE 2/3 BORROWER PURSUANT TO THIS
SECTION 2.07 SHALL BE IRREVOCABLE; PROVIDED THAT A NOTICE OF TERMINATION OF
TRANCHE 2 COMMITMENTS DELIVERED BY SUCH TRANCHE 2/3 BORROWERS MAY STATE THAT
SUCH NOTICE IS CONDITIONED UPON THE EFFECTIVENESS OF OTHER CREDIT FACILITIES, IN
WHICH CASE SUCH NOTICE MAY BE REVOKED BY SUCH TRANCHE 2/3 BORROWERS (BY NOTICE
TO THE ADMINISTRATIVE AGENT ON OR PRIOR TO THE SPECIFIED EFFECTIVE DATE) IF SUCH
CONDITION IS NOT SATISFIED.  ANY TERMINATION OR REDUCTION OF ANY TRANCHE 2
COMMITMENTS SHALL BE PERMANENT.

39


--------------------------------------------------------------------------------


Section 2.08.  Termination and Reduction of Tranche 3 Commitments.  (a)  Unless
previously terminated, the Tranche 3 Commitments shall termi­nate on the
Commitment Expiration Date.


(B)           IN ADDITION TO ANY OTHER TRANCHE 3 COMMITMENT REDUCTIONS
HEREUNDER, THE TRANCHE 3 COMMITMENTS SHALL BE REDUCED ON THE DATES AND IN THE
AMOUNTS SPECIFIED IN SECTION 2.10.


(C)           THE TRANCHE 2/3 BORROWERS MAY AT ANY TIME TERMINATE, OR FROM TIME
TO TIME REDUCE, THE TRANCHE 3 COMMITMENTS; PROVIDED THAT (I) EACH REDUCTION OF
THE TRANCHE 3 COMMITMENTS, WHEN COMBINED WITH THE PRO RATA REDUCTION OF THE
TRANCHE 2 COMMITMENTS AS REQUIRED BELOW, SHALL BE IN AN AGGREGATE AMOUNT THAT IS
AN INTEGRAL MULTIPLE OF $5,000,000 AND NOT LESS THAN $5,000,000 AND (II) THE
TRANCHE 2/3 BORROWERS SHALL NOT TERMINATE OR REDUCE THE TRANCHE 3 COMMITMENTS
IF, AFTER GIVING EFFECT TO ANY CONCURRENT PREPAYMENT OF THE TRANCHE 3 LOANS IN
ACCORDANCE WITH SECTION 2.10, (X) ANY TRANCHE 3 LENDER’S TRANCHE 3 CREDIT
EXPOSURE WOULD EXCEED SUCH TRANCHE 3 LENDER’S TRANCHE 3 COMMITMENT OR (Y) THE
SUM OF THE AGGREGATE PRINCIPAL AMOUNT OF ALL TRANCHE 3 LOANS OUTSTANDING WOULD
EXCEED THE TOTAL TRANCHE 3 COMMITMENT.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS SECTION OR ELSEWHERE IN THIS AGREEMENT, ANY REDUCTION TO THE
TRANCHE 3 COMMITMENT SHALL BE APPLIED PRO RATA TO THE TOTAL TRANCHE 2 COMMITMENT
AND THE TOTAL TRANCHE 3 COMMITMENT BASED ON THE TRANCHE 2 REVOLVING PERCENTAGE
AND THE TRANCHE 3 REVOLVING PERCENTAGE, IN EACH CASE AS IN EFFECT AT THE TIME OF
ANY SUCH REDUCTION.  EACH REDUCTION TO THE TOTAL TRANCHE 3 COMMITMENT SHALL BE
APPLIED TO THE TRANCHE 3 COMMITMENTS OF EACH TRANCHE 3 LENDER ON A PRO RATA
BASIS BASED ON THE RESPECTIVE AMOUNT OF SUCH TRANCHE 3 LENDER’S TRANCHE 3
COMMITMENTS.


(D)           THE TRANCHE 2/3 BORROWERS SHALL NOTIFY THE ADMINISTRATIVE AGENT OF
ANY ELECTION TO TERMINATE OR REDUCE THE TRANCHE 3 COMMITMENTS UNDER
PARAGRAPH (C) OF THIS SECTION AT LEAST THREE BUSINESS DAYS PRIOR TO THE
EFFECTIVE DATE OF SUCH TERMINATION OR REDUCTION, SPECIFYING SUCH ELECTION AND
THE EFFECTIVE DATE THEREOF.  PROMPTLY FOLLOWING RECEIPT OF ANY NOTICE, THE
ADMINISTRATIVE AGENT SHALL ADVISE THE TRANCHE 3 LENDERS OF THE CONTENTS
THEREOF.  EACH NOTICE DELIVERED BY THE TRANCHE 2/3 BORROWERS PURSUANT TO THIS
SECTION 2.08 SHALL BE IRREVOCABLE; PROVIDED THAT A NOTICE OF TERMINATION OF
TRANCHE 3 COMMITMENTS DELIVERED BY THE TRANCHE 2/3 BORROWERS MAY STATE THAT SUCH
NOTICE IS CONDITIONED UPON THE EFFECTIVENESS OF OTHER CREDIT FACILITIES, IN
WHICH CASE SUCH NOTICE MAY BE REVOKED BY THE TRANCHE 2/3 BORROWERS (BY NOTICE TO
THE ADMINISTRATIVE AGENT ON OR PRIOR TO THE SPECIFIED EFFECTIVE DATE) IF SUCH
CONDITION IS NOT SATISFIED.  ANY TERMINATION OR REDUCTION OF ANY TRANCHE 3
COMMITMENTS SHALL BE PERMANENT.

Section 2.09.  Repayment of Loans; Evidence of Debt.  (a)  Each Tranche 2/3
Borrower hereby severally and unconditionally promises to pay to the
Administrative Agent for the account of each Lender with any Loans outstanding
to such Tranche 2/3 Borrower the then unpaid principal amount of all such Loans
on the Commitment Expiration Date.


(B)           EACH LENDER SHALL MAINTAIN IN ACCORDANCE WITH ITS USUAL PRACTICE
AN ACCOUNT OR ACCOUNTS EVIDENCING THE INDEBTEDNESS OF EACH TRANCHE 2/3 BORROWER
TO SUCH LENDER RESULTING FROM EACH LOAN MADE BY SUCH LENDER, INCLUDING THE
AMOUNTS OF PRINCIPAL AND INTEREST PAYABLE AND PAID TO SUCH LENDER FROM TIME TO
TIME HEREUNDER.

40


--------------------------------------------------------------------------------



(C)           THE ADMINISTRATIVE AGENT SHALL MAINTAIN ACCOUNTS IN WHICH IT SHALL
RECORD (I) THE AMOUNT OF EACH LOAN MADE HEREUNDER, THE TRANCHE AND TYPE THEREOF
AND THE INTEREST PERIOD APPLICABLE THERETO, (II) THE AMOUNT OF ANY PRINCIPAL OR
INTEREST DUE AND PAYABLE OR TO BECOME DUE AND PAYABLE FROM EACH TRANCHE 2/3
BORROWER TO EACH LENDER HEREUNDER AND (III) THE AMOUNT OF ANY SUM RECEIVED BY
THE ADMINISTRATIVE AGENT HEREUNDER FOR THE ACCOUNT OF THE LENDERS AND EACH SUCH
LENDER’S SHARE THEREOF.


(D)           THE ENTRIES MADE IN THE ACCOUNTS MAINTAINED PURSUANT TO
PARAGRAPH (B) OR (C) OF THIS SECTION SHALL BE PRIMA FACIE EVIDENCE OF THE
EXISTENCE AND AMOUNTS OF THE OBLIGATIONS RECORDED THEREIN; PROVIDED THAT THE
FAILURE OF ANY LENDER OR THE ADMINISTRATIVE AGENT TO MAINTAIN SUCH ACCOUNTS OR
ANY ERROR THEREIN SHALL NOT IN ANY MANNER AFFECT THE OBLIGATION OF ANY TRANCHE
2/3 BORROWER TO REPAY THE LOANS IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


(E)           ANY TRANCHE 2 LENDER MAY REQUEST THAT TRANCHE 2 LOANS MADE BY IT
BE EVIDENCED BY A PROMISSORY NOTE.  IN SUCH EVENT, THE RELEVANT TRANCHE 2/3
BORROWER SHALL PREPARE, EXECUTE AND DELIVER TO SUCH TRANCHE 2 LENDER A
PROMISSORY NOTE PAYABLE TO THE ORDER OF SUCH TRANCHE 2 LENDER (OR, IF REQUESTED
BY SUCH TRANCHE 2 LENDER, TO SUCH TRANCHE 2 LENDER AND ITS REGISTERED ASSIGNS)
SUBSTANTIALLY IN THE FORM OF EXHIBIT B-1 WITH BLANKS APPROPRIATELY COMPLETED IN
CONFORMITY HEREWITH (EACH, A “TRANCHE 2 NOTE” AND COLLECTIVELY, THE “TRANCHE 2
NOTES”).  THEREAFTER, THE TRANCHE 2 LOANS EVIDENCED BY SUCH TRANCHE 2 NOTE AND
INTEREST THEREON SHALL AT ALL TIMES (INCLUDING AFTER ASSIGNMENT PURSUANT TO
SECTION 10.04) BE REPRESENTED BY ONE OR MORE TRANCHE 2 NOTES PAYABLE TO THE
ORDER OF THE PAYEE NAMED THEREIN (OR, IF SUCH PROMISSORY NOTE IS A REGISTERED
NOTE, TO SUCH PAYEE AND ITS REGISTERED ASSIGNS).


(F)            ANY TRANCHE 3 LENDER MAY REQUEST THAT TRANCHE 3 LOANS MADE BY IT
BE EVIDENCED BY A PROMISSORY NOTE.  IN SUCH EVENT, THE RELEVANT TRANCHE 2/3
BORROWER SHALL PREPARE, EXECUTE AND DELIVER TO SUCH TRANCHE 3 LENDER A
PROMISSORY NOTE PAYABLE TO THE ORDER OF SUCH TRANCHE 3 LENDER (OR, IF REQUESTED
BY SUCH TRANCHE 3 LENDER, TO SUCH TRANCHE 3 LENDER AND ITS REGISTERED ASSIGNS)
SUBSTANTIALLY IN THE FORM OF EXHIBIT B-2 WITH BLANKS APPROPRIATELY COMPLETED IN
CONFORMITY HEREWITH (EACH, A “TRANCHE 3 NOTE” AND COLLECTIVELY, THE “TRANCHE 3
NOTES”).  THEREAFTER, THE TRANCHE 3 LOANS EVIDENCED BY SUCH TRANCHE 3 NOTE AND
INTEREST THEREON SHALL AT ALL TIMES (INCLUDING AFTER ASSIGNMENT PURSUANT TO
SECTION 10.04) BE REPRESENTED BY ONE OR MORE TRANCHE 3 NOTES PAYABLE TO THE
ORDER OF THE PAYEE NAMED THEREIN (OR, IF SUCH PROMISSORY NOTE IS A REGISTERED
NOTE, TO SUCH PAYEE AND ITS REGISTERED ASSIGNS).

Section 2.10.  Prepayments; Additional Collateral.  (a)  Each Tranche 2/3
Borrower shall have the right at any time and from time to time to prepay any of
its Borrowings in whole or in part, without premium or penalty, except as
provided in Section 2.15, subject to the terms and conditions set forth in
paragraph (b) of this Section.


(B)           SUCH TRANCHE 2/3 BORROWER SHALL NOTIFY THE ADMINISTRATIVE AGENT BY
TELEPHONE (CONFIRMED BY TELECOPY) OF ANY PREPAYMENT OF LOANS HEREUNDER (I) IN
THE CASE OF PREPAYMENT OF A LIBOR BORROWING, NOT LATER THAN 11:00 A.M., NEW YORK
CITY TIME, THREE BUSINESS DAYS BEFORE THE DATE OF PREPAYMENT, OR (II) IN THE
CASE OF PREPAYMENT OF AN ABR BORROWING, NOT LATER THAN 11:00 A.M., NEW YORK CITY
TIME, ONE BUSINESS DAY BEFORE THE DATE OF PREPAYMENT.  EACH SUCH NOTICE SHALL BE
IRREVOCABLE AND SHALL SPECIFY (I) WHETHER THE PREPAYMENT IS IN RESPECT TO THE
TRANCHE 2 LOANS OR THE TRANCHE 3 LOANS, (II) THE PREPAYMENT DATE, (III) IN THE

41


--------------------------------------------------------------------------------



CASE OF LIBOR LOANS, THE SPECIFIC BORROWING OR BORROWINGS WHICH ARE TO BE
PREPAID AND (IV) THE PRINCIPAL AMOUNT OF EACH SUCH BORROWING OR PORTION THEREOF
TO BE PREPAID (STATED IN DOLLARS OR IN THE APPLICABLE ALTERNATE CURRENCY, AS THE
CASE MAY BE); PROVIDED THAT, IF A NOTICE OF PREPAYMENT IS GIVEN IN CONNECTION
WITH A CONDITIONAL NOTICE OF TERMINATION OF THE COMMITMENTS AS CONTEMPLATED BY
SECTION 2.07 OR 2.08, AS THE CASE MAY BE, THEN SUCH NOTICE OF PREPAYMENT MAY BE
REVOKED IF SUCH NOTICE OF TERMINATION IS REVOKED IN ACCORDANCE WITH SUCH
SECTION 2.07 OR 2.08.  PROMPTLY FOLLOWING RECEIPT OF ANY SUCH NOTICE RELATING TO
A BORROWING, THE ADMINISTRATIVE AGENT SHALL ADVISE THE LENDERS OF THE CONTENTS
THEREOF.  EACH PARTIAL PREPAYMENT OF ANY BORROWING SHALL BE IN AN AMOUNT THAT
WOULD BE PERMITTED IN THE CASE OF AN ADVANCE OF A BORROWING OF THE SAME TYPE AS
PROVIDED IN SECTION 2.02.  EACH PREPAYMENT OF A BORROWING SHALL BE APPLIED
RATABLY TO THE LOANS INCLUDED IN THE PREPAID BORROWING OF THE RESPECTIVE
TRANCHE. PREPAYMENTS SHALL BE ACCOMPANIED BY ACCRUED INTEREST TO THE EXTENT
REQUIRED BY SECTION 2.12.  EACH PREPAYMENT OF A LOAN PURSUANT TO THIS SECTION
SHALL CONSIST OF A PRO RATA PREPAYMENT OF TRANCHE 2 LOANS AND TRANCHE 3 LOANS ON
THE BASIS OF THE TRANCHE 2 REVOLVING PERCENTAGE AND TRANCHE 3 REVOLVING
PERCENTAGE, IN EACH CASE AS IN EFFECT AT THE TIME OF ANY SUCH PREPAYMENT (USING
THE DOLLAR EQUIVALENT THEREOF IN THE CASE OF ALTERNATE CURRENCY LOANS).


(C)           IF ON ANY DATE PRIOR TO THE COMMITMENT EXPIRATION DATE, THE
TRANCHE 1 LETTER OF CREDIT OUTSTANDINGS EXCEED THE TOTAL TRANCHE 1 COMMITMENT,
EACH DESIGNATED SUBSIDIARY BORROWER FOR WHOSE ACCOUNT TRANCHE 1 LETTERS OF
CREDIT WERE ISSUED SHALL PAY TO THE ADMINISTRATIVE AGENT AT THE PAYMENT OFFICE
ON SUCH DATE AN AMOUNT OF CASH AND/OR CASH EQUIVALENTS EQUAL TO THE AMOUNT OF
SUCH EXCESS, SUCH CASH AND/OR CASH EQUIVALENTS TO BE HELD AS SECURITY FOR ALL
OBLIGATIONS OF THE RESPECTIVE DESIGNATED SUBSIDIARY BORROWER TO THE TRANCHE 1
LENDERS HEREUNDER IN THE COLLATERAL ACCOUNT APPLICABLE TO SUCH DESIGNATED
SUBSIDIARY BORROWER.


(D)           IF ON ANY DATE THE TRANCHE 1 LETTER OF CREDIT OUTSTANDINGS
APPLICABLE TO A DESIGNATED SUBSIDIARY BORROWER (OTHER THAN ARC) EXCEED THE
LESSER OF (I) SUCH DESIGNATED SUBSIDIARY BORROWER’S BORROWING BASE AND (II) SUCH
DESIGNATED SUBSIDIARY BORROWER’S SUBLIMIT, SUCH DESIGNATED SUBSIDIARY BORROWER
SHALL PAY OR DELIVER TO THE COLLATERAL AGENT WITHIN THE APPLICABLE GRACE PERIOD
AN AMOUNT OF CASH AND/OR ELIGIBLE SECURITIES (VALUED FOR THIS PURPOSE BASED ON
THE RESPECTIVE ADVANCE RATE APPLICABLE THERETO) IN AN AGGREGATE AMOUNT EQUAL TO
THE AMOUNT OF SUCH EXCESS, WITH ANY SUCH CASH OR ELIGIBLE SECURITIES TO BE HELD
AS ADDITIONAL SECURITY FOR ALL OBLIGATIONS OF THE RESPECTIVE DESIGNATED
SUBSIDIARY BORROWER HEREUNDER IN THE COLLATERAL ACCOUNT APPLICABLE TO SUCH
DESIGNATED SUBSIDIARY BORROWER.


(E)           IF ON ANY DATE THE TRANCHE 1 LETTER OF CREDIT OUTSTANDINGS
APPLICABLE TO ARC EXCEED ARC’S BORROWING BASE, ARC SHALL PAY OR DELIVER TO THE
COLLATERAL AGENT WITHIN THE APPLICABLE GRACE PERIOD AN AMOUNT OF CASH AND/OR
ELIGIBLE SECURITIES (VALUED FOR THIS PURPOSE BASED ON THE RESPECTIVE ADVANCE
RATE APPLICABLE THERETO) IN AN AGGREGATE AMOUNT EQUAL TO THE AMOUNT OF SUCH
EXCESS, WITH ANY SUCH CASH OR ELIGIBLE SECURITIES TO BE HELD AS ADDITIONAL
SECURITY FOR ALL OBLIGATIONS OF ARC HEREUNDER IN THE COLLATERAL ACCOUNT
APPLICABLE TO ARC.


(F)            IF ON ANY DATE THE SUM OF (I) THE TRANCHE 1 LETTER OF CREDIT
OUTSTANDINGS APPLICABLE TO ARC, (II) THE TRANCHE 2 LETTER OF CREDIT OUTSTANDINGS
APPLICABLE TO ARC, (III) THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF ALL
TRANCHE 2 LOANS INCURRED BY ARC AND (IV) THE AGGREGATE OUTSTANDING PRINCIPAL
AMOUNT OF ALL TRANCHE 3 LOANS INCURRED BY ARC SHALL EXCEED ARC’S SUBLIMIT, ARC
SHALL PAY OR DELIVER TO THE ADMINISTRATIVE AGENT AT THE PAYMENT OFFICE ON

42


--------------------------------------------------------------------------------



SUCH DATE AN AMOUNT OF CASH AND/OR CASH EQUIVALENTS EQUAL TO THE AMOUNT OF SUCH
EXCESS, SUCH CASH AND/OR CASH EQUIVALENTS TO BE HELD AS SECURITY FOR ALL
OBLIGATIONS OF ARC TO THE RESPECTIVE LENDERS HEREUNDER IN A CASH COLLATERAL
ACCOUNT TO BE ESTABLISHED BY THE ADMINISTRATIVE AGENT ON TERMS REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT.


(G)           IF ON ANY DATE PRIOR TO THE COMMITMENT EXPIRATION DATE, THE SUM OF
THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF TRANCHE 2 LOANS PLUS THE TRANCHE 2
LETTER OF CREDIT OUTSTANDINGS EXCEEDS THE TOTAL TRANCHE 2 COMMITMENT AS THEN IN
EFFECT, EACH TRANCHE 2/3 BORROWER TO WHOM TRANCHE 2 LOANS WERE MADE AND/OR FOR
WHOSE ACCOUNT TRANCHE 2 LETTERS OF CREDIT WERE ISSUED SHALL ON SUCH DATE REPAY
THE OUTSTANDING TRANCHE 2 LOANS IN AN AGGREGATE PRINCIPAL AMOUNT EQUAL TO THE
AMOUNT BY WHICH THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF TRANCHE 2 LOANS
PLUS THE TRANCHE 2 LETTER OF CREDIT OUTSTANDINGS EXCEEDS THE TOTAL TRANCHE 2
COMMITMENT AS THEN IN EFFECT.  IF, AFTER GIVING EFFECT TO THE PREPAYMENT OF ALL
OUTSTANDING TRANCHE 2 LOANS, AS SET FORTH ABOVE, THE TRANCHE 2 LETTER OF CREDIT
OUTSTANDINGS EXCEED THE TOTAL TRANCHE 2 COMMITMENT AS THEN IN EFFECT, EACH
TRANCHE 2/3 BORROWER FOR WHOSE ACCOUNT TRANCHE 2 LETTERS OF CREDIT WERE ISSUED
SHALL ON SUCH DATE PAY  TO THE ADMINISTRATIVE AGENT AT THE PAYMENT OFFICE AN
AMOUNT OF CASH AND/OR CASH EQUIVALENTS EQUAL TO THE AMOUNT OF SUCH EXCESS, SUCH
CASH AND/OR CASH EQUIVALENTS TO BE HELD AS SECURITY FOR ALL OBLIGATIONS OF THE
RESPECTIVE TRANCHE 2/3 BORROWER TO THE TRANCHE 2 LENDERS HEREUNDER IN A CASH
COLLATERAL ACCOUNT TO BE ESTABLISHED BY THE ADMINISTRATIVE AGENT ON TERMS
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.


(H)           IF ON ANY DATE PRIOR TO THE COMMITMENT EXPIRATION DATE, THE
AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF ALL ALTERNATE CURRENCY LOANS EXCEEDS
THE ALTERNATE CURRENCY LOAN SUBLIMIT, EACH TRANCHE 2/3 BORROWER TO WHOM
ALTERNATE CURRENCY LOANS WERE MADE SHALL ON SUCH DATE REPAY THE OUTSTANDING
ALTERNATE CURRENCY LOANS IN AN AGGREGATE PRINCIPAL AMOUNT EQUAL TO THE AMOUNT BY
WHICH THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF ALTERNATE CURRENCY LOANS
EXCEEDS THE ALTERNATE CURRENCY LOAN SUBLIMIT.


(I)            IF ON ANY DATE PRIOR TO THE COMMITMENT EXPIRATION DATE, THE
AGGREGATE ALTERNATE CURRENCY LETTER OF CREDIT OUTSTANDINGS EXCEEDS THE ALTERNATE
CURRENCY LETTER OF CREDIT SUBLIMIT, EACH BORROWER FOR WHOSE ACCOUNT ALTERNATE
CURRENCY LETTERS OF CREDIT WERE ISSUED SHALL ON SUCH DATE PAY TO THE
ADMINISTRATIVE AGENT AT THE PAYMENT OFFICE AN AMOUNT OF CASH AND/OR CASH
EQUIVALENTS EQUAL TO THE AMOUNT OF SUCH EXCESS, SUCH CASH AND/OR CASH
EQUIVALENTS TO BE HELD AS SECURITY FOR ALL OBLIGATIONS OF THE RESPECTIVE
BORROWER HEREUNDER IN A CASH COLLATERAL ACCOUNT TO BE ESTABLISHED BY THE
ADMINISTRATIVE AGENT ON TERMS REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT.


(J)            IF ON ANY DATE THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF
TRANCHE 3 LOANS EXCEEDS THE TOTAL TRANCHE 3 COMMITMENT AS THEN IN EFFECT, EACH
TRANCHE 2/3 BORROWER TO WHOM SUCH TRANCHE 3 LOANS WERE MADE SHALL ON SUCH DATE
REPAY THE OUTSTANDING TRANCHE 3 LOANS IN AN AGGREGATE PRINCIPAL AMOUNT EQUAL TO
THE AMOUNT BY WHICH THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF TRANCHE 3
LOANS EXCEEDS THE TOTAL TRANCHE 3 COMMITMENT AS THEN IN EFFECT.


(K)           IF ON ANY DATE, AFTER GIVING EFFECT TO ANY OTHER PREPAYMENT OF
OUTSTANDING LOANS ON SUCH DATE, THE SUM OF THE AGGREGATE OUTSTANDING PRINCIPAL
AMOUNT OF ALL TRANCHE 2

43


--------------------------------------------------------------------------------



LOANS AND TRANCHE 3 LOANS INCURRED BY ARC PLUS THE TRANCHE 2 LETTER OF CREDIT
OUTSTANDINGS ATTRIBUTABLE TO ARC EXCEEDS $100,000,000, ARC SHALL ON SUCH DATE
REPAY THE OUTSTANDING LOANS INCURRED BY IT IN AN AGGREGATE PRINCIPAL AMOUNT
EQUAL TO SUCH EXCESS (WITH SUCH REPAYMENT TO BE APPLIED PRO RATA TO THE
OUTSTANDING TRANCHE 2 AND TRANCHE 3 LOANS (AND USING THE DOLLAR EQUIVALENT
THEREOF IN THE CASE OF ALTERNATE CURRENCY LOANS)).  IF, AFTER GIVING EFFECT TO
THE PREPAYMENT OF ALL OUTSTANDING LOANS INCURRED BY ARC, AS SET FORTH ABOVE, THE
TRANCHE 2 LETTER OF CREDIT OUTSTANDINGS APPLICABLE TO ARC EXCEED $100,000,000,
ARC SHALL PAY OR DELIVER TO THE ADMINISTRATIVE AGENT AT THE PAYMENT OFFICE ON
SUCH DATE AN AMOUNT OF CASH AND/OR CASH EQUIVALENTS IN AN AGGREGATE AMOUNT EQUAL
TO THE AMOUNT OF SUCH EXCESS, WITH ANY SUCH CASH AND/OR CASH EQUIVALENTS TO BE
HELD AS ADDITIONAL SECURITY FOR ALL OBLIGATIONS OF ARC HEREUNDER IN A CASH
COLLATERAL ACCOUNT TO BE ESTABLISHED BY THE ADMINISTRATIVE AGENT ON TERMS
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.


(L)            IF ON ANY DATE THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF ALL
TRANCHE 2 LOANS AND TRANCHE 3 LOANS EXCEEDS THE LOAN SUBLIMIT, EACH TRANCHE 2/3
BORROWER TO WHOM TRANCHE 2 LOANS AND TRANCHE 3 LOANS WERE MADE SHALL ON SUCH
DATE REPAY THE OUTSTANDING TRANCHE 2 LOANS AND TRANCHE 3 LOANS IN AN AGGREGATE
PRINCIPAL AMOUNT EQUAL TO THE AMOUNT BY WHICH THE AGGREGATE OUTSTANDING
PRINCIPAL AMOUNT OF TRANCHE 2 LOANS AND TRANCHE 3 LOANS EXCEEDS THE LOAN
SUBLIMIT AS THEN IN EFFECT (WITH SUCH REPAYMENT TO BE APPLIED PRO RATA TO THE
OUTSTANDING TRANCHE 2 LOANS AND TRANCHE 3 LOANS (AND USING THE DOLLAR EQUIVALENT
THEREOF IN THE CASE OF ALTERNATE CURRENCY LOANS)).


(M)          WITH RESPECT TO EACH PREPAYMENT OF LOANS REQUIRED BY SECTIONS
2.10(G), (H), (J), (K) OR (L), THE RESPECTIVE TRANCHE 2/3 BORROWER MAY DESIGNATE
THE TYPE OF LOANS TO BE PREPAID AND THE SPECIFIC BORROWING OR BORROWINGS
PURSUANT TO WHICH SUCH LOANS WERE MADE, PROVIDED THAT (I) IF ANY PREPAYMENT OF
EURODOLLAR LOANS MADE PURSUANT TO A SINGLE BORROWING SHALL REDUCE THE
OUTSTANDING EURODOLLAR LOANS MADE PURSUANT TO SUCH BORROWING TO AN AMOUNT LESS
THAN $5,000,000 FOR SUCH BORROWING, THEN ALL EURODOLLAR LOANS OUTSTANDING
PURSUANT TO SUCH BORROWING SHALL BE IMMEDIATELY CONVERTED INTO A BORROWING OF
ABR LOANS, (II) IF ANY PREPAYMENT OF ALTERNATE CURRENCY LOANS MADE PURSUANT TO A
SINGLE BORROWING SHALL REDUCE THE OUTSTANDING ALTERNATE CURRENCY LOANS MADE
PURSUANT TO SUCH BORROWING TO AN AMOUNT LESS THAN THE DOLLAR EQUIVALENT OF
$5,000,000 FOR SUCH BORROWING, THEN ALL ALTERNATE CURRENCY LOANS OUTSTANDING
PURSUANT TO SUCH BORROWING SHALL BE IMMEDIATELY REPAID, (III) EACH PREPAYMENT OF
LOANS MADE PURSUANT TO THE SAME BORROWING SHALL BE APPLIED PRO RATA AMONG THE
LOANS COMPRISING SUCH BORROWING AND BORROWING AND (IV) EACH SUCH PREPAYMENT OF
LOANS SHALL CONSIST OF A PRO RATA PREPAYMENT OF TRANCHE 2 LOANS AND TRANCHE 3
LOANS ON THE BASIS OF THE TRANCHE 2 REVOLVING PERCENTAGE AND THE TRANCHE 3
REVOLVING PERCENTAGE, IN EACH CASE AS IN EFFECT AT THE TIME OF ANY SUCH
PRE­PAYMENT (AND USING THE DOLLAR EQUIVALENT THEREOF IN THE CASE OF ALTERNATE
CURRENCY LOANS).  IN THE ABSENCE OF A DESIGNATION BY THE RESPECTIVE TRANCHE 2/3
BORROWER AS DESCRIBED IN THE PRECEDING SENTENCE, THE ADMINISTRATIVE AGENT SHALL,
SUBJECT TO THE ABOVE, MAKE SUCH DESIGNATION IN ITS SOLE DISCRETION.


(N)           NOTWITHSTANDING THE FOREGOING PROVISIONS OF THIS SECTION 2.10, IF
AT ANY TIME THE MANDATORY REPAYMENT OF LOANS PURSUANT TO SECTION 2.10(G), (H),
(J) OR (L) WOULD RESULT IN ANY TRANCHE 2/3 BORROWER INCURRING BREAKAGE COSTS
UNDER SECTION 2.15 AS A RESULT OF LIBOR LOANS BEING REPAID OTHER THAN ON THE
LAST DAY OF AN INTEREST PERIOD APPLICABLE HERETO (ANY SUCH LIBOR LOANS,
“AFFECTED LOANS”), SUCH TRANCHE 2/3 BORROWER MAY ELECT, BY WRITTEN NOTICE TO THE

44


--------------------------------------------------------------------------------



ADMINISTRATIVE AGENT, TO HAVE THE PROVISIONS OF THE FOLLOWING SENTENCE BE
APPLICABLE SO LONG AS NO DEFAULT OR EVENT OF DEFAULT THEN EXISTS.  AT THE TIME
ANY AFFECTED LOANS ARE OTHERWISE REQUIRED TO BE PREPAID, SUCH TRANCHE 2/3
BORROWER MAY ELECT TO DEPOSIT 100% (OR SUCH LESSER PERCENTAGE ELECTED BY SUCH
TRANCHE 2/3 BORROWER AS NOT BEING REPAID) OF THE PRINCIPAL AMOUNTS THAT
OTHERWISE WOULD HAVE BEEN PAID IN RESPECT OF THE AFFECTED LOANS WITH THE
ADMINISTRATIVE AGENT TO BE HELD AS SECURITY FOR THE OBLIGATIONS OF SUCH TRANCHE
2/3 BORROWER HEREUNDER PURSUANT TO A CASH COLLATERAL AGREEMENT TO BE ENTERED
INTO IN FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT AND SHALL
PROVIDE FOR INVESTMENTS OF SUCH DEPOSITS AS DIRECTED BY SUCH TRANCHE 2/3
BORROWER AND SATISFACTORY TO THE ADMINISTRATIVE AGENT, WITH SUCH CASH COLLATERAL
TO BE RELEASED FROM SUCH CASH COLLATERAL ACCOUNT (AND APPLIED TO REPAY THE
PRINCIPAL AMOUNT OF SUCH LIBOR LOANS) UPON EACH OCCURRENCE THEREAFTER OF THE
LAST DAY OF AN INTEREST PERIOD APPLICABLE TO SUCH LIBOR LOANS (OR SUCH EARLIER
DATE OR DATES AS SHALL BE REQUESTED BY SUCH TRANCHE 2/3 BORROWER, WITH THE
AMOUNT TO BE SO RELEASED AND APPLIED ON THE LAST DAY OF EACH INTEREST PERIOD TO
BE THE AMOUNT OF SUCH LIBOR LOANS TO WHICH SUCH INTEREST PERIOD APPLIES (OR, IF
LESS, THE AMOUNT REMAINING IN SUCH CASH COLLATERAL ACCOUNT); PROVIDED THAT (I)
INTEREST IN RESPECT OF SUCH AFFECTED LOANS SHALL CONTINUE TO ACCRUE THEREON AT
THE RATE PROVIDED HEREUNDER UNTIL SUCH AFFECTED LOANS HAVE BEEN REPAID IN FULL
AND (II) AT ANY TIME WHILE AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING OR
UPON WRITTEN NOTICE FROM THE REQUIRED LENDERS, THE REQUIRED LENDERS MAY DIRECT
THE ADMINISTRATIVE AGENT (IN WHICH CASE THE ADMINISTRATIVE AGENT SHALL, AND IS
HEREBY AUTHORIZED BY SUCH TRANCHE 2/3 BORROWER TO, FOLLOW SAID DIRECTIONS) TO
APPLY ANY OR ALL PROCEEDS THEN ON DEPOSIT IN SUCH COLLATERAL ACCOUNT TO THE
PAYMENT OF SUCH AFFECTED LOANS.  EACH TRANCHE 2/3 BORROWER AGREES TO PAY THE 
BALANCE OF ANY AFFECTED LOAN IF THE AMOUNT ON DEPOSIT IS NOT SUFFICIENT.  ALL
RISK OF LOSS IN RESPECT OF INVESTMENTS MADE AS CONTEMPLATED IN THIS SECTION
2.10(L) SHALL BE ON SUCH TRANCHE 2/3 BORROWER.  UNDER NO CIRCUMSTANCES SHALL THE
ADMINISTRATIVE AGENT BE LIABLE OR ACCOUNTABLE TO SUCH TRANCHE 2/3 BORROWER OR
ANY OTHER PERSON FOR ANY DECREASE IN THE VALUE OF THE CASH COLLATERAL ACCOUNT OR
FOR ANY LOSS RESULTING FROM THE SALE OF ANY INVESTMENT SO MADE.

Section 2.11.  Fees.  (a)  ARL, ARC, AIC and Arch Europe each agrees to pay,
severally in accordance with its respective Tranche 1 Liability Percentage and
not jointly, to the Administrative Agent a facility fee (the “Tranche 1 Facility
Fee”) for the account of the Tranche 1 Lenders pro rata on the basis of (i)
prior to the earlier of the date the Total Tranche 1 Commitment terminates and
the Commitment Expiration Date, their respective Tranche 1 Commitments and (ii)
on or after the earlier of the date the Total Tranche 1 Commitment terminates
and the Commitment Expiration Date, their respective Tranche 1 Percentages of
Tranche 1 Letter of Credit Outstandings at such time, in each case for the
period from and including the Restatement Effective Date to but not including
the Final Maturity Date, computed at a per annum rate equal to the Applicable
Rate for Tranche 1 Facility Fees of (x) in the case of clause (i) of this
Section 2.11(a), the Total Tranche 1 Commitment (as in effect from time to time)
(regardless of utilization) and (y) in the case of clause (ii) of this Section
2.11(a), the Tranche 1 Letter of Credit Outstandings at such time.  Accrued
Tranche 1 Facility Fees shall be due and payable quarterly in arrears on the
last Business Day of each calendar quarter and on the Final Maturity Date and,
with respect to any Tranche 1 Facility Fee owing to any Tranche 1 Lender which
is replaced pursuant to Section 2.18, on the date on which such Tranche 1 Lender
is replaced.

45


--------------------------------------------------------------------------------



(B)           THE PARENT BORROWER AND ARC EACH AGREES TO PAY, SEVERALLY IN
ACCORDANCE WITH ITS RESPECTIVE TRANCHE 2/3 LIABILITY PERCENTAGE AND NOT JOINTLY,
TO THE ADMINISTRATIVE AGENT A FACILITY FEE (THE “TRANCHE 2 FACILITY FEE”) FOR
THE ACCOUNT OF THE TRANCHE 2 LENDERS PRO RATA ON THE BASIS OF (I) PRIOR TO THE
EARLIER OF THE DATE THE TOTAL TRANCHE 2 COMMITMENT TERMINATES AND THE COMMITMENT
EXPIRATION DATE, THEIR RESPECTIVE TRANCHE 2 COMMITMENTS AND (II) ON OR AFTER THE
EARLIER OF THE DATE THE TOTAL TRANCHE 2 COMMITMENT TERMINATES AND THE COMMITMENT
EXPIRATION DATE, THEIR RESPECTIVE TRANCHE 2 PERCENTAGE OF TRANCHE 2 LETTER OF
CREDIT OUTSTANDINGS AT SUCH TIME, IN EACH CASE FOR THE PERIOD FROM AND INCLUDING
THE RESTATEMENT EFFECTIVE DATE TO BUT NOT INCLUDING THE FINAL MATURITY DATE,
COMPUTED AT A PER ANNUM RATE EQUAL TO THE APPLICABLE RATE FOR TRANCHE 2 FACILITY
FEES OF (X) IN THE CASE OF CLAUSE (I) OF THIS SECTION 2.11(B), THE TOTAL
TRANCHE 2 COMMITMENT (AS IN EFFECT FROM TIME TO TIME) (REGARDLESS OF
UTILIZATION) AND (Y) IN THE CASE OF CLAUSE (II) OF THIS SECTION 2.11(B), THE
TRANCHE 2 LETTER OF CREDIT OUTSTANDINGS AT SUCH TIME.  ACCRUED TRANCHE 2
FACILITY FEES SHALL BE DUE AND PAYABLE QUARTERLY IN ARREARS ON THE LAST BUSINESS
DAY OF EACH CALENDAR QUARTER AND ON THE FINAL MATURITY DATE AND, WITH RESPECT TO
ANY TRANCHE 2 FACILITY FEE OWING TO ANY TRANCHE 2 LENDER WHICH IS REPLACED
PURSUANT TO SECTION 2.18, ON THE DATE ON WHICH SUCH TRANCHE 2 LENDER IS
REPLACED.


(C)           THE PARENT BORROWER AND ARC EACH AGREES TO PAY, SEVERALLY IN
ACCORDANCE WITH ITS RESPECTIVE TRANCHE 2/3 LIABILITY PERCENTAGE AND NOT JOINTLY,
TO THE ADMINISTRATIVE AGENT A FACILITY FEE (THE “TRANCHE 3 FACILITY FEE”) FOR
THE ACCOUNT OF THE TRANCHE 3 LENDERS PRO RATA ON THE BASIS OF THEIR RESPECTIVE
TRANCHE 3 COMMITMENTS FOR THE PERIOD FROM AND INCLUDING THE RESTATEMENT
EFFECTIVE DATE TO BUT NOT INCLUDING THE EARLIER OF THE DATE THE TOTAL TRANCHE 3
COMMITMENT TERMINATES AND THE COMMITMENT EXPIRATION DATE, COMPUTED AT A RATE PER
ANNUM EQUAL TO THE APPLICABLE RATE FOR TRANCHE 3 FACILITY FEES OF THE TOTAL
TRANCHE 3 COMMITMENT (AS IN EFFECT FROM TIME TO TIME) (REGARDLESS OF
UTILIZATION).  ACCRUED TRANCHE 3 FACILITY FEES SHALL BE DUE AND PAYABLE
QUARTERLY IN ARREARS ON THE LAST BUSINESS DAY OF EACH CALENDAR QUARTER AND ON
THE EARLIER OF THE DATE THE TOTAL TRANCHE 3 COMMITMENT TERMINATES AND THE
COMMITMENT EXPIRATION DATE AND, WITH RESPECT TO ANY TRANCHE 3 FACILITY FEE OWING
TO ANY TRANCHE 3 LENDER WHICH IS REPLACED PURSUANT TO SECTION 2.18, ON THE DATE
ON WHICH SUCH TRANCHE 3 LENDER IS REPLACED.


(D)           THE PARENT BORROWER AND ARC EACH AGREES TO PAY, SEVERALLY IN
ACCORDANCE WITH ITS RESPECTIVE TRANCHE 2/3 LIABILITY PERCENTAGE AND NOT JOINTLY,
TO THE ADMINISTRATIVE AGENT A UTILIZA­TION FEE (THE “TRANCHE 2 UTILIZATION FEE”)
FOR THE ACCOUNT OF THE TRANCHE 2 LENDERS PRO RATA ON THE BASIS OF THEIR
RESPECTIVE TRANCHE 2 LOANS THEN OUTSTANDING FOR THE PERIOD FROM AND INCLUDING
THE RESTATEMENT EFFECTIVE DATE TO BUT NOT INCLUDING THE EARLIER OF THE DATE THE
TOTAL TRANCHE 2 COMMITMENT TERMINATES AND THE COMMITMENT EXPIRATION DATE,
COMPUTED AT A RATE PER ANNUM EQUAL TO THE APPLICABLE RATE FOR TRANCHE 2
UTILIZATION FEES OF THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF TRANCHE 2
LOANS AT ANY TIME WHEN THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF TRANCHE 2
LOANS AND TRANCHE 3 LOANS INCURRED BY ALL TRANCHE 2/3 BORROWERS IS GREATER THAN
50% OF THE SUM OF THE TOTAL TRANCHE 2 COMMITMENT AND THE TOTAL TRANCHE 3
COMMITMENT (EACH AS IN EFFECT FROM TIME TO TIME).  ACCRUED TRANCHE 2 UTILIZATION
FEES SHALL BE DUE AND PAYABLE QUARTERLY IN ARREARS ON THE LAST BUSINESS DAY OF
EACH CALENDAR QUARTER AND, WITH RESPECT TO ANY TRANCHE 2 UTILIZATION FEE OWING
TO ANY TRANCHE 2 LENDER WHICH IS REPLACED PURSUANT TO SECTION 2.18, ON THE DATE
ON WHICH SUCH TRANCHE 2 LENDER IS REPLACED.


(E)           THE PARENT BORROWER AND ARC EACH AGREES TO PAY, SEVERALLY IN
ACCORDANCE WITH ITS RESPECTIVE TRANCHE 2/3 LIABILITY PERCENTAGE AND NOT JOINTLY,
TO THE ADMINISTRATIVE AGENT

46


--------------------------------------------------------------------------------



A UTILIZATION FEE (THE “TRANCHE 3 UTILIZATION FEE”) FOR THE ACCOUNT OF THE
TRANCHE 3 LENDERS PRO RATA ON THE BASIS OF THEIR RESPECTIVE TRANCHE 3 LOANS THEN
OUTSTANDING FOR THE PERIOD FROM AND INCLUDING THE RESTATEMENT EFFECTIVE DATE TO
BUT NOT INCLUDING THE EARLIER OF THE DATE THE TOTAL TRANCHE 3 COMMITMENT
TERMINATES AND THE COMMITMENT EXPIRATION DATE, COMPUTED AT A RATE PER ANNUM
EQUAL TO THE APPLICABLE RATE FOR TRANCHE 3 UTILIZATION FEES OF THE AGGREGATE
OUTSTANDING PRINCIPAL AMOUNT OF TRANCHE 3 LOANS AT ANY TIME WHEN THE AGGREGATE
OUTSTANDING PRINCIPAL AMOUNT OF TRANCHE 2 LOANS AND TRANCHE 3 LOANS INCURRED BY
ALL TRANCHE 2/3 BORROWERS IS GREATER THAN 50% OF THE SUM OF THE TOTAL TRANCHE 2
COMMITMENT AND THE TOTAL TRANCHE 3 COMMITMENT (EACH AS IN EFFECT FROM TIME TO
TIME).  ACCRUED TRANCHE 3 UTILIZATION FEES SHALL BE DUE AND PAYABLE QUARTERLY IN
ARREARS ON THE LAST BUSINESS DAY OF EACH CALENDAR QUARTER AND, WITH RESPECT TO
ANY TRANCHE 3 UTILIZATION FEE OWING TO ANY TRANCHE 3 LENDER WHICH IS REPLACED
PURSUANT TO SECTION 2.18, ON THE DATE ON WHICH SUCH TRANCHE 3 LENDER IS
REPLACED.


(F)            EACH BORROWER AGREES TO PAY TO THE ADMINISTRATIVE AGENT FOR PRO
RATA DISTRIBUTION TO EACH TRANCHE 1 LENDER (BASED ON THEIR RESPECTIVE TRANCHE 1
PERCENTAGES), A FEE IN RESPECT OF EACH TRANCHE 1 LETTER OF CREDIT (THE “TRANCHE
1 LETTER OF CREDIT FEE”) ISSUED FOR THE ACCOUNT OF SUCH BORROWER COMPUTED AT A
RATE PER ANNUM EQUAL TO THE APPLICABLE RATE FOR TRANCHE 1 LETTER OF CREDIT FEES,
ON THE DAILY STATED AMOUNT OF SUCH TRANCHE 1 LETTER OF CREDIT.  ACCRUED TRANCHE
1 LETTER OF CREDIT FEES SHALL BE DUE AND PAYABLE QUARTERLY IN ARREARS ON THE
LAST BUSINESS DAY OF EACH CALENDAR QUARTER AND UPON THE FIRST DAY ON OR AFTER
THE TERMINATION OF THE TOTAL TRANCHE 1 COMMITMENT UPON WHICH NO TRANCHE 1
LETTERS OF CREDIT REMAIN OUTSTANDING.


(G)           EACH BORROWER AGREES TO PAY TO THE ADMINISTRATIVE AGENT FOR PRO
RATA DISTRIBUTION TO EACH TRANCHE 2 LENDER (BASED ON THEIR RESPECTIVE TRANCHE 2
PERCENTAGES), A FEE IN RESPECT OF EACH TRANCHE 2 LETTER OF CREDIT (THE “TRANCHE
2 LETTER OF CREDIT FEE”) ISSUED FOR THE ACCOUNT OF SUCH BORROWER COMPUTED AT A
RATE PER ANNUM EQUAL TO THE APPLICABLE RATE FOR TRANCHE 2 LETTER OF CREDIT FEES,
ON THE DAILY STATED AMOUNT OF SUCH TRANCHE 2 LETTER OF CREDIT. ACCRUED TRANCHE 2
LETTER OF CREDIT FEES SHALL BE DUE AND PAYABLE QUARTERLY IN ARREARS ON THE LAST
BUSINESS DAY OF EACH CALENDAR QUARTER AND UPON THE FIRST DAY ON OR AFTER THE
TERMINATION OF THE TOTAL TRANCHE 2 COMMITMENT UPON WHICH NO TRANCHE 2 LETTERS OF
CREDIT REMAIN OUTSTANDING.

Section 2.12.  Interest.  (a)  The Loans comprising each ABR Borrowing shall
bear interest at the Alternate Base Rate plus the Applicable Rate.


(B)           THE LOANS COMPRISING EACH EURODOLLAR BORROWING SHALL BEAR INTEREST
AT THE ADJUSTED LIBO RATE FOR THE INTEREST PERIOD IN EFFECT FOR SUCH BORROWING
PLUS THE APPLICABLE RATE.


(C)           THE LOANS COMPRISING EACH EURO BORROWING SHALL BEAR INTEREST AT
EURO-LIBOR FOR THE INTEREST PERIOD IN EFFECT FOR SUCH BORROWING PLUS THE
APPLICABLE RATE PLUS THE ASSOCIATED COSTS RATE, IF ANY.


(D)           THE LOANS COMPRISING EACH POUNDS STERLING BORROWING SHALL BEAR
INTEREST AT POUNDS STERLING LIBOR FOR THE INTEREST PERIOD IN EFFECT FOR SUCH
BORROWING PLUS THE APPLICABLE RATE PLUS THE ASSOCIATED COSTS RATE, IF ANY.

47


--------------------------------------------------------------------------------



(E)           NOTWITHSTANDING THE FOREGOING, IF ANY PRINCIPAL OF OR INTEREST ON
ANY LOAN OR ANY FEE OR OTHER AMOUNT PAYABLE BY ANY BORROWER HEREUNDER IS NOT
PAID WHEN DUE, WHETHER AT STATED MATURITY, UPON ACCELERATION OR OTHERWISE, SUCH
OVERDUE AMOUNT SHALL BEAR INTEREST, AFTER AS WELL AS BEFORE JUDGMENT, AT A RATE
PER ANNUM EQUAL TO (I) IN THE CASE OF OVERDUE PRINCIPAL OF ANY LOAN, 2% PLUS THE
RATE OTHERWISE APPLICABLE TO SUCH LOAN AS PROVIDED IN THE PRECEDING PARAGRAPHS
OF THIS SECTION 2.12 OR (II) IN THE CASE OF ANY OTHER AMOUNT, 2% PLUS THE RATE
APPLICABLE TO ABR LOANS AS PROVIDED IN PARAGRAPH (A) OF THIS SECTION 2.12.


(F)            ACCRUED INTEREST ON EACH LOAN SHALL BE PAYABLE IN ARREARS ON EACH
INTEREST PAYMENT DATE FOR SUCH LOAN AND ON THE COMMITMENT EXPIRATION DATE;
PROVIDED THAT (I) INTEREST ACCRUED PURSUANT TO PARAGRAPH (E) OF THIS SECTION
2.12 SHALL BE PAYABLE ON DEMAND, (II) IN THE EVENT OF ANY REPAYMENT OR
PREPAYMENT OF ANY LOAN (OTHER THAN A PREPAYMENT OF AN ABR LOAN PRIOR TO THE
COMMITMENT EXPIRATION DATE), ACCRUED INTEREST ON THE PRINCIPAL AMOUNT REPAID OR
PREPAID SHALL BE PAYABLE ON THE DATE OF SUCH REPAYMENT OR PREPAYMENT AND (III)
IN THE EVENT OF ANY CONVERSION OF ANY EURODOLLAR LOAN PRIOR TO THE END OF THE
CURRENT INTEREST PERIOD THEREFOR, ACCRUED INTEREST ON SUCH LOAN SHALL BE PAYABLE
ON THE EFFECTIVE DATE OF SUCH CONVERSION.


(G)           ALL INTEREST HEREUNDER SHALL BE COMPUTED ON THE BASIS OF A YEAR OF
360 DAYS, EXCEPT THAT INTEREST COMPUTED BY REFERENCE TO THE ALTERNATE BASE RATE
AT TIMES WHEN THE ALTERNATE BASE RATE IS BASED ON THE PRIME RATE SHALL BE
COMPUTED ON THE BASIS OF A YEAR OF 365 DAYS (OR 366 DAYS IN A LEAP YEAR), AND IN
EACH CASE SHALL BE PAYABLE FOR THE ACTUAL NUMBER OF DAYS ELAPSED (INCLUDING THE
FIRST DAY BUT EXCLUDING THE LAST DAY).  THE APPLICABLE ALTERNATE BASE RATE OR
LIBOR RATE SHALL BE DETERMINED BY THE ADMINISTRATIVE AGENT, AND SUCH
DETERMINATION SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.

Section 2.13.  Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a LIBOR Borrowing:

(A)           THE ADMINISTRATIVE AGENT DETERMINES (WHICH DETERMINATION SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR) THAT ADEQUATE AND REASONABLE MEANS DO NOT
EXIST FOR ASCERTAINING THE APPLICABLE LIBOR RATE FOR SUCH INTEREST PERIOD;

(B)           THE ADMINISTRATIVE AGENT IS ADVISED BY THE REQUIRED LENDERS THAT
THE APPLICABLE LIBOR RATE FOR SUCH INTEREST PERIOD WILL NOT ADEQUATELY AND
FAIRLY REFLECT THE COST TO SUCH LENDERS OF MAKING OR MAINTAINING THEIR LOANS
INCLUDED IN SUCH BORROWING FOR SUCH INTEREST PERIOD; OR

(C)           IN THE CASE OF ANY ALTERNATE CURRENCY LOAN, THE ADMINISTRATIVE
AGENT DETERMINES (WHICH DETERMINATION SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR)
THAT THE REQUESTED ALTERNATE CURRENCY IS NOT AVAILABLE IN SUFFICIENT AMOUNTS;

then the Administrative Agent shall give notice thereof to the respective
Tranche 2/3 Borrower and the relevant Lenders by telephone or telecopy as
promptly as practicable thereafter and, until the Administrative Agent notifies
such Tranche 2/3 Borrower and the relevant Lenders that the circumstances giving
rise to such notice no longer exist, (i) in the case of clauses (a), (b) and (c)
above, any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, the affected LIBOR Borrowing
shall be ineffective, (ii) if any

48


--------------------------------------------------------------------------------


Borrowing Request requests a LIBOR Borrowing of the affected Type, such
Borrowing shall be made as an ABR Borrowing and (iii) in the case of clause (c)
above in which the affected Alternate Currency Loan is outstanding, the
respective Tranche 2/3 Borrower shall repay such Alternate Currency Loan in
full.

Section 2.14.  Increased Costs.  (a)  If any Change in Law shall:

(I)            IMPOSE, MODIFY OR DEEM APPLICABLE ANY RESERVE, SPECIAL DEPOSIT OR
SIMILAR REQUIREMENT AGAINST ASSETS OF, DEPOSITS WITH OR FOR THE ACCOUNT OF, OR
CREDIT EXTENDED BY, ANY LENDER (EXCEPT ANY SUCH RESERVE REQUIREMENT REFLECTED IN
THE ADJUSTED LIBO RATE OR INCLUDED IN THE ASSOCIATED COSTS RATE PURSUANT TO
SECTION 2.12(C) OR (D));  OR

(II)           IMPOSE ON ANY LENDER OR THE LONDON INTERBANK MARKET ANY OTHER
CONDITION AFFECTING THIS AGREEMENT OR LIBOR LOANS MADE BY SUCH LENDER;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBOR Loan (or of maintaining its obligation
to make any such Loan) or to increase the cost to such Lender or to reduce the
amount of any sum received or receivable by such Lender hereunder (whether of
principal, interest or otherwise), then the Parent Borrower, ARL, ARC, AIC and
Arch Europe each will pay, severally in accordance with its respective
Facility-wide Liability Percentage and not jointly,  to such Lender, as the case
may be, such additional amount or amounts as will compensate such Lender, as the
case may be, for such additional costs incurred or reduction suffered.


(B)           IF ANY LENDER DETERMINES THAT ANY CHANGE IN LAW REGARDING CAPITAL
REQUIREMENTS HAS OR WOULD HAVE THE EFFECT OF REDUCING THE RATE OF RETURN ON SUCH
LENDER’S CAPITAL OR ON THE CAPITAL OF SUCH LENDER’S HOLDING COMPANY, IF ANY, AS
A CONSEQUENCE OF THIS AGREEMENT OR THE LOANS MADE BY SUCH LENDER, TO A LEVEL
BELOW THAT WHICH SUCH LENDER OR SUCH LENDER’S HOLDING COMPANY COULD HAVE
ACHIEVED BUT FOR SUCH CHANGE IN LAW (TAKING INTO CONSIDERATION SUCH LENDER’S
POLICIES AND THE POLICIES OF SUCH LENDER’S HOLDING COMPANY WITH RESPECT TO
CAPITAL ADEQUACY), THEN FROM TIME TO TIME THE PARENT BORROWER ARL, ARC, AIC AND
ARCH EUROPE EACH WILL PAY, SEVERALLY IN ACCORDANCE WITH ITS RESPECTIVE
FACILITY-WIDE LIABILITY PERCENTAGE AND NOT JOINTLY, TO SUCH LENDER SUCH
ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH LENDER OR SUCH LENDER’S
HOLDING COMPANY FOR ANY SUCH REDUCTION SUFFERED.


(C)           A CERTIFICATE OF A LENDER SETTING FORTH THE AMOUNT OR AMOUNTS
NECESSARY TO COMPENSATE SUCH LENDER OR ITS HOLDING COMPANY, AS THE CASE MAY BE,
AS SPECIFIED IN PARAGRAPH (A) OR (B) OF THIS SECTION SHALL BE DELIVERED TO THE
RESPECTIVE TRANCHE 2/3 BORROWER AND SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR. 
SUCH TRANCHE 2/3 BORROWER SHALL PAY SUCH LENDER THE AMOUNT SHOWN AS DUE ON ANY
SUCH CERTIFICATE WITHIN 10 DAYS AFTER RECEIPT THEREOF.


(D)           FAILURE OR DELAY ON THE PART OF ANY  LENDER TO DEMAND COMPENSATION
PURSUANT TO THIS SECTION SHALL NOT CONSTITUTE A WAIVER OF SUCH LENDER’S RIGHT TO
DEMAND SUCH COMPENSATION; PROVIDED THAT NO TRANCHE 2/3 BORROWER SHALL BE
REQUIRED TO COMPENSATE A LENDER PURSUANT TO THIS SECTION FOR ANY INCREASED COSTS
OR REDUCTIONS INCURRED MORE THAN 90 DAYS PRIOR TO THE DATE THAT SUCH LENDER
NOTIFIES SUCH TRANCHE 2/3 BORROWER OF THE CHANGE IN LAW GIVING RISE TO SUCH
INCREASED COSTS OR REDUCTIONS AND OF SUCH LENDER’S INTENTION TO CLAIM
COMPENSATION

49


--------------------------------------------------------------------------------



THEREFOR; PROVIDED, FURTHER, THAT, IF THE CHANGE IN LAW GIVING RISE TO SUCH
INCREASED COSTS OR REDUCTIONS IS RETROACTIVE, THEN THE 90-DAY PERIOD REFERRED TO
ABOVE SHALL BE EXTENDED TO INCLUDE THE PERIOD OF RETROACTIVE EFFECT THEREOF.

Section 2.15.  Break Funding Payments.  In the event of (a) the payment of any
principal of any LIBOR Loan other than on the last day of an Interest Period
applicable thereto (including as a result of a mandatory prepayment under
Section 2.10 or an Event of Default), (b) the conversion of any LIBOR Loan other
than on the last day of the Interest Period applicable thereto, (c) the failure
to borrow, convert, continue or prepay any LIBOR Loan on the date specified in
any notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 2.10(b) and is revoked in accordance therewith), or
(d) the assignment of any LIBOR Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by a Borrower pursuant to
Section 2.18, then, in any such event, such Tranche 2/3 Borrower shall
compensate each Lender for the loss, cost and expense attributable to such
event.  In the case of a LIBOR Loan, such loss, cost or expense to any Lender
shall be deemed to include an amount determined by such Lender to be the excess,
if any, of (i) the amount of interest which would have accrued on the principal
amount of such Loan had such event not occurred, at the applicable LIBOR Rate
that would have been applicable to such Loan, for the period from the date of
such event to the last day of the then current Interest Period therefor (or, in
the case of a failure to borrow, convert or continue, for the period that would
have been the Interest Period for such Loan), over (ii) the amount of interest
which would accrue on such principal amount for such period at the interest rate
which such Lender would bid were it to bid, at the commencement of such period,
for dollar or the applicable Alternate Currency deposits of a comparable amount
and period from other banks in the Eurodollar or other relevant market.  A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
respective Tranche 2/3 Borrower and shall be conclusive absent manifest error. 
Such Tranche 2/3 Borrower shall pay such Lender the amount shown as due on any
such certificate within 10 days after receipt thereof.

Section 2.16.  Taxes.  (a)  Any and all payments by or on account of any
obligation of any Borrower hereunder shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided that if any
Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent or Lender
(as the case may be) receives an amount equal to the sum it would have received
had no such deductions been made, (ii) such Borrower shall make such deductions
and (iii) such Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.


(B)           IN ADDITION, EACH BORROWER SHALL PAY, SEVERALLY AND NOT JOINTLY,
ANY OTHER TAXES TO THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH
APPLICABLE LAW.


(C)           EACH BORROWER SHALL INDEMNIFY, SEVERALLY AND NOT JOINTLY, THE
ADMINISTRATIVE AGENT AND EACH LENDER WITHIN 10 DAYS AFTER WRITTEN DEMAND
THEREFOR, FOR THE FULL AMOUNT OF ANY INDEMNIFIED TAXES OR OTHER TAXES THAT SUCH
BORROWER FAILED TO DEDUCT OR WITHHOLD AND THAT WERE PAID BY THE ADMINISTRATIVE
AGENT OR SUCH LENDER ON OR WITH RESPECT TO

50


--------------------------------------------------------------------------------



ANY PAYMENT BY OR ON ACCOUNT OF ANY OBLIGATION OF SUCH BORROWER HEREUNDER
(INCLUDING INDEMNIFIED TAXES OR OTHER TAXES IMPOSED OR ASSERTED ON OR
ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER THIS SECTION) AND ANY PENALTIES, INTEREST
AND REASONABLE EXPENSES ARISING THEREFROM OR WITH RESPECT THERETO, WHETHER OR
NOT SUCH INDEMNIFIED TAXES OR OTHER TAXES WERE CORRECTLY OR LEGALLY IMPOSED OR
ASSERTED BY THE RELEVANT GOVERNMENTAL AUTHORITY.  A CERTIFICATE AS TO THE AMOUNT
OF SUCH PAYMENT OR LIABILITY DELIVERED TO SUCH BORROWER BY A LENDER OR BY THE
ADMINISTRATIVE AGENT ON ITS OWN BEHALF OR ON BEHALF OF A LENDER, SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR.


(D)           AS SOON AS PRACTICABLE AFTER ANY PAYMENT OF INDEMNIFIED TAXES OR
OTHER TAXES BY ANY BORROWER TO A GOVERNMENTAL AUTHORITY, SUCH BORROWER SHALL
DELIVER TO THE ADMINISTRATIVE AGENT THE ORIGINAL OR A CERTIFIED COPY OF A
RECEIPT ISSUED BY SUCH GOVERNMENTAL AUTHORITY EVIDENCING SUCH PAYMENT, A COPY OF
THE RETURN REPORTING SUCH PAYMENT OR OTHER EVIDENCE OF SUCH PAYMENT REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT.


(E)           EACH FOREIGN LENDER SHALL DELIVER TO EACH BORROWER (WITH A COPY TO
THE ADMINISTRATIVE AGENT), AT THE TIME OR TIMES PRESCRIBED BY APPLICABLE LAW,
SUCH PROPERLY COMPLETED AND EXECUTED DOCUMENTATION PRESCRIBED BY APPLICABLE LAW
OR REASONABLY REQUESTED BY SUCH BORROWER (IF ANY), OR WILL COMPLY WITH SUCH
OTHER REQUIREMENTS, IF ANY, AS IS CURRENTLY APPLICABLE, AS WILL PERMIT PAYMENTS
UNDER THIS AGREEMENT TO BE MADE WITHOUT WITHHOLDING OR AT A REDUCED RATE;
PROVIDED, HOWEVER, THAT SUCH BORROWER SHALL HAVE FURNISHED TO EACH SUCH LENDER
IN A REASONABLY TIMELY MANNER COPIES OF SUCH DOCUMENTATION AND NOTICE OF SUCH
REQUIREMENTS TOGETHER WITH APPLICABLE INSTRUCTIONS; PROVIDED, FURTHER, THAT NO
SUCH LENDER SHALL HAVE ANY OBLIGATION TO PROVIDE SUCH DOCUMENTATION OR COMPLY
WITH SUCH REQUIREMENTS IF IT WOULD RESULT IN A MATERIAL ECONOMIC, LEGAL OR
REGULATORY DISADVANTAGE TO ANY SUCH LENDER.


(F)            IF THE ADMINISTRATIVE AGENT OR A LENDER DETERMINES, IN ITS SOLE
DISCRETION, THAT IT HAS RECEIVED A REFUND OF ANY TAXES OR OTHER TAXES AS TO
WHICH IT HAS BEEN INDEMNIFIED BY A BORROWER OR WITH RESPECT TO WHICH A BORROWER
HAS PAID ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION 2.16, IT SHALL PAY OVER
SUCH REFUND TO SUCH BORROWER (BUT ONLY TO THE EXTENT OF INDEMNITY PAYMENTS MADE,
OR ADDITIONAL AMOUNTS PAID, BY SUCH BORROWER UNDER THIS SECTION 2.16 WITH
RESPECT TO THE TAXES OR OTHER TAXES GIVING RISE TO SUCH REFUND), NET OF ALL
OUT-OF-POCKET EXPENSES OF THE ADMINISTRATIVE AGENT OR SUCH LENDER AND WITHOUT
INTEREST (OTHER THAN ANY INTEREST PAID BY THE RELEVANT GOVERNMENTAL AUTHORITY
WITH RESPECT TO SUCH REFUND); PROVIDED, THAT SUCH BORROWER, UPON THE REQUEST OF
THE ADMINISTRATIVE AGENT OR SUCH LENDER, AGREES TO REPAY THE AMOUNT PAID OVER TO
SUCH BORROWER (PLUS ANY PENALTIES, INTEREST OR OTHER CHARGES IMPOSED BY THE
RELEVANT GOVERNMENTAL AUTHORITY) TO THE ADMINISTRATIVE AGENT OR SUCH LENDER IN
THE EVENT THE ADMINISTRATIVE AGENT OR SUCH LENDER IS REQUIRED TO REPAY SUCH
REFUND TO SUCH GOVERNMENTAL AUTHORITY.  THIS SECTION SHALL NOT BE CONSTRUED TO
REQUIRE THE ADMINISTRATIVE AGENT OR ANY LENDER TO MAKE AVAILABLE ITS TAX RETURNS
(OR ANY OTHER INFORMATION RELATING TO ITS TAXES WHICH IT DEEMS CONFIDENTIAL) TO
SUCH BORROWER OR ANY OTHER PERSON.


(G)           ANY LENDER THAT IS NOT A LENDER AS OF THE RESTATEMENT EFFECTIVE
DATE SHALL NOT BE ENTITLED TO ANY GREATER PAYMENT UNDER THIS SECTION 2.16 THAN
SUCH LENDER’S ASSIGNOR COULD HAVE BEEN ENTITLED TO ABSENT SUCH ASSIGNMENT EXCEPT
TO THE EXTENT THAT THE ENTITLEMENT TO A GREATER PAYMENT RESULTED FROM A CHANGE
IN LAW.

51


--------------------------------------------------------------------------------


Section 2.17.  Payments Generally; Pro Rata Treatment; Sharing of Set-offs. 
(a)  Each Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or of amounts payable under Section 2.14,
2.15 or 2.16, or otherwise) prior to 12:00 noon, New York City time, on the date
when due, in immediately available funds, without set-off or counterclaim (x) in
Dollars, if such payment is made in respect of any obligation of the Borrowers
under this Agreement or any other Credit Document except as otherwise provided
in the immediately succeeding clause (y), and (y) in the applicable Alternate
Currency, if such payment is made in respect of (i) principal of, or interest
on, Alternate Currency Loans, (ii) Unpaid Drawings on Alternate Currency Letters
of Credit or (iii) increased costs, indemnities or other amounts owing with
respect to Alternate Currency Loans or Alternate Currency Letters of Credit
(except for fees payable under Section 2.11, which fees shall be paid in Dollars
calculated by using the applicable Dollar Equivalent thereof of any amounts
denominated in an Alternate Currency).  Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon.  All such payments shall be made (including, without
limitation, by way of wire transfer) to the Administrative Agent at the Payment
Office, except that payments pursuant to Sections 2.14, 2.15, 2.16 and 10.03
shall be made directly to the Persons entitled thereto.  The Administrative
Agent shall distribute any such payments received by it for the account of any
other Person to the appropriate recipient promptly following receipt thereof. 
If any payment hereunder shall be due on a day that is not a Business Day, the
date for payment shall be extended to the next succeeding Business Day, and, in
the case of any payment accruing interest, interest thereon shall be payable for
the period of such extension.


(B)           IF AT ANY TIME INSUFFICIENT FUNDS ARE RECEIVED BY AND AVAILABLE TO
THE ADMINISTRATIVE AGENT TO PAY FULLY ALL AMOUNTS OF PRINCIPAL, INTEREST AND
FEES THEN DUE HEREUNDER, SUCH FUNDS SHALL BE APPLIED (I) FIRST, TOWARDS PAYMENT
OF INTEREST AND FEES THEN DUE HEREUNDER, RATABLY AMONG THE PARTIES ENTITLED
THERETO IN ACCORDANCE WITH THE AMOUNTS OF INTEREST AND FEES THEN DUE TO SUCH
PARTIES, AND (II) SECOND, TOWARDS PAYMENT OF PRINCIPAL THEN DUE HEREUNDER,
RATABLY AMONG THE PARTIES ENTITLED THERETO IN ACCORDANCE WITH THE AMOUNTS OF
PRINCIPAL THEN DUE TO SUCH PARTIES.


(C)           IF ANY LENDER SHALL, BY EXERCISING ANY RIGHT OF SET-OFF OR
COUNTERCLAIM OR OTHERWISE, OBTAIN PAYMENT IN RESPECT OF ANY PARTICULAR
OBLIGATION RESULTING IN SUCH LENDER RECEIVING PAYMENT OF A GREATER PROPORTION OF
SUCH OBLIGATION THAN THE PROPORTION OF SUCH OBLIGATION RECEIVED BY ANY OTHER
LENDER, THEN THE LENDER RECEIVING SUCH GREATER PROPORTION SHALL PURCHASE (FOR
CASH AT FACE VALUE) PARTICIPATIONS IN THE RELATED OBLIGATIONS OF OTHER LENDERS
TO THE EXTENT NECESSARY SO THAT THE BENEFIT OF ALL SUCH PAYMENTS SHALL BE SHARED
BY THE LENDERS RATABLY IN ACCORDANCE WITH THE AGGREGATE OF SUCH OBLIGATIONS;
PROVIDED THAT (I) IF ANY SUCH PARTICIPATIONS ARE PURCHASED AND ALL OR ANY
PORTION OF THE PAYMENT GIVING RISE THERETO IS RECOVERED, SUCH PARTICIPATIONS
SHALL BE RESCINDED AND THE PURCHASE PRICE RESTORED TO THE EXTENT OF SUCH
RECOVERY, WITHOUT INTEREST, (II) THE PROVISIONS OF THIS PARAGRAPH SHALL NOT BE
CONSTRUED TO APPLY TO ANY PAYMENT MADE BY A BORROWER PURSUANT TO AND IN
ACCORDANCE WITH THE EXPRESS TERMS OF THIS AGREEMENT OR ANY PAYMENT OBTAINED BY A
LENDER AS CONSIDERATION FOR THE ASSIGNMENT OF OR SALE OF A PARTICIPATION IN ANY
OF ITS LOANS TO ANY ASSIGNEE OR PARTICIPANT, OTHER THAN TO ANY BORROWER OR ANY
SUBSIDIARY OR AFFILIATE THEREOF (AS TO WHICH THE PROVISIONS OF THIS PARAGRAPH
SHALL APPLY) AND (III) THE PROVISIONS OF THIS PARAGRAPH SHALL NOT BE CONSTRUED
TO APPLY TO ANY PAYMENT RECEIVED BY

52


--------------------------------------------------------------------------------



ANY TRANCHE 1 LENDER PURSUANT TO THE TERMS OF THE SECURITY DOCUMENTS.  EACH
BORROWER CONSENTS TO THE FOREGOING AND AGREES, TO THE EXTENT IT MAY EFFECTIVELY
DO SO UNDER APPLICABLE LAW, THAT ANY LENDER ACQUIRING A PARTICIPATION PURSUANT
TO THE FOREGOING ARRANGEMENTS MAY EXERCISE AGAINST SUCH BORROWER RIGHTS OF
SET-OFF AND COUNTERCLAIM WITH RESPECT TO SUCH PARTICIPATION AS FULLY AS IF SUCH
LENDER WERE A DIRECT CREDITOR OF SUCH BORROWER IN THE AMOUNT OF SUCH
PARTICIPATION.


(D)           UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM A
BORROWER PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE TO THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF THE LENDERS HEREUNDER THAT SUCH BORROWER WILL NOT MAKE
SUCH PAYMENT, THE ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH BORROWER HAS MADE
SUCH PAYMENT ON SUCH DATE IN ACCORDANCE HEREWITH AND MAY, IN RELIANCE UPON SUCH
ASSUMPTION, DISTRIBUTE TO THE LENDERS THE AMOUNT DUE.  IN SUCH EVENT, IF SUCH
BORROWER HAS NOT IN FACT MADE SUCH PAYMENT, THEN EACH OF THE LENDERS SEVERALLY
AGREES TO REPAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND THE AMOUNT SO
DISTRIBUTED TO SUCH LENDER WITH INTEREST THEREON, FOR EACH DAY FROM AND
INCLUDING THE DATE SUCH AMOUNT IS DISTRIBUTED TO IT TO BUT EXCLUDING THE DATE OF
PAYMENT TO THE ADMINISTRATIVE AGENT, AT THE GREATER OF THE FEDERAL FUNDS
EFFECTIVE RATE AND A RATE DETERMINED BY THE ADMINISTRATIVE AGENT IN ACCORDANCE
WITH BANKING INDUSTRY RULES ON INTERBANK COMPENSATION.


(E)           IF ANY LENDER SHALL FAIL TO MAKE ANY PAYMENT REQUIRED TO BE MADE
BY IT PURSUANT TO SECTION 2.04(B) OR 2.17(D), THEN THE ADMINISTRATIVE AGENT MAY,
IN ITS DISCRETION (NOTWITHSTANDING ANY CONTRARY PROVISION HEREOF), APPLY ANY
AMOUNTS THEREAFTER RECEIVED BY THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH
LENDER TO SATISFY SUCH LENDER’S OBLIGATIONS UNDER SUCH SECTIONS UNTIL ALL SUCH
UNSATISFIED OBLIGATIONS ARE FULLY PAID.

Section 2.18.  Mitigation Obligations; Replacement of Lenders.  (a)  If any
Lender requests compensation under Section 2.14, 3A.04 or 3B.04, or if a
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans or Letters of Credit hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
2.14, 2.16, 3A.04 or 3B.04, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender.  The Parent Borrower, ARL, ARC, AIC and Arch
Europe each agrees to pay, severally in accordance with its respective
Facility-wide Liability Percentage and not jointly, all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment.


(B)           IF ANY LENDER REQUESTS COMPENSATION UNDER SECTION 2.14, 3A.04 OR
3B.04, OR IF A BORROWER IS REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO ANY LENDER
OR ANY GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF ANY LENDER PURSUANT TO SECTION
2.16, OR IF ANY LENDER DEFAULTS IN ITS OBLIGATION TO FUND LOANS HEREUNDER, THEN
THE RESPECTIVE BORROWER MAY, AT ITS SOLE EXPENSE AND EFFORT, UPON NOTICE TO SUCH
LENDER AND THE ADMINISTRATIVE AGENT, REQUIRE SUCH LENDER TO ASSIGN AND DELEGATE,
WITHOUT RECOURSE (IN ACCORDANCE WITH AND SUBJECT TO THE RESTRICTIONS CONTAINED
IN SECTION 10.04), ALL ITS INTERESTS, RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT TO AN ASSIGNEE THAT SHALL ASSUME SUCH OBLIGATIONS (WHICH ASSIGNEE MAY
BE ANOTHER LENDER, IF SUCH LENDER ACCEPTS SUCH ASSIGNMENT); PROVIDED THAT (I)
SUCH BORROWER SHALL HAVE RECEIVED THE PRIOR WRITTEN CONSENT


 

53


--------------------------------------------------------------------------------



OF THE ADMINISTRATIVE AGENT, WHICH CONSENT SHALL NOT UNREASONABLY BE WITHHELD,
(II) SUCH LENDER SHALL HAVE RECEIVED PAYMENT OF AN AMOUNT EQUAL TO THE
OUTSTANDING PRINCIPAL OF ITS LOANS, ACCRUED INTEREST THEREON, ACCRUED FEES AND
ALL OTHER AMOUNTS PAYABLE TO IT HEREUNDER, FROM THE ASSIGNEE (TO THE EXTENT OF
SUCH OUTSTANDING PRINCIPAL AND ACCRUED INTEREST AND FEES) OR THE RESPECTIVE
BORROWER (IN THE CASE OF ALL OTHER AMOUNTS), (III) IN THE CASE OF ANY SUCH
ASSIGNMENT RESULTING FROM A CLAIM FOR COMPENSATION UNDER SECTION 2.14, 3A.04 OR
3B.04 OR PAYMENTS REQUIRED TO BE MADE PURSUANT TO SECTION 2.16, SUCH ASSIGNMENT
WILL RESULT IN A REDUCTION IN SUCH COMPENSATION OR PAYMENTS AND (IV) NO
ASSIGNMENTS PURSUANT TO THIS SECTION 2.18 SHALL BE EFFECTIVE UNTIL ALL THEN
OUTSTANDING LETTERS OF CREDIT ARE RETURNED BY EACH RESPECTIVE BENEFICIARY TO THE
ISSUING AGENT FOR CANCELLATION OR EXCHANGE FOR NEW OR AMENDED LETTERS OF CREDIT
WHICH GIVE EFFECT TO SUCH ASSIGNMENT (IT BEING UNDERSTOOD THAT TO THE EXTENT THE
RESPECTIVE BENEFICIARIES DO NOT CONSENT TO SUCH ASSIGNMENT, SUCH ASSIGNMENT
CANNOT OCCUR).  A LENDER SHALL NOT BE REQUIRED TO MAKE ANY SUCH ASSIGNMENT AND
DELEGATION IF, PRIOR THERETO, AS A RESULT OF A WAIVER BY SUCH LENDER OR
OTHERWISE, THE CIRCUMSTANCES ENTITLING SUCH BORROWER TO REQUIRE SUCH ASSIGNMENT
AND DELEGATION CEASE TO APPLY.


SECTION 2.19.  ADDITIONAL TRANCHE 1 COMMITMENTS.  (A)  THE DESIGNATED SUBSIDIARY
BORROWERS SHALL HAVE THE RIGHT AT ANY TIME AND FROM TIME TO TIME AFTER THE
RESTATEMENT EFFECTIVE DATE AND PRIOR TO THE COMMITMENT EXPIRATION DATE TO
REQUEST (SO LONG AS NO DEFAULT OR EVENT OR DEFAULT IS THEN IN EXISTENCE OR WOULD
RESULT THEREFROM) ON ONE OR MORE OCCASIONS THAT ONE OR MORE TRANCHE 1 LENDERS
(AND/OR ONE OR MORE OTHER PERSONS WHICH WILL BECOME TRANCHE 1 LENDERS AS
PROVIDED PURSUANT TO CLAUSE (VI) BELOW) PROVIDE ADDITIONAL TRANCHE 1 COMMITMENTS
AND, SUBJECT TO THE APPLICABLE TERMS AND CONDITIONS CONTAINED IN THIS AGREEMENT
AND THE RELEVANT ADDITIONAL TRANCHE 1 COMMITMENT AGREEMENT, ISSUE TRANCHE 1
LETTERS OF CREDIT; IT BEING UNDERSTOOD AND AGREED, HOWEVER, THAT (I) NO
TRANCHE 1 LENDER SHALL BE OBLIGATED TO PROVIDE AN ADDITIONAL TRANCHE 1
COMMITMENT AS A RESULT OF ANY REQUEST BY THE DESIGNATED SUBSIDIARY BORROWERS,
(II) UNTIL SUCH TIME, IF ANY, AS (X) SUCH TRANCHE 1 LENDER HAS AGREED IN ITS
SOLE DISCRETION TO PROVIDE AN ADDITIONAL TRANCHE 1 COMMITMENT AND EXECUTED AND
DELIVERED TO THE ADMINISTRATIVE AGENT AN ADDITIONAL TRANCHE 1 COMMITMENT
AGREEMENT IN RESPECT THEREOF AS PROVIDED IN SECTION 2.19(B) AND (Y) SUCH OTHER
CONDITIONS SET FORTH IN SECTION 2.19(B) SHALL HAVE BEEN SATISFIED, SUCH TRANCHE
1 LENDER SHALL NOT BE OBLIGATED TO ISSUE ANY TRANCHE 1 LETTERS OF CREDIT, IN
EXCESS OF THE AMOUNTS PROVIDED FOR IN SECTION 3A.01, AS THE CASE MAY BE, BEFORE
GIVING EFFECT TO SUCH ADDITIONAL TRANCHE 1 COMMITMENTS PROVIDED PURSUANT TO THIS
SECTION 2.19, (III) ANY TRANCHE 1 LENDER (AND/OR ONE OR MORE OTHER PERSONS WHICH
WILL BECOME TRANCHE 1 LENDERS AS PROVIDED PURSUANT TO CLAUSE (VI) BELOW) MAY SO
PROVIDE AN ADDITIONAL TRANCHE 1 COMMITMENT WITHOUT THE CONSENT OF ANY OTHER
TRANCHE 1 LENDER (IT BEING UNDERSTOOD AND AGREED THAT THE CONSENT OF THE
ADMINISTRATIVE AGENT AND THE ISSUING AGENT (SUCH CONSENT (IN EITHER CASE) NOT TO
BE UNREASONABLY WITHHELD OR DELAYED) SHALL BE REQUIRED IF ANY SUCH ADDITIONAL
TRANCHE 1 COMMITMENTS ARE TO BE PROVIDED BY A PERSON WHICH IS NOT ALREADY A
TRANCHE 1 LENDER), (IV) (X) EACH PROVISION OF ADDITIONAL TRANCHE 1 COMMITMENTS
ON A GIVEN DATE PURSUANT TO THIS SECTION 2.19 SHALL BE IN A MINIMUM AGGREGATE
AMOUNT (FOR ALL TRANCHE 1 LENDERS (INCLUDING, IN THE CIRCUMSTANCES CONTEMPLATED
BY CLAUSE (VI) BELOW, BANKS OR OTHER FINANCIAL INSTITUTIONS WHO WILL BECOME
TRANCHE 1 LENDERS)) OF AT LEAST $1,000,000 AND (Y) THE AGGREGATE AMOUNT OF
ADDITIONAL TRANCHE 1 COMMITMENTS PROVIDED PURSUANT TO THIS SECTION 2.19 SHALL
NOT EXCEED $500,000,000, (V) THE UP-FRONT FEES PAYABLE TO ANY PERSON PROVIDING
AN ADDITIONAL TRANCHE 1 COMMITMENT IN ACCORDANCE WITH THIS SECTION 2.19 SHALL BE
AS SET FORTH IN THE RELEVANT ADDITIONAL TRANCHE 1 COMMITMENT AGREEMENT, (VI) IF,
ON OR AFTER THE TENTH BUSINESS

54


--------------------------------------------------------------------------------





DAY FOLLOWING THE REQUEST BY THE DESIGNATED SUBSIDIARY BORROWERS OF THE THEN
EXISTING TRANCHE 1 LENDERS TO PROVIDE ADDITIONAL TRANCHE 1 COMMITMENTS PURSUANT
TO THIS SECTION 2.19 ON THE TERMS TO BE APPLICABLE THERETO, THE DESIGNATED
SUBSIDIARY BORROWERS HAVE NOT RECEIVED ADDITIONAL TRANCHE 1 COMMITMENTS IN AN
AGGREGATE AMOUNT EQUAL TO THAT AMOUNT OF THE ADDITIONAL TRANCHE 1 COMMITMENTS
WHICH THE DESIGNATED SUBSIDIARY BORROWERS DESIRE TO OBTAIN PURSUANT TO SUCH
REQUEST (AS SET FORTH IN THE NOTICE PROVIDED BY THE DESIGNATED SUBSIDIARY
BORROWERS TO THE ADMINISTRATIVE AGENT AS PROVIDED ABOVE), THEN THE DESIGNATED
SUBSIDIARY BORROWERS MAY REQUEST ADDITIONAL TRANCHE 1 COMMITMENTS FROM OTHER
LENDERS AND/OR OTHER NAIC APPROVED BANKS OR FINANCIAL INSTITUTIONS (UNLESS
OTHERWISE AGREED BY THE DESIGNATED SUBSIDIARY BORROWERS AND THE ADMINISTRATIVE
AGENT) IN AN AGGREGATE AMOUNT EQUAL TO SUCH DEFICIENCY ON TERMS WHICH ARE NO
MORE FAVORABLE TO SUCH OTHER BANK OR FINANCIAL INSTITUTION IN ANY RESPECT THAN
THE TERMS OFFERED TO THE EXISTING TRANCHE 1 LENDERS, AND (VII) ALL ACTIONS TAKEN
BY THE DESIGNATED SUBSIDIARY BORROWERS PURSUANT TO THIS SECTION 2.19 SHALL BE
DONE IN COORDINATION WITH THE ADMINISTRATIVE AGENT.


(B)           AT THE TIME OF ANY PROVISION OF ADDITIONAL TRANCHE 1 COMMITMENTS
PURSUANT TO THIS SECTION 2.19, (I) EACH DESIGNATED SUBSIDIARY BORROWER, THE
ADMINISTRATIVE AGENT, THE GUARANTOR AND EACH SUCH TRANCHE 1 LENDER OR OTHER BANK
OR FINANCIAL INSTITUTION WHICH AGREES TO PROVIDE AN ADDITIONAL TRANCHE 1
COMMITMENT (EACH, AN “ADDITIONAL TRANCHE 1 LENDER”) SHALL EXECUTE AND DELIVER TO
THE ADMINISTRATIVE AGENT AN ADDITIONAL TRANCHE 1 COMMITMENT AGREEMENT
SUBSTANTIALLY IN THE FORM OF EXHIBIT I, SUBJECT TO SUCH MODIFICATIONS IN FORM
AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AS MAY BE
NECESSARY OR APPROPRIATE (WITH THE EFFECTIVENESS OF SUCH ADDITIONAL TRANCHE 1
LENDER’S ADDITIONAL TRANCHE 1 COMMITMENT TO OCCUR UPON DELIVERY OF SUCH
ADDITIONAL TRANCHE 1 COMMITMENT AGREEMENT TO THE ADMINISTRATIVE AGENT, THE
PAYMENT OF ANY FEES REQUIRED IN CONNECTION THEREWITH AND THE SATISFACTION OF THE
OTHER CONDITIONS IN THIS SECTION 2.19 TO THE REASONABLE SATISFACTION OF THE
ADMINISTRATIVE AGENT), (II) ALL OF THE OUTSTANDING TRANCHE 1 LETTERS OF CREDIT
SHALL HAVE BEEN RETURNED BY EACH RESPECTIVE BENEFICIARY TO THE ISSUING AGENT AND
SHALL EITHER HAVE BEEN CANCELLED AND/OR EXCHANGED FOR NEW OR AMENDED TRANCHE 1
LETTERS OF CREDIT WHICH GIVE EFFECT TO SUCH ADDITIONAL TRANCHE 1 COMMITMENT,
(III) IF SUCH ADDITIONAL TRANCHE 1 LENDER IS NOT A UNITED STATES PERSON (AS SUCH
TERM IS DEFINED IN SECTION 7701(A)(3) OF THE CODE) FOR U.S. FEDERAL INCOME TAX
PURPOSES AND SUCH ADDITIONAL TRANCHE 1 LENDER IS ISSUING LETTERS OF CREDIT FOR
THE ACCOUNT OF A U.S. BORROWER OR U.S. BORROWERS, SUCH ADDITIONAL TRANCHE 1
LENDER SHALL PROVIDE TO SUCH U.S. BORROWER OR U.S. BORROWERS THE APPROPRIATE
INTERNAL REVENUE SERVICE DOCUMENTATION DESCRIBED IN SECTION 2.16, (IV) EACH
DESIGNATED SUBSIDIARY BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT
RESOLUTIONS AUTHORIZING THE INCURRENCE OF THE OBLIGATIONS TO BE INCURRED
PURSUANT TO EACH ADDITIONAL TRANCHE 1 COMMITMENT, TOGETHER WITH EVIDENCE OF GOOD
STANDING OF SUCH DESIGNATED SUBSIDIARY BORROWER (IF REQUESTED) AND (V) EACH
DESIGNATED SUBSIDIARY BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT AN
OPINION, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT, FROM COUNSEL TO SUCH DESIGNATED SUBSIDIARY BORROWERS REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT AND DATED SUCH DATE, COVERING SUCH
MATTERS SIMILAR TO THOSE SET FORTH IN THE OPINIONS OF COUNSEL DELIVERED TO THE
LENDERS ON THE RESTATEMENT EFFECTIVE DATE PURSUANT TO SECTION 5.01(B) AND SUCH
OTHER MATTERS AS THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST.  THE
ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH TRANCHE 1 LENDER AS TO THE
OCCURRENCE OF EACH ADDITIONAL TRANCHE 1 COMMITMENT DATE, AND (X) ON EACH SUCH
DATE, THE TOTAL TRANCHE 1 COMMITMENT UNDER, AND FOR ALL PURPOSES OF, THIS
AGREEMENT SHALL BE INCREASED BY THE AGGREGATE AMOUNT OF SUCH ADDITIONAL TRANCHE
1 COMMITMENTS AND (Y) ON EACH SUCH DATE,

55


--------------------------------------------------------------------------------





SCHEDULE 2.01 SHALL BE DEEMED MODIFIED TO REFLECT THE REVISED TRANCHE 1
COMMITMENTS OF THE AFFECTED TRANCHE 1 LENDERS.


SECTION 2.20.  ADDITIONAL DESIGNATED SUBSIDIARY BORROWERS.  THE PARENT BORROWER
MAY FROM TIME TO TIME AFTER THE RESTATEMENT EFFECTIVE DATE, WITH THE PRIOR
WRITTEN CONSENT OF THE AGENTS, DESIGNATE ONE OR MORE PERSONS AS AN ADDITIONAL
DESIGNATED SUBSIDIARY BORROWER, SUBJECT TO THE FOLLOWING TERMS AND CONDITIONS:


(A)           EACH SUCH PERSON SHALL BE A WHOLLY-OWNED SUBSIDIARY OF THE PARENT
BORROWER;


(B)           ON OR PRIOR TO THE DATE OF DESIGNATION, EACH SUCH PERSON SHALL
ENTER INTO AN APPROPRIATELY COMPLETED DSB ASSUMPTION AGREEMENT;


(C)           ON OR PRIOR TO THE DATE OF DESIGNATION, THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED FROM SUCH PERSON A CERTIFICATE, SIGNED BY AN AUTHORIZED
OFFICER OF SUCH PERSON IN THE FORM OF EXHIBIT D WITH APPROPRIATE INSERTIONS OR
DELETIONS, TOGETHER WITH (X) COPIES OF ITS CERTIFICATE OF INCORPORATION, BY-LAWS
OR OTHER EQUIVALENT ORGANIZATIONAL DOCUMENTS AND (Y) RESOLUTIONS RELATING TO THE
CREDIT DOCUMENTS WHICH SHALL BE SATISFACTORY TO THE ADMINISTRATIVE AGENT;


(D)           ON OR PRIOR TO THE DATE OF DESIGNATION, THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED AN OPINION, ADDRESSED TO THE ADMINISTRATIVE AGENT AND EACH
OF THE LENDERS AND DATED THE DATE OF DESIGNATION, FROM COUNSEL TO SUCH PERSON,
WHICH OPINION SHALL (X) IN THE CASE OF AN ADDITIONAL DESIGNATED SUBSIDIARY
BORROWER LOCATED IN THE UNITED STATES, BE SUBSTANTIALLY IN THE FORM OF EXHIBIT
G-L AND OTHERWISE SATISFACTORY TO THE ADMINISTRATIVE AGENT, (Y) IN THE CASE OF
AN ADDITIONAL DESIGNATED SUBSIDIARY BORROWER LOCATED IN BERMUDA, BE
SUBSTANTIALLY IN THE FORM OF EXHIBIT G-2 AND OTHERWISE SATISFACTORY TO THE
ADMINISTRATIVE AGENT, AND (Z) IN THE CASE OF AN ADDITIONAL DESIGNATED SUBSIDIARY
BORROWER LOCATED IN A JURISDICTION OTHER THAN THE UNITED STATES OR BERMUDA, BE
IN FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT; AND


(E)           ON OR PRIOR TO THE DATE OF DESIGNATION, THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED SUCH OTHER DOCUMENTATION AND/OR CERTIFICATES (INCLUDING,
WITHOUT LIMITATION, CERTIFICATES OF EXISTENCE AND/OR GOOD STANDING CERTIFICATES
IN THE CASE OF ADDITIONAL DESIGNATED SUBSIDIARY BORROWERS ORGANIZED UNDER THE
LAWS OF THE UNITED STATES OR ANY STATE THEREOF, OR ANY OTHER JURISDICTION WHERE
THE CONCEPT OF “GOOD STANDING” IS APPLICABLE) AS THE ADMINISTRATIVE AGENT MAY
REASONABLY REQUEST.


SECTION 2.21.  REMOVAL OF DESIGNATED SUBSIDIARY BORROWERS.  THE PARENT BORROWER
MAY FROM TIME TO TIME AFTER THE RESTATEMENT EFFECTIVE DATE, BY WRITTEN NOTICE TO
THE ADMINISTRATIVE AGENT (WHICH NOTICE THE ADMINISTRATIVE AGENT SHALL PROMPTLY
FORWARD TO EACH LENDER), REMOVE ONE OR MORE DESIGNATED SUBSIDIARY BORROWERS,
PROVIDED THAT ON THE DATE OF REMOVAL (I) NO LETTERS OF CREDIT SHALL BE
OUTSTANDING FOR THE ACCOUNT OF SUCH DESIGNATED SUBSIDIARY BORROWER; (II) NO
LOANS SHALL BE OUTSTANDING FOR THE ACCOUNT OF SUCH DESIGNATED SUBSIDIARY
BORROWER; (III) ALL FEES, INTEREST OR OTHER AMOUNTS PAYABLE UNDER THIS AGREEMENT
OR THE OTHER CREDIT DOCUMENTS BY SUCH DESIGNATED SUBSIDIARY BORROWER SHALL HAVE
BEEN PAID IN FULL AND (IV) NO OTHER OBLIGATIONS OF SUCH DESIGNATED SUBSIDIARY
BORROWER SHALL REMAIN OUTSTANDING.

56


--------------------------------------------------------------------------------





ARTICLE IIIA


TRANCHE 1 LETTERS OF CREDIT


SECTION 3A.01.  TRANCHE 1 LETTERS OF CREDIT.  (A)  SUBJECT TO AND UPON THE TERMS
AND CONDITIONS SET FORTH HEREIN, EACH DESIGNATED SUBSIDIARY BORROWER MAY REQUEST
THE ISSUING AGENT, AT ANY TIME AND FROM TIME TO TIME AFTER THE RESTATEMENT
EFFECTIVE DATE AND PRIOR TO THE DATE WHICH IS 30 DAYS PRIOR TO THE COMMITMENT
EXPIRATION DATE, TO ISSUE ON BEHALF OF THE TRANCHE 1 LENDERS, FOR THE ACCOUNT OF
SUCH DESIGNATED SUBSIDIARY BORROWER AND IN SUPPORT OF, ON A STANDBY BASIS,
LETTER OF CREDIT SUPPORTABLE OBLIGATIONS AND, SUBJECT TO AND UPON THE TERMS AND
CONDITIONS SET FORTH HEREIN, THE ISSUING AGENT AGREES TO ISSUE ON BEHALF OF THE
TRANCHE 1 LENDERS AT ANY TIME AND FROM TIME TO TIME AFTER THE RESTATEMENT
EFFECTIVE DATE AND PRIOR TO THE DATE WHICH IS 30 DAYS PRIOR TO THE COMMITMENT
EXPIRATION DATE, ONE OR MORE IRREVOCABLE STANDBY LETTERS OF CREDIT IN SUCH FORM
AS MAY BE APPROVED BY THE ISSUING AGENT (EACH SUCH LETTER OF CREDIT, A “TRANCHE
1 LETTER OF CREDIT” AND, COLLECTIVELY, THE “TRANCHE 1 LETTERS OF CREDIT”). 
NOTWITHSTANDING THE FOREGOING, THE ISSUING AGENT SHALL BE UNDER NO OBLIGATION TO
ISSUE ANY TRANCHE 1 LETTER OF CREDIT IF AT THE TIME OF SUCH ISSUANCE:

(i)            any order, judgment or decree of any Governmental Authority or
arbitrator shall purport by its terms to enjoin or restrain the Issuing Agent
from issuing such Tranche 1 Letter of Credit or any requirement of law
applicable to such Issuing Agent or any Tranche 1 Lender or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Issuing Agent or any Tranche 1 Lender shall
prohibit, or request that the Issuing Agent or any Tranche 1 Lender refrain
from, the issuance of letters of credit generally or such Tranche 1 Letter of
Credit in particular or shall impose upon the Issuing Agent or any Lender with
respect to such Tranche 1 Letter of Credit any restriction or reserve or capital
requirement (for which the Issuing Agent or any Tranche 1 Lender is not
otherwise compensated) not in effect on the Restatement Effective Date, or any
unreimbursed loss, cost or expense which was not applicable, in effect or known
to the Issuing Agent or any Tranche 1 Lender as of the Restatement Effective
Date;

(ii)           the conditions precedent set forth in Section 5.02 are not
satisfied at that time; or

(iii)          the Issuing Agent shall have received notice from any Borrower or
the Required Lenders prior to the issuance of such Tranche 1 Letter of Credit of
the type described in clause (viii) of Section 3A.01(b).

(b)           Notwithstanding anything to the contrary contained in this Section
3A.01 or elsewhere in this Agreement (i) no Tranche 1 Letter of Credit shall be
issued the Stated Amount of which, when added to the Tranche 1 Letter of Credit
Outstandings (exclusive of Tranche 1 Unpaid Drawings which are repaid on the
date of, and prior to the issuance of, the respective Tranche 1 Letter of
Credit) at such time, would exceed an amount equal to the Total Tranche 1
Commitment at such time; (ii) no Tranche 1 Letter of Credit shall be issued for
the account of any Designated Subsidiary Borrower (other than ARC) the Stated
Amount of which, when added to the Tranche 1 Letter of Credit Outstandings in
respect of outstanding Tranche 1

57


--------------------------------------------------------------------------------




Letters of Credit issued for the account of such Designated Subsidiary Borrower
(exclusive of Tranche 1 Unpaid Drawings in respect of Tranche 1 Letters of
Credit issued for the account of such Designated Subsidiary Borrower which are
repaid on the date of, and prior to the issuance of, the respective Tranche 1
Letter of Credit) at such time, would exceed an amount equal to the lesser of
(x) such Designated Subsidiary Borrower’s Borrowing Base and (y) such Designated
Subsidiary Borrower’s Sublimit; (iii) no Tranche 1 Letter of Credit shall be
issued for the account of ARC the Stated Amount of which, when added to the
Tranche 1 Letter of Credit Outstandings in respect of outstanding Tranche 1
Letters of Credit issued for the account of ARC (exclusive of Tranche 1 Unpaid
Drawings in respect of Tranche 1 Letters of Credit issued for the account of ARC
which are repaid on the date of, and prior to the issuance of, the respective
Tranche 1 Letter of Credit) at such time, would exceed an amount equal to ARC’s
Borrowing Base; (iv) no Tranche 1 Letter of Credit shall be issued for the
account of ARC the Stated Amount of which, when added to (x) the Tranche 1
Letter of Credit Outstandings applicable to ARC (exclusive of Tranche 1 Unpaid
Drawings which are repaid on the date of, and prior to the issuance of, the
respective Tranche 1 Letter of Credit) at such time, (y) the Tranche 2 Letter of
Credit Outstandings applicable to ARC at such time and (z) the aggregate
Principal Amount of all Tranche 2 Loans and Tranche 3 Loans incurred by ARC and
then outstanding, would exceed an amount equal to ARC’s Sublimit; (v) no Tranche
1 Letter of Credit denominated in an Alternate Currency shall be issued the
Stated Amount of which, when added to the Alternate Currency Letter of Credit
Outstandings at such time in respect of all Alternate Currency Letters of
Credit, would exceed the Alternate Currency Letter of Credit Sublimit; (vi) each
Tranche 1 Letter of Credit shall have an expiry date occurring not later than
one year after such Tranche 1 Letter of Credit’s date of issuance; provided that
each such Tranche 1 Letter of Credit may by its terms automatically renew
annually for one additional year unless the Issuing Agent notifies the
beneficiary thereof, in accordance with the terms of such Tranche 1 Letter of
Credit, that such Tranche 1 Letter of Credit will not be renewed; (vii) each
Tranche 1 Letter of Credit shall be denominated in Dollars or, subject to
preceding clause (v), an Alternate Currency; and (viii) the Issuing Agent will
not issue any Tranche 1 Letter of Credit after it has received written notice
from any Borrower or the Required Lenders stating that a Default or an Event of
Default exists until such time as the Issuing Agent shall have received a
written notice of (x) rescission of such notice from the party or parties
originally delivering the same or (y) a waiver of such Default or Event of
Default by the Required Lenders (or, to the extent provided by Section 10.02,
each of the Lenders).

(c)           Each Tranche 1 Letter of Credit will be issued by the Issuing
Agent on behalf of the Tranche 1 Lenders and each Tranche 1 Lender will
participate in each Tranche 1 Letter of Credit pro rata in accordance with its
Tranche 1 Percentage.  The obligations of each Tranche 1 Lender under and in
respect of each Tranche 1 Letter of Credit are several, and the failure by any
Tranche 1 Lender to perform its obligations hereunder or under any Tranche 1
Letter of Credit shall not affect the obligations of the respective Designated
Subsidiary Borrower toward any other party hereto nor shall any other such party
be liable for the failure by such Tranche 1 Lender to perform its obligations
hereunder or under any Tranche 1 Letter of Credit.

(d)           Subject to and on the terms and conditions set forth herein, the
Issuing Agent is hereby authorized by each Designated Subsidiary Borrower and
the Tranche 1 Lenders to arrange for the issuance of any Tranche 1 Letter of
Credit pursuant to Section 3A.01(a) and

58


--------------------------------------------------------------------------------




the amendment of any Tranche 1 Letter of Credit pursuant to Section 2.18,
Section 2.19, Section 3A.06 and/or Section 10.04(b) by:

(i)            completing the commencement date and the expiry date of such
Tranche 1 Letter of Credit;

(ii)           in the case of an amendment increasing or reducing the amount
thereof, amending such Tranche 1 Letter of Credit in such manner as the Issuing
Agent and the respective beneficiary may agree;

(iii)          completing such Tranche 1 Letter of Credit with the participation
of each Tranche 1 Lender as allocated pursuant to the terms hereof; and

(iv)          executing such Tranche 1 Letter of Credit on behalf of each
Tranche 1 Lender and following such execution delivering such Tranche 1 Letter
of Credit to the beneficiary of such Tranche 1 Letter of Credit.

(e)           Each Tranche 1 Letter of Credit shall be executed and delivered by
the Issuing Agent in the name and on behalf of, and as attorney-in-fact for,
each Tranche 1 Lender party to such Tranche 1 Letter of Credit, and the Issuing
Agent shall act under each Tranche 1 Letter of Credit, and each Tranche 1 Letter
of Credit shall expressly provide that the Issuing Agent shall act, as the agent
of each Tranche 1 Lender to (a) receive drafts, other demands for payment and
other documents presented by the beneficiary under such Tranche 1 Letter of
Credit, (b) determine whether such drafts, demands and documents are in
compliance with the terms and conditions of such Tranche 1 Letter of Credit and
(c) notify such Tranche 1 Lender and such Designated Subsidiary Borrower that a
valid drawing has been made and the date that the related Tranche 1 Unpaid
Drawing is to be made; provided that the Issuing Agent shall have no obligation
or liability for any Tranche 1 Unpaid Drawing under such Tranche 1 Letter of
Credit, and each Tranche 1 Letter of Credit shall expressly so provide.  Each
Tranche 1 Lender hereby irrevocably appoints and designates the Issuing Agent as
its attorney-in-fact, acting through any duly authorized officer of the Issuing
Agent, solely for the purpose of executing and delivering in the name and on
behalf of such Tranche 1 Lender each Tranche 1 Letter of Credit to be issued by
such Tranche 1 Lender hereunder.  Promptly upon the request of the Issuing
Agent, each Tranche 1 Lender will furnish to the Issuing Agent such powers of
attorney or other evidence as any beneficiary of any Tranche 1 Letter of Credit
may reasonably request in order to demonstrate that the Issuing Agent has the
power to act as attorney-in-fact for such Tranche 1 Lender to execute and
deliver such Tranche 1 Letter of Credit.


SECTION 3A.02.  TRANCHE 1 LETTER OF CREDIT REQUESTS.  (A)  WHENEVER A DESIGNATED
SUBSIDIARY BORROWER DESIRES THAT A TRANCHE 1 LETTER OF CREDIT BE ISSUED, SUCH
DESIGNATED SUBSIDIARY BORROWER SHALL GIVE THE ADMINISTRATIVE AGENT AND THE
ISSUING AGENT WRITTEN NOTICE (INCLUDING BY WAY OF FACSIMILE TRANSMISSION,
IMMEDIATELY CONFIRMED IN WRITING BY SUBMISSION OF THE ORIGINAL OF SUCH REQUEST
BY MAIL TO THE ISSUING AGENT) THEREOF PRIOR TO 11:00 A.M. (NEW YORK TIME) AT
LEAST FIVE BUSINESS DAYS (OR SUCH SHORTER PERIOD AS MAY BE ACCEPTABLE TO THE
ISSUING AGENT) PRIOR TO THE PROPOSED DATE OF ISSUANCE (WHICH SHALL BE A BUSINESS
DAY), WHICH WRITTEN NOTICE SHALL BE IN THE FORM OF EXHIBIT C-1 (EACH, A “TRANCHE
1 LETTER OF CREDIT REQUEST”).  EACH

59


--------------------------------------------------------------------------------





TRANCHE 1 LETTER OF CREDIT REQUEST SHALL INCLUDE ANY OTHER DOCUMENTS AS THE
ISSUING AGENT CUSTOMARILY REQUIRES IN CONNECTION THEREWITH.

(b)           The making of each Tranche 1 Letter of Credit Request shall be
deemed to be a representation and warranty by the applicable Designated
Subsidiary Borrower that such Tranche 1 Letter of Credit may be issued in
accordance with, and it will not violate the requirements of, Section 3A.01(a)
or (b).

(c)           Upon its issuance of, or amendment to, any Tranche 1 Letter of
Credit, the Issuing Agent shall promptly notify the respective Designated
Subsidiary Borrower and the Tranche 1 Lenders of such issuance or amendment,
which notice shall include a summary description of the Tranche 1 Letter of
Credit actually issued and any amendments thereto.


SECTION 3A.03.  AGREEMENT TO REPAY TRANCHE 1 LETTER OF CREDIT DRAWINGS. 
(A)  EACH DESIGNATED SUBSIDIARY BORROWER AGREES TO REIMBURSE EACH TRANCHE 1
LENDER, BY MAKING PAYMENT TO THE ADMINISTRATIVE AGENT IN IMMEDIATELY AVAILABLE
FUNDS AT THE PAYMENT OFFICE, FOR ANY PAYMENT OR DISBURSEMENT MADE BY SUCH
TRANCHE 1 LENDER UNDER ANY TRANCHE 1 LETTER OF CREDIT WHICH HAS BEEN ISSUED FOR
SUCH DESIGNATED SUBSIDIARY BORROWER’S ACCOUNT (EACH SUCH AMOUNT SO PAID OR
DISBURSED UNTIL REIMBURSED BY SUCH DESIGNATED SUBSIDIARY BORROWER, A “TRANCHE 1
UNPAID DRAWING”) NO LATER THAN ONE BUSINESS DAY FOLLOWING THE DATE OF SUCH
PAYMENT OR DISBURSEMENT, WITH INTEREST ON THE AMOUNT SO PAID OR DISBURSED BY
SUCH LENDER, TO THE EXTENT NOT REIMBURSED PRIOR TO 1:00 P.M. (NEW YORK TIME) ON
THE DATE OF SUCH PAYMENT OR DISBURSEMENT, FROM AND INCLUDING THE DATE PAID OR
DISBURSED TO BUT NOT INCLUDING THE DATE SUCH TRANCHE 1 LENDER IS REIMBURSED
THEREFOR AT A RATE PER ANNUM WHICH SHALL BE THE ALTERNATIVE BASE RATE PLUS THE
APPLICABLE RATE FOR LOANS MAINTAINED AS ABR LOANS (OR, IN THE CASE OF ANY
PAYMENT OR DISBURSEMENT IN AN ALTERNATE CURRENCY, SUCH COMPARABLE RATE FOR SUCH
ALTERNATE CURRENCY AS THE ADMINISTRATIVE AGENT SHALL REASONABLY DETERMINE) AS IN
EFFECT FROM TIME TO TIME (PLUS AN ADDITIONAL 2% PER ANNUM, PAYABLE ON DEMAND, IF
NOT REIMBURSED BY THE THIRD BUSINESS DAY AFTER THE DATE OF SUCH PAYMENT OR
DISBURSEMENT).

(b)           Each Designated Subsidiary Borrower’s obligation under this
Section 3A.03 to reimburse each Tranche 1 Lender with respect to Tranche 1
Unpaid Drawings (including, in each case, interest thereon) shall be absolute
and unconditional under any and all circumstances and irrespective of any
setoff, counterclaim or defense to payment which such Designated Subsidiary
Borrower may have or have had against such Tranche 1 Lender or the Issuing
Agent, including, without limitation, any defense based upon the failure of any
drawing under a Tranche 1 Letter of Credit to conform to the terms of the
Tranche 1 Letter of Credit or any non-application or misapplication by the
beneficiary of the proceeds of such drawing; provided, however, that no
Designated Subsidiary Borrower shall be obligated to reimburse any Tranche 1
Lender for any wrongful payment made by such Tranche 1 Lender under a Tranche 1
Letter of Credit as a result of acts or omissions constituting willful
misconduct or gross negligence on the part of such Tranche 1 Lender (as
determined by a court of competent jurisdiction in a final and non-appealable
decision).


SECTION 3A.04.  INCREASED COSTS.  IF AFTER THE RESTATEMENT EFFECTIVE DATE, A
CHANGE IN LAW SHALL EITHER (I) IMPOSE, MODIFY OR MAKE APPLICABLE ANY RESERVE,
DEPOSIT, CAPITAL ADEQUACY OR SIMILAR REQUIREMENT AGAINST LETTERS OF CREDIT
ISSUED BY OR PARTICIPATED IN BY SUCH

60


--------------------------------------------------------------------------------





TRANCHE 1 LENDER, OR (II) IMPOSE ON SUCH TRANCHE 1 LENDER ANY OTHER CONDITIONS
DIRECTLY OR INDIRECTLY AFFECTING THIS AGREEMENT OR ANY TRANCHE 1 LETTER OF
CREDIT; AND THE RESULT OF ANY OF THE FOREGOING IS TO INCREASE THE COST TO SUCH
TRANCHE 1 LENDER OF ISSUING, MAINTAINING OR PARTICIPATING IN ANY TRANCHE 1
LETTER OF CREDIT, OR TO REDUCE THE AMOUNT OF ANY SUM RECEIVED OR RECEIVABLE BY
SUCH TRANCHE 1 LENDER HEREUNDER OR REDUCE THE RATE OF RETURN ON ITS CAPITAL WITH
RESPECT TO TRANCHE 1 LETTERS OF CREDIT, THEN, UPON WRITTEN DEMAND TO THE
RESPECTIVE DESIGNATED SUBSIDIARY BORROWER BY SUCH TRANCHE 1 LENDER (WITH A COPY
TO THE ADMINISTRATIVE AGENT), SUCH DESIGNATED SUBSIDIARY BORROWER AGREES TO PAY
TO SUCH TRANCHE 1 LENDER SUCH ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE
SUCH TRANCHE 1 LENDER FOR SUCH INCREASED COST OR REDUCTION.  A CERTIFICATE
SUBMITTED TO THE RESPECTIVE DESIGNATED SUBSIDIARY BORROWER BY SUCH TRANCHE 1
LENDER (WITH A COPY TO THE ADMINISTRATIVE AGENT), SETTING FORTH THE BASIS FOR
THE DETERMINATION OF SUCH ADDITIONAL AMOUNT OR AMOUNTS NECESSARY TO COMPENSATE
SUCH TRANCHE 1 LENDER AS AFORESAID SHALL BE FINAL AND CONCLUSIVE AND BINDING ON
SUCH DESIGNATED SUBSIDIARY BORROWER ABSENT MANIFEST ERROR, ALTHOUGH THE FAILURE
TO DELIVER ANY SUCH CERTIFICATE SHALL NOT RELEASE OR DIMINISH ANY DESIGNATED
SUBSIDIARY BORROWER’S OBLIGATIONS TO PAY ADDITIONAL AMOUNTS PURSUANT TO THIS
SECTION 3A.04 UPON SUBSEQUENT RECEIPT OF SUCH CERTIFICATE; PROVIDED THAT SUCH
DESIGNATED SUBSIDIARY BORROWER SHALL NOT BE REQUIRED TO COMPENSATE SUCH TRANCHE
1 LENDER PURSUANT TO THIS SECTION 3A.04 FOR ANY INCREASED COSTS OR REDUCTIONS
INCURRED MORE THAN 90 DAYS PRIOR TO THE DATE THAT SUCH TRANCHE 1 LENDER NOTIFIES
SUCH DESIGNATED SUBSIDIARY BORROWER OF THE CHANGE IN LAW GIVING RISE TO SUCH
INCREASED COSTS OR REDUCTIONS AND OF SUCH TRANCHE 1 LENDER’S INTENTION TO CLAIM
COMPENSATION THEREFOR; PROVIDED, FURTHER, THAT, IF THE CHANGE IN LAW GIVING RISE
TO SUCH INCREASED COSTS OR REDUCTIONS IS RETROACTIVE, THEN THE 90-DAY PERIOD
REFERRED TO ABOVE SHALL BE EXTENDED TO INCLUDE THE PERIOD OF RETROACTIVE EFFECT
THEREOF.


SECTION 3A.05.  TRANCHE 1 LETTER OF CREDIT EXPIRATION EXTENSIONS.  EACH TRANCHE
1 LENDER ACKNOWLEDGES THAT TO THE EXTENT PROVIDED UNDER THE TERMS OF ANY TRANCHE
1 LETTER OF CREDIT, THE EXPIRATION DATE OF SUCH TRANCHE 1 LETTER OF CREDIT WILL
BE AUTOMATICALLY EXTENDED FOR AN ADDITIONAL YEAR, WITHOUT WRITTEN AMENDMENT,
UNLESS AT LEAST 30 DAYS, OR 60 DAYS IF SO REQUIRED BY ANY APPLICABLE REGULATORY
AUTHORITY, PRIOR TO THE EXPIRATION DATE OF SUCH TRANCHE 1 LETTER OF CREDIT,
NOTICE IS GIVEN BY THE ISSUING AGENT TO THE BENEFICIARY OF SUCH TRANCHE 1 LETTER
OF CREDIT IN ACCORDANCE WITH THE TERMS OF THE RESPECTIVE TRANCHE 1 LETTER OF
CREDIT (A “NOTICE OF NON-EXTENSION”) THAT THE EXPIRATION DATE OF SUCH TRANCHE 1
LETTER OF CREDIT WILL NOT BE EXTENDED BEYOND ITS CURRENT EXPIRATION DATE.  THE
ISSUING AGENT WILL GIVE NOTICES OF NON-EXTENSION AS TO ANY OR ALL OUTSTANDING
TRANCHE 1 LETTERS OF CREDIT IF REQUESTED TO DO SO BY THE REQUIRED LENDERS
PURSUANT TO ARTICLE VIII.  THE ISSUING AGENT WILL GIVE NOTICES OF NON-EXTENSION
AS TO ALL OUTSTANDING TRANCHE 1 LETTERS OF CREDIT IF THE COMMITMENT EXPIRATION
DATE HAS OCCURRED.  THE ISSUING AGENT WILL SEND A COPY OF EACH NOTICE OF
NON-EXTENSION TO THE RESPECTIVE DESIGNATED SUBSIDIARY BORROWER CONCURRENTLY WITH
DELIVERY THEREOF TO THE RESPECTIVE BENEFICIARY, UNLESS PROHIBITED BY LAW FROM
DOING SO.


SECTION 3A.06.  CHANGES TO STATED AMOUNT.  AT ANY TIME WHEN ANY TRANCHE 1 LETTER
OF CREDIT IS OUTSTANDING, AT THE REQUEST OF THE RESPECTIVE DESIGNATED SUBSIDIARY
BORROWER, THE ISSUING AGENT WILL ENTER INTO AN AMENDMENT INCREASING OR REDUCING
THE STATED AMOUNT OF SUCH TRANCHE 1 LETTER OF CREDIT, PROVIDED THAT (I) IN NO
EVENT SHALL THE STATED AMOUNT OF ANY TRANCHE 1 LETTER OF CREDIT BE INCREASED TO
AN AMOUNT WHICH WOULD EXCEED THE APPLICABLE LIMITATIONS SET FORTH IN
SECTION 3A.01(B), (II) THE STATED AMOUNT OF A TRANCHE 1 LETTER OF CREDIT MAY NOT
BE INCREASED AT ANY TIME IF THE CONDITIONS PRECEDENT SET FORTH IN SECTION 5.02
ARE NOT

61


--------------------------------------------------------------------------------





SATISFIED AT SUCH TIME, AND (III) THE STATED AMOUNT OF A TRANCHE 1 LETTER OF
CREDIT MAY NOT BE INCREASED AT ANY TIME AFTER THE DATE WHICH IS 30 DAYS PRIOR TO
THE COMMITMENT EXPIRATION DATE.


SECTION 3A.07.  REPRESENTATIONS AND WARRANTIES OF TRANCHE 1 LENDERS.  EACH
TRANCHE 1 LENDER REPRESENTS AND WARRANTS THAT EACH TRANCHE 1 LETTER OF CREDIT
CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION OF SUCH TRANCHE 1 LENDER
ENFORCEABLE IN ACCORDANCE WITH ITS TERMS.


SECTION 3A.08.  FRONTED TRANCHE 1 LETTERS OF CREDIT  NOTWITHSTANDING THE
FOREGOING IN THIS ARTICLE IIIA:


(A)           SUBJECT TO AND UPON THE TERMS AND CONDITIONS SET FORTH HEREIN,
EACH DESIGNATED SUBSIDIARY BORROWER MAY REQUEST THAT ANY FRONTING LENDER AT ANY
TIME AND FROM TIME TO TIME ON OR AFTER THE RESTATEMENT EFFECTIVE DATE AND PRIOR
TO THE DATE WHICH IS 30 DAYS PRIOR TO THE COMMITMENT EXPIRATION DATE, TO ISSUE
FOR ITS OWN ACCOUNT A LETTER OF CREDIT DESIGNATED AS A TRANCHE 1 LETTER OF
CREDIT FOR THE ACCOUNT OF SUCH DESIGNATED SUBSIDIARY BORROWER SUBJECT TO AND
UPON THE TERMS AND CONDITIONS HEREIN SET FORTH.  EACH FRONTING LENDER AGREES TO
ISSUE AT ANY TIME AND FROM TIME TO TIME ON OR AFTER THE RESTATEMENT EFFECTIVE
DATE AND PRIOR TO THE DATE WHICH IS 30 DAYS PRIOR TO THE COMMITMENT EXPIRATION
DATE ONE OR MORE IRREVOCABLE STANDBY LETTERS OF CREDIT DESIGNATED AS A TRANCHE 1
LETTER OF CREDIT IN SUCH FORM AS MAY BE APPROVED BY SUCH FRONTING LENDER (EACH
SUCH LETTER OF CREDIT, A “FRONTED TRANCHE 1 LETTER OF CREDIT” AND, COLLECTIVELY,
THE “FRONTED TRANCHE 1 LETTERS OF CREDIT”), PROVIDED THAT NO FRONTED TRANCHE 1
LETTER OF CREDIT WILL BE ISSUED BY ANY FRONTING LENDER IF AFTER GIVING EFFECT
THERETO (X) THE STATED AMOUNT THEREOF, WHEN ADDED TO THE AGGREGATE STATED AMOUNT
OF ALL FRONTED LETTERS OF CREDIT THEN OUTSTANDING, SHALL EXCEED $200,000,000, OR
(Y) ANY PROVISION SET FORTH IN SECTION 3A.01 SHALL BE VIOLATED AS A RESULT
THEREOF.  EXCEPT AS EXPRESSLY PROVIDED IN THIS SECTION 3A.08 OR IN SECTION 3A.09
OR 3A.10, FOR ALL PURPOSES OF THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS,
FRONTED TRANCHE 1 LETTERS OF CREDIT SHALL BE DEEMED TO BE TRANCHE 1 LETTERS OF
CREDIT.


(B)           IMMEDIATELY UPON THE ISSUANCE BY ANY FRONTING LENDER OF ANY
FRONTED TRANCHE 1 LETTER OF CREDIT, SUCH FRONTING LENDER SHALL BE DEEMED TO HAVE
SOLD AND TRANSFERRED TO EACH TRANCHE 1 LENDER OTHER THAN SUCH FRONTING LENDER
(EACH SUCH TRANCHE 1 LENDER IN ITS CAPACITY AS A “PARTICIPANT” UNDER ANY FRONTED
TRANCHE 1 LETTER OF CREDIT, A “FRONTING TRANCHE 1 PARTICIPANT”), AND EACH SUCH
FRONTING TRANCHE 1 PARTICIPANT SHALL BE DEEMED IRREVOCABLY AND UNCONDITIONALLY
TO HAVE PURCHASED AND RECEIVED FROM SUCH FRONTING LENDER, WITHOUT RECOURSE OR
WARRANTY, AN UNDIVIDED INTEREST AND PARTICIPATION, TO THE EXTENT OF SUCH
FRONTING TRANCHE 1 PARTICIPANT’S TRANCHE 1 PERCENTAGE IN SUCH FRONTED TRANCHE 1
LETTER OF CREDIT, EACH DRAWING MADE THEREUNDER AND THE OBLIGATIONS OF EACH
DESIGNATED SUBSIDIARY BORROWER UNDER THIS AGREEMENT WITH RESPECT THERETO, AND
ANY SECURITY THEREFOR OR GUARANTY PERTAINING THERETO.  UPON ANY CHANGE IN THE
TRANCHE 1 COMMITMENTS OR TRANCHE 1 PERCENTAGES OF THE TRANCHE 1 LENDERS PURSUANT
TO THIS AGREEMENT, IT IS HEREBY AGREED THAT, WITH RESPECT TO ALL THEN
OUTSTANDING FRONTED TRANCHE 1 LETTERS OF CREDIT AND FRONTED TRANCHE 1 UNPAID
DRAWINGS, THERE SHALL BE AN AUTOMATIC ADJUSTMENT TO THE PARTICIPATIONS PURSUANT
TO THIS SECTION 3A.08 TO REFLECT THE NEW TRANCHE 1 PERCENTAGES RESULTING FROM
SUCH CHANGE OR CHANGES, AS THE CASE MAY BE.


(C)           IN DETERMINING WHETHER TO PAY UNDER ANY FRONTED TRANCHE 1 LETTER
OF CREDIT, SUCH FRONTING LENDER SHALL HAVE NO OBLIGATION RELATIVE TO THE OTHER
TRANCHE 1 LENDERS

62


--------------------------------------------------------------------------------





OTHER THAN TO CONFIRM THAT ANY DOCUMENTS REQUIRED TO BE DELIVERED UNDER SUCH
FRONTED TRANCHE 1 LETTER OF CREDIT APPEAR TO HAVE BEEN DELIVERED AND THAT THEY
APPEAR TO SUBSTANTIALLY COMPLY ON THEIR FACE WITH THE REQUIREMENTS OF SUCH
FRONTED TRANCHE 1 LETTER OF CREDIT.  ANY ACTION TAKEN OR OMITTED TO BE TAKEN BY
ANY FRONTING LENDER UNDER OR IN CONNECTION WITH ANY FRONTED TRANCHE 1 LETTER OF
CREDIT SHALL NOT CREATE FOR SUCH FRONTING LENDER ANY RESULTING LIABILITY TO ANY
DESIGNATED SUBSIDIARY BORROWER OR ANY OF ITS AFFILIATES OR ANY TRANCHE 1 LENDER
UNLESS SUCH ACTION IS TAKEN OR OMITTED TO BE TAKEN WITH GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT ON THE PART OF SUCH FRONTING LENDER (AS DETERMINED BY A COURT
OF COMPETENT JURISDICTION).


(D)           IN THE EVENT THAT ANY FRONTING LENDER MAKES ANY PAYMENT UNDER ANY
FRONTED TRANCHE 1 LETTER OF CREDIT AND THE RESPECTIVE DESIGNATED SUBSIDIARY
BORROWER SHALL NOT HAVE REIMBURSED SUCH AMOUNT IN FULL TO SUCH FRONTING LENDER
PURSUANT TO SECTION 3A.09, SUCH FRONTING LENDER SHALL PROMPTLY NOTIFY THE
ADMINISTRATIVE AGENT, WHICH SHALL PROMPTLY NOTIFY EACH FRONTING TRANCHE 1
PARTICIPANT, OF SUCH FAILURE, AND EACH FRONTING TRANCHE 1 PARTICIPANT SHALL
PROMPTLY AND UNCONDITIONALLY PAY TO SUCH FRONTING LENDER THE AMOUNT OF SUCH
FRONTING TRANCHE 1 PARTICIPANT’S TRANCHE 1 PERCENTAGE OF SUCH UNREIMBURSED
PAYMENT IN DOLLARS (OR, IN THE CASE OF AN ALTERNATE CURRENCY LETTER OF CREDIT,
IN THE APPLICABLE ALTERNATE CURRENCY) AND IN IMMEDIATELY AVAILABLE FUNDS.  IF,
PRIOR TO 11:00 A.M. (NEW YORK TIME) ON ANY BUSINESS DAY, THE ADMINISTRATIVE
AGENT SO NOTIFIES ANY FRONTING TRANCHE 1 PARTICIPANT REQUIRED TO FUND A PAYMENT
UNDER A FRONTED TRANCHE 1 LETTER OF CREDIT, SUCH FRONTING TRANCHE 1 PARTICIPANT
SHALL MAKE AVAILABLE TO SUCH FRONTING LENDER IN DOLLARS (OR, IN THE CASE OF AN
ALTERNATE CURRENCY LETTER OF CREDIT, IN THE APPLICABLE ALTERNATE CURRENCY) AND
IN IMMEDIATELY AVAILABLE FUNDS SUCH FRONTING TRANCHE 1 PARTICIPANT’S TRANCHE 1
PERCENTAGE OF THE AMOUNT OF SUCH PAYMENT ON SUCH BUSINESS DAY (OR, IF NOTICE IS
GIVEN AFTER 11:00 A.M. (NEW YORK TIME) ON ANY BUSINESS DAY, ON THE NEXT BUSINESS
DAY).  IF AND TO THE EXTENT SUCH FRONTING TRANCHE 1 PARTICIPANT SHALL NOT HAVE
SO MADE ITS TRANCHE 1 PERCENTAGE OF THE AMOUNT OF SUCH PAYMENT AVAILABLE TO SUCH
FRONTING LENDER, SUCH FRONTING TRANCHE 1 PARTICIPANT AGREES TO PAY TO SUCH
FRONTING LENDER, FORTHWITH ON DEMAND SUCH AMOUNT, TOGETHER WITH INTEREST
THEREON, FOR EACH DAY FROM SUCH DATE TO BUT EXCLUDING THE DATE SUCH AMOUNT IS
PAID TO SUCH FRONTING LENDER AT THE RATE DETERMINED BY SUCH FRONTING LENDER IN
ACCORDANCE WITH BANKING INDUSTRY RULES ON INTERBANK COMPENSATION, OR IN THE CASE
OF A FRONTED TRANCHE 1 LETTER OF CREDIT IN DOLLARS, IF SUCH RATE IS GREATER, THE
FEDERAL FUNDS EFFECTIVE RATE.  THE FAILURE OF ANY FRONTING TRANCHE 1 PARTICIPANT
TO MAKE AVAILABLE TO SUCH FRONTING LENDER ITS TRANCHE 1 PERCENTAGE OF ANY
PAYMENT UNDER ANY FRONTED TRANCHE 1 LETTER OF CREDIT SHALL NOT RELIEVE ANY OTHER
FRONTING TRANCHE 1 PARTICIPANT OF ITS OBLIGATION HEREUNDER TO MAKE AVAILABLE TO
SUCH FRONTING LENDER ITS TRANCHE 1 PERCENTAGE OF ANY PAYMENT ON THE DATE
REQUIRED, AS SPECIFIED ABOVE, BUT NO FRONTING TRANCHE 1 PARTICIPANT SHALL BE
RESPONSIBLE FOR THE FAILURE OF ANY OTHER FRONTING TRANCHE 1 PARTICIPANT TO MAKE
AVAILABLE TO SUCH FRONTING LENDER SUCH OTHER FRONTING TRANCHE 1 PARTICIPANT’S
TRANCHE 1 PERCENTAGE OF ANY SUCH PAYMENT.


(E)           WHENEVER ANY FRONTING LENDER RECEIVES ANY PAYMENT BY ANY
DESIGNATED SUBSIDIARY BORROWER AS TO WHICH IT HAS ALSO RECEIVED PAYMENTS FROM
THE FRONTING TRANCHE 1 PARTICIPANTS PURSUANT TO CLAUSE (D) ABOVE, SUCH FRONTING
LENDER SHALL FORWARD SUCH PAYMENT TO THE ADMINISTRATIVE AGENT, WHICH IN TURN
SHALL DISTRIBUTE TO EACH FRONTING TRANCHE 1 PARTICIPANT WHICH HAS PAID ITS
TRANCHE 1 PERCENTAGE THEREOF, IN DOLLARS (OR, IN THE CASE OF AN ALTERNATE
CURRENCY LETTER OF CREDIT, IN THE APPLICABLE ALTERNATE CURRENCY) AND IN
IMMEDIATELY AVAILABLE FUNDS, AN AMOUNT EQUAL TO SUCH FRONTING TRANCHE 1
PARTICIPANT’S SHARE (BASED UPON THE AMOUNT FUNDED BY SUCH FRONTING TRANCHE 1
PARTICIPANT TO THE AGGREGATE AMOUNT FUNDED BY ALL FRONTING

63


--------------------------------------------------------------------------------





TRANCHE 1 PARTICIPANTS AND RETAINED BY SUCH FRONTING LENDER) OF THE PRINCIPAL
AMOUNT OF SUCH PAYMENT AND INTEREST THEREON ACCRUING AFTER THE PURCHASE OF THE
RESPECTIVE PARTICIPATIONS.


(F)            UPON THE REQUEST OF ANY FRONTING TRANCHE 1 PARTICIPANT, EACH
FRONTING LENDER SHALL FURNISH TO SUCH FRONTING TRANCHE 1 PARTICIPANT COPIES OF
ANY FRONTED TRANCHE 1 LETTER OF CREDIT ISSUED BY IT AND SUCH OTHER DOCUMENTATION
AS MAY REASONABLY BE REQUESTED BY SUCH FRONTING TRANCHE 1 PARTICIPANT.


(G)           THE OBLIGATIONS OF THE FRONTING TRANCHE 1 PARTICIPANTS TO MAKE
PAYMENTS TO EACH FRONTING LENDER WITH RESPECT TO FRONTED TRANCHE 1 LETTERS OF
CREDIT ISSUED BY IT SHALL BE IRREVOCABLE AND NOT SUBJECT TO ANY QUALIFICATION OR
EXCEPTION WHATSOEVER AND SHALL BE MADE IN ACCORDANCE WITH THE TERMS AND
CONDITIONS OF THIS AGREEMENT UNDER ALL CIRCUMSTANCES, INCLUDING, WITHOUT
LIMITATION, ANY OF THE FOLLOWING CIRCUMSTANCES:

(I)            ANY LACK OF VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR ANY
OF THE OTHER CREDIT DOCUMENTS OR ANY AMENDMENT, SUPPLEMENT OR MODIFICATION TO
ANY OF THE FOREGOING;

(II)           THE EXISTENCE OF ANY CLAIM, SETOFF, DEFENSE OR OTHER RIGHT WHICH
THE FRONTING TRANCHE 1 PARTICIPANT OR ANY OF ITS AFFILIATES MAY HAVE AT ANY TIME
AGAINST A BENEFICIARY NAMED IN A FRONTED TRANCHE 1 LETTER OF CREDIT, ANY
TRANSFEREE OF ANY FRONTED TRANCHE 1 LETTER OF CREDIT (OR ANY PERSON FOR WHOM ANY
SUCH TRANSFEREE MAY BE ACTING), THE ADMINISTRATIVE AGENT, ANY FRONTING LENDER,
ANY FRONTING TRANCHE 1 PARTICIPANT, ANY TRANCHE 1 LENDER, OR ANY OTHER PERSON,
WHETHER IN CONNECTION WITH THIS AGREEMENT, ANY FRONTED TRANCHE 1 LETTER OF
CREDIT, THE TRANSACTIONS CONTEMPLATED HEREIN OR ANY UNRELATED TRANSACTIONS
(INCLUDING ANY UNDERLYING TRANSACTION BETWEEN ANY DESIGNATED SUBSIDIARY BORROWER
OR ANY OF ITS AFFILIATES AND THE BENEFICIARY NAMED IN ANY SUCH FRONTED TRANCHE 1
LETTER OF CREDIT);

(III)          ANY DRAFT, CERTIFICATE OR ANY OTHER DOCUMENT PRESENTED UNDER ANY
FRONTED TRANCHE 1 LETTER OF CREDIT PROVING TO BE FORGED, FRAUDULENT, INVALID OR
INSUFFICIENT IN ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR INACCURATE
IN ANY RESPECT;

(IV)          THE SURRENDER OR IMPAIRMENT OF ANY SECURITY FOR THE PERFORMANCE OR
OBSERVANCE OF ANY OF THE TERMS OF ANY OF THE CREDIT DOCUMENTS;

(V)           THE OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT; OR

(VI)          ANY MATTER OR EVENT SET FORTH IN SECTION 3A.03 OR 3A.09.


(H)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
AGREEMENT, THE PROVISIONS OF THIS ARTICLE IIIA SHALL NOT BE AMENDED, MODIFIED OR
WAIVED IN A MANNER ADVERSE TO THE RIGHTS OR OBLIGATIONS OF ANY FRONTING LENDER
WITHOUT THE CONSENT OF EACH FRONTING LENDER AFFECTED THEREBY.


SECTION 3A.09.  AGREEMENT TO REPAY FRONTED TRANCHE 1 LETTER OF CREDIT DRAWINGS;
FRONTING FEE  (A)  EACH DESIGNATED SUBSIDIARY BORROWER HEREBY AGREES TO
REIMBURSE THE RESPECTIVE FRONTING LENDER FOR ANY PAYMENT OR DISBURSEMENT MADE BY
SUCH FRONTING LENDER

64


--------------------------------------------------------------------------------





UNDER ANY FRONTED TRANCHE 1 LETTER OF CREDIT (EACH SUCH AMOUNT SO PAID, UNTIL
REIMBURSED BY SUCH DESIGNATED SUBSIDIARY BORROWER, A “FRONTED TRANCHE 1 UNPAID
DRAWING”) IN THE MANNER AND SUBJECT TO THE TERMS OF SECTION 3A.03.  THE
RESPECTIVE FRONTING LENDER SHALL GIVE THE RESPECTIVE DESIGNATED SUBSIDIARY
BORROWER AND THE ADMINISTRATIVE AGENT PROMPT NOTICE OF ANY PAYMENT OR
DISBURSEMENT MADE UNDER ANY FRONTED TRANCHE 1 LETTER OF CREDIT, PROVIDED THAT
THE FAILURE TO GIVE ANY SUCH NOTICE SHALL IN NO WAY AFFECT, IMPAIR OR DIMINISH
SUCH DESIGNATED SUBSIDIARY BORROWER’S OBLIGATIONS HEREUNDER.


(B)           ANY ACTION TAKEN OR OMITTED TO BE TAKEN BY ANY FRONTING LENDER
UNDER OR IN CONNECTION WITH ANY FRONTED TRANCHE 1 LETTER OF CREDIT SHALL NOT
CREATE FOR SUCH FRONTING LENDER ANY RESULTING LIABILITY TO ANY DESIGNATED
SUBSIDIARY BORROWER OR ANY OF ITS AFFILIATES OR ANY TRANCHE 1 LENDER UNLESS SUCH
ACTION IS TAKEN OR OMITTED TO BE TAKEN WITH GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT ON THE PART OF SUCH FRONTING LENDER (AS DETERMINED BY A COURT OF
COMPETENT JURISDICTION).


(C)           EACH DESIGNATED SUBSIDIARY BORROWER AGREES TO PAY TO EACH FRONTING
LENDER, FOR ITS OWN ACCOUNT, A FRONTING FEE IN AN AMOUNT AND ON DATES AS SHALL
HAVE SEPARATELY BEEN AGREED TO BY THE DESIGNATED SUBSIDIARY BORROWERS AND SUCH
FRONTING LENDER.


SECTION 3A.10.  DEFINED TERMS.  FOR PURPOSES OF THIS ARTICLE IIIA AND EXCEPT AS
EXPRESSLY PROVIDED IN SECTION 3A.08 OR 3A.09, (A) ALL REFERENCES TO (I) THE
ISSUING AGENT SHALL BE DEEMED TO INCLUDE THE FRONTING LENDER AND (II) TRANCHE 1
LETTERS OF CREDIT SHALL BE DEEMED TO INCLUDE THE FRONTED TRANCHE 1 LETTERS OF
CREDIT AND (B) ALL TERMS AND CONDITIONS HEREIN APPLICABLE TO THE ISSUING AGENT
AND TRANCHE 1 LETTERS OF CREDIT SHALL APPLY IN ALL RESPECTS TO THE FRONTING
LENDER AND FRONTED TRANCHE 1 LETTERS OF CREDIT.


SECTION 3A.11.  EXISTING TRANCHE 1 FRONTED LETTERS OF CREDIT.  IT IS HEREBY
AGREED AND ACKNOWLEDGED THAT ALL FRONTED TRANCHE 1 LETTERS OF CREDIT DESCRIBED
ON SCHEDULE 3A.11 (THE “EXISTING TRANCHE 1 FRONTED LETTERS OF CREDIT”) WHICH
WERE ISSUED UNDER THE EXISTING CREDIT AGREEMENT AND WHICH REMAIN OUTSTANDING ON
THE RESTATEMENT EFFECTIVE DATE SHALL BE DEEMED ISSUED UNDER THIS AGREEMENT AS A
“FRONTED TRANCHE 1 LETTER OF CREDIT” ON THE RESTATEMENT EFFECTIVE DATE.


SECTION 3A.12.  EXISTING TRANCHE 1 SEVERAL LETTERS OF CREDIT.  (A)  IT IS HEREBY
AGREED AND ACKNOWLEDGED THAT ALL TRANCHE 1 LETTERS OF CREDIT DESCRIBED ON
SCHEDULE 3A.12 THAT ARE NOT EXISTING TRANCHE 1 FRONTED LETTERS OF CREDIT (THE
“EXISTING TRANCHE 1 SEVERAL LETTERS OF CREDIT”) WHICH WERE ISSUED AND WHICH
REMAIN OUTSTANDING ON THE RESTATEMENT EFFECTIVE DATE SHALL BE DEEMED ISSUED
UNDER THIS AGREEMENT AS A “TRANCHE 1 LETTER OF CREDIT” ON THE RESTATEMENT
EFFECTIVE DATE.  AS SOON AS POSSIBLE FOLLOWING THE RESTATEMENT EFFECTIVE DATE,
EACH EXISTING TRANCHE 1 SEVERAL LETTER OF CREDIT SHALL BE AMENDED TO REPLACE
EACH EXISTING LENDER WITH EACH TRANCHE 1 LENDER PARTY TO THIS AGREEMENT AT THE
TIME OF SUCH AMENDMENT IN ACCORDANCE WITH EACH SUCH TRANCHE 1 LENDER’S TRANCHE 1
PERCENTAGE.  UNTIL AN EXISTING TRANCHE 1 SEVERAL LETTER OF CREDIT HAS BEEN
AMENDED IN ACCORDANCE WITH THIS SECTION 3A.12, EACH EXISTING LENDER SHALL BE
DEEMED TO HAVE SOLD AND TRANSFERRED TO EACH TRANCHE 1 LENDER, AND EACH SUCH
TRANCHE 1 LENDER SHALL BE DEEMED IRREVOCABLY AND UNCONDITIONALLY TO HAVE
PURCHASED AND RECEIVED FROM SUCH EXISTING LENDER, WITHOUT RECOURSE OR WARRANTY,
AN UNDIVIDED INTEREST AND PARTICIPATION, TO THE EXTENT OF SUCH TRANCHE 1
LENDER’S TRANCHE 1 PERCENTAGE, IN SUCH EXISTING

65


--------------------------------------------------------------------------------





TRANCHE 1 SEVERAL LETTER OF CREDIT, EACH SUBSTITUTE EXISTING TRANCHE 1 SEVERAL
LETTER OF CREDIT, EACH DRAWING MADE THEREUNDER, THE OBLIGATIONS OF THE
RESPECTIVE DESIGNATED SUBSIDIARY BORROWER UNDER THIS AGREEMENT WITH RESPECT
THERETO AND ANY SECURITY THEREFORE OR GUARANTY PERTAINING THERETO.  UPON ANY
CHANGE IN THE TRANCHE 1 COMMITMENTS OR TRANCHE 1 PERCENTAGES OF THE TRANCHE 1
LENDERS PURSUANT TO THIS AGREEMENT, IT IS HEREBY AGREED THAT, WITH RESPECT TO
ALL OUTSTANDING EXISTING TRANCHE 1 SEVERAL LETTERS OF CREDIT AND TRANCHE 1
UNPAID DRAWINGS WITH RESPECT THERETO, THERE SHALL BE AN AUTOMATIC ADJUSTMENT TO
THE PARTICIPATIONS PURSUANT TO THIS SECTION 3A.12 TO REFLECT THE NEW TRANCHE 1
PERCENTAGES FROM SUCH CHANGE OR CHANGES, AS THE CASE MAY BE.


(B)           IN DETERMINING WHETHER TO PAY UNDER ANY EXISTING TRANCHE 1 SEVERAL
LETTER OF CREDIT, NO EXISTING LENDER SHALL HAVE ANY OBLIGATION RELATIVE TO THE
TRANCHE 1 LENDERS OTHER THAN TO DETERMINE THAT ANY DOCUMENTS REQUIRED TO BE
DELIVERED UNDER SUCH EXISTING TRANCHE 1 SEVERAL LETTER OF CREDIT HAVE BEEN
DELIVERED AND THAT THEY APPEAR TO SUBSTANTIALLY COMPLY ON THEIR FACE WITH THE
REQUIREMENTS OF SUCH EXISTING TRANCHE 1 SEVERAL LETTER OF CREDIT, WHICH
OBLIGATION, IT IS UNDERSTOOD, IS BEING PERFORMED BY THE ISSUING AGENT, AND UPON
WHOM EACH EXISTING LENDER SHALL BE ENTITLED TO RELY.  ANY ACTION TAKEN OR
OMITTED TO BE TAKEN BY THE ISSUING AGENT OR  ANY EXISTING LENDER UNDER OR IN
CONNECTION WITH ANY EXISTING TRANCHE 1 SEVERAL LETTER OF CREDIT ISSUED BY IT
SHALL NOT CREATE FOR THE ISSUING AGENT OR SUCH EXISTING LENDER ANY RESULTING
LIABILITY TO ANY BORROWER, ANY TRANCHE 1 LENDER OR ANY OTHER PERSON UNLESS SUCH
ACTION IS TAKEN OR OMITTED TO BE TAKEN WITH GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT ON THE PART OF THE ISSUING AGENT OR SUCH EXISTING LENDER, AS THE CASE
MAY BE (AS DETERMINED BY A COURT OF COMPETENT JURISDICTION).


(C)           IN THE EVENT THAT ANY EXISTING LENDER MAKES ANY PAYMENT UNDER ANY
EXISTING TRANCHE 1 SEVERAL LETTER OF CREDIT ISSUED BY IT AND THE RESPECTIVE
DESIGNATED SUBSIDIARY BORROWER SHALL NOT HAVE REIMBURSED SUCH AMOUNT IN FULL AS
PROVIDED IN SECTION 3A.03, SUCH EXISTING LENDER SHALL PROMPTLY NOTIFY THE
ADMINISTRATIVE AGENT, AND THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH
TRANCHE 1 LENDER OF SUCH FAILURE, AND EACH SUCH TRANCHE 1 LENDER SHALL PROMPTLY
AND UNCONDITIONALLY PAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH
EXISTING LENDER, THE AMOUNT OF SUCH TRANCHE 1 LENDER’S TRANCHE 1 PERCENTAGE OF
SUCH PAYMENT IN DOLLARS (OR, IN THE CASE OF AN ALTERNATE CURRENCY LETTER OF
CREDIT, IN THE APPLICABLE ALTERNATE CURRENCY) AND IN IMMEDIATELY AVAILABLE
FUNDS.  IF THE ADMINISTRATIVE AGENT SO NOTIFIES ANY TRANCHE 1 LENDER REQUIRED TO
FUND A PAYMENT UNDER AN EXISTING TRANCHE 1 SEVERAL LETTER OF CREDIT PRIOR TO
11:00 A.M. (NEW YORK TIME) ON ANY BUSINESS DAY, SUCH TRANCHE 1 LENDER SHALL MAKE
AVAILABLE TO THE ADMINISTRATIVE AGENT AT THE PAYMENT OFFICE FOR THE ACCOUNT OF
THE RESPECTIVE EXISTING LENDER SUCH TRANCHE 1 LENDER’S TRANCHE 1 PERCENTAGE OF
THE AMOUNT OF SUCH PAYMENT ON SUCH BUSINESS DAY IN IMMEDIATELY AVAILABLE FUNDS
(AND, TO THE EXTENT SUCH NOTICE IS GIVEN AFTER 11:00 A.M. (NEW YORK TIME) ON ANY
BUSINESS DAY, SUCH TRANCHE 1 LENDER SHALL MAKE SUCH PAYMENT ON THE IMMEDIATELY
FOLLOWING BUSINESS DAY).  IF AND TO THE EXTENT SUCH TRANCHE 1 LENDER SHALL NOT
HAVE SO MADE ITS TRANCHE 1 PERCENTAGE OF THE AMOUNT OF SUCH PAYMENT AVAILABLE TO
THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE RESPECTIVE EXISTING LENDER, SUCH
TRANCHE 1 LENDER AGREES TO PAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF
SUCH EXISTING LENDER, FORTHWITH ON DEMAND SUCH AMOUNT, TOGETHER WITH INTEREST
THEREON, FOR EACH DAY FROM SUCH DATE UNTIL THE DATE SUCH AMOUNT IS PAID TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE EXISTING LENDER AT THE GREATER OF
THE FEDERAL FUNDS EFFECTIVE RATE AND A RATE DETERMINED BY SUCH EXISTING LENDER
IN ACCORDANCE WITH BANKING INDUSTRY RULES ON INTERBANK COMPENSATION.  THE
FAILURE OF ANY

66


--------------------------------------------------------------------------------





TRANCHE 1 LENDER TO MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT
OF THE RESPECTIVE EXISTING LENDER ITS TRANCHE 1 PERCENTAGE OF ANY PAYMENT UNDER
ANY EXISTING TRANCHE 1 SEVERAL LETTER OF CREDIT ISSUED BY IT SHALL NOT RELIEVE
ANY OTHER TRANCHE 1 LENDER OF ITS OBLIGATION HEREUNDER TO MAKE AVAILABLE TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH EXISTING LENDER ITS TRANCHE 1
PERCENTAGE OF ANY PAYMENT UNDER ANY SUCH EXISTING TRANCHE 1 SEVERAL LETTER OF
CREDIT ON THE DATE REQUIRED, AS SPECIFIED ABOVE, BUT NO TRANCHE 1 LENDER SHALL
BE RESPONSIBLE FOR THE FAILURE OF ANY OTHER TRANCHE 1 LENDER TO MAKE AVAILABLE
TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH EXISTING LENDER SUCH OTHER
TRANCHE 1 LENDER’S TRANCHE 1 PERCENTAGE OF ANY SUCH PAYMENT.


(D)           WHENEVER ANY EXISTING TRANCHE 1 LENDER RECEIVES A PAYMENT OF A
REIMBURSEMENT OBLIGATION AS TO WHICH THE ADMINISTRATIVE AGENT HAS RECEIVED FOR
THE ACCOUNT OF SUCH EXISTING TRANCHE 1 LENDER ANY PAYMENTS FROM THE TRANCHE 1
LENDERS PURSUANT TO CLAUSE (C) ABOVE, SUCH EXISTING TRANCHE 1 LENDER SHALL PAY
TO THE ADMINISTRATIVE AGENT AND THE ADMINISTRATIVE AGENT SHALL PROMPTLY PAY TO
EACH TRANCHE 1 LENDER WHICH HAS PAID ITS TRANCHE 1 PERCENTAGE THEREOF IN
IMMEDIATELY AVAILABLE FUNDS, AN AMOUNT EQUAL TO SUCH TRANCHE 1 LENDER’S TRANCHE
1 PERCENTAGE OF THE PRINCIPAL AMOUNT THEREOF AND INTEREST THEREON ACCRUING AFTER
THE PURCHASE OF THE RESPECTIVE PARTICIPATIONS.


(E)           THE OBLIGATIONS OF THE TRANCHE 1 LENDERS TO MAKE PAYMENTS TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE RESPECTIVE EXISTING LENDER WITH
RESPECT TO EXISTING TRANCHE 1 SEVERAL LETTERS OF CREDIT ISSUED BY IT SHALL BE
IRREVOCABLE AND NOT SUBJECT TO COUNTERCLAIM, SET-OFF OR OTHER DEFENSE OR ANY
OTHER QUALIFICATION OR EXCEPTION WHATSOEVER AND SHALL BE MADE IN ACCORDANCE WITH
THE TERMS AND CONDITIONS OF THIS AGREEMENT UNDER ALL CIRCUMSTANCES, INCLUDING,
WITHOUT LIMITATION, ANY OF THE FOLLOWING CIRCUMSTANCES:

(I)            ANY LACK OF VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR ANY
OF THE OTHER CREDIT DOCUMENTS;

(II)           THE EXISTENCE OF ANY CLAIM, SET-OFF, DEFENSE OR OTHER RIGHT WHICH
THE PARENT BORROWER OR ANY OF ITS SUBSIDIARIES MAY HAVE AT ANY TIME AGAINST A
BENEFICIARY NAMED IN AN EXISTING TRANCHE 1 SEVERAL LETTER OF CREDIT, ANY
TRANSFEREE OF ANY EXISTING TRANCHE 1 SEVERAL LETTER OF CREDIT (OR ANY PERSON FOR
WHOM ANY SUCH TRANSFEREE MAY BE ACTING), THE ADMINISTRATIVE AGENT, ANY EXISTING
LENDER, OR OTHER PERSON, WHETHER IN CONNECTION WITH THIS AGREEMENT, ANY EXISTING
TRANCHE 1 SEVERAL LETTER OF CREDIT, THE TRANSACTIONS CONTEMPLATED HEREIN OR ANY
UNRELATED TRANSACTIONS (INCLUDING ANY UNDERLYING TRANSACTION BETWEEN THE PARENT
BORROWER OR ANY OF ITS SUBSIDIARIES AND THE BENEFICIARY NAMED IN ANY SUCH
EXISTING TRANCHE 1 SEVERAL LETTER OF CREDIT);

(III)          ANY DRAFT, CERTIFICATE OR OTHER DOCUMENT PRESENTED UNDER THE
EXISTING TRANCHE 1 SEVERAL LETTER OF CREDIT PROVING TO BE FORGED, FRAUDULENT,
INVALID OR INSUFFICIENT IN ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR
INACCURATE IN ANY RESPECT;

(IV)          THE SURRENDER OR IMPAIRMENT OF ANY SECURITY FOR THE PERFORMANCE OR
OBSERVANCE OF ANY OF THE TERMS OF ANY OF THE CREDIT DOCUMENTS; OR

(V)           THE OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT.

67


--------------------------------------------------------------------------------




ARTICLE IIIB

Tranche 2 Letters of Credit

Section 3B.01.  Tranche 2 Letters of Credit.  (a)  Subject to and upon the terms
and conditions set forth herein, each Tranche 2/3 Borrower may request the
Issuing Agent, at any time and from time to time after the Restatement Effective
Date and prior to the date which is 30 days prior to the Commitment Expiration
Date, to issue on behalf of the Tranche 2 Lenders, for the account of such
Tranche 2/3 Borrower and in support of, on a standby basis, Letter of Credit
Supportable Obligations and, subject to and upon the terms and conditions set
forth herein, the Issuing Agent agrees to issue on behalf of the Tranche 2
Lenders at any time and from time to time after the Restatement Effective Date
and prior to the date which is 30 days prior to the Commitment Expiration Date,
one or more irrevocable standby letters of credit in such form as may be
approved by the Issuing Agent (each such letter of credit, a “Tranche 2 Letter
of Credit” and, collectively, the “Tranche 2 Letters of Credit”). 
Notwithstanding the foregoing, the Issuing Agent shall be under no obligation to
issue any Tranche 2 Letter of Credit if at the time of such issuance:

(i)            any order, judgment or decree of any Governmental Authority or
arbitrator shall purport by its terms to enjoin or restrain the Issuing Agent
from issuing such Tranche 2 Letter of Credit or any requirement of law
applicable to such Issuing Agent or any Tranche 2 Lender or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Issuing Agent or any Tranche 2 Lender shall
prohibit, or request that the Issuing Agent or any Tranche 2 Lender refrain
from, the issuance of letters of credit generally or such Tranche 2 Letter of
Credit in particular or shall impose upon the Issuing Agent or any Tranche 2
Lender with respect to such Tranche 2 Letter of Credit any restriction or
reserve or capital requirement (for which the Issuing Agent or any Tranche 2
Lender is not otherwise compensated) not in effect on the Restatement Effective
Date, or any unreimbursed loss, cost or expense which was not applicable, in
effect or known to the Issuing Agent or any Tranche 2 Lender as of the
Restatement Effective Date;

(ii)           the conditions precedent set forth in Section 5.02 are not
satisfied at that time; or

(iii)          the Issuing Agent shall have received notice from any Borrower or
the Required Lenders prior to the issuance of such Tranche 2 Letter of Credit of
the type described in clause (viii) of Section 3B.01(b).


(B)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS SECTION
3B.01 OR ELSEWHERE IN THIS AGREEMENT, (I) NO TRANCHE 2 LETTER OF CREDIT SHALL BE
ISSUED THE STATED AMOUNT OF WHICH, WHEN ADDED TO (X) THE TRANCHE 2 LETTER OF
CREDIT OUTSTANDINGS (EXCLUSIVE OF TRANCHE 2 UNPAID DRAWINGS WHICH ARE REPAID ON
THE DATE OF, AND PRIOR TO THE ISSUANCE OF, THE RESPECTIVE TRANCHE 2 LETTER OF
CREDIT) AT SUCH TIME AND (Y) THE AGGREGATE PRINCIPAL AMOUNT OF ALL TRANCHE 2
LOANS THEN OUTSTANDING, WOULD EXCEED, AN AMOUNT EQUAL TO THE TOTAL TRANCHE 2
COMMITMENT AT SUCH TIME; (II) NO TRANCHE 2 LETTER OF CREDIT SHALL BE ISSUED IF
ANY TRANCHE 2 LENDER’S TRANCHE 2 PERCENTAGE OF THE STATED AMOUNT OF SUCH TRANCHE
2 LETTER OF CREDIT, WHEN

68


--------------------------------------------------------------------------------





ADDED TO SUCH TRANCHE 2 LENDER’S TRANCHE 2 CREDIT EXPOSURE, WOULD EXCEED THE
TRANCHE 2 COMMITMENT OF SUCH TRANCHE 2 LENDER AT SUCH TIME; (III) NO TRANCHE 2
LETTER OF CREDIT SHALL BE ISSUED FOR THE ACCOUNT OF ARC THE STATED AMOUNT OF
WHICH, WHEN ADDED TO (X) THE TRANCHE 2 LETTER OF CREDIT OUTSTANDINGS APPLICABLE
TO ARC (EXCLUSIVE OF TRANCHE 2 UNPAID DRAWINGS WHICH ARE REPAID ON THE DATE OF,
AND PRIOR TO THE ISSUANCE OF, THE RESPECTIVE TRANCHE 2 LETTER OF CREDIT) AT SUCH
TIME AND (Y) THE AGGREGATE PRINCIPAL AMOUNT OF ALL TRANCHE 2 LOANS AND TRANCHE 3
LOANS INCURRED BY ARC AND THEN OUTSTANDING, WOULD EXCEED AN AMOUNT EQUAL TO
$100,000,000 AT SUCH TIME; (IV) NO TRANCHE 2 LETTER OF CREDIT SHALL BE ISSUED
FOR THE ACCOUNT OF ARC IF THE STATED AMOUNT THEREOF, WHEN ADDED TO (X) THE
TRANCHE 1 LETTER OF CREDIT OUTSTANDINGS IN RESPECT OF TRANCHE 1 LETTERS OF
CREDIT ISSUED FOR THE ACCOUNT OF ARC, (Y) THE TRANCHE 2 LETTER OF CREDIT
OUTSTANDINGS IN RESPECT OF TRANCHE 2 LETTERS OF CREDIT ISSUED FOR THE ACCOUNT OF
ARC AND (Z) THE AGGREGATE PRINCIPAL AMOUNT OF ALL TRANCHE 2 LOANS AND TRANCHE 3
LOANS INCURRED BY ARC AND THEN OUTSTANDING, WOULD EXCEED AN AMOUNT EQUAL TO
ARC’S SUBLIMIT AT SUCH TIME; (V) NO TRANCHE 2 LETTER OF CREDIT DENOMINATED IN AN
ALTERNATE CURRENCY SHALL BE ISSUED THE STATED AMOUNT OF WHICH, WHEN ADDED TO THE
ALTERNATE CURRENCY LETTER OF CREDIT OUTSTANDINGS AT SUCH TIME IN RESPECT OF ALL
ALTERNATE CURRENCY LETTERS OF CREDIT, WOULD EXCEED THE ALTERNATE CURRENCY LETTER
OF CREDIT SUBLIMIT; (VI) EACH TRANCHE 2 LETTER OF CREDIT SHALL HAVE AN EXPIRY
DATE OCCURRING NOT LATER THAN ONE YEAR AFTER SUCH TRANCHE 2 LETTER OF CREDIT’S
DATE OF ISSUANCE; PROVIDED THAT EACH SUCH TRANCHE 2 LETTER OF CREDIT MAY BY ITS
TERMS AUTOMATICALLY RENEW ANNUALLY FOR ONE ADDITIONAL YEAR UNLESS THE ISSUING
AGENT NOTIFIES THE BENEFICIARY THEREOF, IN ACCORDANCE WITH THE TERMS OF SUCH
TRANCHE 2 LETTER OF CREDIT, THAT SUCH TRANCHE 2 LETTER OF CREDIT WILL NOT BE
RENEWED; (VII) EACH TRANCHE 2 LETTER OF CREDIT SHALL BE DENOMINATED IN DOLLARS
OR, SUBJECT TO PRECEDING CLAUSE (V), AN ALTERNATE CURRENCY; AND (VIII) THE
ISSUING AGENT WILL NOT ISSUE ANY TRANCHE 2 LETTER OF CREDIT AFTER IT HAS
RECEIVED WRITTEN NOTICE FROM ANY BORROWER OR THE REQUIRED LENDERS STATING THAT A
DEFAULT OR AN EVENT OF DEFAULT EXISTS UNTIL SUCH TIME AS THE ISSUING AGENT SHALL
HAVE RECEIVED A WRITTEN NOTICE OF (X) RESCISSION OF SUCH NOTICE FROM THE PARTY
OR PARTIES ORIGINALLY DELIVERING THE SAME OR (Y) A WAIVER OF SUCH DEFAULT OR
EVENT OF DEFAULT BY THE REQUIRED LENDERS (OR, TO THE EXTENT PROVIDED BY SECTION
10.02, EACH OF THE LENDERS).


(C)           EACH TRANCHE 2 LETTER OF CREDIT WILL BE ISSUED BY THE ISSUING
AGENT ON BEHALF OF THE TRANCHE 2 LENDERS AND EACH TRANCHE 2 LENDER WILL
PARTICIPATE IN EACH TRANCHE 2 LETTER OF CREDIT PRO RATA IN ACCORDANCE WITH ITS
TRANCHE 2 PERCENTAGE; PROVIDED THAT A TRANCHE 2 LENDER SHALL HAVE NO OBLIGATION
TO PARTICIPATE IN AN ALTERNATE CURRENCY LETTER OF CREDIT IF SUCH TRANCHE 2
LENDER NOTIFIES THE ISSUING AGENT AND THE ADMINISTRATIVE AGENT THAT IT IS NOT
ABLE TO ISSUE LETTERS OF CREDIT IN THE RELEVANT ALTERNATE CURRENCY (IN WHICH
CASE THE ISSUING AGENT SHALL BE ENTITLED TO ISSUE SUCH ALTERNATE CURRENCY LETTER
OF CREDIT ON BEHALF OF THE REMAINING TRANCHE 2 LENDERS PRO RATA IN ACCORDANCE
WITH THEIR TRANCHE 2 PERCENTAGES).  THE OBLIGATIONS OF EACH TRANCHE 2 LENDER
UNDER AND IN RESPECT OF EACH TRANCHE 2 LETTER OF CREDIT ARE SEVERAL, AND THE
FAILURE BY ANY TRANCHE 2 LENDER TO PERFORM ITS OBLIGATIONS HEREUNDER OR UNDER
ANY TRANCHE 2 LETTER OF CREDIT SHALL NOT AFFECT THE OBLIGATIONS OF THE
RESPECTIVE TRANCHE 2/3 BORROWER TOWARD ANY OTHER PARTY HERETO NOR SHALL ANY
OTHER SUCH PARTY BE LIABLE FOR THE FAILURE BY SUCH TRANCHE 2 LENDER TO PERFORM
ITS OBLIGATIONS HEREUNDER OR UNDER ANY TRANCHE 2 LETTER OF CREDIT.


(D)           SUBJECT TO AND ON THE TERMS AND CONDITIONS SET FORTH HEREIN, THE
ISSUING AGENT IS HEREBY AUTHORIZED BY EACH TRANCHE 2/3 BORROWER AND THE TRANCHE
2 LENDERS TO ARRANGE FOR THE ISSUANCE OF ANY TRANCHE 2 LETTER OF CREDIT PURSUANT
TO SECTION 3B.01(A) AND THE

69


--------------------------------------------------------------------------------





AMENDMENT OF ANY TRANCHE 2 LETTER OF CREDIT PURSUANT TO SECTION 2.18,
SECTION 3B.06 AND/OR SECTION 10.04(B) BY:

(i)            completing the commencement date and the expiry date of such
Tranche 2 Letter of Credit;

(ii)           in the case of an amendment increasing or reducing the amount
thereof, amending such Tranche 2 Letter of Credit in such manner as the Issuing
Agent and the respective beneficiary may agree;

(iii)          completing such Tranche 2 Letter of Credit with the participation
of each Tranche 2 Lender as allocated pursuant to the terms hereof; and

(iv)          executing such Tranche 2 Letter of Credit on behalf of each
Tranche 2 Lender and following such execution delivering such Tranche 2 Letter
of Credit to the beneficiary of such Tranche 2 Letter of Credit.


(E)           EACH TRANCHE 2 LETTER OF CREDIT SHALL BE EXECUTED AND DELIVERED BY
THE ISSUING AGENT IN THE NAME AND ON BEHALF OF, AND AS ATTORNEY-IN-FACT FOR,
EACH TRANCHE 2 LENDER PARTY TO SUCH TRANCHE 2 LETTER OF CREDIT, AND THE ISSUING
AGENT SHALL ACT UNDER EACH TRANCHE 2 LETTER OF CREDIT, AND EACH TRANCHE 2 LETTER
OF CREDIT SHALL EXPRESSLY PROVIDE THAT THE ISSUING AGENT SHALL ACT, AS THE AGENT
OF EACH TRANCHE 2 LENDER TO (A) RECEIVE DRAFTS, OTHER DEMANDS FOR PAYMENT AND
OTHER DOCUMENTS PRESENTED BY THE BENEFICIARY UNDER SUCH TRANCHE 2 LETTER OF
CREDIT, (B) DETERMINE WHETHER SUCH DRAFTS, DEMANDS AND DOCUMENTS ARE IN
COMPLIANCE WITH THE TERMS AND CONDITIONS OF SUCH TRANCHE 2 LETTER OF CREDIT AND
(C) NOTIFY SUCH TRANCHE 2 LENDER AND SUCH TRANCHE 2/3 BORROWER THAT A VALID
DRAWING HAS BEEN MADE AND THE DATE THAT THE RELATED TRANCHE 2 UNPAID DRAWING IS
TO BE MADE; PROVIDED THAT THE ISSUING AGENT SHALL HAVE NO OBLIGATION OR
LIABILITY FOR ANY TRANCHE 2 UNPAID DRAWING UNDER SUCH TRANCHE 2 LETTER OF
CREDIT, AND EACH TRANCHE 2 LETTER OF CREDIT SHALL EXPRESSLY SO PROVIDE.  EACH
TRANCHE 2 LENDER HEREBY IRREVOCABLY APPOINTS AND DESIGNATES THE ISSUING AGENT AS
ITS ATTORNEY-IN-FACT, ACTING THROUGH ANY DULY AUTHORIZED OFFICER OF THE ISSUING
AGENT, SOLELY FOR THE PURPOSE OF EXECUTING AND DELIVERING IN THE NAME AND ON
BEHALF OF SUCH TRANCHE 2 LENDER EACH TRANCHE 2 LETTER OF CREDIT TO BE ISSUED BY
SUCH TRANCHE 2 LENDER HEREUNDER.  PROMPTLY UPON THE REQUEST OF THE ISSUING
AGENT, EACH TRANCHE 2 LENDER WILL FURNISH TO THE ISSUING AGENT SUCH POWERS OF
ATTORNEY OR OTHER EVIDENCE AS ANY BENEFICIARY OF ANY TRANCHE 2 LETTER OF CREDIT
MAY REASONABLY REQUEST IN ORDER TO DEMONSTRATE THAT THE ISSUING AGENT HAS THE
POWER TO ACT AS ATTORNEY-IN-FACT FOR SUCH TRANCHE 2 LENDER TO EXECUTE AND
DELIVER SUCH TRANCHE 2 LETTER OF CREDIT.

Section 3B.02.  Tranche 2 Letter of Credit Requests.  (a)  Whenever a Tranche
2/3 Borrower desires that a Tranche 2 Letter of Credit be issued, such Tranche
2/3 Borrower shall give the Administrative Agent and the Issuing Agent written
notice (including by way of facsimile transmission, immediately confirmed in
writing by submission of the original of such request by mail to the Issuing
Agent) thereof prior to 11:00 a.m. (New York time) at least five Business Days
(or such shorter period as may be acceptable to the Issuing Agent) prior to the
proposed date of issuance (which shall be a Business Day), which written notice
shall be in the form of Exhibit C-2 (each, a “Tranche 2 Letter of Credit
Request”).  Each Tranche 2 Letter of

70


--------------------------------------------------------------------------------




Credit Request shall include any other documents as the Issuing Agent
customarily requires in connection therewith.

(b)           The making of each Tranche 2 Letter of Credit Request shall be
deemed to be a representation and warranty by the applicable Tranche 2/3
Borrower that such Tranche 2 Letter of Credit may be issued in accordance with,
and it will not violate the requirements of, Section 3B.01(a) or (b).

(c)           Upon its issuance of, or amendment to, any Tranche 2 Letter of
Credit, the Issuing Agent shall promptly notify the respective Tranche 2/3
Borrower and the Tranche 2 Lenders of such issuance or amendment, which notice
shall include a summary description of the Tranche 2 Letter of Credit actually
issued and any amendments thereto.

Section 3B.03.  Agreement to Repay Tranche 2 Letter of Credit Drawings. 
(a)  Each Tranche 2/3 Borrower agrees to reimburse each Tranche 2 Lender, by
making payment to the Administrative Agent in immediately available funds at the
Payment Office, for any payment or disbursement made by such Tranche 2 Lender
under any Tranche 2 Letter of Credit which has been issued for such Tranche 2/3
Borrower’s account (each such amount so paid or disbursed until reimbursed by
such Tranche 2/3 Borrower, a “Tranche 2 Unpaid Drawing”) no later than one
Business Day following the date of such payment or disbursement, with interest
on the amount so paid or disbursed by such Tranche 2 Lender, to the extent not
reimbursed prior to 1:00 p.m. (New York time) on the date of such payment or
disbursement, from and including the date paid or disbursed to but not including
the date such Tranche 2 Lender is reimbursed therefor at a rate per annum which
shall be the Alternative Base Rate plus the Applicable Rate for Loans maintained
as ABR Loans as in effect from time to time; provided that (x) if all or a
portion of the principal amount of any such payment or disbursement shall not be
paid when due, such overdue amount shall bear interest at a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation, or in the case of a Loan in Dollars, if such rate is greater, the
Federal Funds Effective Rate plus an additional 2% per annum and (y) if all or a
portion of any interest payable on such payment or disbursement shall not be
paid when due, such overdue amount shall bear interest at rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, or in the case of a Loan in Dollars, if such rate is greater, the
Federal Funds Effective Rate plus an additional 2% per annum, in each case with
respect to clauses (x) and (y) above, payable on demand, if not reimbursed by
the third Business Day after the date of such payment or disbursement).

(b)           Each Tranche 2/3 Borrower’s obligation under this Section 3B.03 to
reimburse each Tranche 2 Lender with respect to Tranche 2 Unpaid Drawings
(including, in each case, interest thereon) of such Tranche 2/3 Borrower shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment which such Tranche 2/3
Borrower may have or have had against such Tranche 2 Lender or the Issuing
Agent, including, without limitation, any defense based upon the failure of any
drawing under a Tranche 2 Letter of Credit to conform to the terms of the
Tranche 2 Letter of Credit or any non-application or misapplication by the
beneficiary of the proceeds of such drawing; provided, however, that no Tranche
2/3 Borrower shall be obligated to reimburse any Tranche 2 Lender for any
wrongful payment made by such Tranche 2 Lender under a Tranche 2 Letter of
Credit as a result of acts or omissions constituting willful misconduct or gross
negligence on the

71


--------------------------------------------------------------------------------




part of such Tranche 2 Lender (as determined by a court of competent
jurisdiction in a final and non-appealable decision).

Section 3B.04.  Increased Costs.  If after the Restatement Effective Date, a
Change in Law shall either (i) impose, modify or make applicable any reserve,
deposit, capital adequacy or similar requirement against letters of credit
issued by or participated in by such Tranche 2 Lender, or (ii) impose on such
Tranche 2 Lender any other conditions directly or indirectly affecting this
Agreement or any Tranche 2 Letter of Credit; and the result of any of the
foregoing is to increase the cost to such Tranche 2 Lender of issuing,
maintaining or participating in any Tranche 2 Letter of Credit, or to reduce the
amount of any sum received or receivable by such Tranche 2 Lender hereunder or
reduce the rate of return on its capital with respect to Tranche 2 Letters of
Credit, then, upon written demand to the respective Tranche 2/3 Borrower by such
Tranche 2 Lender (with a copy to the Administrative Agent), such Tranche 2/3
Borrower agrees to pay to such Tranche 2 Lender such additional amount or
amounts as will compensate such Tranche 2 Lender for such increased cost or
reduction.  A certificate submitted to the respective Tranche 2/3 Borrower by
such Tranche 2 Lender (with a copy to the Administrative Agent), setting forth
the basis for the determination of such additional amount or amounts necessary
to compensate such Tranche 2 Lender as aforesaid shall be final and conclusive
and binding on such Tranche 2/3 Borrower absent manifest error, although the
failure to deliver any such certificate shall not release or diminish any
Tranche 2/3 Borrower’s obligations to pay additional amounts pursuant to this
Section 3B.04 upon subsequent receipt of such certificate; provided that such
Tranche 2/3 Borrower shall not be required to compensate such Tranche 2 Lender
pursuant to this Section 3B.04 for any increased costs or reductions incurred
more than 90 days prior to the date that such Tranche 2 Lender notifies such
Tranche 2/3 Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Tranche 2 Lender’s intention to claim compensation
therefor; provided, further, that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 90-day period referred to
above shall be extended to include the period of retroactive effect thereof.

Section 3B.05.  Tranche 2 Letter of Credit Expiration Extensions.  Each Tranche
2 Lender acknowledges that to the extent provided under the terms of any Tranche
2 Letter of Credit, the expiration date of such Tranche 2 Letter of Credit will
be automatically extended for an additional year, without written amendment,
unless at least 30 days, or 60 days if so required by any Applicable Regulatory
Authority, prior to the expiration date of such Tranche 2 Letter of Credit, a
Notice of Non-Extension is given by the Issuing Agent to the beneficiary of such
Tranche 2 Letter of Credit in accordance with the terms of the respective
Tranche 2 Letter of Credit that the expiration date of such Tranche 2 Letter of
Credit will not be extended beyond its current expiration date.  The Issuing
Agent will give Notices of Non-Extension as to any or all outstanding Tranche 2
Letters of Credit if requested to do so by the Required Lenders pursuant to
Article VIII.  The Issuing Agent will give Notices of Non-Extension as to all
outstanding Tranche 2 Letters of Credit if the Commitment Expiration Date has
occurred.  The Issuing Agent will send a copy of each Notice of Non-Extension to
the respective Tranche 2/3 Borrower concurrently with delivery thereof to the
respective beneficiary, unless prohibited by law from doing so.

Section 3B.06.  Changes to Stated Amount.  At any time when any Tranche 2 Letter
of Credit is outstanding, at the request of the respective Tranche 2/3 Borrower,
the Issuing

72


--------------------------------------------------------------------------------




Agent will enter into an amendment increasing or reducing the Stated Amount of
such Tranche 2 Letter of Credit, provided that (i) in no event shall the Stated
Amount of any Tranche 2 Letter of Credit be increased to an amount which would
exceed the applicable limitations set forth in Section 3B.01(b); (ii) the Stated
Amount of a Tranche 2 Letter of Credit may not be increased at any time if the
conditions precedent set forth in Section 5.02 are not satisfied at such time;
and (iii) the Stated Amount of a Tranche 2 Letter of Credit may not be increased
at any time after the date which is 30 days prior to the Commitment Expiration
Date.

Section 3B.07.  Representations and Warranties of Tranche 2 Lenders.  Each
Tranche 2 Lender represents and warrants that each Tranche 2 Letter of Credit
constitutes a legal, valid and binding obligation of such Tranche 2 Lender
enforceable in accordance with its terms.

Section 3B.08.  Fronted Tranche 2 Letters of Credit.  Notwithstanding the
foregoing in this Article IIIB:

(a)           Subject to and upon the terms and conditions set forth herein,
each Tranche 2/3 Borrower may request that any Fronting Lender at any time and
from time to time on or after the Restatement Effective Date and prior to the
date which is 30 days prior to the Commitment Expiration Date, to issue for its
own account a letter of credit designated as a Tranche 2 Letter of Credit for
the account of such Tranche 2/3 Borrower subject to and upon the terms and
conditions herein set forth.  Each Fronting Lender agrees to issue at any time
and from time to time on or after the Restatement Effective Date and prior to
the date which is 30 days prior to the Commitment Expiration Date one or more
irrevocable standby letters of credit designated as a Tranche 2 Letter of Credit
in such form as may be approved by such Fronting Lender (each such letter of
credit, a “Fronted Tranche 2 Letter of Credit” and, collectively, the “Fronted
Tranche 2 Letters of Credit”), provided that no Fronted Tranche 2 Letter of
Credit will be issued by any Fronting Lender if after giving effect thereto (x)
the Stated Amount thereof, when added to the aggregate Stated Amount of all
Fronted Letters of Credit then outstanding, shall exceed $100,000,000, or (y)
any provision set forth in Section 3B.01 shall be violated as a result thereof. 
Except as expressly provided in this Section 3B.08 or in Section 3B.09 or 3B.10,
for all purposes of this Agreement and the other Credit Documents, Fronted
Tranche 2 Letters of Credit shall be deemed to be Tranche 2 Letters of Credit.

(b)           Immediately upon the issuance by any Fronting Lender of any
Fronted Tranche 2 Letter of Credit, such Fronting Lender shall be deemed to have
sold and transferred to each Tranche 2 Lender other than such Fronting Lender
(each such Tranche 2 Lender in its capacity as a “participant” under any Fronted
Tranche 2 Letter of Credit, a “Fronting Tranche 2 Participant”), and each such
Fronting Tranche 2 Participant shall be deemed irrevocably and unconditionally
to have purchased and received from such Fronting Lender, without recourse or
warranty, an undivided interest and participation, to the extent of such
Fronting Tranche 2 Participant’s Tranche 2 Percentage in such Fronted Tranche 2
Letter of Credit, each drawing made thereunder and the obligations of each
Tranche 2/3 Borrower under this Agreement with respect thereto, and any security
therefor or guaranty pertaining thereto.  Upon any change in the Tranche 2
Commitments or Tranche 2 Percentages of the Tranche 2 Lenders pursuant to this
Agreement, it is

73


--------------------------------------------------------------------------------




hereby agreed that, with respect to all then outstanding Fronted Tranche 2
Letters of Credit and Fronted Tranche 2 Unpaid Drawings, there shall be an
automatic adjustment to the participations pursuant to this Section 3B.08 to
reflect the new Tranche 2 Percentages resulting from such change or changes, as
the case may be.

(c)           In determining whether to pay under any Fronted Tranche 2 Letter
of Credit, such Fronting Lender shall have no obligation relative to the other
Tranche 2 Lenders other than to confirm that any documents required to be
delivered under such Fronted Tranche 2 Letter of Credit appear to have been
delivered and that they appear to substantially comply on their face with the
requirements of such Fronted Tranche 2 Letter of Credit.  Any action taken or
omitted to be taken by any Fronting Lender under or in connection with any
Fronted Tranche 2 Letter of Credit shall not create for such Fronting Lender any
resulting liability to any Tranche 2/3 Borrower or any of its Affiliates or any
Tranche 2 Lender unless such action is taken or omitted to be taken with gross
negligence or willful misconduct on the part of such Fronting Lender (as
determined by a court of competent jurisdiction).

(d)           In the event that any Fronting Lender makes any payment under any
Fronted Tranche 2 Letter of Credit and the respective Tranche 2/3 Borrower shall
not have reimbursed such amount in full to such Fronting Lender pursuant to
Section 3B.09, such Fronting Lender shall promptly notify the Administrative
Agent, which shall promptly notify each Fronting Tranche 2 Participant, of such
failure, and each Fronting Tranche 2 Participant shall promptly and
unconditionally pay to such Fronting Lender the amount of such Fronting Tranche
2 Participant’s Tranche 2 Percentage of such unreimbursed payment in Dollars
(or, in the case of an Alternate Currency Letter of Credit, in the applicable
Alternate Currency) and in immediately available funds.  If, prior to 11:00 a.m.
(New York time) on any Business Day, the Administrative Agent so notifies any
Fronting Tranche 2 Participant required to fund a payment under a Fronted
Tranche 2 Letter of Credit, such Fronting Tranche 2 Participant shall make
available to such Fronting Lender in Dollars (or, in the case of an Alternate
Currency Letter of Credit, in the applicable Alternate Currency) and in
immediately available funds such Fronting Tranche 2 Participant’s Tranche 2
Percentage of the amount of such payment on such Business Day (or, if notice is
given after 11:00 a.m. (New York time) on any Business Day, on the next Business
Day).  If and to the extent such Fronting Tranche 2 Participant shall not have
so made its Tranche 2 Percentage of the amount of such payment available to such
Fronting Lender, such Fronting Tranche 2 Participant agrees to pay to such
Fronting Lender, forthwith on demand such amount, together with interest
thereon, for each day from such date to but excluding the date such amount is
paid to such Fronting Lender at the greater of the Federal Funds Effective Rate
and a rate determined by such Fronting Lender in accordance with banking
industry rules on interbank compensation.  The failure of any Fronting Tranche 2
Participant to make available to such Fronting Lender its Tranche 2 Percentage
of any payment under any Fronted Tranche 2 Letter of Credit shall not relieve
any other Fronting Tranche 2 Participant of its obligation hereunder to make
available to such Fronting Lender its Tranche 2 Percentage of any payment on the
date required, as specified above, but no Fronting Tranche 2 Participant shall
be responsible for the failure of any other Fronting Tranche 2 Participant to
make

74


--------------------------------------------------------------------------------




available to such Fronting Lender such other Fronting Tranche 2 Participant’s
Tranche 2 Percentage of any such payment.

(e)           Whenever any Fronting Lender receives any payment by any Tranche
2/3 Borrower as to which it has also received payments from the Fronting Tranche
2 Participants pursuant to clause (d) above, such Fronting Lender shall forward
such payment to the Administrative Agent, which in turn shall distribute to each
Fronting Tranche 2 Participant which has paid its Tranche 2 Percentage thereof,
in Dollars (or, in the case of an Alternate Currency Letter of Credit, in the
applicable Alternate Currency) and in immediately available funds, an amount
equal to such Fronting Tranche 2 Participant’s share (based upon the amount
funded by such Fronting Tranche 2 Participant to the aggregate amount funded by
all Fronting Tranche 2 Participants and retained by such Fronting Lender) of the
principal amount of such payment and interest thereon accruing after the
purchase of the respective participations.

(f)            Upon the request of any Fronting Tranche 2 Participant, each
Fronting Lender shall furnish to such Fronting Tranche 2 Participant copies of
any Fronted Tranche 2 Letter of Credit issued by it and such other documentation
as may reasonably be requested by such Fronting Tranche 2 Participant.

(g)           The obligations of the Fronting Tranche 2 Participants to make
payments to each Fronting Lender with respect to Fronted Tranche 2 Letters of
Credit issued by it shall be irrevocable and not subject to any qualification or
exception whatsoever and shall be made in accordance with the terms and
conditions of this Agreement under all circumstances, including, without
limitation, any of the following circumstances:

(i)            any lack of validity or enforceability of this Agreement or any
of the other Credit Documents or any amendment, supplement or modification to
any of the foregoing;

(ii)           the existence of any claim, setoff, defense or other right which
the Fronting Tranche 2 Participant or any of its Affiliates may have at any time
against a beneficiary named in a Fronted Tranche 2 Letter of Credit, any
transferee of any Fronted Tranche 2 Letter of Credit (or any Person for whom any
such transferee may be acting), the Administrative Agent, any Fronting Lender,
any Fronting Tranche 2 Participant, any Tranche 2 Lender, or any other Person,
whether in connection with this Agreement, any Fronted Tranche 2 Letter of
Credit, the transactions contemplated herein or any unrelated transactions
(including any underlying transaction between any Tranche 2/3 Borrower or any of
its Affiliates and the beneficiary named in any such Fronted Tranche 2 Letter of
Credit);

(iii)          any draft, certificate or any other document presented under any
Fronted Tranche 2 Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect;

75


--------------------------------------------------------------------------------




(iv)          the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents;

(v)           the occurrence of any Default or Event of Default; or

(vi)          any matter or event set forth in Section 3B.03 or 3B.09.

(h)           Notwithstanding anything to the contrary contained in this
Agreement, the provisions of this Article IIIB shall not be amended, modified or
waived in a manner adverse to the rights or obligations of any Fronting Lender
without the consent of each Fronting Lender affected thereby.

Section 3B.09.  Agreement to Repay Fronted Tranche 2 Letter of Credit Drawings;
Fronting Fee.  (a)  Each Tranche 2/3 Borrower hereby agrees to reimburse the
respective Fronting Lender for any payment or disbursement made by such Fronting
Lender under any Fronted Tranche 2 Letter of Credit requested by such Tranche
2/3 Borrower (each such amount so paid, until reimbursed by such Tranche 2/3
Borrower, a “Fronted Tranche 2 Unpaid Drawing”) in the manner and subject to the
terms of Section 3B.03.  The respective Fronting Lender shall give the
respective Tranche 2/3 Borrower and the Administrative Agent prompt notice of
any payment or disbursement made under any Fronted Tranche 2 Letter of Credit,
provided that the failure to give any such notice shall in no way affect, impair
or diminish such Tranche 2/3 Borrower’s obligations hereunder.

(b)           Any action taken or omitted to be taken by any Fronting Lender
under or in connection with any Fronted Tranche 2 Letter of Credit shall not
create for such Fronting Lender any resulting liability to any Tranche 2/3
Borrower or any of its Affiliates or any Tranche 2 Lender unless such action is
taken or omitted to be taken with gross negligence or willful misconduct on the
part of such Fronting Lender (as determined by a court of competent
jurisdiction).

(c)           Each Tranche 2/3 Borrower agrees to pay to each Fronting Lender,
for its own account, a fronting fee in an amount and on dates as shall have
separately been agreed to by the Tranche 2/3 Borrowers and such Fronting Lender.

Section 3B.10.  Defined Terms.  For purposes of this Article IIIB and except as
expressly provided in Section 3B.08 or 3B.09, (a) all references to (i) the
Issuing Agent shall be deemed to include the Fronting Lender and (ii) Tranche 2
Letters of Credit shall be deemed to include the Fronted Tranche 2 Letters of
Credit and (b) all terms and conditions herein applicable to the Issuing Agent
and Tranche 2 Letters of Credit shall apply in all respects to the Fronting
Lender and Fronted Tranche 2 Letters of Credit.

Section 3B.11.  No Existing Tranche 2 Letters of Credit.  It is hereby agreed
and acknowledged that there are no outstanding Tranche 2 Letters of Credit as of
the Restatement Effective Date.

76


--------------------------------------------------------------------------------




ARTICLE IV


REPRESENTATIONS AND WARRANTIES

Each Credit Party (solely as to itself and its Subsidiaries) represents and
warrants to the Lenders that:


SECTION 4.01.  CORPORATE STATUS.  EACH OF THE PARENT BORROWER AND EACH OF ITS
SUBSIDIARIES (I) IS A DULY ORGANIZED AND VALIDLY EXISTING CORPORATION OR
BUSINESS TRUST OR OTHER ENTITY IN GOOD STANDING UNDER THE LAWS OF THE
JURISDICTION OF ITS ORGANIZATION AND HAS THE CORPORATE OR OTHER ORGANIZATIONAL
POWER AND AUTHORITY TO OWN ITS PROPERTY AND ASSETS AND TO TRANSACT THE BUSINESS
IN WHICH IT IS ENGAGED AND PRESENTLY PROPOSES TO ENGAGE, AND (II) HAS BEEN DULY
QUALIFIED AND IS AUTHORIZED TO DO BUSINESS AND IS IN GOOD STANDING IN ALL
JURISDICTIONS WHERE IT IS REQUIRED TO BE SO QUALIFIED, EXCEPT, IN THE CASE OF
THIS CLAUSE (II), WHERE THE FAILURE TO BE SO QUALIFIED, AUTHORIZED OR IN GOOD
STANDING WOULD NOT REASONABLY BE EXPECTED TO HAVE, EITHER INDIVIDUALLY OR IN THE
AGGREGATE, A MATERIAL ADVERSE EFFECT.


SECTION 4.02.  CORPORATE POWER AND AUTHORITY.  EACH CREDIT PARTY HAS THE
CORPORATE POWER AND AUTHORITY TO EXECUTE, DELIVER AND CARRY OUT THE TERMS AND
PROVISIONS OF THE CREDIT DOCUMENTS TO WHICH IT IS A PARTY AND HAS TAKEN ALL
NECESSARY CORPORATE ACTION TO AUTHORIZE THE EXECUTION, DELIVERY AND PERFORMANCE
OF SUCH CREDIT DOCUMENTS.  EACH CREDIT PARTY HAS DULY EXECUTED AND DELIVERED
EACH CREDIT DOCUMENT TO WHICH IT IS A PARTY AND EACH SUCH CREDIT DOCUMENT
CONSTITUTES THE LEGAL, VALID AND BINDING OBLIGATION OF SUCH CREDIT PARTY
ENFORCEABLE AGAINST SUCH CREDIT PARTY IN ACCORDANCE WITH ITS TERMS, EXCEPT TO
THE EXTENT THAT ENFORCEABILITY THEREOF MAY BE LIMITED BY APPLICABLE BANKRUPTCY,
INSOLVENCY, MORATORIUM OR SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY AND
GENERAL PRINCIPLES OF EQUITY REGARDLESS OF WHETHER ENFORCEMENT IS SOUGHT IN A
PROCEEDING IN EQUITY OR AT LAW.


SECTION 4.03.  NO CONTRAVENTION OF LAWS, AGREEMENTS OR ORGANIZATIONAL
DOCUMENTS.  NEITHER THE EXECUTION, DELIVERY AND PERFORMANCE BY ANY CREDIT PARTY
OF THIS AGREEMENT OR THE OTHER CREDIT DOCUMENTS TO WHICH IT IS A PARTY NOR
COMPLIANCE WITH THE TERMS AND PROVISIONS HEREOF OR THEREOF, NOR THE CONSUMMATION
OF THE TRANSACTIONS CONTEMPLATED HEREIN OR THEREIN, (I) WILL CONTRAVENE ANY
APPLICABLE PROVISION OF ANY LAW, STATUTE, RULE, REGULATION, ORDER, WRIT,
INJUNCTION OR DECREE OF ANY COURT OR GOVERNMENTAL INSTRUMENTALITY, (II) WILL
CONFLICT OR BE INCONSISTENT WITH OR RESULT IN ANY BREACH OF ANY OF THE TERMS,
COVENANTS, CONDITIONS OR PROVISIONS OF, OR CONSTITUTE A DEFAULT UNDER, OR RESULT
IN THE CREATION OR IMPOSITION OF (OR THE OBLIGATION TO CREATE OR IMPOSE) ANY
LIEN UPON ANY OF THE PROPERTY OR ASSETS OF ANY CREDIT PARTY OR ANY OF ITS
SUBSIDIARIES PURSUANT TO THE TERMS OF, ANY INDENTURE, MORTGAGE, DEED OF TRUST,
LOAN AGREEMENT, CREDIT AGREEMENT OR ANY OTHER MATERIAL INSTRUMENT TO WHICH SUCH
CREDIT PARTY OR ANY OF ITS SUBSIDIARIES IS A PARTY OR BY WHICH IT OR ANY OF ITS
PROPERTY OR ASSETS ARE BOUND OR TO WHICH IT MAY BE SUBJECT OR (III) WILL VIOLATE
ANY PROVISION OF THE CERTIFICATE OF INCORPORATION, BY-LAWS OR OTHER
ORGANIZATIONAL DOCUMENTS OF ANY CREDIT PARTY OR ANY OF ITS SUBSIDIARIES.


SECTION 4.04.  LITIGATION AND CONTINGENT LIABILITIES.  THERE ARE NO ACTIONS,
SUITS OR PROCEEDINGS PENDING OR THREATENED IN WRITING INVOLVING THE PARENT
BORROWER OR ANY OF ITS SUBSIDIARIES (INCLUDING, WITHOUT LIMITATION, WITH RESPECT
TO THIS AGREEMENT OR ANY OTHER CREDIT

77


--------------------------------------------------------------------------------





DOCUMENT) THAT HAVE HAD, OR WOULD REASONABLY BE EXPECTED TO HAVE, EITHER
INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT.


SECTION 4.05.  USE OF PROCEEDS; MARGIN REGULATIONS.  (A)  ALL PROCEEDS OF EACH
CREDIT EVENT SHALL BE UTILIZED FOR THE GENERAL CORPORATE AND WORKING CAPITAL
PURPOSES OF THE PARENT BORROWER AND ITS SUBSIDIARIES.


(B)           NEITHER THE MAKING OF ANY LOAN HEREUNDER, THE ISSUANCE OF ANY
LETTER OF CREDIT NOR THE USE OF THE PROCEEDS THEREOF, WILL VIOLATE OR BE
INCONSISTENT WITH THE PROVISIONS OF REGULATION T, U OR X AND NO PART OF THE
PROCEEDS OF ANY CREDIT EVENT WILL BE USED TO PURCHASE OR CARRY ANY MARGIN STOCK
OR TO EXTEND CREDIT FOR THE PURPOSE OF PURCHASING OR CARRYING ANY MARGIN STOCK.


SECTION 4.06.  APPROVALS.  ANY ORDER, CONSENT, APPROVAL, LICENSE, AUTHORIZATION,
OR VALIDATION OF, OR FILING, RECORDING OR REGISTRATION WITH, OR EXEMPTION BY,
ANY FOREIGN OR DOMESTIC GOVERNMENTAL OR PUBLIC BODY OR AUTHORITY, OR ANY
SUBDIVISION THEREOF, WHICH IS REQUIRED TO AUTHORIZE OR IS REQUIRED IN CONNECTION
WITH (I) THE EXECUTION, DELIVERY AND PERFORMANCE OF ANY CREDIT DOCUMENT OR (II)
THE LEGALITY, VALIDITY, BINDING EFFECT OR ENFORCEABILITY OF ANY CREDIT DOCUMENT,
HAS BEEN OBTAINED.


SECTION 4.07.  INVESTMENT COMPANY ACT.  NEITHER THE PARENT BORROWER NOR ANY OF
ITS SUBSIDIARIES IS AN “INVESTMENT COMPANY” OR A COMPANY “CONTROLLED” BY AN
“INVESTMENT COMPANY,” WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940,
AS AMENDED.


SECTION 4.08.  TRUE AND COMPLETE DISCLOSURE.  ALL FACTUAL INFORMATION (TAKEN AS
A WHOLE) HERETOFORE OR CONTEMPORANEOUSLY FURNISHED BY THE PARENT BORROWER OR ANY
OF ITS SUBSIDIARIES TO THE ADMINISTRATIVE AGENT OR ANY LENDER IN WRITING
(INCLUDING, WITHOUT LIMITATION, ALL INFORMATION CONTAINED IN THE CREDIT
DOCUMENTS) FOR PURPOSES OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREIN IS, AND ALL OTHER FACTUAL INFORMATION (TAKEN AS
A WHOLE WITH ALL OTHER SUCH INFORMATION THERETOFORE OR CONTEMPORANEOUSLY
FURNISHED) HEREAFTER FURNISHED BY ANY SUCH PERSONS IN WRITING TO THE
ADMINISTRATIVE AGENT WILL BE, TRUE AND ACCURATE IN ALL MATERIAL RESPECTS ON THE
DATE AS OF WHICH SUCH INFORMATION IS DATED AND NOT INCOMPLETE BY OMITTING TO
STATE ANY MATERIAL FACT NECESSARY TO MAKE SUCH INFORMATION (TAKEN AS A WHOLE
WITH ALL OTHER SUCH INFORMATION THERETOFORE OR CONTEMPORANEOUSLY FURNISHED) NOT
MISLEADING AT SUCH TIME IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH SUCH
INFORMATION WAS PROVIDED.


SECTION 4.09.  FINANCIAL CONDITION; FINANCIAL STATEMENTS.   (A)  (I)  THE
CONSOLIDATED BALANCE SHEET OF THE PARENT BORROWER AND ITS SUBSIDIARIES FOR THE
FISCAL YEAR ENDED DECEMBER 31, 2005 AND THE RELATED CONSOLIDATED STATEMENTS OF
INCOME, SHAREHOLDERS’ EQUITY AND CASH FLOWS, REPORTED ON BY
PRICEWATERHOUSECOOPERS LLP, COPIES OF WHICH HAVE BEEN DELIVERED TO EACH OF THE
LENDERS, AND THE UNAUDITED CONSOLIDATED BALANCE SHEET OF THE PARENT BORROWER AND
ITS SUBSIDIARIES FOR ITS FISCAL QUARTER ENDED JUNE 30, 2006 AND THE RELATED
CONSOLIDATED STATEMENTS OF INCOME, SHAREHOLDERS’ EQUITY AND CASH FLOWS, COPIES
OF WHICH HAVE BEEN DELIVERED TO EACH OF THE LENDERS, FAIRLY PRESENT IN ALL
MATERIAL RESPECTS, IN EACH CASE IN CONFORMITY WITH GAAP, CONSISTENTLY APPLIED,
THE CONSOLIDATED FINANCIAL POSITION OF THE PARENT BORROWER AND ITS SUBSIDIARIES
AS OF SUCH DATES AND THEIR CONSOLIDATED RESULTS OF OPERATIONS AND CASH FLOWS FOR
SUCH

78


--------------------------------------------------------------------------------





PERIODS STATED (SUBJECT, IN THE CASE OF THE AFOREMENTIONED QUARTERLY FINANCIAL
STATEMENT, TO NORMAL YEAR-END AUDIT ADJUSTMENTS AND THE ABSENCE OF FULL FOOTNOTE
DISCLOSURE).

(ii)         The summary unaudited consolidated balance sheet of ARL for the
fiscal year ended December 31, 2005 and the related summary unaudited
consolidated statement of income, copies of which have been delivered to each of
the Lenders, and the summary unaudited consolidated balance sheet of ARL for its
fiscal quarter ended June 30, 2006 and the related summary unaudited
consolidated statement of income, copies of which have been delivered to each of
the Lenders, fairly present in all material respects, the consolidated financial
position of ARL and its Subsidiaries as of such dates and their consolidated
results of operations for such periods stated (subject to normal year-end audit
adjustments and the absence of full footnote disclosure).

(iii)        The summary unaudited financial information of Intermediate
Holdings for the fiscal year ended December 31, 2005, copies of which have been
delivered to each of the Lenders, and the summary unaudited financial
information of Intermediate Holdings for its fiscal quarter ended June 30, 2006,
copies of which have been delivered to each of the Lenders, fairly present in
all material respects the consolidated financial position of Intermediate
Holdings and its Subsidiaries as of such dates (subject to normal year-end audit
adjustments and the absence of full footnote disclosure).

(iv)       The Statutory Statements of each Designated Subsidiary Borrower for
the fiscal year ended December 31, 2005 and for its fiscal quarter ended June
30, 2006 (other than ARL and Arch Europe), copies of which have been delivered
to each of the Lenders, fairly present in all material respects the financial
position of such Designated Subsidiary Borrower as of such dates and such
periods stated.


(B)           SINCE DECEMBER 31, 2005, NOTHING HAS OCCURRED WHICH HAS HAD, OR
WOULD REASONABLY BE EXPECTED TO HAVE, EITHER INDIVIDUALLY OR IN THE AGGREGATE, A
MATERIAL ADVERSE EFFECT.


(C)           EXCEPT (I) FOR THE LOANS AND LETTERS OF CREDIT, (II) FOR LETTERS
OF CREDIT ISSUED UNDER THE LONG-TERM LC FACILITY, (III) FOR THE EXISTING SENIOR
NOTES, (IV) AS SET FORTH IN THE UNAUDITED CONSOLIDATED BALANCE SHEET OF THE
PARENT BORROWER FOR ITS FISCAL QUARTER ENDED JUNE 30, 2006, (V) FOR LIABILITIES
SET FORTH ON SCHEDULE 4.09(C) AND (VI) FOR LIABILITIES INCURRED BY THE PARENT
BORROWER AND ITS SUBSIDIARIES IN THE ORDINARY COURSE OF BUSINESS, ON THE
RESTATEMENT EFFECTIVE DATE THERE ARE NO MATERIAL LIABILITIES OF THE PARENT
BORROWER AND ITS SUBSIDIARIES.


SECTION 4.10.  TAX RETURNS AND PAYMENTS.  THE PARENT BORROWER AND ITS
SUBSIDIARIES (I) HAVE TIMELY FILED OR CAUSED TO BE TIMELY FILED WITH THE
APPROPRIATE TAXING AUTHORITY (TAKING INTO ACCOUNT ANY APPLICABLE EXTENSION
WITHIN WHICH TO FILE) ALL MATERIAL INCOME AND OTHER MATERIAL TAX RETURNS
(INCLUDING ANY STATEMENTS, FORMS AND REPORTS), DOMESTIC AND FOREIGN, REQUIRED TO
BE FILED BY THE PARENT BORROWER AND ITS SUBSIDIARIES, AND (II) HAVE TIMELY PAID
OR CAUSED TO HAVE TIMELY PAID ALL MATERIAL TAXES PAYABLE BY THEM WHICH HAVE
BECOME DUE AND ASSESSMENTS WHICH HAVE BECOME DUE, EXCEPT FOR THOSE CONTESTED IN
GOOD FAITH AND ADEQUATELY DISCLOSED AND FOR WHICH ADEQUATE RESERVES HAVE BEEN
ESTABLISHED IN ACCORDANCE WITH GAAP.  THERE IS NO ACTION, SUIT, PROCEEDING,
INVESTIGATION, AUDIT OR CLAIM NOW PENDING OR, TO THE BEST

79


--------------------------------------------------------------------------------





KNOWLEDGE OF THE PARENT BORROWER AND ITS SUBSIDIARIES, PROPOSED OR THREATENED BY
ANY AUTHORITY REGARDING ANY INCOME TAXES OR ANY OTHER TAXES RELATING TO THE
PARENT BORROWER OR ANY OF ITS SUBSIDIARIES THAT WOULD REASONABLY BE EXPECTED TO
HAVE, EITHER INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT. 
NEITHER THE PARENT BORROWER NOR ANY OF ITS SUBSIDIARIES HAS ENTERED INTO AN
AGREEMENT OR WAIVER OR BEEN REQUESTED TO ENTER INTO AN AGREEMENT OR WAIVER
EXTENDING ANY STATUTE OF LIMITATIONS RELATING TO THE PAYMENT OR COLLECTION OF
TAXES OF THE PARENT BORROWER OR ANY OF ITS SUBSIDIARIES THAT WOULD REASONABLY BE
EXPECTED TO HAVE, EITHER INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE
EFFECT.  NO TAX LIENS HAVE BEEN FILED AND NO CLAIMS ARE PENDING OR, TO THE BEST
KNOWLEDGE OF THE PARENT BORROWER OR ANY OF ITS SUBSIDIARIES, PROPOSED OR
THREATENED WITH RESPECT TO ANY TAXES, FEES OR OTHER CHARGES FOR ANY TAXABLE
PERIOD THAT WOULD REASONABLY BE EXPECTED TO HAVE, EITHER INDIVIDUALLY OR IN THE
AGGREGATE, A MATERIAL ADVERSE EFFECT.


SECTION 4.11.  COMPLIANCE WITH ERISA.  (A)  EXCEPT AS COULD NOT REASONABLY BE
EXPECTED TO RESULT, EITHER INDIVIDUALLY OR IN THE AGGREGATE, IN A MATERIAL
ADVERSE EFFECT, THE PARENT BORROWER AND ITS SUBSIDIARIES AND ERISA AFFILIATES
(I)  HAVE FULFILLED THEIR RESPECTIVE OBLIGATIONS UNDER THE MINIMUM FUNDING
STANDARDS OF ERISA AND THE CODE WITH RESPECT TO EACH PLAN AND ARE IN COMPLIANCE
WITH THE APPLICABLE PROVISIONS OF ERISA AND THE CODE, AND (II) HAVE NOT INCURRED
ANY LIABILITY TO THE PBGC OR ANY PLAN OR MULTIEMPLOYER PLAN (OTHER THAN TO MAKE
CONTRIBUTIONS IN THE ORDINARY COURSE OF BUSINESS).


(B)           EXCEPT AS COULD NOT REASONABLY BE EXPECTED TO RESULT, EITHER
INDIVIDUALLY OR IN THE AGGREGATE, IN A MATERIAL ADVERSE EFFECT, (I) EACH FOREIGN
PENSION PLAN HAS BEEN MAINTAINED IN COMPLIANCE WITH ITS TERMS AND WITH THE
REQUIREMENTS OF ANY AND ALL APPLICABLE LAWS, STATUTES, RULES, REGULATIONS AND
ORDERS AND HAS BEEN MAINTAINED, WHERE REQUIRED, IN GOOD STANDING WITH APPLICABLE
REGULATORY AUTHORITIES, (II) ALL CONTRIBUTIONS REQUIRED TO BE MADE WITH RESPECT
TO A FOREIGN PENSION PLAN HAVE BEEN TIMELY MADE, (III) NEITHER THE PARENT
BORROWER NOR ANY OF ITS SUBSIDIARIES HAS INCURRED ANY OBLIGATION IN CONNECTION
WITH THE TERMINATION OF, OR WITHDRAWAL FROM, ANY FOREIGN PENSION PLAN AND (IV)
THE PRESENT VALUE OF THE ACCRUED BENEFIT LIABILITIES (WHETHER OR NOT VESTED)
UNDER EACH FOREIGN PENSION PLAN THAT IS REQUIRED TO BE FUNDED, DETERMINED AS OF
THE END OF THE PARENT BORROWER’S MOST RECENTLY ENDED FISCAL YEAR ON THE BASIS OF
ACTUARIAL ASSUMPTIONS, EACH OF WHICH IS REASONABLE, DID NOT EXCEED THE CURRENT
VALUE OF THE ASSETS OF SUCH FOREIGN PENSION PLAN ALLOCABLE TO SUCH BENEFIT
LIABILITIES.


SECTION 4.12.  SUBSIDIARIES.  (A)  SET FORTH ON SCHEDULE 4.12 IS A COMPLETE AND
CORRECT LIST OF ALL OF THE SUBSIDIARIES OF THE PARENT BORROWER AS OF THE
RESTATEMENT EFFECTIVE DATE, TOGETHER WITH, FOR EACH SUCH SUBSIDIARY, (I) THE
JURISDICTION OF ORGANIZATION OF SUCH SUBSIDIARY, (II) EACH PERSON HOLDING DIRECT
OWNERSHIP INTERESTS IN SUCH SUBSIDIARY AND (III) THE PERCENTAGE OF OWNERSHIP OF
SUCH SUBSIDIARY REPRESENTED BY SUCH OWNERSHIP INTERESTS.  EXCEPT AS DISCLOSED ON
SCHEDULE 4.12, EACH OF THE PARENT BORROWER AND ITS SUBSIDIARIES OWNS, FREE AND
CLEAR OF LIENS, AND HAS THE UNENCUMBERED RIGHT TO VOTE, ALL OUTSTANDING
OWNERSHIP INTERESTS IN EACH PERSON SHOWN TO BE HELD BY IT ON SCHEDULE 4.12.


(B)           AS OF THE RESTATEMENT EFFECTIVE DATE, THERE ARE NO RESTRICTIONS ON
THE PARENT BORROWER OR ANY OF ITS SUBSIDIARIES WHICH PROHIBIT OR OTHERWISE
RESTRICT THE TRANSFER OF CASH OR OTHER ASSETS FROM ANY SUBSIDIARY OF THE PARENT
BORROWER TO THE PARENT BORROWER, OTHER THAN (I) PROHIBITIONS OR RESTRICTIONS
EXISTING UNDER OR BY REASON OF THIS AGREEMENT OR THE OTHER

80


--------------------------------------------------------------------------------





CREDIT DOCUMENTS, (II) PROHIBITIONS OR RESTRICTIONS EXISTING UNDER OR BY REASON
OF THE LONG-TERM LC FACILITY, (III) PROHIBITIONS OR RESTRICTIONS EXISTING UNDER
OR BY REASON OF THE EXISTING SENIOR NOTES (IV) PROHIBITIONS OR RESTRICTIONS
EXISTING UNDER OR BY REASON OF LEGAL REQUIREMENTS, (V) PROHIBITIONS OR
RESTRICTIONS PERMISSIBLE UNDER SECTION 7.03 AND (VI) OTHER PROHIBITIONS OR
RESTRICTIONS WHICH, EITHER INDIVIDUALLY OR IN THE AGGREGATE, WOULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


SECTION 4.13.  INDEBTEDNESS.  THE PARENT BORROWER AND ITS SUBSIDIARIES DO NOT
HAVE ANY INDEBTEDNESS ON THE RESTATEMENT  EFFECTIVE DATE OTHER THAN (I) THE
OBLIGATIONS, (II) INDEBTEDNESS UNDER THE LONG-TERM LC FACILITY, (III)
INDEBTEDNESS UNDER THE EXISTING SENIOR NOTES AND (IV) INDEBTEDNESS LISTED ON
SCHEDULE 4.13.


SECTION 4.14.  COMPLIANCE WITH STATUTES, ETC.  THE PARENT BORROWER AND EACH OF
ITS SUBSIDIARIES ARE IN COMPLIANCE WITH ALL APPLICABLE STATUTES, REGULATIONS,
RULES AND ORDERS OF, AND ALL APPLICABLE RESTRICTIONS IMPOSED BY, AND HAVE FILED
OR OTHERWISE PROVIDED ALL MATERIAL REPORTS, DATA, REGISTRATIONS, FILINGS,
APPLICATIONS AND OTHER INFORMATION REQUIRED TO BE FILED WITH OR OTHERWISE
PROVIDED TO, ALL GOVERNMENTAL BODIES, DOMESTIC OR FOREIGN, IN RESPECT OF THE
CONDUCT OF ITS BUSINESS AND THE OWNERSHIP OF ITS PROPERTY (INCLUDING COMPLIANCE
WITH ALL APPLICABLE ENVIRONMENTAL LAWS), EXCEPT WHERE THE FAILURE TO COMPLY OR
FILE OR OTHERWISE PROVIDE WOULD NOT REASONABLY BE EXPECTED TO HAVE, EITHER
INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT.  ALL REQUIRED
REGULATORY APPROVALS ARE IN FULL FORCE AND EFFECT ON THE DATE HEREOF, EXCEPT
WHERE THE FAILURE OF SUCH APPROVALS TO BE IN FULL FORCE AND EFFECT WOULD NOT
REASONABLY BE EXPECTED TO HAVE, EITHER INDIVIDUALLY OR IN THE AGGREGATE, A
MATERIAL ADVERSE EFFECT.


SECTION 4.15.  INSURANCE LICENSES.  SCHEDULE 4.15 LISTS WITH RESPECT TO EACH
REGULATED INSURANCE COMPANY, AS OF THE RESTATEMENT EFFECTIVE DATE, ALL OF THE
JURISDICTIONS IN WHICH SUCH REGULATED INSURANCE COMPANY HOLDS LICENSES
(INCLUDING, WITHOUT LIMITATION, LICENSES OR CERTIFICATES OF AUTHORITY FROM
APPLICABLE INSURANCE REGULATORY AUTHORITIES), PERMITS OR AUTHORIZATIONS TO
TRANSACT INSURANCE AND REINSURANCE BUSINESS (COLLECTIVELY, THE “INSURANCE
LICENSES”), AND INDICATES THE TYPE OR TYPES OF INSURANCE IN WHICH EACH SUCH
REGULATED INSURANCE COMPANY IS PERMITTED TO BE ENGAGED WITH RESPECT TO EACH
INSURANCE LICENSE THEREIN LISTED.  THERE IS (I) NO SUCH INSURANCE LICENSE THAT
IS THE SUBJECT OF A PROCEEDING FOR SUSPENSION, REVOCATION OR LIMITATION OR ANY
SIMILAR PROCEEDINGS, (II) NO SUSTAINABLE BASIS FOR SUCH A SUSPENSION, REVOCATION
OR LIMITATION, AND (III) NO SUCH SUSPENSION, REVOCATION OR LIMITATION THREATENED
BY ANY APPLICABLE INSURANCE REGULATORY AUTHORITY, THAT, IN EACH INSTANCE UNDER
(I), (II) AND (III) ABOVE, HAS HAD, OR WOULD REASONABLY BE EXPECTED TO HAVE,
EITHER INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT.  NO
REGULATED INSURANCE COMPANY TRANSACTS ANY INSURANCE BUSINESS, DIRECTLY OR
INDIRECTLY, IN ANY JURISDICTION OTHER THAN THOSE LISTED ON SCHEDULE 4.15, WHERE
SUCH BUSINESS REQUIRES ANY INSURANCE LICENSE OF AN APPLICABLE INSURANCE
REGULATORY AUTHORITY OR SUCH JURISDICTION.


SECTION 4.16.  INSURANCE BUSINESS.  ALL INSURANCE POLICIES ISSUED BY ANY
REGULATED INSURANCE COMPANY ARE, TO THE EXTENT REQUIRED UNDER APPLICABLE LAW, ON
FORMS APPROVED BY THE INSURANCE REGULATORY AUTHORITIES OF THE JURISDICTION WHERE
ISSUED OR HAVE BEEN FILED WITH AND NOT OBJECTED TO BY SUCH AUTHORITIES WITHIN
THE PERIOD PROVIDED FOR OBJECTION, EXCEPT FOR THOSE FORMS WITH RESPECT TO WHICH
A FAILURE TO OBTAIN SUCH APPROVAL OR MAKE SUCH A FILING WITHOUT IT BEING

81


--------------------------------------------------------------------------------





OBJECTED TO, WOULD NOT REASONABLY BE EXPECTED TO HAVE, EITHER INDIVIDUALLY OR IN
THE AGGREGATE, A MATERIAL ADVERSE EFFECT.


SECTION 4.17.  SECURITY DOCUMENTS.  THE SECURITY DOCUMENTS CREATE, AS SECURITY
FOR THE TRANCHE 1 OBLIGATIONS OF EACH DESIGNATED SUBSIDIARY BORROWER, VALID AND
ENFORCEABLE SECURITY INTERESTS IN AND LIENS ON ALL OF THE COLLATERAL, SUPERIOR
TO AND PRIOR TO THE RIGHTS OF ALL THIRD PERSONS AND SUBJECT TO NO OTHER LIENS. 
NO FILINGS OR RECORDINGS ARE REQUIRED IN ORDER TO ENSURE THE ENFORCEABILITY,
PERFECTION OR PRIORITY OF THE SECURITY INTERESTS CREATED UNDER THE SECURITY
DOCUMENTS, EXCEPT FOR FILINGS OR RECORDINGS WHICH HAVE BEEN PREVIOUSLY MADE.


SECTION 4.18.  NO SECTION 32 DIRECTION.  ARL HAS NOT RECEIVED ANY DIRECTION OR
OTHER NOTIFICATION FROM THE BERMUDA MONETARY AUTHORITY PURSUANT TO SECTION 32 OF
THE INSURANCE ACT, 1978 OF BERMUDA.


ARTICLE V


CONDITIONS


SECTION 5.01.  RESTATEMENT EFFECTIVE DATE.  THE OBLIGATIONS OF THE LENDERS TO
MAKE LOANS AND THE ISSUING AGENT TO ISSUE LETTERS OF CREDIT HEREUNDER SHALL NOT
BECOME EFFECTIVE UNTIL THE DATE (THE “RESTATEMENT EFFECTIVE DATE”) ON WHICH EACH
OF THE FOLLOWING CONDITIONS IS SATISFIED (OR WAIVED IN ACCORDANCE WITH SECTION
10.02):

(A)           ON THE RESTATEMENT EFFECTIVE DATE, (I) EACH OF THE CREDIT PARTIES,
THE ADMINISTRATIVE AGENT AND EACH OF THE LENDERS SHALL HAVE SIGNED A COUNTERPART
HEREOF (WHETHER THE SAME OR DIFFERENT COUNTERPARTS) AND SHALL HAVE DELIVERED THE
SAME TO THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH SECTION 10.01(A) OR, IN THE
CASE OF THE LENDERS, SHALL HAVE GIVEN TO THE ADMINISTRATIVE AGENT TELEPHONIC
(CONFIRMED IN WRITING), WRITTEN OR FACSIMILE TRANSMISSION NOTICE (ACTUALLY
RECEIVED) IN ACCORDANCE WITH SECTION 10.01(A) THAT THE SAME HAS BEEN SIGNED AND
MAILED TO THE ADMINISTRATIVE AGENT; AND (II) THERE SHALL HAVE BEEN DELIVERED TO
THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH LENDER THAT HAS REQUESTED THE
SAME PURSUANT TO SECTION 2.09(E) OR (F), AS THE CASE MAY BE, THE APPROPRIATE
NOTE OR NOTES, EXECUTED BY THE RESPECTIVE TRANCHE 2/3 BORROWER, IN EACH CASE, IN
THE AMOUNT, MATURITY AND AS OTHERWISE PROVIDED HEREIN.

(B)           ON THE RESTATEMENT EFFECTIVE DATE, THE ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED AN OPINION, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT, ADDRESSED TO THE ADMINISTRATIVE AGENT AND EACH OF THE
LENDERS AND DATED THE RESTATEMENT EFFECTIVE DATE, FROM (I) CAHILL GORDON &
REINDEL LLP, SPECIAL U.S. COUNSEL TO THE CREDIT PARTIES, WHICH OPINION SHALL
COVER THE MATTERS CONTAINED IN EXHIBIT G-1, (II) CONYERS, DILL & PEARMAN,
SPECIAL BERMUDA COUNSEL TO THE CREDIT PARTIES, WHICH OPINION SHALL COVER THE
MATTERS COVERED IN EXHIBIT G-2, (III) INGLISH AND MONACO, P.C., SPECIAL MISSOURI
COUNSEL TO AIC, WHICH OPINION SHALL COVER THE MATTERS COVERED IN EXHIBIT G-3,
(IV) LAMSON, DUGAN & MURRAY, LLP, SPECIAL NEBRASKA COUNSEL TO ARC AND AESIC,
WHICH OPINION SHALL COVER THE MATTERS COVERED IN EXHIBIT G-4, (V) QUARLES &
BRADY LLP, SPECIAL WISCONSIN COUNSEL TO ASIC AND WDCIC, WHICH OPINION SHALL
COVER THE MATTERS

82


--------------------------------------------------------------------------------




COVERED IN EXHIBIT G-5 AND (VI) EVERSHEDS LLP SPECIAL ENGLISH AND WELSH COUNSEL
TO ARCH EUROPE, WHICH OPINION SHALL COVER THE MATTERS COVERED IN EXHIBIT G-6.

(C)           (I) ON THE RESTATEMENT EFFECTIVE DATE, THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED FROM EACH CREDIT PARTY A CERTIFICATE, DATED THE RESTATEMENT
EFFECTIVE DATE, SIGNED BY THE PRESIDENT, ANY VICE PRESIDENT, CHIEF EXECUTIVE
OFFICER, CHIEF FINANCIAL OFFICER, CONTROLLER OR CHIEF OPERATING OFFICER OF SUCH
CREDIT PARTY, AND ATTESTED TO BY THE SECRETARY OR ANY ASSISTANT SECRETARY OF
SUCH CREDIT PARTY, IN THE FORM OF EXHIBIT D WITH APPROPRIATE INSERTIONS AND
DELETIONS, TOGETHER WITH (X) COPIES OF ITS CERTIFICATE OF INCORPORATION, BY-LAWS
OR OTHER ORGANIZATIONAL DOCUMENTS (OR, IF SUCH ORGANIZATIONAL DOCUMENTS AND/OR
BY-LAWS HAVE NOT BEEN AMENDED, MODIFIED OR SUPPLEMENTED SINCE THE ORIGINAL
EFFECTIVE DATE, SUCH CERTIFICATE SHALL CERTIFY THAT THERE HAVE BEEN NO
AMENDMENTS, MODIFICATIONS OR SUPPLEMENTS TO SUCH ORGANIZATIONAL DOCUMENTS SINCE
THE ORIGINAL EFFECTIVE DATE) AND (Y) THE RESOLUTIONS RELATING TO THE CREDIT
DOCUMENTS WHICH SHALL BE SATISFACTORY TO THE ADMINISTRATIVE AGENT.

(ii)           On or prior to the Restatement Effective Date, all corporate and
legal proceedings and all instruments and agreements in connection with the
transactions contemplated by this Agreement and the other Credit Documents shall
be reasonably satisfactory in form and substance to the Administrative Agent,
and the Administrative Agent shall have received all information and copies of
all certificates, documents and papers, including certificates of existence or
good standing certificates, as applicable, and any other records of corporate
proceedings and governmental approvals, if any, which the Administrative Agent
reasonably may have requested in connection therewith, such documents and papers
where appropriate to be certified by proper corporate or governmental
authorities.

(D)           SINCE DECEMBER 31, 2005, NOTHING SHALL HAVE OCCURRED OR BECOME
KNOWN TO THE ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS WHICH HAS HAD, OR
WOULD REASONABLY BE EXPECTED TO HAVE, EITHER INDIVIDUALLY OR IN THE AGGREGATE, A
MATERIAL ADVERSE EFFECT.

(E)           ON THE RESTATEMENT EFFECTIVE DATE, NO ACTIONS, SUITS OR
PROCEEDINGS BY ANY ENTITY (PRIVATE OR GOVERNMENTAL) SHALL BE PENDING AGAINST THE
PARENT BORROWER OR ANY OF ITS SUBSIDIARIES (I) WITH RESPECT TO THIS AGREEMENT,
ANY OTHER CREDIT DOCUMENT, THE TRANSACTIONS OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY OR (II) WHICH HAS HAD, OR WOULD REASONABLY BE
EXPECTED TO HAVE, EITHER INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE
EFFECT.

(F)            ON THE RESTATEMENT EFFECTIVE DATE, ALL GOVERNMENTAL AND THIRD
PARTY APPROVALS, PERMITS AND LICENSES REQUIRED TO BE OBTAINED IN CONNECTION WITH
THE TRANSACTIONS ON OR PRIOR TO THE RESTATEMENT EFFECTIVE DATE SHALL HAVE BEEN
OBTAINED AND REMAIN IN FULL FORCE AND EFFECT.

(G)           ON THE RESTATEMENT EFFECTIVE DATE, THE PARENT BORROWER AND ITS
SUBSIDIARIES SHALL HAVE NO INDEBTEDNESS EXCEPT (I) OBLIGATIONS, (II)
INDEBTEDNESS UNDER THE LONG-TERM LC FACILITY, (III) INDEBTEDNESS UNDER THE
EXISTING SENIOR NOTES AND (IV) INDEBTEDNESS SET FORTH ON SCHEDULE 4.13.

83


--------------------------------------------------------------------------------


(H)           ON THE RESTATEMENT EFFECTIVE DATE, THERE SHALL EXIST NO DEFAULT OR
EVENT OF DEFAULT, AND ALL REPRESENTATIONS AND WARRANTIES MADE BY EACH CREDIT
PARTY CONTAINED HEREIN AND IN ANY OTHER CREDIT DOCUMENT SHALL BE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS (IT BEING UNDERSTOOD AND AGREED THAT ANY
REPRESENTATION OR WARRANTY WHICH BY ITS TERMS IS MADE AS OF A SPECIFIED DATE
SHALL BE REQUIRED TO BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ONLY AS OF
SUCH SPECIFIED DATE).

(I)            ON THE RESTATEMENT EFFECTIVE DATE, EACH DESIGNATED SUBSIDIARY
BORROWER (OTHER THAN WDCIC) SHALL HAVE AN A.M. BEST FINANCIAL STRENGTH RATING OF
AT LEAST “A-”.

(J)            ON THE RESTATEMENT EFFECTIVE DATE, THE BORROWERS SHALL HAVE PAID
THE ADMINISTRATIVE AGENT AND THE LENDERS ALL FEES, REASONABLE OUT-OF-POCKET
EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE LEGAL FEES AND EXPENSES OF
THE ADMINISTRATIVE AGENT) AND OTHER COMPENSATION CONTEMPLATED BY THIS AGREEMENT
AND THE OTHER CREDIT DOCUMENTS, AGREED UPON BY SUCH PARTIES TO BE PAID ON OR
PRIOR TO THE RESTATEMENT EFFECTIVE DATE.

(K)           ON OR PRIOR TO THE RESTATEMENT EFFECTIVE DATE, THE ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED COUNTERPARTS OF THE SECURITY AGREEMENT EXECUTED BY
EACH DESIGNATED SUBSIDIARY BORROWER, TOGETHER WITH:

(i)            all documents and instruments, including Uniform Commercial Code
financing statements where applicable, required by law in each applicable
jurisdiction or reasonably requested by the Administrative Agent to be filed,
registered or recorded to create or perfect the Liens intended to be created
under the Security Agreement;

(ii)           results of a recent search of the Uniform Commercial Code (or
equivalent) filings made with respect to each Designated Subsidiary Borrower in
the jurisdictions contemplated in clause (i) above (including, without
limitation, Washington, D.C., and Bermuda) and in such other jurisdictions in
which Collateral is located on the Restatement Effective Date which may be
reasonably requested by the Administrative Agent, and copies of the financing
statements (or similar documents) disclosed by such search and evidence
reasonably satisfactory to the Administrative Agent that the Liens indicated by
such financing statements (or similar documents) are permitted by the Security
Agreement or have been released; and

(iii)          for each Collateral Account, an Account Control Agreement with
The Bank of New York executed by the respective Designated Subsidiary Borrower,
and each such Account Control Agreement shall be in full force and effect;

and the Security Agreement shall be in full force and effect.

(L)            ON THE RESTATEMENT EFFECTIVE DATE, ALL LOANS OUTSTANDING UNDER
THE EXISTING CREDIT AGREEMENT SHALL HAVE BEEN REPAID IN FULL, AND ALL OTHER
AMOUNTS UNDER THE

84


--------------------------------------------------------------------------------




EXISTING CREDIT AGREEMENT (OTHER THAN INDEMNITIES NOT THEN DUE AND PAYABLE)
SHALL HAVE BEEN PAID IN FULL.

(M)          ON THE RESTATEMENT EFFECTIVE DATE, ANY EXISTING LENDER THAT WILL
NOT BE A LENDER UNDER THIS AGREEMENT ON THE RESTATEMENT EFFECTIVE DATE SHALL
HAVE EXECUTED A NON-CONTINUING LENDER AGREEMENT.

(N)           ON THE RESTATEMENT EFFECTIVE DATE, THE ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED A LETTER FROM THE SERVICE OF PROCESS AGENT, PRESENTLY LOCATED AT
111 EIGHTH AVENUE, 13TH FLOOR, NEW YORK, NEW YORK 10011, INDICATING ITS CONSENT
TO ITS APPOINTMENT BY THE PARENT BORROWER AND EACH DESIGNATED SUBSIDIARY
BORROWER AS THEIR AGENT TO RECEIVE SERVICE OF PROCESS AS SPECIFIED IN THIS
AGREEMENT SHALL BE IN FULL FORCE AND EFFECT AND SHALL APPLY TO THIS AGREEMENT IN
ALL RESPECTS.

The Administrative Agent shall notify the Borrowers and the Lenders of the
Restatement Effective Date, and such notice shall be conclusive and binding. 
Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
the Issuing Agent to issue Letters of Credit on behalf of the respective Lenders
hereunder shall not become effective unless each of the foregoing conditions is
satisfied (or waived pursuant to Section 10.02) at or prior to 5:00 p.m., New
York City time, on October 1, 2006 (and, in the event such conditions are not so
satisfied or waived, the Commitments shall terminate at such time).


SECTION 5.02.  EACH CREDIT EVENT.  THE OBLIGATION OF EACH LENDER TO MAKE EACH
LOAN AND THE ISSUING AGENT TO ISSUE EACH LETTER OF CREDIT IS SUBJECT TO THE
SATISFACTION OF THE FOLLOWING CONDITIONS:

(a)           The Restatement Effective Date shall have occurred.

(b)           (i)  There shall exist no Default or Event of Default and (ii) all
representations and warranties contained herein or in the other Credit Documents
shall be true and correct in all material respects with the same effect as
though such representations and warranties had been made on the date of the
making of such Loan or the issuance of such Letter of Credit (it being
understood and agreed that the representation and warranty contained in Section
4.09(b) shall be required to be true and correct only as of the Restatement
Effective Date and any other representation and warranty which by its terms is
made as of a specified date shall be required to be true and correct in all
material respects only as of such specified date).

(c)           The Administrative Agent shall have received a Borrowing Request
meeting the requirements of Section 2.03 with respect to each incurrence of
Loans.

(d)           The Administrative Agent shall have received a Letter of Credit
Request meeting the requirements of Section 3A.02 or 3B.02, as the case may be,
with respect to each Letter of Credit to be issued.

Each incurrence of a Loan and each issuance of a Letter of Credit shall be
deemed to constitute a representation and warranty by the respective Borrower on
the date thereof as to the matters specified in paragraphs (a) and (b) of this
Section 5.02.

85


--------------------------------------------------------------------------------




ARTICLE VI


AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated, no Notes or Letters of
Credit are outstanding (or, in the case of Letters of Credit, such Letters of
Credit are either (i) collateralized by cash and/or Cash Equivalents equal to
not less than 100% of the amounts outstanding or available for drawing in a
manner satisfactory to the Agents or (ii) supported by back-to-back letters of
credit the terms, conditions and issuer of which are satisfactory to the
Agents), and the principal of and interest on each Loan, all Tranche 1 Unpaid
Drawings and Tranche 2 Unpaid Drawings and all fees payable hereunder shall have
been paid in full, each Borrower covenants and agrees (solely as to itself and
its Subsidiaries) with the Lenders that:


SECTION 6.01.  INFORMATION COVENANTS.  THE PARENT BORROWER WILL FURNISH TO THE
ADMINISTRATIVE AGENT (FOR DISTRIBUTION TO EACH LENDER):


(A)           ANNUAL FINANCIAL STATEMENTS.  (I)  AS SOON AS AVAILABLE AND IN ANY
EVENT WITHIN 90 DAYS AFTER THE CLOSE OF EACH FISCAL YEAR OF THE PARENT BORROWER,
THE CONSOLIDATED BALANCE SHEET OF THE PARENT BORROWER AND ITS SUBSIDIARIES AS AT
THE END OF SUCH FISCAL YEAR AND THE RELATED CONSOLIDATED STATEMENTS OF INCOME,
CHANGES IN SHAREHOLDERS’ EQUITY AND CASH FLOWS OF THE PARENT BORROWER AND ITS
SUBSIDIARIES FOR SUCH FISCAL YEAR, SETTING FORTH IN COMPARATIVE FORM THE
CONSOLIDATED FIGURES FOR THE PREVIOUS FISCAL YEAR, ALL IN REASONABLE DETAIL AND
ACCOMPANIED BY A REPORT THEREON OF PRICEWATERHOUSECOOPERS LLP OR OTHER
INDEPENDENT PUBLIC ACCOUNTANTS OF RECOGNIZED NATIONAL STANDING SELECTED BY THE
PARENT BORROWER, WHICH REPORT SHALL STATE THAT SUCH CONSOLIDATED FINANCIAL
STATEMENTS PRESENT FAIRLY IN ALL MATERIAL RESPECTS THE CONSOLIDATED FINANCIAL
POSITION OF THE PARENT BORROWER AND ITS SUBSIDIARIES AS AT THE DATES INDICATED
AND THEIR CONSOLIDATED RESULTS OF OPERATIONS AND CASH FLOWS FOR THE PERIODS
INDICATED IN CONFORMITY WITH GAAP APPLIED ON A BASIS CONSISTENT WITH PRIOR YEARS
(EXCEPT AS OTHERWISE SPECIFIED IN SUCH REPORT; PROVIDED ANY EXCEPTIONS OR
QUALIFICATIONS THERETO MUST BE ACCEPTABLE TO THE REQUIRED LENDERS) AND THAT THE
AUDIT BY SUCH ACCOUNTANTS IN CONNECTION WITH SUCH CONSOLIDATED FINANCIAL
STATEMENTS HAS BEEN MADE IN ACCORDANCE WITH GENERALLY ACCEPTED AUDITING
STANDARDS.

(ii)           As soon as available and in any event within 90 days after the
close of each fiscal year of ARL, the summary consolidated balance sheet of ARL
and its Subsidiaries as at the end of such fiscal year and the related summary
consolidated statement of income of ARL and its Subsidiaries for such fiscal
year, setting forth in comparative form the consolidated figures for the
previous fiscal year, all in form and scope consistent in all material respects
with the financial statements of ARL previously delivered pursuant to Section
4.09(a)(ii) and certified by the chief financial officer or controller of ARL,
which certificate shall state that such consolidated financial statements
present fairly in all material respects the consolidated financial position of
ARL and its Subsidiaries as at the dates indicated (subject to normal year-end
audit adjustments and the absence of full footnote disclosure).

(iii)          As soon as available and in any event within 90 days after the
close of each fiscal year of Intermediate Holdings, the summary consolidated
financial information of

86


--------------------------------------------------------------------------------




Intermediate Holdings and its Subsidiaries as at the end of and for such fiscal
year, setting forth in comparative form the consolidated figures for the
previous fiscal year, all in form and scope consistent in all material respects
with the financial information of Intermediate Holdings previously delivered
pursuant to Section 4.09(a)(iii) and certified by the chief financial officer or
controller of Intermediate Holdings, which certificate shall state that such
financial information presents fairly in all material respects the consolidated
financial position of Intermediate Holdings and its Subsidiaries as at the dates
indicated (subject to normal year-end audit adjustments and the absence of full
footnote disclosure).

(iv)          As soon as available and in any event within 90 days after the
close of each fiscal year of each Designated Subsidiary Borrower (or, in the
case of ARL and Arch Europe, such later dates as may be required by the Bermuda
Companies Law and the Companies Act 1985 (as amended) and the United Kingdom,
respectively), the Statutory Statements for each such Designated Subsidiary
Borrower for such fiscal year.


(B)           QUARTERLY FINANCIAL STATEMENTS.  (I)  AS SOON AS AVAILABLE AND IN
ANY EVENT WITHIN 60 DAYS AFTER THE CLOSE OF EACH OF THE FIRST THREE QUARTERLY
ACCOUNTING PERIODS IN EACH FISCAL YEAR OF THE PARENT BORROWER, CONSOLIDATED
BALANCE SHEETS OF THE PARENT BORROWER AND ITS SUBSIDIARIES AS AT THE END OF SUCH
PERIOD AND THE RELATED CONSOLIDATED STATEMENTS OF INCOME, CHANGES IN
SHAREHOLDERS’ EQUITY AND CASH FLOWS OF THE PARENT BORROWER AND ITS SUBSIDIARIES
FOR SUCH PERIOD AND (IN THE CASE OF THE SECOND AND THIRD QUARTERLY PERIODS) FOR
THE PERIOD FROM THE BEGINNING OF THE CURRENT FISCAL YEAR TO THE END OF SUCH
QUARTERLY PERIOD, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE
CONSOLIDATED FIGURES FOR THE CORRESPONDING PERIODS OF THE PREVIOUS FISCAL YEAR,
ALL IN REASONABLE DETAIL AND CERTIFIED BY THE CHIEF FINANCIAL OFFICER OF THE
PARENT BORROWER AS PRESENTING FAIRLY IN ALL MATERIAL RESPECTS, IN ACCORDANCE
WITH GAAP (EXCEPT AS SPECIFICALLY SET FORTH THEREIN; PROVIDED ANY EXCEPTIONS OR
QUALIFICATIONS THERETO MUST BE ACCEPTABLE TO THE ADMINISTRATIVE AGENT) ON A
BASIS CONSISTENT WITH SUCH PRIOR FISCAL PERIODS, THE INFORMATION CONTAINED
THEREIN, SUBJECT TO CHANGES RESULTING FROM NORMAL YEAR-END AUDIT ADJUSTMENTS AND
THE ABSENCE OF FULL FOOTNOTE DISCLOSURE.

(ii)      As soon as available and in any event within 60 days after the close
of each of the first three quarterly accounting periods in each fiscal year of
ARL, a summary consolidated balance sheet of ARL and its Subsidiaries as at the
end of such period and the related summary consolidated statement of income of
ARL and its Subsidiaries for such period and (in the case of the second and
third quarterly periods) for the period from the beginning of the current fiscal
year to the end of such quarterly period, setting forth in each case in
comparative form the consolidated figures for the corresponding periods of the
previous fiscal year, all in form and scope consistent in all material respects
with the financial statements of ARL previously provided pursuant to Section
4.09(a)(ii) and certified by the chief financial officer or controller of ARL,
as presenting fairly in all material respects, on a basis consistent with such
prior fiscal periods, the information contained therein, subject to changes
resulting from normal year-end audit adjustments and the absence of full
footnote disclosure.

87


--------------------------------------------------------------------------------




(iii)     As soon as available and in any event within 60 days after the close
of each of the first three quarterly accounting periods in each fiscal year of
Intermediate Holdings, summary consolidated financial information of
Intermediate Holdings and its Subsidiaries as at the end of such period and (in
the case of the second and third quarterly periods) for the period from the
beginning of the current fiscal year to the end of such quarterly period,
setting forth in each case in comparative form the consolidated figures for the
corresponding periods of the previous fiscal year, all in form and scope
consistent in all material respects with the financial information of
Intermediate Holdings previously provided pursuant to Section 4.09(a)(iii) and
certified by the chief financial officer or controller of Intermediate Holdings
as presenting fairly in all material respects on a basis consistent with such
prior fiscal periods, the information contained therein, subject to changes
resulting from normal year-end audit adjustments and the absence of full
footnote disclosure.

(iv)     As soon as available and in any event within 60 days after the close of
each of the first three quarterly accounting periods in each fiscal year of each
Designated Subsidiary Borrower (other than ARL and Arch Europe), the Statutory
Statements for each such Designated Subsidiary Borrower for each such period.


(C)           OFFICER’S CERTIFICATES.  AT THE TIME OF THE DELIVERY OF THE
FINANCIAL STATEMENTS PROVIDED FOR IN SECTIONS 6.01(A) AND 6.01(B), A CERTIFICATE
OF THE CHIEF FINANCIAL OFFICER OF THE PARENT BORROWER TO THE EFFECT THAT NO
DEFAULT OR EVENT OF DEFAULT EXISTS OR, IF ANY DEFAULT OR EVENT OF DEFAULT DOES
EXIST, SPECIFYING THE NATURE AND EXTENT THEREOF, WHICH CERTIFICATE SHALL SET
FORTH THE CALCULATIONS REQUIRED TO ESTABLISH WHETHER THE PARENT BORROWER AND ITS
SUBSIDIARIES WERE IN COMPLIANCE WITH THE PROVISIONS OF SECTIONS 7.03, 7.09, 7.10
AND 7.11 AS AT THE END OF SUCH FISCAL YEAR OR QUARTER, AS THE CASE MAY BE.


(D)           NOTICE OF DEFAULT OR LITIGATION.  (X)  WITHIN FIVE BUSINESS DAYS
AFTER ANY BORROWER BECOMES AWARE OF THE OCCURRENCE OF ANY DEFAULT OR EVENT OF
DEFAULT AND/OR ANY EVENT OR CONDITION CONSTITUTING, OR WHICH WOULD REASONABLY BE
EXPECTED TO HAVE, A MATERIAL ADVERSE EFFECT, A CERTIFICATE OF A FINANCIAL
OFFICER OF SUCH BORROWER SETTING FORTH THE DETAILS THEREOF AND THE ACTIONS WHICH
SUCH BORROWER (OR THE PARENT BORROWER OR ANY OF ITS SUBSIDIARIES) IS TAKING OR
PROPOSES TO TAKE WITH RESPECT THERETO AND (Y) PROMPTLY AFTER ANY BORROWER KNOWS
OF THE COMMENCEMENT THEREOF, NOTICE OF ANY LITIGATION, DISPUTE OR PROCEEDING
INVOLVING A CLAIM AGAINST ANY BORROWER AND/OR ANY SUBSIDIARY WHICH CLAIM WOULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


(E)           OTHER STATEMENTS AND REPORTS.  PROMPTLY UPON THE MAILING THEREOF
TO THE SECURITY HOLDERS OF THE PARENT BORROWER GENERALLY, COPIES OF ALL
FINANCIAL STATEMENTS, REPORTS AND PROXY STATEMENTS SO MAILED (UNLESS SAME IS
PUBLICLY AVAILABLE VIA THE SEC’S “EDGAR” FILING SYSTEM).


(F)            SEC FILINGS.  PROMPTLY UPON THE FILING THEREOF, (I) COPIES OF ALL
REGISTRATION STATEMENTS (OTHER THAN THE EXHIBITS THERETO AND ANY REGISTRATION
STATEMENTS ON FORM S-8 OR ITS EQUIVALENT) AND ANNUAL, QUARTERLY OR MONTHLY
REPORTS WHICH THE PARENT BORROWER SHALL HAVE FILED WITH THE SEC OR ANY NATIONAL
SECURITIES EXCHANGE (UNLESS SAME IS PUBLICLY AVAILABLE VIA THE

88


--------------------------------------------------------------------------------





SEC’S “EDGAR” FILING SYSTEM) OR (II) WRITTEN NOTIFICATION OF THE FILING OF A
FORM 10-Q OR FORM 10-K WITH THE SEC.


(G)           INSURANCE REPORTS AND FILINGS.  (I)  PROMPTLY AFTER THE FILING
THEREOF, A COPY OF EACH STATUTORY STATEMENT FILED BY EACH REGULATED INSURANCE
COMPANY.

(ii)           Promptly following the delivery or receipt, as the case may be,
by any Regulated Insurance Company or any of their respective Subsidiaries,
copies of (a) each material registration, filing or submission made by or on
behalf of any Regulated Insurance Company with any Applicable Insurance
Regulatory Authority, except for policy form or rate filings, (b) each material
examination and/or audit report submitted to any Regulated Insurance Company by
any Applicable Insurance Regulatory Authority, (c) all material information
which the Lenders may from time to time request with respect to the nature or
status of any material deficiencies or violations reflected in any examination
report or other similar report, and (d) each material report, order, direction,
instruction, approval, authorization, license or other notice which any Borrower
or any Regulated Insurance Company may at any time receive from any Applicable
Insurance Regulatory Authority.  For the purpose of this clause (ii) only,
determinations of “material” shall be made by the Borrowers in good faith.

(iii)          As soon as available and in any event within 120 days after the
end of each fiscal year of the Parent Borrower (but subject to the consent of
the actuarial consulting firm referred to below), a report by an independent
actuarial consulting firm of recognized national standing reviewing the adequacy
of loss and loss adjustment expense reserves as at the end of the last fiscal
year of the Parent Borrower and its Subsidiaries on a consolidated basis,
determined in accordance with SAP and stating that the Regulated Insurance
Companies have maintained adequate reserves, it being agreed that in each case
such independent firm will be provided access to or copies of all relevant
valuations relating to the insurance business of each such Regulated Insurance
Company in the possession of or available to the Parent Borrower or its
Subsidiaries.

(iv)          Promptly following notification thereof from a Governmental
Authority, notification of the suspension, limitation, termination or
non-renewal of, or the taking of any other materially adverse action in respect
of, any Insurance License.


(H)           BORROWING BASE CERTIFICATE.  NO LATER THAN THE TENTH BUSINESS DAY
OF EACH MONTH, A BORROWING BASE CERTIFICATE FROM EACH DESIGNATED SUBSIDIARY
BORROWER FOR WHOSE ACCOUNT A TRANCHE 1 LETTER OF CREDIT HAS BEEN ISSUED AS OF
THE LAST DAY OF THE IMMEDIATELY PRECEDING MONTH, EXECUTED BY AN AUTHORIZED
OFFICER OF SUCH DESIGNATED SUBSIDIARY BORROWER.  IN THE EVENT THAT ANY BORROWING
BASE CERTIFICATE REFLECTS A BORROWING BASE DEFICIENCY FOR ANY DESIGNATED
SUBSIDIARY BORROWER FOR WHOSE ACCOUNT A TRANCHE 1 LETTER OF CREDIT HAS BEEN
ISSUED, ON THE DATE SUCH BORROWING BASE DEFICIENCY IS CURED, SUCH DESIGNATED
SUBSIDIARY BORROWER SHALL ISSUE A REVISED BORROWING BASE CERTIFICATE REFLECTING
SUCH CURE.


(I)            SECTION 32 DIRECTION.  PROMPTLY FOLLOWING RECEIPT THEREOF BY ARL,
NOTICE OF ANY DIRECTION OR OTHER NOTIFICATION RECEIVED BY ARL FROM THE BERMUDA
MONETARY AUTHORITY PURSUANT TO SECTION 32 OF THE INSURANCE ACT, 1978 OF BERMUDA.

89


--------------------------------------------------------------------------------





(J)            OTHER INFORMATION.  WITH REASONABLE PROMPTNESS, SUCH OTHER
INFORMATION OR EXISTING DOCUMENTS (FINANCIAL OR OTHERWISE) AS THE ADMINISTRATIVE
AGENT OR ANY LENDER MAY REASONABLY REQUEST FROM TIME TO TIME.


(K)           DELIVERY OF INFORMATION.  EACH CREDIT PARTY AND EACH LENDER HEREBY
ACKNOWLEDGES AND AGREES THAT THE ADMINISTRATIVE AGENT AND/OR THE CREDIT PARTIES
MAY MAKE AVAILABLE TO THE LENDERS MATERIALS AND/OR INFORMATION PROVIDED BY OR ON
BEHALF OF ANY CREDIT PARTY UNDER THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT BY
POSTING SUCH MATERIALS AND/OR INFORMATION ON INTRALINKS OR ANOTHER SIMILAR
ELECTRONIC SYSTEM REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT AND THE
CREDIT PARTIES (IT BEING UNDERSTOOD AND AGREED THAT THE POSTING OF SUCH
MATERIALS AND/OR INFORMATION ON INTRALINKS OR ANOTHER SIMILAR ELECTRONIC SYSTEM
SHALL NOT BE DEEMED A VIOLATION OF SECTION 10.12 OF THIS AGREEMENT).


SECTION 6.02.  BOOKS, RECORDS AND INSPECTIONS.  EACH BORROWER WILL (I) KEEP, AND
WILL CAUSE EACH OF ITS SUBSIDIARIES TO KEEP, PROPER BOOKS OF RECORD AND ACCOUNT
IN WHICH FULL, TRUE AND CORRECT ENTRIES IN CONFORMITY WITH GAAP OR SAP, AS
APPLICABLE, SHALL BE MADE OF ALL DEALINGS AND TRANSACTIONS IN RELATION TO ITS
BUSINESS AND ACTIVITIES; AND (II) SUBJECT TO BINDING CONTRACTUAL CONFIDENTIALITY
OBLIGATIONS OF SUCH BORROWER AND ITS SUBSIDIARIES TO THIRD PARTIES AND TO
SECTION 10.12, PERMIT, AND WILL CAUSE EACH OF ITS SUBSIDIARIES TO PERMIT,
REPRESENTATIVES OF ANY LENDER (AT SUCH LENDER’S EXPENSE PRIOR TO THE OCCURRENCE
OF AN EVENT OF DEFAULT AND AT SUCH BORROWER’S EXPENSE AFTER AN EVENT OF DEFAULT
HAS OCCURRED AND IS CONTINUING) TO VISIT AND INSPECT ANY OF THEIR RESPECTIVE
PROPERTIES, TO EXAMINE THEIR RESPECTIVE BOOKS AND RECORDS AND TO DISCUSS THEIR
RESPECTIVE AFFAIRS, FINANCES AND ACCOUNTS WITH THEIR RESPECTIVE OFFICERS,
EMPLOYEES AND INDEPENDENT PUBLIC ACCOUNTANTS, IN EACH CASE AT SUCH REASONABLE
TIMES AND AS OFTEN AS MAY REASONABLY BE DESIRED.  EACH BORROWER AGREES TO
COOPERATE AND ASSIST IN SUCH VISITS AND INSPECTIONS.


SECTION 6.03.  INSURANCE.  EACH BORROWER WILL MAINTAIN, AND WILL CAUSE EACH OF
ITS SUBSIDIARIES TO MAINTAIN (EITHER IN THE NAME OF SUCH BORROWER OR IN THE
SUBSIDIARY’S OWN NAME) WITH FINANCIALLY SOUND AND REPUTABLE INSURANCE COMPANIES,
INSURANCE ON ALL THEIR PROPERTY IN AT LEAST SUCH AMOUNTS AND AGAINST AT LEAST
SUCH RISKS AS ARE USUALLY INSURED AGAINST IN THE SAME GENERAL AREA BY COMPANIES
OF ESTABLISHED REPUTE ENGAGED IN THE SAME OR SIMILAR BUSINESSES.


SECTION 6.04.  PAYMENT OF TAXES.  EACH BORROWER WILL PAY AND DISCHARGE, AND WILL
CAUSE EACH OF ITS SUBSIDIARIES TO PAY AND DISCHARGE, ALL INCOME TAXES AND ALL
OTHER MATERIAL TAXES, ASSESSMENTS AND GOVERNMENTAL CHARGES OR LEVIES IMPOSED
UPON IT OR UPON ITS INCOME OR PROFITS, OR UPON ANY PROPERTIES BELONGING TO IT,
IN EACH CASE, ON A TIMELY BASIS PRIOR TO THE DATE ON WHICH PENALTIES ATTACH
THERETO, AND ALL LAWFUL CLAIMS WHICH, IF UNPAID, MIGHT BECOME A LIEN OR CHARGE
UPON ANY PROPERTIES OF SUCH BORROWER OR ANY OF ITS SUBSIDIARIES; PROVIDED THAT
NEITHER ANY BORROWER NOR ANY SUBSIDIARY OF ANY BORROWER SHALL BE REQUIRED TO PAY
ANY SUCH TAX, ASSESSMENT, CHARGE, LEVY OR CLAIM WHICH IS BEING CONTESTED IN GOOD
FAITH AND BY PROPER PROCEEDINGS IF IT HAS MAINTAINED ADEQUATE RESERVES WITH
RESPECT THERETO IN ACCORDANCE WITH GAAP.


SECTION 6.05.  MAINTENANCE OF EXISTENCE.  EACH BORROWER WILL MAINTAIN, AND WILL
CAUSE EACH OF ITS SUBSIDIARIES TO MAINTAIN, ITS EXISTENCE, PROVIDED THAT A
BORROWER SHALL NOT BE REQUIRED TO MAINTAIN THE EXISTENCE OF ANY OF ITS
SUBSIDIARIES (OTHER THAN EACH CREDIT PARTY THE EXISTENCE OF WHICH WILL BE
MAINTAINED AT ALL TIMES) IF SUCH BORROWER SHALL DETERMINE IN GOOD FAITH

90


--------------------------------------------------------------------------------





THAT THE PRESERVATION THEREOF IS NO LONGER DESIRABLE IN THE CONDUCT OF THE
BUSINESS OF SUCH BORROWER AND ITS SUBSIDIARIES TAKEN AS A WHOLE.  EACH BORROWER
WILL QUALIFY AND REMAIN QUALIFIED, AND CAUSE EACH OF ITS SUBSIDIARIES TO QUALIFY
AND REMAIN QUALIFIED, AS A FOREIGN CORPORATION IN EACH JURISDICTION WHERE SUCH
BORROWER OR SUCH SUBSIDIARY, AS THE CASE MAY BE, IS REQUIRED TO BE QUALIFIED,
EXCEPT IN THOSE JURISDICTIONS IN WHICH THE FAILURE TO RECEIVE OR RETAIN SUCH
QUALIFICATIONS WOULD NOT REASONABLY BE EXPECTED TO HAVE, EITHER INDIVIDUALLY OR
IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT.


SECTION 6.06.  COMPLIANCE WITH STATUTES, ETC.  EACH BORROWER WILL, AND WILL
CAUSE EACH SUBSIDIARY TO, COMPLY WITH ALL APPLICABLE STATUTES, REGULATIONS AND
ORDERS OF, AND ALL APPLICABLE RESTRICTIONS IMPOSED BY, ALL GOVERNMENTAL BODIES,
DOMESTIC OR FOREIGN, IN RESPECT OF THE CONDUCT OF ITS BUSINESS AND THE OWNERSHIP
OF ITS PROPERTY (INCLUDING APPLICABLE STATUTES, REGULATIONS, ORDERS AND
RESTRICTIONS RELATING TO ENVIRONMENTAL STANDARDS AND CONTROLS) OTHER THAN THOSE
THE NON-COMPLIANCE WITH WHICH WOULD NOT REASONABLY BE EXPECTED TO HAVE, EITHER
INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT.


SECTION 6.07.  ERISA.  PROMPTLY AFTER ANY BORROWER, ANY OF ITS SUBSIDIARIES OR,
IN THE CASE OF CLAUSES (I) THROUGH (V) BELOW, ANY OF ITS ERISA AFFILIATES KNOWS
OR HAS REASON TO KNOW THAT ANY OF THE EVENTS OR CONDITIONS SPECIFIED BELOW WITH
RESPECT TO ANY PLAN OR MULTIEMPLOYER PLAN OR FOREIGN PENSION PLAN HAS OCCURRED
OR EXIST, A CERTIFICATE OF THE CHIEF FINANCIAL OFFICER OF SUCH BORROWER SETTING
FORTH DETAILS RESPECTING SUCH EVENT OR CONDITION AND THE ACTION IF ANY, THAT
SUCH BORROWER, SUCH SUBSIDIARY OR SUCH ERISA AFFILIATE PROPOSES TO TAKE WITH
RESPECT THERETO (AND A COPY OF ANY REPORT OR NOTICE REQUIRED TO BE FILED WITH OR
GIVEN TO PBGC OR AN APPLICABLE FOREIGN GOVERNMENTAL AGENCY BY SUCH BORROWER,
SUCH SUBSIDIARY OR SUCH ERISA AFFILIATE WITH RESPECT TO SUCH EVENT OR
CONDITION):

(I)            ANY REPORTABLE EVENT, AS DEFINED IN SUBSECTIONS (C)(1), (2), (5)
AND (6), AND SUBSECTION (D)(2) OF SECTION 4043 OF ERISA AND THE REGULATIONS
ISSUED THEREUNDER, WITH RESPECT TO A PLAN;

(II)           THE FILING UNDER SECTION 4041(C) OF ERISA OF A NOTICE OF INTENT
TO TERMINATE ANY PLAN UNDER A DISTRESS TERMINATION OR THE DISTRESS TERMINATION
OF ANY PLAN;

(III)          THE INSTITUTION BY PBGC OF PROCEEDINGS UNDER SECTION 4042 OF
ERISA FOR THE TERMINATION OF, OR THE APPOINTMENT OF A TRUSTEE TO ADMINISTER, ANY
PLAN, OR THE RECEIPT BY ANY BORROWER, ANY OF ITS SUBSIDIARIES OR ANY OF ITS
ERISA AFFILIATES OF A NOTICE FROM A MULTIEMPLOYER PLAN THAT SUCH ACTION HAS BEEN
TAKEN BY PBGC WITH RESPECT TO SUCH MULTIEMPLOYER PLAN WHICH COULD REASONABLY BE
EXPECTED TO RESULT IN A LIABILITY TO SUCH BORROWER OR ANY OF ITS SUBSIDIARIES IN
EXCESS OF  $5,000,000;

(IV)          THE RECEIPT BY ANY BORROWER, ANY OF ITS SUBSIDIARIES OR ANY OF ITS
ERISA AFFILIATES OF NOTICE FROM A MULTIEMPLOYER PLAN THAT SUCH BORROWER, ANY OF
ITS SUBSIDIARIES OR ANY OF ITS ERISA AFFILIATES HAS INCURRED WITHDRAWAL
LIABILITY UNDER SECTION 4201 OF ERISA IN EXCESS OF $5,000,000 OR THAT SUCH
MULTIEMPLOYER PLAN IS IN REORGANIZATION OR INSOLVENCY PURSUANT TO SECTION 4241
OR 4245 OF ERISA OR THAT IT INTENDS TO TERMINATE OR HAS TERMINATED UNDER SECTION
4041A OF ERISA WHEREBY A DEFICIENCY OR ADDITIONAL

91


--------------------------------------------------------------------------------




ASSESSMENT IS LEVIED OR THREATENED TO BE LEVIED IN EXCESS OF $5,000,000 AGAINST
SUCH BORROWER, ANY OF ITS SUBSIDIARIES OR ANY OF ITS ERISA AFFILIATES;

(V)           THE INSTITUTION OF A PROCEEDING BY A FIDUCIARY OF ANY PLAN OR
MULTIEMPLOYER PLAN AGAINST ANY BORROWER, ANY OF ITS SUBSIDIARIES OR ANY OF ITS
ERISA AFFILIATES TO ENFORCE SECTION 515 OR 4219(C)(5) OF ERISA ASSERTING
LIABILITY IN EXCESS OF $5,000,000, WHICH PROCEEDING IS NOT DISMISSED WITHIN 30
DAYS; AND

(VI)          THAT ANY MATERIAL CONTRIBUTION REQUIRED TO BE MADE WITH RESPECT TO
A FOREIGN PENSION PLAN HAS NOT BEEN TIMELY MADE, OR THAT ANY BORROWER OR ANY
SUBSIDIARY OF SUCH BORROWER MAY INCUR ANY MATERIAL LIABILITY PURSUANT TO ANY
FOREIGN PENSION PLAN (OTHER THAN TO MAKE CONTRIBUTIONS IN THE ORDINARY COURSE OF
BUSINESS).


SECTION 6.08.  MAINTENANCE OF PROPERTY.  EACH BORROWER SHALL, AND WILL CAUSE
EACH OF ITS SUBSIDIARIES TO, MAINTAIN ALL OF THEIR PROPERTIES AND ASSETS IN GOOD
CONDITION, REPAIR AND WORKING ORDER, ORDINARY WEAR AND TEAR EXCEPTED, EXCEPT
WHERE FAILURE TO MAINTAIN THE SAME WOULD NOT REASONABLY BE EXPECTED TO HAVE,
EITHER INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT.


SECTION 6.09.  MAINTENANCE OF LICENSES AND PERMITS.  EACH BORROWER WILL, AND
WILL CAUSE EACH OF ITS SUBSIDIARIES TO, MAINTAIN ALL PERMITS, LICENSES AND
CONSENTS AS MAY BE REQUIRED FOR THE CONDUCT OF ITS BUSINESS BY ANY STATE,
FEDERAL OR LOCAL GOVERNMENT AGENCY OR INSTRUMENTALITY, EXCEPT WHERE FAILURE TO
MAINTAIN THE SAME WOULD NOT REASONABLY BE EXPECTED TO HAVE, EITHER INDIVIDUALLY
OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT.


SECTION 6.10.  FINANCIAL STRENGTH RATINGS.  EACH BORROWER SHALL CAUSE EACH
DESIGNATED SUBSIDIARY BORROWER (OTHER THAN WDCIC) TO MAINTAIN AT ALL TIMES A
FINANCIAL STRENGTH RATING OF AT LEAST “B++” FROM A.M. BEST & CO. (OR ITS
SUCCESSOR); PROVIDED THAT ANY REGULATED INSURANCE COMPANY ACQUIRED OR CREATED
AFTER THE RESTATEMENT EFFECTIVE DATE SHALL NOT BE REQUIRED TO COMPLY WITH THIS
SECTION 6.10 UNTIL THE DATE OCCURRING 180 DAYS AFTER THE DATE OF SUCH
ACQUISITION OR CREATION.


SECTION 6.11.  END OF FISCAL YEARS; FISCAL QUARTERS.  EACH BORROWER WILL CAUSE
(I) EACH OF ITS, AND EACH OF ITS SUBSIDIARIES’, FISCAL YEARS TO END ON DECEMBER
31 OF EACH YEAR AND (II) EACH OF ITS, AND EACH OF ITS SUBSIDIARIES’, FISCAL
QUARTERS TO END ON DATES WHICH ARE CONSISTENT WITH A FISCAL YEAR END AS
DESCRIBED ABOVE, PROVIDED THAT THE BORROWERS SHALL NOT BE REQUIRED TO COMPLY
WITH THE FOREGOING WITH RESPECT TO ANY SUBSIDIARY OF ANY BORROWER ACQUIRED AFTER
THE RESTATEMENT EFFECTIVE DATE HAVING A FISCAL YEAR ENDING ON A DATE OTHER THAN
DECEMBER 31 AT THE TIME OF SUCH ACQUISITION.


SECTION 6.12.  BORROWING BASE REQUIREMENT.  SUBJECT TO SECTIONS 2.11(F) AND (G),
EACH DESIGNATED SUBSIDIARY BORROWER SHALL AT ALL TIMES CAUSE ITS RESPECTIVE
BORROWING BASE TO EQUAL OR EXCEED THE TRANCHE 1 LETTER OF CREDIT OUTSTANDINGS
ATTRIBUTABLE TO SUCH DESIGNATED SUBSIDIARY BORROWER AT SUCH TIME.


SECTION 6.13.  FURTHER ASSURANCES.  EACH BORROWER SHALL PROMPTLY AND DULY
EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT AND/OR THE COLLATERAL AGENT SUCH
DOCUMENTS AND ASSURANCES AND TAKE SUCH FURTHER ACTION AS THE ADMINISTRATIVE
AGENT MAY FROM TIME TO TIME

92


--------------------------------------------------------------------------------





REASONABLY REQUEST IN ORDER TO CARRY OUT MORE EFFECTIVELY THE INTENT AND PURPOSE
OF THE CREDIT DOCUMENTS AND TO ESTABLISH, PROTECT AND PERFECT THE RIGHTS AND
REMEDIES CREATED OR INTENDED TO BE CREATED IN FAVOR OF THE COLLATERAL AGENT, THE
ADMINISTRATIVE AGENT OR THE LENDERS PURSUANT TO THE CREDIT DOCUMENTS.


ARTICLE VII


NEGATIVE COVENANTS

Until the Commitments have expired or terminated, no Notes or Letters of Credit
are outstanding (or, in the case of Letters of Credit, such Letters of Credit
are either (i) collateralized by cash and/or Cash Equivalents equal to not less
than 100% of the accounts outstanding or available for drawing in a manner
satisfactory to the Agents or (ii) supported by back-to-back letters of credit
the terms, conditions and issuer of which are satisfactory to the Agents), and
the principal of and interest on each Loan, all Tranche 1 Unpaid Drawings and
Tranche 2 Unpaid Drawings and all fees payable hereunder have been paid in full,
each Borrower covenants and agrees (solely as to itself and its Subsidiaries)
with the Lenders that:


SECTION 7.01.  CHANGES IN BUSINESS AND INVESTMENTS.  NO BORROWER WILL, NOR WILL
IT PERMIT ANY OF ITS SUBSIDIARIES TO, ENGAGE (DIRECTLY OR INDIRECTLY) IN ANY
BUSINESS OTHER THAN BUSINESSES IN WHICH THEY ARE ENGAGED ON THE RESTATEMENT
EFFECTIVE DATE AND REASONABLE EXTENSIONS THEREOF AND OTHER BUSINESSES THAT ARE
COMPLEMENTARY OR REASONABLY RELATED THERETO.


SECTION 7.02.  CONSOLIDATIONS, MERGERS, SALES OF ASSETS AND ACQUISITIONS.  (A) 
NO BORROWER WILL, NOR WILL IT PERMIT ANY OF ITS SUBSIDIARIES TO, CONSOLIDATE OR
MERGE WITH OR INTO ANY OTHER PERSON, PROVIDED THAT (I) THE PARENT BORROWER MAY
MERGE WITH ANOTHER PERSON IF (X) THE PARENT BORROWER IS THE CORPORATION
SURVIVING SUCH MERGER AND (Y) IMMEDIATELY AFTER GIVING EFFECT TO SUCH MERGER, NO
DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, (II)
INTERMEDIATE HOLDINGS MAY MERGE WITH ANOTHER PERSON IF (X) INTERMEDIATE HOLDINGS
IS THE CORPORATION SURVIVING SUCH MERGER AND (Y) IMMEDIATELY AFTER GIVING EFFECT
TO SUCH MERGER, NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING, AND (III) SUBSIDIARIES OF ANY BORROWER (OTHER THAN INTERMEDIATE
HOLDINGS) MAY MERGE WITH ONE ANOTHER PROVIDED THAT IF ANY SUCH MERGER INVOLVES A
DESIGNATED SUBSIDIARY BORROWER, THEN THE CORPORATION SURVIVING SUCH MERGER MUST
BE A DESIGNATED SUBSIDIARY BORROWER.


(B)        NO BORROWER WILL, NOR WILL IT PERMIT ANY OF ITS SUBSIDIARIES TO,
SELL, CONVEY, ASSIGN, LEASE, ABANDON OR OTHERWISE TRANSFER OR DISPOSE OF,
VOLUNTARILY OR INVOLUNTARILY (ANY OF THE FOREGOING BEING REFERRED TO IN THIS
SECTION 7.02(B) AS A “DISPOSITION” AND ANY SERIES OF RELATED DISPOSITIONS
CONSTITUTING BUT A SINGLE DISPOSITION), ANY OF ITS PROPERTIES OR ASSETS,
TANGIBLE OR INTANGIBLE (INCLUDING BUT NOT LIMITED TO SALE, ASSIGNMENT, DISCOUNT
OR OTHER DISPOSITION OF ACCOUNTS, CONTRACT RIGHTS, CHATTEL PAPER OR GENERAL
INTANGIBLES WITH OR WITHOUT RECOURSE), EXCEPT:


(I)            ANY DISPOSITION OF USED, WORN OUT, OBSOLETE OR SURPLUS PROPERTY
OF THE PARENT BORROWER OR ANY SUBSIDIARY IN THE ORDINARY COURSE OF BUSINESS;

93


--------------------------------------------------------------------------------





(II)           THE LICENSE (AS LICENSOR) OF INTELLECTUAL PROPERTY SO LONG AS
SUCH LICENSE DOES NOT MATERIALLY INTERFERE WITH THE BUSINESS OF THE PARENT
BORROWER OR ANY OF ITS SUBSIDIARIES;


(III)          THE DISPOSITION OF CASH, CASH EQUIVALENTS AND INVESTMENT
SECURITIES;


(IV)          THE RELEASE, SURRENDER OR WAIVER OF CONTRACT, TORT OR OTHER CLAIMS
OF ANY KIND AS A RESULT OF THE SETTLEMENT OF ANY LITIGATION OR THREATENED
LITIGATION;


(V)           THE GRANTING OR EXISTENCE OF LIENS (AND FORECLOSURE THEREON) NOT
PROHIBITED BY THIS AGREEMENT;


(VI)          THE LEASE OR SUBLEASE OF REAL PROPERTY SO LONG AS SUCH LEASE OR
SUBLEASE DOES NOT MATERIALLY INTERFERE WITH THE BUSINESS OF THE PARENT BORROWER
OR ANY OF ITS SUBSIDIARIES;


(VII)         DIVIDENDS NOT PROHIBITED BY SECTION 7.07;


(VIII)        ANY CEDING OF INSURANCE OR REINSURANCE IN THE ORDINARY COURSE OF
BUSINESS;


(IX)           ANY DISPOSITION BY THE PARENT BORROWER OR ANY OF ITS SUBSIDIARIES
OF ANY NON-CORE ASSET (AS DEFINED IN THE SUBSCRIPTION AGREEMENT) OR AS SET FORTH
ON SCHEDULE 7.02(B);


(X)            DISPOSITIONS OF PROPERTIES OR ASSETS HAVING AN AGGREGATE FAIR
VALUE (AS DETERMINED IN GOOD FAITH BY THE BOARD OF DIRECTORS OF THE PARENT
BORROWER) OF LESS THAN $1,000,000;


(XI)           DISPOSITIONS BY THE PARENT BORROWER OR ANY OF ITS SUBSIDIARIES OF
ANY OF THEIR RESPECTIVE PROPERTIES OR ASSETS TO THE PARENT BORROWER, TO ANY
WHOLLY-OWNED SUBSIDIARY OF THE PARENT BORROWER OR (EXCEPT AS TO PROPERTY OR
ASSETS CONSISTING OF THE CAPITAL STOCK OF SUBSIDIARIES) TO ALTERNATIVE RE
HOLDINGS; AND


(XII)          OTHER DISPOSITIONS TO THE EXTENT THAT THE FAIR MARKET VALUE OF
THE ASSETS THE SUBJECT THEREOF (AS DETERMINED IN GOOD FAITH BY THE BOARD OF
DIRECTORS OR SENIOR MANAGEMENT OF THE PARENT BORROWER), WHEN ADDED TO THE FAIR
MARKET VALUE OF THE ASSETS THE SUBJECT OF ANY SUCH OTHER DISPOSITION OR
DISPOSITIONS UNDER THIS CLAUSE (XII) PREVIOUSLY CONSUMMATED DURING THE SAME
FISCAL YEAR OF THE PARENT BORROWER (AS DETERMINED IN GOOD FAITH BY THE BOARD OF
DIRECTORS OR SENIOR MANAGEMENT OF THE PARENT BORROWER), DOES NOT CONSTITUTE MORE
THAN 20% OF THE CONSOLIDATED ASSETS OF THE PARENT BORROWER AND ITS SUBSIDIARIES
AS OF THE LAST DAY OF THE MOST RECENTLY ENDED FISCAL YEAR OF THE PARENT
BORROWER.


(C)           NO BORROWER WILL, NOR WILL IT PERMIT ANY OF ITS SUBSIDIARIES TO,
ACQUIRE ALL OR SUBSTANTIALLY ALL OF THE CAPITAL STOCK OR ASSETS OF ANOTHER
PERSON UNLESS AT SUCH TIME AND IMMEDIATELY AFTER GIVING EFFECT THERETO NO
DEFAULT OR EVENT OF DEFAULT EXISTS OR WOULD RESULT THEREFROM.

94


--------------------------------------------------------------------------------





SECTION 7.03.  LIENS.  NO BORROWER WILL, NOR WILL IT PERMIT ANY OF ITS
SUBSIDIARIES TO, PERMIT, CREATE, ASSUME, INCUR OR SUFFER TO EXIST ANY LIEN ON
ANY ASSET TANGIBLE OR INTANGIBLE NOW OWNED OR HEREAFTER ACQUIRED BY IT, EXCEPT:


(A)           LIENS CREATED PURSUANT TO THE CREDIT DOCUMENTS;


(B)           LIENS EXISTING ON THE RESTATEMENT EFFECTIVE DATE AND LISTED ON
SCHEDULE 7.03;


(C)           LIENS SECURING REPURCHASE AGREEMENTS CONSTITUTING A BORROWING OF
FUNDS BY THE PARENT BORROWER OR ANY SUBSIDIARY OF THE PARENT BORROWER IN THE
ORDINARY COURSE OF BUSINESS FOR LIQUIDITY PURPOSES AND IN NO EVENT FOR A PERIOD
EXCEEDING 90 DAYS IN EACH CASE;


(D)           LIENS ARISING PURSUANT TO PURCHASE MONEY MORTGAGES, CAPITAL LEASES
OR SECURITY INTERESTS SECURING INDEBTEDNESS REPRESENTING THE PURCHASE PRICE (OR
FINANCING OF THE PURCHASE PRICE WITHIN 90 DAYS AFTER THE RESPECTIVE PURCHASE) OF
ASSETS ACQUIRED AFTER THE RESTATEMENT EFFECTIVE DATE;


(E)           LIENS (X) ON ANY ASSET OF ANY PERSON EXISTING AT THE TIME SUCH
PERSON IS MERGED OR CONSOLIDATED WITH OR INTO THE PARENT BORROWER OR ANY OF ITS
SUBSIDIARIES AND NOT CREATED IN CONTEMPLATION OF SUCH EVENT OR (Y) SECURING
ACQUIRED INDEBTEDNESS SO LONG AS SUCH LIEN EXISTED PRIOR TO THE CONTEMPLATED
ACQUISITION, WAS NOT CREATED IN CONTEMPLATION OF SUCH ACQUISITION AND ONLY
RELATES TO ASSETS OF THE PERSON SO ACQUIRED;


(F)            LIENS SECURING OBLIGATIONS OWED BY THE PARENT BORROWER TO ANY OF
ITS SUBSIDIARIES OR OWED BY ANY SUBSIDIARY OF THE PARENT BORROWER TO THE PARENT
BORROWER OR ANY OTHER SUBSIDIARY OF THE PARENT BORROWER, IN EACH CASE SOLELY TO
THE EXTENT THAT SUCH LIENS ARE REQUIRED BY AN APPLICABLE INSURANCE REGULATORY
AUTHORITY FOR SUCH PERSON TO MAINTAIN SUCH OBLIGATIONS;


(G)           LIENS SECURING INSURANCE OBLIGATIONS OF SUBSIDIARIES OF THE PARENT
BORROWER OWED BY ANY SUBSIDIARY OF THE PARENT BORROWER TO THE PARENT BORROWER OR
ANY OTHER SUBSIDIARY OF THE PARENT BORROWER, IN EACH CASE SOLELY TO THE EXTENT
THAT SUCH LIENS ARE REQUIRED OR REQUESTED BY RATINGS AGENCIES, CLIENTS OR
BROKERS FOR SUCH PERSON TO MAINTAIN SUCH INSURANCE OBLIGATIONS;


(H)           LIENS ON INVESTMENTS AND CASH BALANCES OF ANY REGULATED INSURANCE
COMPANY SECURING OBLIGATIONS OF SUCH REGULATED INSURANCE COMPANY IN RESPECT OF
TRUST OR SIMILAR ARRANGEMENTS FORMED, LETTERS OF CREDIT ISSUED OR FUNDS WITHHELD
BALANCES ESTABLISHED, IN EACH CASE, IN THE ORDINARY COURSE OF BUSINESS FOR THE
BENEFIT OF CEDENTS TO SECURE REINSURANCE RECOVERABLES OWED TO THEM BY SUCH
REGULATED INSURANCE COMPANY;


(I)            INCHOATE LIENS FOR TAXES, ASSESSMENTS OR GOVERNMENTAL CHARGES OR
LEVIES NOT YET DUE OR LIENS FOR TAXES, ASSESSMENTS OR GOVERNMENTAL CHARGES OR
LEVIES BEING CONTESTED IN GOOD FAITH AND BY APPROPRIATE PROCEEDINGS FOR WHICH
ADEQUATE RESERVES HAVE BEEN ESTABLISHED IN ACCORDANCE WITH GAAP;

95


--------------------------------------------------------------------------------





(J)            LIENS IN RESPECT OF PROPERTY OR ASSETS OF THE PARENT BORROWER OR
ANY OF ITS SUBSIDIARIES IMPOSED BY LAW, WHICH WERE INCURRED IN THE ORDINARY
COURSE OF BUSINESS AND DO NOT SECURE INDEBTEDNESS FOR BORROWED MONEY, SUCH AS
CARRIERS’, WAREHOUSEMEN’S, MATERIALMEN’S AND MECHANICS’ LIENS AND OTHER SIMILAR
LIENS ARISING IN THE ORDINARY COURSE OF BUSINESS, AND (X) WHICH DO NOT IN THE
AGGREGATE MATERIALLY DETRACT FROM THE VALUE OF THE PARENT BORROWER’S OR SUCH
SUBSIDIARY’S PROPERTY OR ASSETS OR MATERIALLY IMPAIR THE USE THEREOF IN THE
OPERATION OF THE BUSINESS OF THE PARENT BORROWER OR SUCH SUBSIDIARY OR (Y) WHICH
ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS, WHICH PROCEEDINGS
HAVE THE EFFECT OF PREVENTING THE FORFEITURE OR SALE OF THE PROPERTY OR ASSETS
SUBJECT TO ANY SUCH LIEN;


(K)           LICENSES, SUBLICENSES, LEASES, OR SUBLEASES GRANTED TO OTHER
PERSONS NOT MATERIALLY INTERFERING WITH THE CONDUCT OF THE BUSINESS OF THE
PARENT BORROWER OR ANY OF ITS SUBSIDIARIES;


(L)            EASEMENTS, RIGHTS-OF-WAY, RESTRICTIONS, ENCROACHMENTS AND OTHER
SIMILAR CHARGES OR ENCUMBRANCES, AND MINOR TITLE DEFICIENCIES, IN EACH CASE NOT
SECURING INDEBTEDNESS AND NOT MATERIALLY INTERFERING WITH THE CONDUCT OF THE
BUSINESS OF THE PARENT BORROWER OR ANY OF ITS SUBSIDIARIES;


(M)          LIENS ARISING OUT OF THE EXISTENCE OF JUDGMENTS OR AWARDS NOT
CONSTITUTING AN EVENT OF DEFAULT UNDER SECTION 8.07;


(N)           LIENS (OTHER THAN LIENS IMPOSED UNDER ERISA) INCURRED IN THE
ORDINARY COURSE OF BUSINESS IN CONNECTION WITH WORKERS COMPENSATION CLAIMS,
UNEMPLOYMENT INSURANCE AND SOCIAL SECURITY BENEFITS AND LIENS SECURING THE
PERFORMANCE OF BIDS, TENDERS, LEASES AND CONTRACTS IN THE ORDINARY COURSE OF
BUSINESS, STATUTORY OBLIGATIONS, SURETY BONDS, PERFORMANCE BONDS AND OTHER
OBLIGATIONS OF A LIKE NATURE INCURRED IN THE ORDINARY COURSE OF BUSINESS AND
CONSISTENT WITH PAST PRACTICE (EXCLUSIVE OF OBLIGATIONS IN RESPECT OF THE
PAYMENT FOR BORROWED MONEY);


(O)           BANKERS’ LIENS, RIGHTS OF SETOFF AND OTHER SIMILAR LIENS EXISTING
SOLELY WITH RESPECT TO CASH AND CASH EQUIVALENTS ON DEPOSIT IN ONE OR MORE
ACCOUNTS MAINTAINED BY THE PARENT BORROWER OR ANY OF ITS SUBSIDIARIES, IN EACH
CASE GRANTED IN THE ORDINARY COURSE OF BUSINESS IN FAVOR OF THE BANK OR BANKS
WITH WHICH SUCH ACCOUNTS ARE MAINTAINED;


(P)           LIENS ARISING OUT OF THE REFINANCING, EXTENSION, RENEWAL OR
REFUNDING OF ANY INDEBTEDNESS SECURED BY ANY LIEN PERMITTED BY ANY OF THE
CLAUSES OF THIS SECTION 7.03, PROVIDED THAT SUCH INDEBTEDNESS IS NOT INCREASED
AND IS NOT SECURED BY ANY ADDITIONAL ASSETS;


(Q)           LIENS IN RESPECT OF PROPERTY OR ASSETS OF ANY SUBSIDIARY OF THE
PARENT BORROWER SECURING INDEBTEDNESS OF THE TYPE DESCRIBED IN CLAUSE (F) OR (J)
OF THE DEFINITION OF “PERMITTED SUBSIDIARY INDEBTEDNESS”;


(R)            LIENS IN RESPECT OF PROPERTY OR ASSETS OF ANY SUBSIDIARY OF THE
PARENT BORROWER SECURING INDEBTEDNESS OF THE TYPE DESCRIBED IN CLAUSE (I) OF THE
DEFINITION OF “PERMITTED SUBSIDIARY INDEBTEDNESS”; PROVIDED THAT THE AGGREGATE
AMOUNT OF THE

96


--------------------------------------------------------------------------------





INDEBTEDNESS SECURED BY SUCH LIENS SHALL NOT, WHEN ADDED TO THE AGGREGATE AMOUNT
OF ALL OUTSTANDING OBLIGATIONS OF THE PARENT BORROWER SECURED BY LIENS INCURRED
PURSUANT TO SECTION 7.03(S), EXCEED AT ANY TIME 10% OF CONSOLIDATED NET WORTH OF
THE PARENT BORROWER AT THE TIME OF INCURRENCE OF ANY NEW LIENS UNDER THIS CLAUSE
(R);


(S)           LIENS ARISING IN CONNECTION WITH SECURITIES LENDING ARRANGEMENTS
ENTERED INTO BY THE PARENT BORROWER OR ANY OF ITS SUBSIDIARIES WITH FINANCIAL
INSTITUTIONS IN THE ORDINARY COURSE OF BUSINESS SO LONG AS ANY SECURITIES
SUBJECT TO ANY SUCH SECURITIES LENDING ARRANGEMENT DO NOT CONSTITUTE COLLATERAL
UNDER ANY SECURITY DOCUMENT; AND


(T)            IN ADDITION TO THE LIENS DESCRIBED IN CLAUSES (A) THROUGH (S)
ABOVE, LIENS SECURING OBLIGATIONS OF THE PARENT BORROWER; PROVIDED THAT THE
AGGREGATE AMOUNT OF THE OBLIGATIONS SECURED BY SUCH LIENS SHALL NOT, WHEN ADDED
TO THE AGGREGATE AMOUNT OF OUTSTANDING INDEBTEDNESS OF SUBSIDIARIES INCURRED
PURSUANT TO CLAUSE (K) OF THE DEFINITION OF “PERMITTED SUBSIDIARY INDEBTEDNESS”,
EXCEED AT ANY TIME 10% OF CONSOLIDATED NET WORTH OF THE PARENT BORROWER AT THE
TIME OF INCURRENCE OF ANY LIENS UNDER THIS CLAUSE (T).


SECTION 7.04.  INDEBTEDNESS.  (A)  NO BORROWER WILL, NOR WILL IT PERMIT ANY OF
ITS SUBSIDIARIES TO, CREATE, INCUR, ASSUME OR PERMIT TO EXIST ANY INDEBTEDNESS,
OR AGREE, BECOME OR REMAIN LIABLE (CONTINGENT OR OTHERWISE) TO DO ANY OF THE
FOREGOING, EXCEPT FOR THE LOANS AND OTHER INDEBTEDNESS WHICH IS EITHER PARI
PASSU WITH, OR SUBORDINATED IN RIGHT OF PAYMENT TO, THE LOANS AND THE OTHER
OBLIGATIONS.


(B)           NO BORROWER WILL PERMIT ANY OF ITS SUBSIDIARIES TO CREATE, INCUR,
ASSUME OR PERMIT TO EXIST ANY INDEBTEDNESS, OR AGREE, BECOME OR REMAIN LIABLE
(CONTINGENT OR OTHERWISE) TO DO ANY OF THE FOREGOING, EXCEPT FOR (I) THE
OBLIGATIONS, (II) INDEBTEDNESS UNDER THE LONG-TERM LC FACILITY, (III)
INDEBTEDNESS UNDER THE EXISTING SENIOR NOTES AND (IV) PERMITTED SUBSIDIARY
INDEBTEDNESS.


(C)           INTERMEDIATE HOLDINGS WILL NOT CREATE, INCUR, ASSUME OR PERMIT TO
EXIST ANY INDEBTEDNESS, OR AGREE, BECOME OR REMAIN LIABLE (CONTINGENT OR
OTHERWISE) TO DO ANY OF THE FOREGOING, EXCEPT FOR (I) THE INTERMEDIATE HOLDINGS
GUARANTY, (II) INDEBTEDNESS OWING TO THE PARENT BORROWER OR ANY OF ITS
SUBSIDIARIES (INCLUDING, WITHOUT LIMITATION, ANY SUCH INDEBTEDNESS ARISING FROM
CAPITAL COMMITMENTS REQUESTED OR REQUIRED BY AN APPLICABLE INSURANCE REGULATORY
AUTHORITY) IN AN AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED $50,000,000 AT ANY
TIME, (III) OTHER INDEBTEDNESS LISTED ON SCHEDULE 7.04(C) AND (IV) INDEBTEDNESS
OF THE TYPE DESCRIBED IN CLAUSE (G) OF THE DEFINITION OF PERMITTED SUBSIDIARY
INDEBTEDNESS.


SECTION 7.05.  ISSUANCE OF STOCK  NO BORROWER WILL, NOR WILL IT PERMIT ANY OF
ITS SUBSIDIARIES TO, DIRECTLY OR INDIRECTLY ISSUE, SELL, ASSIGN, PLEDGE, OR
OTHERWISE ENCUMBER OR DISPOSE OF ANY SHARES OF ITS PREFERRED OR PREFERENCE
EQUITY SECURITIES OR OPTIONS TO ACQUIRE PREFERRED OR PREFERENCE EQUITY
SECURITIES, EXCEPT THE ISSUANCE OF PREFERRED OR PREFERENCE EQUITY SECURITIES, SO
LONG AS (I) (X) NO PART OF SUCH PREFERRED OR PREFERENCE EQUITY SECURITIES IS
MANDATORILY REDEEMABLE (WHETHER ON A SCHEDULED BASIS OR AS A RESULT OF THE
OCCURRENCE OF ANY EVENT OR CIRCUMSTANCE) PRIOR TO THE FIRST ANNIVERSARY OF THE
COMMITMENT EXPIRATION DATE OR (Y) ALL SUCH PREFERRED OR PREFERENCE EQUITY
SECURITIES OR OPTIONS THEREFOR ARE ISSUED TO AND HELD BY THE PARENT BORROWER AND
ITS WHOLLY-OWNED SUBSIDIARIES AND (II) SUCH PREFERRED OR PREFERENCE EQUITY
SECURITIES DO NOT

97


--------------------------------------------------------------------------------





CONTAIN ANY FINANCIAL PERFORMANCE RELATED COVENANTS OR INCURRENCE COVENANTS
WHICH RESTRICT THE OPERATIONS OF THE ISSUER THEREOF; PROVIDED THAT THE PARENT
BORROWER AND ITS SUBSIDIARIES MAY ISSUE PREFERRED STOCK AS DESCRIBED ON SCHEDULE
7.05.


SECTION 7.06.  DISSOLUTION.  NO BORROWER WILL, NOR WILL IT PERMIT ANY OF ITS
SUBSIDIARIES THAT IS A CREDIT PARTY TO, SUFFER OR PERMIT DISSOLUTION OR
LIQUIDATION EITHER IN WHOLE OR IN PART, EXCEPT THROUGH CORPORATE REORGANIZATION
TO THE EXTENT PERMITTED BY SECTION 7.02.


SECTION 7.07.  RESTRICTED PAYMENTS.  THE PARENT BORROWER WILL NOT DECLARE OR PAY
ANY DIVIDENDS, PURCHASE, REDEEM, RETIRE, DEFEASE OR OTHERWISE ACQUIRE FOR VALUE
ANY OF ITS EQUITY INTERESTS NOW OR HEREAFTER OUTSTANDING, RETURN ANY CAPITAL TO
ITS STOCKHOLDERS, PARTNERS OR MEMBERS (OR THE EQUIVALENT PERSONS THEREOF) AS
SUCH, MAKE ANY DISTRIBUTION OF ASSETS, EQUITY INTERESTS, OBLIGATIONS OR
SECURITIES TO ITS STOCKHOLDERS, PARTNERS OR MEMBERS (OR THE EQUIVALENT PERSONS
THEREOF) AS SUCH, OR PERMIT ANY OF ITS SUBSIDIARIES TO PURCHASE, REDEEM, RETIRE,
DEFEASE OR OTHERWISE ACQUIRE FOR VALUE ANY EQUITY INTERESTS IN THE PARENT
BORROWER OR TO SELL ANY EQUITY INTERESTS THEREIN (EACH OF THE FOREGOING A
“DIVIDEND” AND, COLLECTIVELY, “DIVIDENDS”) UNLESS NO DEFAULT OR EVENT OF DEFAULT
SHALL HAVE OCCURRED AND BE CONTINUING AT THE TIME OF SUCH DIVIDEND OR WOULD
RESULT THEREFROM.


SECTION 7.08.  TRANSACTIONS WITH AFFILIATES.  NO BORROWER WILL, NOR WILL IT
PERMIT ANY OF ITS SUBSIDIARIES TO, ENTER INTO OR BE A PARTY TO A TRANSACTION
WITH ANY AFFILIATE OF SUCH BORROWER OR SUCH SUBSIDIARY (WHICH AFFILIATE IS NOT
THE PARENT BORROWER OR A SUBSIDIARY), EXCEPT (I) TRANSACTIONS WITH AFFILIATES ON
TERMS (X) NO LESS FAVORABLE TO THE PARENT BORROWER OR SUCH SUBSIDIARY THAN THOSE
THAT COULD HAVE BEEN OBTAINED IN A COMPARABLE TRANSACTION ON AN ARM’S LENGTH
BASIS FROM AN UNRELATED PERSON OR (Y) APPROVED BY A MAJORITY OF THE
DISINTERESTED MEMBERS OF THE BOARD OF DIRECTORS OF THE PARENT BORROWER, (II)
TRANSACTIONS AND PAYMENTS PURSUANT TO AGREEMENTS AND ARRANGEMENTS DISCLOSED IN,
OR LISTED AS AN EXHIBIT TO, THE PARENT BORROWER’S ANNUAL REPORT ON FORM 10-K
FILED WITH THE SEC ON MARCH 13, 2006 OR ANY SUBSEQUENT OTHER FILING WITH THE SEC
THROUGH THE RESTATEMENT EFFECTIVE DATE OR ANY SUCH AGREEMENT OR ARRANGEMENT AS
THEREAFTER AMENDED, EXTENDED OR REPLACED ON TERMS THAT ARE, IN THE AGGREGATE, NO
LESS FAVORABLE TO THE PARENT BORROWER AND ITS SUBSIDIARIES THAN THE TERMS OF
SUCH AGREEMENT ON THE RESTATEMENT EFFECTIVE DATE, AS THE CASE MAY BE, (III)
DIVIDENDS NOT PROHIBITED BY SECTION 7.07, (IV) FEES AND COMPENSATION PAID TO AND
INDEMNITIES PROVIDED ON BEHALF OF OFFICERS AND DIRECTORS OF THE PARENT BORROWER
OR ANY OF ITS SUBSIDIARIES AS REASONABLY DETERMINED IN GOOD FAITH BY THE BOARD
OF DIRECTORS OR SENIOR MANAGEMENT OF PARENT BORROWER AND (V) THE ISSUANCE OF
COMMON STOCK OF THE PARENT BORROWER.


SECTION 7.09.  MAXIMUM PARENT BORROWER LEVERAGE RATIO.  THE PARENT BORROWER WILL
NOT PERMIT THE PARENT BORROWER LEVERAGE RATIO ON THE LAST DAY OF ANY FISCAL
QUARTER OR FISCAL YEAR OF THE PARENT BORROWER TO BE GREATER THAN 0.35:1.00.


SECTION 7.10.  MINIMUM CONSOLIDATED TANGIBLE NET WORTH.  (A)  THE PARENT
BORROWER WILL NOT PERMIT ITS CONSOLIDATED TANGIBLE NET WORTH AT ANY TIME TO BE
LESS THAN, THE SUM OF (I) $1,950,000,000 PLUS (II) 25% OF THE AGGREGATE NET CASH
PROCEEDS RECEIVED FROM ANY ISSUANCE OF COMMON OR PREFERRED EQUITY INTERESTS OF
THE PARENT BORROWER CONSUMMATED ON OR AFTER THE RESTATEMENT EFFECTIVE DATE PLUS
(II) 25% OF ITS QUARTERLY CONSOLIDATED NET INCOME (IF POSITIVE) FOR EACH FISCAL
QUARTER ENDED AFTER JUNE 30, 2006 PLUS (III) 25% OF THE AGGREGATE NET

98


--------------------------------------------------------------------------------





CASH PROCEEDS RECEIVED FROM ANY ISSUANCE OF COMMON OR PREFERRED EQUITY INTERESTS
OF THE PARENT BORROWER CONSUMMATED ON OR AFTER THE RESTATEMENT EFFECTIVE DATE.


(B)           NEITHER ARC, ARL NOR INTERMEDIATE HOLDINGS WILL PERMIT ITS
RESPECTIVE CONSOLIDATED TANGIBLE NET WORTH AT ANY TIME TO BE LESS THAN (A) IN
THE CASE OF ARC, (I) $480,000,000 PLUS (II) 25% OF ITS QUARTERLY CONSOLIDATED
NET INCOME (IF POSITIVE) FOR EACH FISCAL QUARTER ENDED AFTER JUNE 30, 2006; (B)
IN THE CASE OF ARL, (I) $2,050,000,000 PLUS (II) 25% OF ITS QUARTERLY
CONSOLIDATED NET INCOME (IF POSITIVE) FOR EACH FISCAL QUARTER ENDED AFTER JUNE
30, 2006; AND (C) IN THE CASE OF INTERMEDIATE HOLDINGS, (I) $484,000,000 PLUS
(II) 25% OF ITS QUARTERLY CONSOLIDATED NET INCOME (IF POSITIVE) FOR EACH FISCAL
QUARTER ENDED AFTER JUNE 30, 2006.


SECTION 7.11.  LIMITATION ON CERTAIN RESTRICTIONS ON SUBSIDIARIES.  NO BORROWER
WILL, NOR WILL IT PERMIT ANY OF ITS SUBSIDIARIES TO, DIRECTLY OR INDIRECTLY,
CREATE OR OTHERWISE CAUSE OR SUFFER TO EXIST OR BECOME EFFECTIVE ANY CONSENSUAL
ENCUMBRANCE OR CONSENSUAL RESTRICTION ON THE ABILITY OF ANY SUCH SUBSIDIARY TO
(A) PAY DIVIDENDS OR MAKE ANY OTHER DISTRIBUTIONS ON ITS CAPITAL STOCK OR ANY
OTHER INTEREST OR PARTICIPATION IN ITS PROFITS OWNED BY SUCH BORROWER OR ANY OF
ITS SUBSIDIARIES, OR PAY ANY INDEBTEDNESS OWED TO SUCH BORROWER OR ANY OF ITS
SUBSIDIARIES, (B) MAKE LOANS OR ADVANCES TO SUCH BORROWER OR ANY OF ITS
SUBSIDIARIES OR (C) TRANSFER ANY OF ITS PROPERTIES OR ASSETS TO SUCH BORROWER OR
ANY OF ITS SUBSIDIARIES, EXCEPT FOR SUCH ENCUMBRANCES OR RESTRICTIONS EXISTING
UNDER OR BY REASON OF (I) APPLICABLE LAW, (II) THE LONG-TERM LC FACILITY (AND
ANY REPLACEMENTS, RENEWALS AND EXTENSIONS THEREOF AND ANY SUCCESSOR FACILITIES,
PROVIDED THAT THE ENCUMBRANCES AND RESTRICTIONS CONTAINED IN ANY SUCH
REPLACEMENTS, RENEWALS OR EXTENSIONS OR ANY SUCH SUCCESSOR FACILITIES ARE NOT
MATERIALLY MORE DISADVANTAGEOUS TO THE LENDERS THAN IS CUSTOMARY IN COMPARABLE
FINANCINGS AND SUCH ENCUMBRANCES AND RESTRICTIONS WILL NOT MATERIALLY AFFECT ANY
BORROWER’S ABILITY TO MAKE PRINCIPAL OR INTEREST PAYMENTS ON THE LOANS OR TO
REIMBURSE UNPAID DRAWINGS AND DO NOT RESTRICT THE ABILITY TO GRANT ANY LIEN
CONTEMPLATED OR REQUIRED BY THE AGREEMENT), (III) THE EXISTING SENIOR NOTES (AND
ANY ADDITIONAL ISSUANCES OF NOTES, PROVIDED THAT THE ENCUMBRANCES AND
RESTRICTIONS CONTAINED IN ANY SUCH ADDITIONAL NOTES SHALL NOT BE MATERIALLY MORE
DISADVANTAGEOUS TO THE LENDERS THAN IS CUSTOMARY IN COMPARABLE FINANCINGS AND
SUCH ENCUMBRANCES AND RESTRICTIONS WILL NOT MATERIALLY AFFECT ANY BORROWER’S
ABILITY TO MAKE PRINCIPAL OR INTEREST PAYMENTS ON THE LOANS OR TO REIMBURSE
UNPAID DRAWINGS AND DO NOT RESTRICT THE ABILITY TO GRANT ANY LIEN CONTEMPLATED
OR REQUIRED BY THE AGREEMENT), (IV) THE SHAREHOLDERS AGREEMENT, (V) THIS
AGREEMENT AND THE OTHER CREDIT DOCUMENTS, (VI) CUSTOMARY PROVISIONS RESTRICTING
SUBLETTING OR ASSIGNMENT OF ANY LEASE GOVERNING ANY LEASEHOLD INTEREST OF SUCH
BORROWER OR ANY OF ITS SUBSIDIARIES, (VII) CUSTOMARY PROVISIONS RESTRICTING
ASSIGNMENT OF ANY LICENSING AGREEMENT (IN WHICH SUCH BORROWER OR ANY OF ITS
SUBSIDIARIES IS THE LICENSEE) OR OTHER CONTRACT (INCLUDING LEASES) ENTERED INTO
BY SUCH BORROWER OR ANY OF ITS SUBSIDIARIES IN THE ORDINARY COURSE OF BUSINESS,
(VIII) RESTRICTIONS ON THE TRANSFER OF ANY ASSET PENDING THE CLOSE OF THE SALE
OF SUCH ASSET, (IX) RESTRICTIONS ON THE TRANSFER OF ANY ASSET SUBJECT TO A LIEN
PERMITTED BY SECTION 7.03, (X) AGREEMENTS ENTERED INTO BY A REGULATED INSURANCE
COMPANY WITH AN APPLICABLE INSURANCE REGULATORY AUTHORITY OR RATINGS AGENCY IN
THE ORDINARY COURSE OF BUSINESS, (XI) ANY INSTRUMENT GOVERNING ACQUIRED
INDEBTEDNESS, WHICH ENCUMBRANCE OR RESTRICTION IS NOT APPLICABLE TO ANY PERSON,
OR THE PROPERTIES OR ASSETS OF ANY PERSON, OTHER THAN THE PERSON OR THE
PROPERTIES OR ASSETS OF THE PERSON SO ACQUIRED, (XII) CUSTOMARY PROVISIONS IN
PARTNERSHIP AGREEMENTS, LIMITED LIABILITY COMPANY ORGANIZATIONAL GOVERNANCE
DOCUMENTS, JOINT VENTURE AGREEMENTS AND OTHER SIMILAR AGREEMENTS ENTERED INTO IN
THE ORDINARY COURSE OF BUSINESS THAT RESTRICT THE TRANSFER OF OWNERSHIP
INTERESTS IN SUCH PARTNERSHIP, LIMITED LIABILITY COMPANY, JOINT VENTURE OR
SIMILAR PERSON,

99


--------------------------------------------------------------------------------





(XIII) RESTRICTIONS ON CASH OR OTHER DEPOSITS OR NET WORTH IMPOSED BY CUSTOMERS
UNDER CONTRACTS ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS, (XIV) PURSUANT
TO AN AGREEMENT OR INSTRUMENT RELATING TO ANY PERMITTED SUBSIDIARY INDEBTEDNESS
OF THE TYPE DESCRIBED IN CLAUSE (E), (H) (I), OR (K) OF THE DEFINITION THEREOF
IF SUCH ENCUMBRANCE OR RESTRICTION IS NOT MATERIALLY MORE DISADVANTAGEOUS TO THE
LENDERS THAN IS CUSTOMARY IN COMPARABLE FINANCINGS AND SUCH ENCUMBRANCE OR
RESTRICTION WILL NOT MATERIALLY AFFECT SUCH BORROWER’S ABILITY TO MAKE PRINCIPAL
OR INTEREST PAYMENTS ON THE LOANS OR TO REIMBURSE UNPAID DRAWINGS AND (XV) ANY
ENCUMBRANCES OR RESTRICTIONS IMPOSED BY ANY AMENDMENTS OR REFINANCINGS OF THE
CONTRACTS, INSTRUMENTS OR OBLIGATIONS REFERRED TO IN CLAUSE (XI) ABOVE, PROVIDED
THAT SUCH AMENDMENTS OR REFINANCINGS ARE NO MORE MATERIALLY RESTRICTIVE WITH
RESPECT TO SUCH ENCUMBRANCES AND RESTRICTIONS THAT THOSE PRIOR TO SUCH AMENDMENT
OR REFINANCING.


SECTION 7.12.  PRIVATE ACT.  NO BORROWER WILL BECOME SUBJECT TO A PRIVATE ACT.


ARTICLE VIII


EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur:


SECTION 8.01.  PAYMENTS.  ANY BORROWER SHALL (A) DEFAULT IN THE PAYMENT WHEN DUE
OF ANY PRINCIPAL OF ANY LOAN, ANY TRANCHE 1 UNPAID DRAWING OR ANY TRANCHE 2
UNPAID DRAWING, (B) DEFAULT, AND SUCH DEFAULT SHALL CONTINUE FOR THREE OR MORE
BUSINESS DAYS, IN THE PAYMENT WHEN DUE OF ANY INTEREST ON ANY LOAN OR UNPAID
DRAWING OR ANY FEES PAYABLE PURSUANT TO THE CREDIT DOCUMENTS OR (C) DEFAULT IN
THE PROMPT PAYMENT FOLLOWING NOTICE OR DEMAND IN RESPECT OF ANY OTHER AMOUNTS
OWING HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT; OR


SECTION 8.02.  REPRESENTATIONS, ETC.  ANY REPRESENTATION, WARRANTY OR MATERIAL
STATEMENT MADE OR DEEMED MADE PURSUANT TO THE LAST SENTENCE OF SECTION 5.02 BY
ANY BORROWER HEREIN OR IN ANY OTHER CREDIT DOCUMENT OR IN ANY CERTIFICATE OR
MATERIAL STATEMENT DELIVERED OR REQUIRED TO BE DELIVERED PURSUANT HERETO OR
THERETO SHALL PROVE TO BE UNTRUE IN ANY MATERIAL RESPECT ON THE DATE AS OF WHICH
MADE OR DEEMED MADE; OR


SECTION 8.03.  COVENANTS.  ANY BORROWER SHALL (A) DEFAULT IN THE DUE PERFORMANCE
OR OBSERVANCE BY IT OF ANY TERM, COVENANT OR AGREEMENT CONTAINED IN SECTION
6.01(D), 6.02(II), 6.05 (BUT ONLY WITH RESPECT TO THE FIRST SENTENCE THEREOF),
6.10 OR ARTICLE VII, OR (B) DEFAULT IN THE DUE PERFORMANCE OR OBSERVANCE BY IT
OF ANY TERM, COVENANT OR AGREEMENT (OTHER THAN THOSE REFERRED TO IN SECTION 8.01
OR CLAUSE (A) OF THIS SECTION 8.03) CONTAINED IN THIS AGREEMENT AND SUCH DEFAULT
SHALL CONTINUE UNREMEDIED FOR A PERIOD OF AT LEAST 45 DAYS AFTER WRITTEN NOTICE
TO SUCH BORROWER FROM THE ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS; OR


SECTION 8.04.  DEFAULT UNDER OTHER AGREEMENTS.  (A)  THE PARENT BORROWER OR ANY
OF ITS SUBSIDIARIES SHALL (I) DEFAULT IN ANY PAYMENT WITH RESPECT TO
INDEBTEDNESS (OTHER THAN THE OBLIGATIONS) IN EXCESS OF $50,000,000 INDIVIDUALLY
OR IN THE AGGREGATE, FOR THE PARENT BORROWER AND ITS SUBSIDIARIES, BEYOND THE
PERIOD OF GRACE, IF ANY, PROVIDED IN THE INSTRUMENT OR AGREEMENT UNDER WHICH
SUCH INDEBTEDNESS WAS CREATED OR (II) DEFAULT IN THE OBSERVANCE OR PERFORMANCE
OF ANY AGREEMENT OR CONDITION RELATING TO ANY SUCH INDEBTEDNESS OR CONTAINED IN
ANY INSTRUMENT OR

100


--------------------------------------------------------------------------------





AGREEMENT EVIDENCING, SECURING OR RELATING THERETO, OR ANY OTHER EVENT SHALL
OCCUR OR CONDITION EXIST, THE EFFECT OF WHICH DEFAULT OR OTHER EVENT OR
CONDITION IS TO CAUSE, OR TO PERMIT THE HOLDER OR HOLDERS OF SUCH INDEBTEDNESS
(OR A TRUSTEE OR AGENT ON BEHALF OF SUCH HOLDER OR HOLDERS) TO CAUSE (DETERMINED
WITHOUT REGARD TO WHETHER ANY NOTICE OF ACCELERATION, OR ANY LAPSE OF TIME PRIOR
TO THE EFFECTIVENESS OF ANY NOTICE OF ACCELERATION, IS REQUIRED), ANY SUCH
INDEBTEDNESS TO BECOME DUE PRIOR TO ITS STATED MATURITY; OR (B) INDEBTEDNESS OF
THE PARENT BORROWER OR ITS SUBSIDIARIES IN EXCESS OF $50,000,000 SHALL BE
DECLARED TO BE DUE AND PAYABLE OTHER THAN IN ACCORDANCE WITH THE TERMS OF SUCH
INDEBTEDNESS OR REQUIRED TO BE PREPAID, OTHER THAN BY A REGULARLY SCHEDULED
REQUIRED PREPAYMENT OR AS A MANDATORY PREPAYMENT (UNLESS SUCH REQUIRED
PREPAYMENT OR MANDATORY PREPAYMENT RESULTS FROM A DEFAULT THEREUNDER OR AN EVENT
OF THE TYPE THAT CONSTITUTES AN EVENT OF DEFAULT), PRIOR TO THE STATED MATURITY
THEREOF; OR


SECTION 8.05.  BANKRUPTCY, ETC.  THE PARENT BORROWER OR ANY OF ITS SUBSIDIARIES
(OTHER THAN INSIGNIFICANT SUBSIDIARIES) SHALL COMMENCE A VOLUNTARY CASE
CONCERNING ITSELF UNDER TITLE 11 OF THE UNITED STATES CODE ENTITLED
“BANKRUPTCY,” AS NOW OR HEREAFTER IN EFFECT, OR ANY SUCCESSOR THERETO (THE
“BANKRUPTCY CODE”); OR AN INVOLUNTARY CASE IS COMMENCED AGAINST THE PARENT
BORROWER OR ANY OF ITS SUBSIDIARIES (OTHER THAN INSIGNIFICANT SUBSIDIARIES) AND
THE PETITION IS NOT CONTROVERTED WITHIN 10 DAYS, OR IS NOT DISMISSED WITHIN 60
DAYS, AFTER COMMENCEMENT OF THE CASE; OR A CUSTODIAN (AS DEFINED IN THE
BANKRUPTCY CODE) IS APPOINTED FOR, OR TAKES CHARGE OF, ALL OR SUBSTANTIALLY ALL
OF THE PROPERTY OF THE PARENT BORROWER OR ANY OF ITS SUBSIDIARIES (OTHER THAN
INSIGNIFICANT SUBSIDIARIES); OR THE PARENT BORROWER OR ANY OF ITS SUBSIDIARIES
(OTHER THAN INSIGNIFICANT SUBSIDIARIES) COMMENCES (INCLUDING BY WAY OF APPLYING
FOR OR CONSENTING TO THE APPOINTMENT OF, OR THE TAKING OF POSSESSION BY, A
REHABILITATOR, RECEIVER, CUSTODIAN, TRUSTEE, CONSERVATOR OR LIQUIDATOR
(COLLECTIVELY, A “CONSERVATOR”) OR, FOR THE PURPOSES OF U.K. LAW, AN
ADMINISTRATOR OR ADMINISTRATIVE RECEIVER, OF ITSELF OR ALL OR ANY SUBSTANTIAL
PORTION OF ITS PROPERTY) ANY OTHER PROCEEDING UNDER ANY REORGANIZATION,
ARRANGEMENT, ADJUSTMENT OF DEBT, RELIEF OF DEBTORS, DISSOLUTION, INSOLVENCY,
LIQUIDATION, REHABILITATION, SUPERVISION, CONSERVATORSHIP OR SIMILAR LAW OF ANY
JURISDICTION, THE BERMUDA COMPANIES LAW OR U.K. INSOLVENCY ACT WHETHER NOW OR
HEREAFTER IN EFFECT RELATING TO THE PARENT BORROWER OR ANY OF ITS SUBSIDIARIES
(OTHER THAN INSIGNIFICANT SUBSIDIARIES); OR ANY SUCH PROCEEDING IS COMMENCED
AGAINST (A) ANY REGULATED INSURANCE COMPANY (OTHER THAN ANY REGULATED INSURANCE
COMPANY THAT IS AN INSIGNIFICANT SUBSIDIARY) WHICH IS ENGAGED IN THE BUSINESS OF
UNDERWRITING INSURANCE AND/OR REINSURANCE IN THE UNITED STATES, OR (B) THE
PARENT BORROWER OR ANY OF ITS SUBSIDIARIES (OTHER THAN INSIGNIFICANT
SUBSIDIARIES OR ANY REGULATED INSURANCE COMPANY DESCRIBED IN THE IMMEDIATELY
PRECEDING CLAUSE (A)) TO THE EXTENT SUCH PROCEEDING IS CONSENTED TO BY SUCH
PERSON, AND IN THE CASE OF EITHER CLAUSE (A) OR (B) REMAINS UNDISMISSED FOR A
PERIOD OF 60 DAYS; OR THE PARENT BORROWER OR ANY OF ITS SUBSIDIARIES (OTHER THAN
INSIGNIFICANT SUBSIDIARIES) IS ADJUDICATED INSOLVENT OR BANKRUPT; OR ANY ORDER
OF RELIEF OR OTHER ORDER APPROVING ANY SUCH CASE OR PROCEEDING IS ENTERED; OR
(X) ANY REGULATED INSURANCE COMPANY (OTHER THAN ANY REGULATED INSURANCE COMPANY
THAT IS AN INSIGNIFICANT SUBSIDIARY) WHICH IS ENGAGED IN THE BUSINESS OF
UNDERWRITING INSURANCE AND/OR REINSURANCE IN THE UNITED STATES SUFFERS ANY
APPOINTMENT OF ANY CONSERVATOR OR THE LIKE FOR IT OR ANY SUBSTANTIAL PART OF ITS
PROPERTY, OR (Y) THE PARENT BORROWER OR ANY OF ITS SUBSIDIARIES (OTHER THAN
INSIGNIFICANT SUBSIDIARIES OR ANY REGULATED INSURANCE COMPANY DESCRIBED IN THE
IMMEDIATELY PRECEDING CLAUSE (X)) CONSENTS TO ANY APPOINTMENT OF ANY CONSERVATOR
OR THE LIKE FOR IT OR ANY SUBSTANTIAL PART OF ITS PROPERTY WHICH CONTINUES
UNDISCHARGED OR UNSTAYED FOR A PERIOD OF 60 DAYS; OR THE PARENT BORROWER OR ANY
OF ITS SUBSIDIARIES (OTHER THAN INSIGNIFICANT SUBSIDIARIES) MAKES A GENERAL
ASSIGNMENT FOR THE BENEFIT OF CREDITORS; OR ANY CORPORATE ACTION IS TAKEN BY THE

101


--------------------------------------------------------------------------------





PARENT BORROWER OR ANY OF ITS SUBSIDIARIES (OTHER THAN INSIGNIFICANT
SUBSIDIARIES) FOR THE PURPOSE OF EFFECTING ANY OF THE FOREGOING; OR


SECTION 8.06.  ERISA.  (I)  AN EVENT OR CONDITION SPECIFIED IN SECTION 6.07
SHALL OCCUR OR EXIST WITH RESPECT TO ANY PLAN OR MULTIEMPLOYER PLAN OR FOREIGN
PENSION PLAN, (II) ANY BORROWER, ANY OF ITS SUBSIDIARIES OR ANY OF ITS ERISA
AFFILIATES SHALL FAIL TO PAY WHEN DUE ANY AMOUNT WHICH THEY SHALL HAVE BECOME
LIABLE TO PAY TO THE PBGC OR TO A PLAN OR A MULTIEMPLOYER PLAN UNDER TITLE IV OF
ERISA, OR (III) A CONDITION SHALL EXIST BY REASON OF WHICH THE PBGC WOULD BE
ENTITLED TO OBTAIN A DECREE ADJUDICATING THAT ANY PLAN MUST BE TERMINATED, AND
AS A RESULT OF SUCH EVENT, FAILURE OR CONDITION, TOGETHER WITH ALL SUCH OTHER
EVENTS, FAILURES OR CONDITIONS, ANY BORROWER, ANY OF ITS SUBSIDIARIES OR ANY OF
ITS ERISA AFFILIATES SHALL BE REASONABLY LIKELY IN THE OPINION OF THE GENERAL
COUNSEL OF SUCH BORROWER TO INCUR A LIABILITY TO A PLAN, A MULTIEMPLOYER PLAN, A
FOREIGN PENSION PLAN OR PBGC (OR ANY COMBINATION OF THE FOREGOING) WHICH COULD
REASONABLY BE EXPECTED TO HAVE, EITHER INDIVIDUALLY OR IN THE AGGREGATE, A
MATERIAL ADVERSE EFFECT; OR


SECTION 8.07.  JUDGMENTS.  ONE OR MORE JUDGMENTS OR DECREES SHALL BE ENTERED
AGAINST THE PARENT BORROWER OR ANY OF ITS SUBSIDIARIES INVOLVING A LIABILITY,
NET OF UNDISPUTED INSURANCE AND REINSURANCE, OF $50,000,000 OR MORE IN THE CASE
OF ANY ONE SUCH JUDGMENT OR DECREE OR IN THE AGGREGATE FOR ALL SUCH JUDGMENTS
AND DECREES FOR THE PARENT BORROWER AND ITS SUBSIDIARIES AND ANY SUCH JUDGMENTS
OR DECREES SHALL NOT HAVE BEEN VACATED, DISCHARGED, SATISFIED, STAYED OR BONDED
PENDING APPEAL WITHIN 60 DAYS FROM THE ENTRY THEREOF; OR


SECTION 8.08.  INSURANCE LICENSES.  ANY ONE OR MORE INSURANCE LICENSES OF THE
PARENT BORROWER OR ANY OF ITS SUBSIDIARIES SHALL BE SUSPENDED, LIMITED OR
TERMINATED OR SHALL NOT BE RENEWED, OR ANY OTHER ACTION SHALL BE TAKEN BY ANY
GOVERNMENTAL AUTHORITY, AND SUCH ACTION WOULD REASONABLY BE EXPECTED TO HAVE,
EITHER INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT; OR


SECTION 8.09.  GUARANTIES.  (A)  THE INTERMEDIATE HOLDINGS GUARANTY SHALL
TERMINATE OR CEASE, IN WHOLE OR PART, TO BE A LEGALLY VALID AND BINDING
OBLIGATION OF THE GUARANTOR, IF THE GUARANTOR, OR ANY PERSON ACTING FOR OR ON
BEHALF OF THE GUARANTOR, SHALL CONTEST SUCH VALIDITY OR BINDING NATURE OF THE
INTERMEDIATE HOLDINGS GUARANTY, OR ANY OTHER PERSON SHALL ASSERT ANY OF THE
FOREGOING; OR

(b)  the Parent Borrower Guaranty shall terminate or cease, in whole or part, to
be a legally valid and binding obligation of the Parent Borrower, if the Parent
Borrower, or any Person acting for or on behalf of the Parent Borrower, shall
contest such validity or binding nature of the Parent Borrower Guaranty, or any
other Person shall assert any of the foregoing; or


SECTION 8.10.  SECURITY DOCUMENTS.  ANY SECURITY DOCUMENT SHALL CEASE TO BE IN
FULL FORCE AND EFFECT, OR SHALL CEASE TO GIVE THE COLLATERAL AGENT THE LIENS,
RIGHTS, POWERS AND PRIVILEGES PURPORTED TO BE CREATED THEREBY (INCLUDING,
WITHOUT LIMITATION, A FIRST PRIORITY SECURITY INTEREST IN, AND LIEN ON, ALL OF
THE COLLATERAL SUBJECT THERETO, IN FAVOR OF THE COLLATERAL AGENT, SUPERIOR TO
AND PRIOR TO THE RIGHTS OF ALL THIRD PERSONS AND SUBJECT TO NO OTHER LIENS); OR
ANY DESIGNATED SUBSIDIARY BORROWER PARTY TO ANY SECURITY DOCUMENTS OR ANY OTHER
PLEDGOR THEREUNDER SHALL DEFAULT IN ANY MATERIAL RESPECT IN THE DUE PERFORMANCE
OR OBSERVANCE OF ANY

102


--------------------------------------------------------------------------------





TERM, COVENANT OR AGREEMENT ON ITS PART TO BE PERFORMED OR OBSERVED PURSUANT TO
ANY SECURITY DOCUMENT; OR


SECTION 8.11.  CHANGE OF CONTROL.  A CHANGE IN CONTROL SHALL OCCUR; OR


SECTION 8.12.  SECTION 32 DIRECTION.  ARL SHALL RECEIVE ANY DIRECTION OR OTHER
NOTIFICATION FROM THE BERMUDA MONETARY AUTHORITY PURSUANT TO SECTION 32 OF THE
INSURANCE ACT, 1978 OF BERMUDA; THEN, AND IN ANY SUCH EVENT, AND AT ANY TIME
THEREAFTER, IF ANY EVENT OF DEFAULT SHALL THEN BE CONTINUING, THE ADMINISTRATIVE
AGENT SHALL, UPON THE WRITTEN REQUEST OF THE REQUIRED LENDERS, BY WRITTEN NOTICE
TO THE PARENT BORROWER, TAKE ANY OR ALL OF THE FOLLOWING ACTIONS, WITHOUT
PREJUDICE TO THE RIGHTS OF THE ADMINISTRATIVE AGENT OR ANY LENDER TO ENFORCE ITS
CLAIMS AGAINST ANY BORROWER, EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED FOR IN
THIS AGREEMENT (PROVIDED THAT IF AN EVENT OF DEFAULT SPECIFIED IN SECTION 8.05
SHALL OCCUR WITH RESPECT TO ANY BORROWER, THE RESULT WHICH WOULD OCCUR UPON THE
GIVING OF WRITTEN NOTICE BY THE ADMINISTRATIVE AGENT AS SPECIFIED IN CLAUSES (I)
AND (II) BELOW SHALL OCCUR AUTOMATICALLY WITHOUT THE GIVING OF ANY SUCH
NOTICE):  (I) DECLARE THE COMMITMENTS (OR THE UNUSED PORTION THEREOF)
TERMINATED, WHEREUPON THE COMMITMENT OF EACH LENDER (OR SUCH UNUSED PORTION)
SHALL FORTHWITH TERMINATE IMMEDIATELY AND ANY FACILITY FEES AND ANY UTILIZATION
FEES SHALL FORTHWITH BECOME DUE AND PAYABLE WITHOUT ANY OTHER NOTICE OF ANY
KIND, (II) DECLARE THE PRINCIPAL OF, AND ANY ACCRUED INTEREST IN RESPECT OF, ALL
LOANS AND ALL OTHER OBLIGATIONS OWING HEREUNDER AND UNDER THE OTHER CREDIT
DOCUMENTS TO BE, WHEREUPON THE SAME SHALL BECOME, FORTHWITH DUE AND PAYABLE
WITHOUT PRESENTMENT, DEMAND, PROTEST OR OTHER NOTICE OF ANY KIND, ALL OF WHICH
ARE HEREBY WAIVED BY EACH BORROWER, (III) TERMINATE ANY LETTER OF CREDIT OR GIVE
A NOTICE OF NON-EXTENSION IN RESPECT THEREOF IF PERMITTED IN ACCORDANCE WITH ITS
TERMS, (IV) DIRECT THE APPLICABLE BORROWER TO PAY (AND THE APPLICABLE BORROWER
HEREBY AGREES UPON RECEIPT OF SUCH NOTICE, OR UPON THE OCCURRENCE OF ANY EVENT
OF DEFAULT SPECIFIED IN SECTION 8.05, TO PAY) TO THE ADMINISTRATIVE AGENT AN
AMOUNT OF CASH TO BE HELD AS SECURITY FOR THE RESPECTIVE BORROWER’S
REIMBURSEMENT OBLIGATIONS IN RESPECT OF ALL LETTERS OF CREDIT THEN OUTSTANDING
WHICH WERE ISSUED FOR THE ACCOUNT OF SUCH BORROWER, EQUAL TO THE AGGREGATE
STATED AMOUNT OF ALL SUCH LETTERS OF CREDIT AT SUCH TIME, AND/OR (V)  DIRECT THE
COLLATERAL AGENT TO ENFORCE ANY OR ALL OF THE LIENS AND SECURITY INTERESTS
CREATED PURSUANT TO THE SECURITY DOCUMENTS AND/OR EXERCISE ANY OF THE RIGHTS AND
REMEDIES PROVIDED THEREIN.  NOTWITHSTANDING THE FOREGOING, THE ADMINISTRATIVE
AGENT SHALL HAVE AVAILABLE TO IT ALL OTHER REMEDIES AT LAW OR EQUITY, AND SHALL
EXERCISE ANY ONE OR ALL OF THEM AT THE REQUEST OF THE REQUIRED LENDERS.


ARTICLE IX


THE ADMINISTRATIVE AGENT


SECTION 9.01.  APPOINTMENT.  EACH OF THE LENDERS HEREBY IRREVOCABLY APPOINTS (I)
JPMORGAN CHASE BANK, N.A. (FORMERLY KNOWN AS JPMORGAN CHASE BANK) AS
ADMINISTRATIVE AGENT TO ACT AS SPECIFIED HEREIN AND IN THE OTHER CREDIT
DOCUMENTS AND AUTHORIZES THE ADMINISTRATIVE AGENT TO TAKE SUCH ACTIONS ON ITS
BEHALF AND TO EXERCISE SUCH POWERS AS ARE DELEGATED TO THE ADMINISTRATIVE AGENT
BY THE TERMS HEREOF AND IN THE OTHER CREDIT DOCUMENTS,

103


--------------------------------------------------------------------------------





TOGETHER WITH SUCH ACTIONS AND POWERS AS ARE REASONABLY INCIDENTAL THERETO AND
(II) THE BANK OF NEW YORK AS COLLATERAL AGENT TO ACT AS SPECIFIED HEREIN AND IN
THE OTHER CREDIT DOCUMENTS AND AUTHORIZES THE COLLATERAL AGENT TO TAKE SUCH
ACTIONS ON ITS BEHALF AND TO EXERCISE SUCH POWERS AS ARE DELEGATED TO THE
COLLATERAL AGENT BY THE TERMS HEREOF AND IN THE OTHER CREDIT DOCUMENTS, TOGETHER
WITH SUCH ACTIONS AND POWERS AS ARE REASONABLY INCIDENTAL THERETO.


SECTION 9.02.  ADMINISTRATIVE AGENT IN ITS INDIVIDUAL CAPACITY.  EACH BANK
SERVING AS AN AGENT HEREUNDER SHALL HAVE THE SAME RIGHTS AND POWERS IN ITS
CAPACITY AS A LENDER AS ANY OTHER LENDER AND MAY EXERCISE THE SAME AS THOUGH IT
WERE NOT THE AN AGENT, AND SUCH BANK AND ITS AFFILIATES MAY ACCEPT DEPOSITS
FROM, LEND MONEY TO AND GENERALLY ENGAGE IN ANY KIND OF BUSINESS WITH ANY
BORROWER OR ANY SUBSIDIARY OR OTHER AFFILIATE THEREOF AS IF IT WERE NOT AN AGENT
HEREUNDER.


SECTION 9.03.  EXCULPATORY PROVISIONS.  NO AGENT SHALL HAVE ANY DUTIES OR
OBLIGATIONS EXCEPT THOSE EXPRESSLY SET FORTH HEREIN.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, (A) NO AGENT SHALL BE SUBJECT TO ANY FIDUCIARY OR
OTHER IMPLIED DUTIES, REGARDLESS OF WHETHER A DEFAULT OR AN EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING, (B) NO AGENT SHALL HAVE ANY DUTY TO TAKE ANY
DISCRETIONARY ACTION OR EXERCISE ANY DISCRETIONARY POWERS, EXCEPT DISCRETIONARY
RIGHTS AND POWERS EXPRESSLY CONTEMPLATED HEREBY THAT SUCH AGENT IS REQUIRED TO
EXERCISE IN WRITING AS DIRECTED BY THE REQUIRED LENDERS (OR SUCH OTHER NUMBER OR
PERCENTAGE OF THE LENDERS AS SHALL BE NECESSARY UNDER THE CIRCUMSTANCES AS
PROVIDED IN SECTION 10.02), AND (C) EXCEPT AS EXPRESSLY SET FORTH HEREIN, NO
AGENT SHALL HAVE ANY DUTY TO DISCLOSE, AND SHALL NOT BE LIABLE FOR THE FAILURE
TO DISCLOSE, ANY INFORMATION RELATING TO ANY BORROWER OR ANY OF ITS SUBSIDIARIES
THAT IS COMMUNICATED TO OR OBTAINED BY THE BANK SERVING AS AN AGENT OR ANY OF
ITS AFFILIATES IN ANY CAPACITY.  NO AGENT SHALL BE LIABLE FOR ANY ACTION TAKEN
OR NOT TAKEN BY IT WITH THE CONSENT OR AT THE REQUEST OF THE REQUIRED LENDERS
(OR SUCH OTHER NUMBER OR PERCENTAGE OF THE LENDERS AS SHALL BE NECESSARY UNDER
THE CIRCUMSTANCES AS PROVIDED IN SECTION 10.02) OR IN THE ABSENCE OF ITS OWN
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  NO AGENT SHALL BE DEEMED TO HAVE
KNOWLEDGE OF ANY DEFAULT OR EVENT OF DEFAULT UNLESS AND UNTIL WRITTEN NOTICE
THEREOF IS GIVEN TO SUCH AGENT BY THE BORROWERS OR A LENDER, AND NO AGENT SHALL
BE RESPONSIBLE FOR OR HAVE ANY DUTY TO ASCERTAIN OR INQUIRE INTO (I) ANY
STATEMENT, WARRANTY OR REPRESENTATION MADE IN OR IN CONNECTION WITH THIS
AGREEMENT, (II) THE CONTENTS OF ANY CERTIFICATE, REPORT OR OTHER DOCUMENT
DELIVERED HEREUNDER OR IN CONNECTION HEREWITH, (III) THE PERFORMANCE OR
OBSERVANCE OF ANY OF THE COVENANTS, AGREEMENTS OR OTHER TERMS OR CONDITIONS SET
FORTH HEREIN, (IV) THE VALIDITY, ENFORCEABILITY, EFFECTIVENESS OR GENUINENESS OF
THIS AGREEMENT OR ANY OTHER AGREEMENT, INSTRUMENT OR DOCUMENT, OR (V) THE
SATISFACTION OF ANY CONDITION SET FORTH IN ARTICLE V OR ELSEWHERE HEREIN, OTHER
THAN TO CONFIRM RECEIPT OF ITEMS EXPRESSLY REQUIRED TO BE DELIVERED TO SUCH
AGENT.


SECTION 9.04.  RELIANCE.  EACH AGENT SHALL BE ENTITLED TO RELY UPON, AND SHALL
NOT INCUR ANY LIABILITY FOR RELYING UPON, ANY NOTICE, REQUEST, CERTIFICATE,
CONSENT, STATEMENT, INSTRUMENT, DOCUMENT OR OTHER WRITING BELIEVED BY IT TO BE
GENUINE AND TO HAVE BEEN SIGNED OR SENT BY THE PROPER PERSON.  EACH AGENT ALSO
MAY RELY UPON ANY STATEMENT MADE TO IT ORALLY OR BY TELEPHONE AND BELIEVED BY IT
TO BE MADE BY THE PROPER PERSON, AND SHALL NOT INCUR ANY LIABILITY FOR RELYING
THEREON.  EACH AGENT MAY CONSULT WITH LEGAL COUNSEL (WHO MAY BE COUNSEL FOR THE
BORROWERS), INDEPENDENT ACCOUNTANTS AND OTHER EXPERTS SELECTED BY IT, AND SHALL
NOT BE LIABLE FOR ANY ACTION TAKEN OR NOT TAKEN BY IT IN ACCORDANCE WITH THE
ADVICE OF ANY SUCH COUNSEL, ACCOUNTANTS OR EXPERTS.

104


--------------------------------------------------------------------------------





SECTION 9.05.  DELEGATION OF DUTIES.  EACH AGENT MAY PERFORM ANY AND ALL ITS
DUTIES AND EXERCISE ITS RIGHTS AND POWERS BY OR THROUGH ANY ONE OR MORE
SUB-AGENTS APPOINTED BY SUCH AGENT.  EACH AGENT AND ANY SUCH SUB-AGENT MAY
PERFORM ANY AND ALL ITS DUTIES AND EXERCISE ITS RIGHTS AND POWERS THROUGH THEIR
RESPECTIVE RELATED PARTIES.  THE EXCULPATORY PROVISIONS OF THE PRECEDING
PARAGRAPHS SHALL APPLY TO ANY SUCH SUB-AGENT AND TO THE RELATED PARTIES OF ANY
SUCH AGENT AND ANY SUCH SUB-AGENT, AND SHALL APPLY TO THEIR RESPECTIVE
ACTIVITIES IN CONNECTION WITH THE SYNDICATION OF THE CREDIT FACILITIES PROVIDED
FOR HEREIN AS WELL AS ACTIVITIES AS AGENT.


SECTION 9.06.  RESIGNATION.  (A)  SUBJECT TO THE APPOINTMENT AND ACCEPTANCE OF A
SUCCESSOR ADMINISTRATIVE AGENT AS PROVIDED IN THIS PARAGRAPH, THE ADMINISTRATIVE
AGENT MAY RESIGN AT ANY TIME BY NOTIFYING THE LENDERS AND THE BORROWERS IN
ACCORDANCE WITH SECTION 10.01.  UPON ANY SUCH RESIGNATION, THE REQUIRED LENDERS
SHALL HAVE THE RIGHT TO APPOINT A SUCCESSOR ADMINISTRATIVE AGENT, WITH THE
CONSENT OF THE BORROWERS (NOT TO BE UNREASONABLY WITHHELD OR DELAYED), PROVIDED
THAT NO SUCH CONSENT SHALL BE REQUIRED AT ANY TIME WHEN A DEFAULT OR AN EVENT OF
DEFAULT EXISTS.  IF NO SUCCESSOR SHALL HAVE BEEN SO APPOINTED BY THE REQUIRED
LENDERS AND SHALL HAVE ACCEPTED SUCH APPOINTMENT WITHIN 30 DAYS AFTER THE
RETIRING ADMINISTRATIVE AGENT GIVES NOTICE OF ITS RESIGNATION, THEN THE RETIRING
ADMINISTRATIVE AGENT MAY, ON BEHALF OF THE LENDERS, APPOINT A SUCCESSOR
ADMINISTRATIVE AGENT WHICH SHALL BE A BANK WITH AN OFFICE IN NEW YORK, NEW YORK,
OR AN AFFILIATE OF ANY SUCH BANK.  UPON THE ACCEPTANCE OF ITS APPOINTMENT AS
ADMINISTRATIVE AGENT HEREUNDER BY A SUCCESSOR, SUCH SUCCESSOR SHALL SUCCEED TO
AND BECOME VESTED WITH ALL THE RIGHTS, POWERS, PRIVILEGES AND DUTIES OF THE
RETIRING ADMINISTRATIVE AGENT, AND THE RETIRING ADMINISTRATIVE AGENT SHALL BE
DISCHARGED FROM ITS DUTIES AND OBLIGATIONS HEREUNDER.  THE FEES PAYABLE BY THE
BORROWERS TO A SUCCESSOR ADMINISTRATIVE AGENT SHALL BE THE SAME AS THOSE PAYABLE
TO ITS PREDECESSOR UNLESS OTHERWISE AGREED BETWEEN THE BORROWERS AND SUCH
SUCCESSOR.  AFTER THE ADMINISTRATIVE AGENT’S RESIGNATION HEREUNDER, THE
PROVISIONS OF THIS ARTICLE AND SECTION 10.03 SHALL CONTINUE IN EFFECT FOR THE
BENEFIT OF SUCH RETIRING ADMINISTRATIVE AGENT, ITS SUB-AGENTS AND THEIR
RESPECTIVE RELATED PARTIES IN RESPECT OF ANY ACTIONS TAKEN OR OMITTED TO BE
TAKEN BY ANY OF THEM WHILE IT WAS ACTING AS ADMINISTRATIVE AGENT.

(b)           Subject to the appointment and acceptance of a successor
Collateral Agent as provided in this paragraph, the Collateral Agent may resign
at any time by notifying the Lenders and the Borrowers in accordance with
Section 10.01.  Upon any such resignation, the Required Lenders shall have the
right to appoint a successor collateral agent, with the consent of the Borrowers
(not to be unreasonably withheld or delayed), provided that no such consent
shall be required at any time when a Default or an Event of Default exists.  If
no successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Collateral Agent
gives notice of its resignation, then the Administrative Agent shall, on behalf
of the Lenders, appoint a successor Collateral Agent which shall be a bank with
an office in New York, New York, or an Affiliate of any such bank.  Upon the
acceptance of its appointment as Collateral Agent hereunder by a successor, such
successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Collateral Agent, and the retiring
Collateral Agent shall be discharged from its duties and obligations hereunder. 
Fees, if any, payable by the Borrowers to a successor Collateral Agent shall be
agreed upon between the Borrowers and such successor.  After the Collateral
Agent’s resignation hereunder, the provisions of this Article and Section 10.03
shall continue in effect for the benefit of such retiring Collateral Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Collateral Agent.

105


--------------------------------------------------------------------------------



SECTION 9.07.  NON-RELIANCE.  EACH LENDER ACKNOWLEDGES THAT IT HAS,
INDEPENDENTLY AND WITHOUT RELIANCE UPON THE ANY AGENT OR ANY OTHER LENDER AND
BASED ON SUCH DOCUMENTS AND INFORMATION AS IT HAS DEEMED APPROPRIATE, MADE ITS
OWN CREDIT ANALYSIS AND DECISION TO ENTER INTO THIS AGREEMENT.  EACH LENDER ALSO
ACKNOWLEDGES THAT IT WILL, INDEPENDENTLY AND WITHOUT RELIANCE UPON ANY AGENT OR
ANY OTHER LENDER AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT SHALL FROM
TIME TO TIME DEEM APPROPRIATE, CONTINUE TO MAKE ITS OWN DECISIONS IN TAKING OR
NOT TAKING ACTION UNDER OR BASED UPON THIS AGREEMENT, ANY RELATED AGREEMENT OR
ANY DOCUMENT FURNISHED HEREUNDER OR THEREUNDER.


SECTION 9.08.  DOCUMENTATION AGENTS.  NOTWITHSTANDING  ANY OTHER PROVISION OF
THIS AGREEMENT OR ANY PROVISION OF ANY OTHER CREDIT DOCUMENT, EACH OF THE
DOCUMENTATION AGENTS ARE NAMED AS SUCH FOR RECOGNITION PURPOSES ONLY, AND IN
THEIR RESPECTIVE CAPACITIES AS SUCH SHALL HAVE NO POWERS, DUTIES,
RESPONSIBILITIES OR LIABILITIES WITH RESPECT TO THIS AGREEMENT OR THE OTHER
CREDIT DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY.  WITHOUT
LIMITATION OF THE FOREGOING, NONE OF THE DOCUMENTATION AGENTS SHALL, SOLELY BY
REASON OF THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENTS, HAVE ANY FIDUCIARY
RELATIONSHIP WITH ANY LENDER OR ANY OTHER PERSON.


ARTICLE X

MISCELLANEOUS


SECTION 10.01.  NOTICES.  (A)  EXCEPT IN THE CASE OF NOTICES AND OTHER
COMMUNICATIONS EXPRESSLY PERMITTED TO BE GIVEN BY TELEPHONE (AND SUBJECT TO
PARAGRAPH (B) BELOW), ALL NOTICES AND OTHER COMMUNICATIONS PROVIDED FOR HEREIN
SHALL BE IN WRITING AND SHALL BE DELIVERED BY HAND OR OVERNIGHT COURIER SERVICE,
MAILED BY CERTIFIED OR REGISTERED MAIL OR SENT BY TELECOPY, AS FOLLOWS:

(I)                                     IF TO THE PARENT BORROWER, TO IT AT ARCH
CAPITAL GROUP LTD., WESSEX HOUSE, 4TH FLOOR, 45 REID STREET, HAMILTON HM 12
BERMUDA, ATTENTION OF CHIEF FINANCIAL OFFICER (TELECOPY NO. 441-278-9255);

(II)                                  IF TO ARL, TO IT AT ARCH REINSURANCE LTD.,
WESSEX HOUSE, 3RD FLOOR, 45 REID STREET, HAMILTON HM 12 BERMUDA, ATTENTION OF
CONTROLLER (TELECOPY NO. 441-278-9230);

(III)                               IF TO ARC, TO IT AT ARCH REINSURANCE
COMPANY, 55 MADISON AVENUE, MORRISTOWN, NEW JERSEY, 07962, ATTENTION OF
CONTROLLER (TELECOPY NO. 973-889-6467);

(IV)                              IF TO INTERMEDIATE HOLDINGS, TO IT AT ARCH
CAPITAL GROUP (U.S.) INC., ONE LIBERTY PLAZA, NEW YORK, NEW YORK, 10006,
ATTENTION OF CHIEF FINANCIAL OFFICER (TELECOPY NO. 646-563-5727);

(V)                                 IF TO AIC, ASIC, AESIC AND WDCIC, TO ARCH
INSURANCE COMPANY, ARCH SPECIALTY INSURANCE COMPANY, ARCH EXCESS & SURPLUS
INSURANCE COMPANY AND WESTERN DIVERSIFIED CASUALTY INSURANCE COMPANY,
RESPECTIVELY, AT ONE LIBERTY PLAZA, 53RD FLOOR, NEW YORK, NEW YORK, 10006,
ATTENTION OF CONTROLLER (TELECOPY NO. 646-563-5727);

106


--------------------------------------------------------------------------------




(VI)                              IF TO ARCH EUROPE, TO IT AT ARCH INSURANCE
COMPANY (EUROPE) LIMITED, 2ND FLOOR NORTH, CROSBY COURT, 38 BISHOPSGATE, LONDON
EC2N 4AF, UNITED KINGDOM, ATTENTION OF CHIEF FINANCIAL OFFICER (TELECOPY NO.
+44-20-7562-3101);

(VII)                           IF TO THE ADMINISTRATIVE AGENT, TO (X) JPMORGAN
CHASE BANK, N.A., LOAN AND AGENCY SERVICES GROUP, 1111 FANNIN STREET, HOUSTON,
TEXAS 77002, ATTENTION OF MELISSA RIVAS (TELECOPY NO. (713) 750-2223), WITH A
COPY TO JPMORGAN CHASE BANK, N.A., 270 PARK AVENUE, FOURTH FLOOR, NEW YORK
10017, ATTENTION OF HEATHER LINDSTROM (TELECOPY NO. (212) 270-7449); AND

(VIII)                        IF TO ANY OTHER LENDER, TO IT AT ITS ADDRESS (OR
TELECOPY NUMBER) SET FORTH IN ITS ADMINISTRATIVE QUESTIONNAIRE.


(B)                                 NOTICES AND OTHER COMMUNICATIONS TO THE
LENDERS HEREUNDER MAY BE DELIVERED OR FURNISHED BY ELECTRONIC COMMUNICATIONS
PURSUANT TO PROCEDURES APPROVED BY THE ADMINISTRATIVE AGENT; PROVIDED THAT THE
FOREGOING SHALL NOT APPLY TO NOTICES PURSUANT TO (X) ARTICLE II UNLESS OTHERWISE
AGREED BY THE ADMINISTRATIVE AGENT AND THE APPLICABLE LENDER OR (Y) SECTION
6.01(D)(X).  THE ADMINISTRATIVE AGENT OR THE BORROWERS MAY, IN ITS DISCRETION,
AGREE TO ACCEPT NOTICES AND OTHER COMMUNICATIONS TO IT HEREUNDER BY ELECTRONIC
COMMUNICATIONS PURSUANT TO PROCEDURES APPROVED BY IT; PROVIDED THAT APPROVAL OF
SUCH PROCEDURES MAY BE LIMITED TO PARTICULAR NOTICES OR COMMUNICATIONS.


(C)                                  ANY PARTY HERETO MAY CHANGE ITS ADDRESS OR
TELECOPY NUMBER FOR NOTICES AND OTHER COMMUNICATIONS HEREUNDER BY NOTICE TO THE
OTHER PARTIES HERETO.  ALL NOTICES AND OTHER COMMUNICATIONS GIVEN TO ANY PARTY
HERETO IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT SHALL BE DEEMED TO
HAVE BEEN GIVEN ON THE DATE OF RECEIPT.


SECTION 10.02.  WAIVERS; AMENDMENTS.  (A)  NO FAILURE OR DELAY BY THE
ADMINISTRATIVE AGENT OR ANY LENDER IN EXERCISING ANY RIGHT OR POWER HEREUNDER
SHALL OPERATE AS A WAIVER THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF
ANY SUCH RIGHT OR POWER, OR ANY ABANDONMENT OR DISCONTINUANCE OF STEPS TO
ENFORCE SUCH A RIGHT OR POWER, PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR
THE EXERCISE OF ANY OTHER RIGHT OR POWER.  THE RIGHTS AND REMEDIES OF THE
ADMINISTRATIVE AGENT AND THE LENDERS HEREUNDER ARE CUMULATIVE AND ARE NOT
EXCLUSIVE OF ANY RIGHTS OR REMEDIES THAT THEY WOULD OTHERWISE HAVE.  NO WAIVER
OF ANY PROVISION OF THIS AGREEMENT OR CONSENT TO ANY DEPARTURE BY ANY BORROWER
THEREFROM SHALL IN ANY EVENT BE EFFECTIVE UNLESS THE SAME SHALL BE PERMITTED BY
PARAGRAPH (B) OF THIS SECTION, AND THEN SUCH WAIVER OR CONSENT SHALL BE
EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE PURPOSE FOR WHICH GIVEN. 
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE MAKING OF A LOAN OR
ISSUANCE OF A LETTER OF CREDIT SHALL NOT BE CONSTRUED AS A WAIVER OF ANY DEFAULT
OR EVENT OF DEFAULT, REGARDLESS OF WHETHER THE ADMINISTRATIVE AGENT, THE ISSUING
AGENT, ANY FRONTING LENDER OR ANY LENDER MAY HAVE HAD NOTICE OR KNOWLEDGE OF
SUCH DEFAULT AT THE TIME.


(B)                                 NEITHER THIS AGREEMENT NOR ANY OTHER CREDIT
DOCUMENT NOR ANY PROVISION HEREOF OR THEREOF MAY BE WAIVED, AMENDED OR MODIFIED
EXCEPT PURSUANT TO AN AGREEMENT OR AGREEMENTS IN WRITING ENTERED INTO BY EACH
BORROWER AND THE REQUIRED LENDERS OR BY EACH BORROWER AND THE ADMINISTRATIVE
AGENT WITH THE CONSENT OF THE REQUIRED LENDERS; PROVIDED THAT NO SUCH AGREEMENT
SHALL (I) INCREASE  THE COMMITMENT OF ANY LENDER WITHOUT THE WRITTEN CONSENT

107


--------------------------------------------------------------------------------





OF SUCH LENDER, (II) REDUCE THE PRINCIPAL AMOUNT OF ANY LOAN OR THE AMOUNT OF
ANY TRANCHE 1 UNPAID DRAWING OR TRANCHE 2 UNPAID DRAWING OR REDUCE THE RATE OF
INTEREST THEREON, OR REDUCE ANY FEES PAYABLE HEREUNDER, WITHOUT THE WRITTEN
CONSENT OF EACH LENDER AFFECTED THEREBY, (III) POSTPONE THE SCHEDULED DATE OF
PAYMENT OF THE PRINCIPAL AMOUNT OF ANY LOAN OR THE AMOUNT OF ANY TRANCHE 1
UNPAID DRAWING OR TRANCHE 2 UNPAID DRAWING OR ANY INTEREST THEREON, OR ANY FEES
PAYABLE HEREUNDER, OR REDUCE THE AMOUNT OF, WAIVE OR EXCUSE ANY SUCH PAYMENT, OR
POSTPONE THE SCHEDULED DATE OF EXPIRATION OF ANY COMMITMENT, WITHOUT THE WRITTEN
CONSENT OF EACH LENDER AFFECTED THEREBY, (IV) CHANGE SECTION 2.17(B) OR (C) IN A
MANNER THAT WOULD ALTER THE PRO RATA SHARING OF PAYMENTS REQUIRED THEREBY,
WITHOUT THE WRITTEN CONSENT OF EACH LENDER, (V) CHANGE ANY OF THE PROVISIONS OF
THIS SECTION OR THE DEFINITION OF “REQUIRED LENDERS” OR “MAJORITY TRANCHE 1
LENDERS” OR ANY OTHER PROVISION HEREOF SPECIFYING THE NUMBER OR PERCENTAGE OF
LENDERS REQUIRED TO WAIVE, AMEND OR MODIFY ANY RIGHTS HEREUNDER OR MAKE ANY
DETERMINATION OR GRANT ANY CONSENT HEREUNDER, WITHOUT THE WRITTEN CONSENT OF
EACH LENDER, (VI) RELEASE ALL OR SUBSTANTIALLY ALL OF THE SECURITY PROVIDED BY
THE DESIGNATED SUBSIDIARY BORROWERS TO SECURE THE TRANCHE 1 OBLIGATIONS, WITHOUT
THE WRITTEN CONSENT OF EACH TRANCHE 1 LENDER, (VII) MODIFY THE DEFINITIONS IN
SECTION 1.01 OF “ADVANCE RATES,” “BORROWING BASE” OR “ELIGIBLE SECURITIES”
WITHOUT THE CONSENT OF THE AGENTS AND ANY ADDITIONAL LENDER REQUIRED TO
CONSTITUTE THE MAJORITY TRANCHE 1 LENDERS, (VIII) MODIFY, CHANGE, WAIVE,
DISCHARGE OR TERMINATE ANY PROVISION OF ANY SECURITY DOCUMENT WITHOUT THE
CONSENT OF THE MAJORITY TRANCHE 1 LENDERS, (IX) RELEASE INTERMEDIATE HOLDINGS
FROM THE INTERMEDIATE HOLDINGS GUARANTY WITHOUT THE CONSENT OF ALL LENDERS OR
(X) RELEASE THE PARENT BORROWER FROM THE PARENT BORROWER GUARANTY WITHOUT THE
CONSENT OF ALL LENDERS; PROVIDED, FURTHER, THAT NO SUCH AGREEMENT SHALL AMEND,
MODIFY OR OTHERWISE AFFECT THE RIGHTS OR DUTIES OF THE ADMINISTRATIVE AGENT, ANY
FRONTING LENDER OR THE ISSUING AGENT HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT
OF THE ADMINISTRATIVE AGENT, SUCH FRONTING LENDER OR THE ISSUING AGENT, AS THE
CASE MAY BE.


SECTION 10.03.  EXPENSES; INDEMNITY; DAMAGE WAIVER.  (A)  EACH BORROWER SHALL
PAY, SEVERALLY IN ACCORDANCE WITH ITS RESPECTIVE FACILITY-WIDE LIABILITY
PERCENTAGE AND NOT JOINTLY, (I) ALL REASONABLE OUT-OF-POCKET EXPENSES INCURRED
BY THE ADMINISTRATIVE AGENT AND ITS AFFILIATES, INCLUDING THE REASONABLE FEES,
CHARGES AND DISBURSEMENTS OF COUNSEL FOR THE ADMINISTRATIVE AGENT, IN CONNECTION
WITH THE SYNDICATION OF THE CREDIT FACILITY PROVIDED FOR HEREIN, THE
PREPARATION, NEGOTIATION AND ADMINISTRATION OF THIS AGREEMENT AND THE OTHER
CREDIT DOCUMENTS OR ANY AMENDMENTS, MODIFICATIONS OR WAIVERS OF THE PROVISIONS
HEREOF OR THEREOF (WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY SHALL BE CONSUMMATED), AND (II) ALL OUT-OF-POCKET EXPENSES INCURRED BY
THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, THE CUSTODIAN, THE ISSUING
AGENT, ANY FRONTING LENDER, OR ANY LENDER, INCLUDING THE FEES, CHARGES AND
DISBURSEMENTS OF ANY COUNSEL FOR THE ADMINISTRATIVE AGENT OR ANY LENDER, IN
CONNECTION WITH THE ENFORCEMENT OR PROTECTION OF ITS RIGHTS IN CONNECTION WITH
THIS AGREEMENT AND/OR OTHER CREDIT DOCUMENTS, INCLUDING ITS RIGHTS UNDER THIS
SECTION, OR IN CONNECTION WITH THE LOANS AND LETTERS OF CREDIT MADE HEREUNDER,
INCLUDING ALL SUCH OUT-OF-POCKET EXPENSES INCURRED DURING  ANY WORKOUT,
RESTRUCTURING OR NEGOTIATIONS IN RESPECT OF SUCH LOANS OR OTHER OBLIGATIONS.


(B)                                 THE PARENT BORROWER SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, THE CUSTODIAN, THE ISSUING AGENT,
EACH FRONTING LENDER, AND EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE
FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND
HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES,
LIABILITIES AND RELATED EXPENSES, INCLUDING THE FEES, CHARGES AND DISBURSEMENTS
OF ANY

108


--------------------------------------------------------------------------------





COUNSEL FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE
ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (I) THE EXECUTION OR
DELIVERY OF THIS AGREEMENT AND/OR ANY OTHER CREDIT DOCUMENT, OR ANY AGREEMENT OR
INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY THE PARTIES HERETO
OR THERETO OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER OR ANY OTHER
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, (II) ANY LOAN, LETTER OF CREDIT OR
THE USE OF THE PROCEEDS THEREFROM, (III) ANY ACTUAL OR ALLEGED PRESENCE OR
RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE
PARENT BORROWER OR ANY OF ITS SUBSIDIARIES, OR ANY ENVIRONMENTAL LIABILITY
RELATED IN ANY WAY TO THE PARENT BORROWER OR ANY OF ITS SUBSIDIARIES, OR (IV)
ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING
RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO; PROVIDED
THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE OR ANY RELATED PARTY OF SUCH
INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NON-APPEALABLE JUDGMENT TO HAVE RESULTED FROM THE
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE OR ANY RELATED PARTY
OF SUCH INDEMNITEE.  NOTWITHSTANDING THE FOREGOING, FOR THE SAKE OF CLARITY, THE
PARTIES HERETO ACKNOWLEDGE AND AGREE THAT THE OBLIGATIONS OF THE PARENT BORROWER
UNDER THIS SECTION 10.03(B) SHALL NOT INCLUDE THE PAYMENT OF PRINCIPAL OR
INTEREST ON THE LOANS, ANY UNPAID DRAWING IN RESPECT OF ANY LETTER OF CREDIT, OR
ANY AMOUNTS PAYABLE PURSUANT TO SECTION 2.11, 2.12, 2.14, 2.15, 2.16 OR 10.03(A)
OF THIS AGREEMENT.


(C)                                  TO THE EXTENT THAT ANY BORROWER FAILS TO
PAY ANY AMOUNT REQUIRED TO BE PAID BY IT TO THE ADMINISTRATIVE AGENT, THE
COLLATERAL AGENT, THE CUSTODIAN, ANY FRONTING LENDER OR THE ISSUING AGENT, UNDER
PARAGRAPH (A) OR (B) OF THIS SECTION, EACH LENDER SEVERALLY AGREES TO PAY TO THE
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, THE CUSTODIAN, SUCH FRONTING LENDER,
OR THE ISSUING AGENT, AS THE CASE MAY BE, SUCH LENDER’S APPLICABLE PERCENTAGE
(DETERMINED AS OF THE TIME THAT THE APPLICABLE UNREIMBURSED EXPENSE OR INDEMNITY
PAYMENT IS SOUGHT) OF SUCH UNPAID AMOUNT; PROVIDED THAT THE UNREIMBURSED EXPENSE
OR INDEMNIFIED LOSS, CLAIM, DAMAGE, LIABILITY OR RELATED EXPENSE, AS THE CASE
MAY BE, WAS INCURRED BY OR ASSERTED AGAINST THE ADMINISTRATIVE AGENT, THE
COLLATERAL AGENT, THE CUSTODIAN, SUCH FRONTING LENDER OR THE ISSUING AGENT, AS
THE CASE MAY BE, IN ITS CAPACITY AS SUCH.


(D)                                 TO THE EXTENT PERMITTED BY APPLICABLE LAW,
NO BORROWER SHALL ASSERT, AND EACH BORROWER HEREBY WAIVES, ANY CLAIM AGAINST ANY
INDEMNITEE, ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR
PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN
CONNECTION WITH, OR AS A RESULT OF, THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT
OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, ANY LOAN, ANY
LETTER OF CREDIT  OR THE USE OF THE PROCEEDS THEREOF.


(E)                                  ALL AMOUNTS DUE UNDER THIS SECTION SHALL BE
PAYABLE PROMPTLY AFTER WRITTEN DEMAND THEREFOR.


SECTION 10.04.  SUCCESSORS AND ASSIGNS.  (A)  THE PROVISIONS OF THIS AGREEMENT
SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY EXCEPT THAT (I) NO BORROWER
MAY ASSIGN OR OTHERWISE TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER
WITHOUT THE PRIOR WRITTEN CONSENT OF EACH LENDER (AND ANY ATTEMPTED ASSIGNMENT
OR TRANSFER BY SUCH BORROWER WITHOUT SUCH CONSENT SHALL BE NULL AND VOID)

109


--------------------------------------------------------------------------------





AND (II) NO LENDER MAY ASSIGN OR OTHERWISE TRANSFER ITS RIGHTS OR OBLIGATIONS
HEREUNDER EXCEPT IN ACCORDANCE WITH THIS SECTION.  NOTHING IN THIS AGREEMENT,
EXPRESSED OR IMPLIED, SHALL BE CONSTRUED TO CONFER UPON ANY PERSON (OTHER THAN
THE PARTIES HERETO, THEIR RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY,
PARTICIPANTS (TO THE EXTENT PROVIDED IN PARAGRAPH (C) OF THIS SECTION) AND, TO
THE EXTENT EXPRESSLY CONTEMPLATED HEREBY, THE RELATED PARTIES OF EACH OF THE
ADMINISTRATIVE AGENT AND THE LENDERS) ANY LEGAL OR EQUITABLE RIGHT, REMEDY OR
CLAIM UNDER OR BY REASON OF THIS AGREEMENT.


(B)         (I)  SUBJECT TO THE CONDITIONS SET FORTH IN PARAGRAPH (B)(II) BELOW,
ANY LENDER MAY ASSIGN TO ONE OR MORE BANKS, INVESTMENT FUNDS OR OTHER
INSTITUTIONS THAT MAKE OR HOLD COMMERCIAL LOANS IN THE ORDINARY COURSE OF THEIR
BUSINESSES (SO LONG AS SUCH BANK, FUND OR INSTITUTION IS AN NAIC APPROVED BANK
OR INSTITUTION) ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENT AND THE LOANS AT THE
TIME OWING TO IT) WITH THE PRIOR WRITTEN CONSENT (SUCH CONSENT NOT TO BE
UNREASONABLY WITHHELD) OF:

(A)  THE PARENT BORROWER, PROVIDED THAT NO CONSENT OF THE PARENT BORROWER SHALL
BE REQUIRED FOR AN ASSIGNMENT TO A LENDER, AN AFFILIATE OF A LENDER, AN APPROVED
FUND OR, IF AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, ANY OTHER
ASSIGNEE;

(B)  THE ADMINISTRATIVE AGENT, PROVIDED THAT NO CONSENT OF THE ADMINISTRATIVE
AGENT SHALL BE REQUIRED FOR AN ASSIGNMENT OF ANY COMMITMENT TO AN ASSIGNEE THAT
IS A LENDER WITH A COMMITMENT IMMEDIATELY PRIOR TO GIVING EFFECT TO SUCH
ASSIGNMENT; AND

(C)  THE ISSUING AGENT, PROVIDED THAT NO CONSENT OF THE ISSUING AGENT SHALL BE
REQUIRED FOR AN ASSIGNMENT OF ANY COMMITMENT TO AN ASSIGNEE THAT IS A LENDER
WITH A COMMITMENT IMMEDIATELY PRIOR TO GIVING EFFECT TO SUCH ASSIGNMENT.

(II)                                  ASSIGNMENTS SHALL BE SUBJECT TO THE
FOLLOWING ADDITIONAL CONDITIONS:

(A)                              EXCEPT IN THE CASE OF AN ASSIGNMENT TO A LENDER
OR AN AFFILIATE OF A LENDER OR AN ASSIGNMENT OF THE ENTIRE REMAINING AMOUNT OF
THE ASSIGNING LENDER’S COMMITMENT OR LOANS OF ANY TRANCHE, THE AMOUNT OF THE
COMMITMENT OR LOANS OF THE ASSIGNING LENDER SUBJECT TO EACH SUCH ASSIGNMENT
(DETERMINED AS OF THE DATE THE ASSIGNMENT AND ASSUMPTION WITH RESPECT TO SUCH
ASSIGNMENT IS DELIVERED TO THE ADMINISTRATIVE AGENT) SHALL NOT BE LESS THAN
$5,000,000 UNLESS EACH OF THE PARENT BORROWER AND THE ADMINISTRATIVE AGENT
OTHERWISE CONSENT, PROVIDED THAT NO SUCH CONSENT OF THE PARENT BORROWER SHALL BE
REQUIRED IF AN EVENT OF DEFAULT UNDER SECTION 8.01, 8.02 OR 8.05 HAS OCCURRED
AND IS CONTINUING;

(B)                                EACH PARTIAL ASSIGNMENT SHALL BE MADE AS AN
ASSIGNMENT OF A PROPORTIONATE PART OF ALL THE ASSIGNING LENDER’S RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT, PROVIDED THAT THIS CLAUSE SHALL NOT BE
CONSTRUED TO PROHIBIT THE ASSIGNMENT OF A PROPORTIONATE PART OF ALL THE
ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS IN RESPECT OF ONE TRANCHE OF
COMMITMENTS OR LOANS;

110


--------------------------------------------------------------------------------




(C)                                THE PARTIES TO EACH ASSIGNMENT SHALL EXECUTE
AND DELIVER TO THE ADMINISTRATIVE AGENT AN ASSIGNMENT AND ASSUMPTION, TOGETHER
WITH A PROCESSING AND RECORDATION FEE OF $3,500; AND

(D)                               THE ASSIGNEE, IF IT SHALL NOT BE A LENDER,
SHALL DELIVER TO THE ADMINISTRATIVE AGENT AN ADMINISTRATIVE QUESTIONNAIRE.

For the purposes of this Section 10.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(I)                                     SUBJECT TO ACCEPTANCE AND RECORDING
THEREOF PURSUANT TO PARAGRAPH (B)(IV) OF THIS SECTION, FROM AND AFTER THE
EFFECTIVE DATE SPECIFIED IN EACH ASSIGNMENT AND ASSUMPTION THE ASSIGNEE
THEREUNDER SHALL BE A PARTY HERETO AND, TO THE EXTENT OF THE INTEREST ASSIGNED
BY SUCH ASSIGNMENT AND ASSUMPTION, HAVE THE RIGHTS AND OBLIGATIONS OF A LENDER
UNDER THIS AGREEMENT (PROVIDED THAT ANY LIABILITY OF ANY BORROWER TO SUCH
ASSIGNEE UNDER SECTION 2.14, 2.15 OR 2.16 SHALL BE LIMITED TO THE AMOUNT, IF
ANY, THAT WOULD HAVE BEEN PAYABLE THEREUNDER BY SUCH BORROWER IN THE ABSENCE OF
SUCH ASSIGNMENT, EXCEPT TO THE EXTENT ANY SUCH AMOUNTS ARE ATTRIBUTABLE TO A
CHANGE IN LAW), AND THE ASSIGNING LENDER THEREUNDER SHALL, TO THE EXTENT OF THE
INTEREST ASSIGNED BY SUCH ASSIGNMENT AND ASSUMPTION, BE RELEASED FROM ITS
OBLIGATIONS UNDER THIS AGREEMENT (AND, IN THE CASE OF AN ASSIGNMENT AND
ASSUMPTION COVERING ALL OF THE ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT, SUCH LENDER SHALL CEASE TO BE A PARTY HERETO BUT SHALL CONTINUE
TO BE ENTITLED TO THE BENEFITS OF SECTIONS 2.14, 2.15, 2.16 AND 10.03).  ANY
ASSIGNMENT OR TRANSFER BY A LENDER OF RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT
THAT DOES NOT COMPLY WITH THIS SECTION 10.04 SHALL BE TREATED FOR PURPOSES OF
THIS AGREEMENT AS A SALE BY SUCH LENDER OF A PARTICIPATION IN SUCH RIGHTS AND
OBLIGATIONS IN ACCORDANCE WITH PARAGRAPH (C) OF THIS SECTION.

(II)                                  THE ADMINISTRATIVE AGENT, ACTING FOR THIS
PURPOSE AS AN AGENT OF THE BORROWERS, SHALL MAINTAIN AT ONE OF ITS OFFICES A
COPY OF EACH ASSIGNMENT AND ASSUMPTION DELIVERED TO IT AND A REGISTER FOR THE
RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS, AND THE COMMITMENT OF,
AND PRINCIPAL AMOUNT OF THE LOANS AND OTHER OBLIGATIONS AND OWING TO, EACH
LENDER PURSUANT TO THE TERMS HEREOF FROM TIME TO TIME (THE “REGISTER”).  THE
ENTRIES IN THE REGISTER SHALL BE CONCLUSIVE, AND THE BORROWERS, THE
ADMINISTRATIVE AGENT AND THE LENDERS MAY TREAT EACH PERSON WHOSE NAME IS
RECORDED IN THE REGISTER PURSUANT TO THE TERMS HEREOF AS A LENDER HEREUNDER FOR
ALL PURPOSES OF THIS AGREEMENT, NOTWITHSTANDING NOTICE TO THE CONTRARY.  THE
REGISTER SHALL BE AVAILABLE FOR INSPECTION BY THE BORROWERS, AND ANY LENDER, AT
ANY REASONABLE TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE.

111


--------------------------------------------------------------------------------




(III)                               UPON ITS RECEIPT OF A DULY COMPLETED
ASSIGNMENT AND ASSUMPTION EXECUTED BY AN ASSIGNING LENDER AND AN ASSIGNEE, THE
ASSIGNEE’S COMPLETED ADMINISTRATIVE QUESTIONNAIRE (UNLESS THE ASSIGNEE SHALL
ALREADY BE A LENDER HEREUNDER), THE PROCESSING AND RECORDATION FEE REFERRED TO
IN PARAGRAPH (B) OF THIS SECTION AND ANY WRITTEN CONSENT TO SUCH ASSIGNMENT
REQUIRED BY PARAGRAPH (B) OF THIS SECTION, THE ADMINISTRATIVE AGENT SHALL ACCEPT
SUCH ASSIGNMENT AND ASSUMPTION AND RECORD THE INFORMATION CONTAINED THEREIN IN
THE REGISTER; PROVIDED THAT NO SUCH ASSIGNMENT SHALL BECOME EFFECTIVE UNTIL ALL
THEN OUTSTANDING TRANCHE 1 LETTERS OF CREDIT AND/OR TRANCHE 2 LETTERS OF CREDIT,
AS THE CASE MAY BE, SHALL BE RETURNED BY EACH RESPECTIVE BENEFICIARY TO THE
ISSUING AGENT EITHER FOR CANCELLATION AND/OR TO BE EXCHANGED FOR NEW OR AMENDED
LETTERS OF CREDIT TO REFLECT SUCH ASSIGNMENT (IT BEING UNDERSTOOD THAT TO THE
EXTENT THE RESPECTIVE BENEFICIARIES DO NOT CONSENT TO SUCH ASSIGNMENT, SUCH
ASSIGNMENT CANNOT OCCUR).  NO ASSIGNMENT SHALL BE EFFECTIVE FOR PURPOSES OF THIS
AGREEMENT UNLESS IT HAS BEEN RECORDED IN THE REGISTER AS PROVIDED IN THIS
PARAGRAPH.


(C)                                  (I)  ANY LENDER MAY, WITHOUT THE CONSENT OF
ANY BORROWER OR THE ADMINISTRATIVE AGENT, SELL PARTICIPATIONS TO ONE OR MORE
BANKS OR OTHER ENTITIES (A “PARTICIPANT”) IN ALL OR A PORTION OF SUCH LENDER’S
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS
COMMITMENT AND THE LOANS OWING TO IT); PROVIDED THAT (A) SUCH LENDER’S
OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN UNCHANGED, (B) SUCH LENDER SHALL
REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE PERFORMANCE OF
SUCH OBLIGATIONS AND (C) THE BORROWERS, THE ADMINISTRATIVE AGENT AND THE OTHER
LENDERS SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN
CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT.  ANY
AGREEMENT OR INSTRUMENT PURSUANT TO WHICH A LENDER SELLS SUCH A PARTICIPATION
SHALL PROVIDE THAT SUCH LENDER SHALL RETAIN THE SOLE RIGHT TO ENFORCE THIS
AGREEMENT AND TO APPROVE ANY AMENDMENT, MODIFICATION OR WAIVER OF ANY PROVISION
OF THIS AGREEMENT; PROVIDED THAT SUCH AGREEMENT OR INSTRUMENT MAY PROVIDE THAT
SUCH LENDER WILL NOT, WITHOUT THE CONSENT OF THE PARTICIPANT, AGREE TO ANY
AMENDMENT, MODIFICATION OR WAIVER DESCRIBED IN THE FIRST PROVISO TO SECTION
10.02(B) THAT AFFECTS SUCH PARTICIPANT.  SUBJECT TO PARAGRAPH (C)(II) OF THIS
SECTION, THE BORROWER AGREES THAT EACH PARTICIPANT SHALL BE ENTITLED TO THE
BENEFITS OF SECTIONS 2.14, 2.15 AND 2.16 TO THE SAME EXTENT AS IF IT WERE A
LENDER AND HAD ACQUIRED ITS INTEREST BY ASSIGNMENT PURSUANT TO PARAGRAPH (B) OF
THIS SECTION.  TO THE EXTENT PERMITTED BY LAW, EACH PARTICIPANT ALSO SHALL BE
ENTITLED TO THE BENEFITS OF SECTION 10.08 AS THOUGH IT WERE A LENDER, PROVIDED
SUCH PARTICIPANT AGREES TO BE SUBJECT TO SECTION 2.17(C) AS THOUGH IT WERE A
LENDER.

(II)                                  A PARTICIPANT SHALL NOT BE ENTITLED TO
RECEIVE ANY GREATER PAYMENT UNDER SECTION 2.14 OR 2.16 THAN THE APPLICABLE
LENDER WOULD HAVE BEEN ENTITLED TO RECEIVE WITH RESPECT TO THE PARTICIPATION
SOLD TO SUCH PARTICIPANT, UNLESS THE SALE OF THE PARTICIPATION TO SUCH
PARTICIPANT IS MADE WITH THE PARENT BORROWER’S PRIOR WRITTEN CONSENT AND THE
ENTITLEMENT TO GREATER PAYMENT RESULTS SOLELY FROM A CHANGE IN LAW.  A
PARTICIPANT THAT WOULD BE A FOREIGN LENDER IF IT WERE A LENDER SHALL NOT BE
ENTITLED TO THE BENEFITS OF SECTION 2.16 UNLESS THE PARENT BORROWER IS NOTIFIED
OF THE PARTICIPATION SOLD TO SUCH PARTICIPANT AND SUCH PARTICIPANT AGREES, FOR
THE BENEFIT OF THE BORROWERS, TO COMPLY WITH SECTION 2.16(E) AS THOUGH IT WERE A
LENDER.


(D)                                 ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN
A SECURITY INTEREST IN ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT TO
SECURE OBLIGATIONS OF SUCH LENDER, INCLUDING WITHOUT LIMITATION ANY PLEDGE OR
ASSIGNMENT TO SECURE OBLIGATIONS TO A FEDERAL RESERVE BANK, AND

112


--------------------------------------------------------------------------------





THIS SECTION SHALL NOT APPLY TO ANY SUCH PLEDGE OR ASSIGNMENT OF A SECURITY
INTEREST; PROVIDED THAT NO SUCH PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST
SHALL RELEASE A LENDER FROM ANY OF ITS OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY
SUCH PLEDGEE OR ASSIGNEE FOR SUCH LENDER AS A PARTY HERETO.


(E)                                  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, ANY LENDER (A “GRANTING LENDER”) MAY GRANT TO A SPECIAL
PURPOSE FUNDING VEHICLE (AN, “SPC”) OF SUCH GRANTING LENDER, IDENTIFIED AS SUCH
IN WRITING FROM TIME TO TIME BY THE GRANTING LENDER TO THE ADMINISTRATIVE AGENT
AND THE PARENT BORROWER, THE OPTION TO PROVIDE TO THE APPLICABLE BORROWER ALL OR
ANY PART OF ANY LOAN THAT SUCH GRANTING LENDER WOULD OTHERWISE BE OBLIGATED TO
MAKE TO SUCH BORROWER PURSUANT TO SECTION 2.01, PROVIDED THAT (I) NOTHING HEREIN
SHALL CONSTITUTE A COMMITMENT TO MAKE ANY LOAN BY ANY SPC AND (II) IF AN SPC
ELECTS NOT TO EXERCISE SUCH OPTION OR OTHERWISE FAILS TO PROVIDE ALL OR ANY PART
OF SUCH LOAN, THE GRANTING LENDER SHALL BE OBLIGATED TO MAKE SUCH LOAN PURSUANT
TO THE TERMS HEREOF.  THE MAKING OF A LOAN BY AN SPC HEREUNDER SHALL UTILIZE THE
COMMITMENT OF THE GRANTING LENDER TO THE SAME EXTENT, AND AS IF, SUCH LOAN WERE
MADE BY THE GRANTING LENDER.  EACH PARTY HERETO HEREBY AGREES THAT (X) NO SPC
SHALL BE LIABLE FOR ANY PAYMENT UNDER THIS AGREEMENT FOR WHICH A LENDER WOULD
OTHERWISE BE LIABLE AND (Y) THE GRANTING LENDER FOR ANY SPC SHALL BE (AND HEREBY
AGREES THAT IT IS) LIABLE FOR ANY PAYMENT UNDER THIS AGREEMENT FOR WHICH THE SPC
WOULD BE LIABLE IN THE ABSENCE OF PRECEDING CLAUSE (X).  IN FURTHERANCE OF THE
FOREGOING, EACH PARTY HERETO HEREBY AGREES THAT, PRIOR TO THE DATE THAT IS ONE
YEAR AND ONE DAY AFTER THE PAYMENT IN FULL OF ALL OUTSTANDING SENIOR
INDEBTEDNESS OF ANY SPC, IT WILL NOT INSTITUTE AGAINST, OR JOIN ANY OTHER PERSON
IN INSTITUTING AGAINST, SUCH SPC ANY BANKRUPTCY, REORGANIZATION, ARRANGEMENT,
INSOLVENCY OR LIQUIDATION PROCEEDINGS OR SIMILAR PROCEEDINGS UNDER THE LAWS OF
THE UNITED STATES OR ANY STATE THEREOF.  IN ADDITION, NOTWITHSTANDING ANYTHING
TO THE CONTRARY CONTAINED IN THIS SECTION 10.04 ANY SPC MAY (I) WITH NOTICE TO,
BUT WITHOUT THE PRIOR WRITTEN CONSENT OF, THE PARENT BORROWER OR THE
ADMINISTRATIVE AGENT AND WITHOUT PAYING ANY PROCESSING FEE THEREFOR, ASSIGN ALL
OR A PORTION OF ITS INTERESTS IN ANY LOANS TO ITS GRANTING LENDER OR TO ANY
FINANCIAL INSTITUTIONS (IF CONSENTED TO BY THE PARENT BORROWER AND THE
ADMINISTRATIVE AGENT) PROVIDING LIQUIDITY AND/OR CREDIT FACILITIES TO OR FOR THE
ACCOUNT OF SUCH SPC TO FUND THE LOANS MADE BY SUCH SPC OR TO SUPPORT THE
SECURITIES (IF ANY) ISSUED BY SUCH SPC TO FUND SUCH LOANS AND (II) DISCLOSE ON A
CONFIDENTIAL BASIS ANY NON-PUBLIC INFORMATION RELATING TO ITS LOANS TO ANY
RATING AGENCY, COMMERCIAL PAPER DEALER OR PROVIDER OF A SURETY, GUARANTEE OR
CREDIT OR LIQUIDITY ENHANCEMENT TO SUCH SPC.


SECTION 10.05.  SURVIVAL.  ALL COVENANTS, AGREEMENTS, REPRESENTATIONS AND
WARRANTIES MADE BY EACH CREDIT PARTY HEREIN AND IN THE CERTIFICATES OR OTHER
INSTRUMENTS DELIVERED IN CONNECTION WITH OR PURSUANT TO THIS AGREEMENT SHALL BE
CONSIDERED TO HAVE BEEN RELIED UPON BY THE OTHER PARTIES HERETO AND SHALL
SURVIVE THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE MAKING OF ANY LOANS
AND ISSUANCE OF LETTERS OF CREDIT REGARDLESS OF ANY INVESTIGATION MADE BY ANY
SUCH OTHER PARTY OR ON ITS BEHALF AND NOTWITHSTANDING THAT THE ADMINISTRATIVE
AGENT OR ANY LENDER MAY HAVE HAD NOTICE OR KNOWLEDGE OF ANY DEFAULT OR INCORRECT
REPRESENTATION OR WARRANTY AT THE TIME ANY CREDIT IS EXTENDED HEREUNDER, AND
SHALL CONTINUE IN FULL FORCE AND EFFECT AS LONG AS ANY LETTER OF CREDIT IS
OUTSTANDING, THE PRINCIPAL OF OR ANY ACCRUED INTEREST ON ANY LOAN OR ANY FEE OR
ANY OTHER AMOUNT PAYABLE UNDER THIS AGREEMENT IS OUTSTANDING AND UNPAID AND SO
LONG AS THE TOTAL COMMITMENTS HAVE NOT EXPIRED OR TERMINATED.  THE PROVISIONS OF
SECTIONS 2.14, 2.15, 2.16 AND 10.03 AND ARTICLE IX SHALL SURVIVE AND REMAIN IN
FULL FORCE AND EFFECT REGARDLESS OF THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY, THE REPAYMENT OF THE LOANS, THE

113


--------------------------------------------------------------------------------





EXPIRATION OR TERMINATION OF THE TOTAL COMMITMENTS OR THE TERMINATION OF THIS
AGREEMENT OR ANY PROVISION HEREOF.


SECTION 10.06.  COUNTERPARTS; INTEGRATION; EFFECTIVENESS.  THIS AGREEMENT MAY BE
EXECUTED IN COUNTERPARTS (AND BY DIFFERENT PARTIES HERETO ON DIFFERENT
COUNTERPARTS), EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL, BUT ALL OF WHICH WHEN
TAKEN TOGETHER SHALL CONSTITUTE A SINGLE CONTRACT.  THIS AGREEMENT AND ANY
SEPARATE LETTER AGREEMENTS WITH RESPECT TO FEES PAYABLE TO THE ADMINISTRATIVE
AGENT CONSTITUTE THE ENTIRE CONTRACT AMONG THE PARTIES RELATING TO THE SUBJECT
MATTER HEREOF AND SUPERSEDE ANY AND ALL PREVIOUS AGREEMENTS AND UNDERSTANDINGS,
ORAL OR WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF.  EXCEPT AS PROVIDED IN
SECTION 5.01, THIS AGREEMENT SHALL BECOME EFFECTIVE WHEN IT SHALL HAVE BEEN
EXECUTED BY THE ADMINISTRATIVE AGENT AND WHEN THE ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED COUNTERPARTS HEREOF WHICH, WHEN TAKEN TOGETHER, BEAR THE
SIGNATURES OF EACH OF THE OTHER PARTIES HERETO, AND THEREAFTER SHALL BE BINDING
UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS.  DELIVERY OF AN EXECUTED COUNTERPART OF A SIGNATURE PAGE
OF THIS AGREEMENT BY TELECOPY SHALL BE EFFECTIVE AS DELIVERY OF A MANUALLY
EXECUTED COUNTERPART OF THIS AGREEMENT.


SECTION 10.07.  SEVERABILITY.  ANY PROVISION OF THIS AGREEMENT HELD TO BE
INVALID, ILLEGAL OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH
JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF SUCH INVALIDITY, ILLEGALITY OR
UNENFORCEABILITY WITHOUT AFFECTING THE VALIDITY, LEGALITY AND ENFORCEABILITY OF
THE REMAINING PROVISIONS HEREOF; AND THE INVALIDITY OF A PARTICULAR PROVISION IN
A PARTICULAR JURISDICTION SHALL NOT INVALIDATE SUCH PROVISION IN ANY OTHER
JURISDICTION.


SECTION 10.08.  RIGHT OF SETOFF.  IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND
BE CONTINUING, EACH LENDER AND EACH OF ITS AFFILIATES IS HEREBY AUTHORIZED AT
ANY TIME AND FROM TIME TO TIME, TO THE FULLEST EXTENT PERMITTED BY LAW, TO SET
OFF AND APPLY ANY AND ALL DEPOSITS (GENERAL OR SPECIAL, TIME OR DEMAND,
PROVISIONAL OR FINAL) AT ANY TIME HELD AND OTHER OBLIGATIONS AT ANY TIME OWING
BY SUCH LENDER OR AFFILIATE TO OR FOR THE CREDIT OR THE ACCOUNT OF ANY CREDIT
PARTY AGAINST ANY OF AND ALL THE OBLIGATIONS OF SUCH CREDIT PARTY NOW OR
HEREAFTER EXISTING UNDER THIS AGREEMENT HELD BY SUCH LENDER, IRRESPECTIVE OF
WHETHER OR NOT SUCH LENDER SHALL HAVE MADE ANY DEMAND UNDER THIS AGREEMENT AND
ALTHOUGH SUCH OBLIGATIONS MAY BE UNMATURED.  THE RIGHTS OF EACH LENDER UNDER
THIS SECTION ARE IN ADDITION TO OTHER RIGHTS AND REMEDIES (INCLUDING OTHER
RIGHTS OF SETOFF) WHICH SUCH LENDER MAY HAVE.


SECTION 10.09.  GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS. 
(A)  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAW OF THE STATE OF NEW YORK (WITHOUT GIVING REGARD TO ANY CONFLICT OF LAWS
PRINCIPLES THEREOF).


(B)                                 EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK
COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW
YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT
PERMITTED BY LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER

114


--------------------------------------------------------------------------------





JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO
THIS AGREEMENT AGAINST ANY CREDIT PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.


(C)                                  EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO
SO, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF
ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT IN
ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.


(D)                                 EACH PARTY TO THIS AGREEMENT IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 10.01.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO
THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.


(E)                                  EACH BORROWER HEREBY IRREVOCABLY
DESIGNATES, APPOINTS AND EMPOWERS THE SERVICE OF PROCESS AGENT AS ITS DESIGNEE,
APPOINTEE AND AGENT TO RECEIVE, ACCEPT AND ACKNOWLEDGE FOR AND ON ITS BEHALF,
AND IN RESPECT OF ITS PROPERTY, SERVICE OF ANY AND ALL LEGAL PROCESS, SUMMONS,
NOTICES AND DOCUMENTS WHICH MAY BE SERVED IN ANY ACTION OR PROCEEDING ARISING
UNDER OR AS A RESULT OF THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT.  IF FOR ANY
REASON SUCH DESIGNEE, APPOINTEE AND AGENT SHALL CEASE TO BE AVAILABLE TO ACT AS
SUCH, EACH BORROWER AGREES TO DESIGNATE A NEW DESIGNEE, APPOINTEE AND AGENT IN
NEW YORK CITY ON THE TERMS AND FOR THE PURPOSES OF THIS PROVISION REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT UNDER THIS AGREEMENT.


SECTION 10.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.


SECTION 10.11.  HEADINGS.  ARTICLE AND SECTION HEADINGS AND THE TABLE OF
CONTENTS USED HEREIN ARE FOR CONVENIENCE OF REFERENCE ONLY, ARE NOT PART OF THIS
AGREEMENT AND SHALL NOT AFFECT THE CONSTRUCTION OF, OR BE TAKEN INTO
CONSIDERATION IN INTERPRETING, THIS AGREEMENT.


SECTION 10.12.  CONFIDENTIALITY.  EACH OF THE ADMINISTRATIVE AGENT AND EACH OF
THE LENDERS AGREES TO MAINTAIN THE CONFIDENTIALITY OF THE INFORMATION (AS
DEFINED BELOW), EXCEPT THAT INFORMATION MAY BE DISCLOSED (A) TO ITS AND ITS
AFFILIATES’ DIRECTORS, OFFICERS, EMPLOYEES AND

115


--------------------------------------------------------------------------------





AGENTS, INCLUDING ACCOUNTANTS, LEGAL COUNSEL AND OTHER ADVISORS (IT BEING
UNDERSTOOD THAT (I) THE PERSONS TO WHOM SUCH DISCLOSURE IS MADE WILL BE INFORMED
OF THE CONFIDENTIAL NATURE OF SUCH INFORMATION AND INSTRUCTED TO KEEP SUCH
INFORMATION CONFIDENTIAL IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT AND (II)
THAT THE ADMINISTRATIVE AGENT AND EACH LENDER SHALL BE RESPONSIBLE FOR ANY
BREACH OF THIS SECTION 10.12 BY ANY OF ITS AND ITS AFFILIATES’ DIRECTORS,
OFFICERS, EMPLOYEES AND AGENTS, INCLUDING ACCOUNTANTS, LEGAL COUNSEL AND OTHER
ADVISORS), (B) TO THE EXTENT REQUESTED BY ANY REGULATORY AUTHORITY OR
SELF-REGULATORY BODY, (C) TO THE EXTENT REQUIRED BY APPLICABLE LAWS OR
REGULATIONS OR BY ANY SUBPOENA OR SIMILAR LEGAL PROCESS, (D) TO ANY OTHER PARTY
TO THIS AGREEMENT, (E) IN CONNECTION WITH THE EXERCISE OF ANY REMEDIES HEREUNDER
OR ANY SUIT, ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR THE ENFORCEMENT
OF RIGHTS HEREUNDER, (F) SUBJECT TO AN AGREEMENT CONTAINING PROVISIONS
SUBSTANTIALLY THE SAME AS THOSE OF THIS SECTION, TO (I) ANY ASSIGNEE OF OR
PARTICIPANT IN, OR ANY PROSPECTIVE ASSIGNEE OF OR PARTICIPANT IN, ANY OF ITS
RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT OR (II) ANY ACTUAL OR PROSPECTIVE
COUNTERPARTY (OR ITS ADVISORS) TO ANY SWAP OR DERIVATIVE TRANSACTION RELATING TO
ANY CREDIT PARTY AND ITS OBLIGATIONS, (G) WITH THE CONSENT OF THE PARENT
BORROWER OR (H) TO THE EXTENT SUCH INFORMATION (I) BECOMES PUBLICLY AVAILABLE
OTHER THAN AS A RESULT OF A BREACH OF THIS SECTION OR (II) BECOMES AVAILABLE TO
THE ADMINISTRATIVE AGENT OR ANY LENDER ON A NONCONFIDENTIAL BASIS FROM A SOURCE
OTHER THAN THE CREDIT PARTIES.  FOR THE PURPOSES OF THIS SECTION, “INFORMATION”
MEANS ALL INFORMATION RECEIVED FROM ANY CREDIT PARTY RELATING TO THE PARENT
BORROWER OR ANY SUBSIDIARY OF THE PARENT BORROWER OR THEIR RESPECTIVE
BUSINESSES, OTHER THAN ANY SUCH INFORMATION THAT IS AVAILABLE TO THE
ADMINISTRATIVE AGENT OR ANY LENDER ON A NONCONFIDENTIAL BASIS PRIOR TO
DISCLOSURE BY ANY CREDIT PARTY.  ANY PERSON REQUIRED TO MAINTAIN THE
CONFIDENTIALITY OF INFORMATION AS PROVIDED IN THIS SECTION SHALL BE CONSIDERED
TO HAVE COMPLIED WITH ITS OBLIGATION TO DO SO IF SUCH PERSON HAS EXERCISED THE
SAME DEGREE OF CARE TO MAINTAIN THE CONFIDENTIALITY OF SUCH INFORMATION AS SUCH
PERSON WOULD ACCORD TO ITS OWN CONFIDENTIAL INFORMATION OR, IN THE CASE OF ANY
LENDER, SUCH LENDER HAS TREATED SUCH INFORMATION IN A MANNER CONSISTENT WITH
BANKING INDUSTRY STANDARDS FOR THE TREATMENT OF CONFIDENTIAL INFORMATION. 
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, EACH PARTY TO THIS AGREEMENT
(AND ANY EMPLOYEE, REPRESENTATIVE OR OTHER AGENT OF EACH SUCH PARTY) MAY
DISCLOSE TO ANY AND ALL PERSONS, WITHOUT LIMITATION OF ANY KIND, THE U.S.
FEDERAL INCOME TAX TREATMENT AND THE U.S. FEDERAL INCOME TAX STRUCTURE OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND ALL MATERIALS OF ANY KIND (INCLUDING
OPINIONS OR OTHER TAX ANALYSES) THAT ARE PROVIDED TO IT RELATING TO SUCH TAX
TREATMENT AND TAX STRUCTURE.  HOWEVER, NO DISCLOSURE OF ANY INFORMATION RELATING
TO SUCH TAX TREATMENT OR TAX STRUCTURE MAY BE MADE TO THE EXTENT NONDISCLOSURE
IS REASONABLY NECESSARY IN ORDER TO COMPLY WITH APPLICABLE SECURITIES LAWS.  THE
PROVISIONS OF THIS SECTION 10.12 SHALL SURVIVE THE TERMINATION OF THE TOTAL
COMMITMENTS AND REPAYMENT OF THE LOANS AND OTHER OBLIGATIONS HEREUNDER.


SECTION 10.13.  INTEREST RATE LIMITATION.  NOTWITHSTANDING ANYTHING HEREIN TO
THE CONTRARY, IF AT ANY TIME THE INTEREST RATE APPLICABLE TO ANY LOAN, TOGETHER
WITH ALL FEES, CHARGES AND OTHER AMOUNTS WHICH ARE TREATED AS INTEREST ON SUCH
LOAN UNDER APPLICABLE LAW (COLLECTIVELY THE “CHARGES”), SHALL EXCEED THE MAXIMUM
LAWFUL RATE (THE “MAXIMUM RATE”) WHICH MAY BE CONTRACTED FOR, CHARGED, TAKEN,
RECEIVED OR RESERVED BY THE LENDER HOLDING SUCH LOAN IN ACCORDANCE WITH
APPLICABLE LAW, THE RATE OF INTEREST PAYABLE IN RESPECT OF SUCH LOAN HEREUNDER,
TOGETHER WITH ALL CHARGES PAYABLE IN RESPECT THEREOF, SHALL BE LIMITED TO THE
MAXIMUM RATE AND, TO THE EXTENT LAWFUL, THE INTEREST AND CHARGES THAT WOULD HAVE
BEEN PAYABLE IN RESPECT OF SUCH LOAN BUT WERE NOT PAYABLE AS A RESULT OF THE
OPERATION OF THIS SECTION SHALL BE CUMULATED AND THE INTEREST AND CHARGES
PAYABLE TO SUCH LENDER IN RESPECT OF OTHER LOANS OR PERIODS SHALL BE

116


--------------------------------------------------------------------------------





INCREASED (BUT NOT ABOVE THE MAXIMUM RATE THEREFOR) UNTIL SUCH CUMULATED AMOUNT,
TOGETHER WITH INTEREST THEREON AT THE FEDERAL FUNDS EFFECTIVE RATE TO THE DATE
OF REPAYMENT, SHALL HAVE BEEN RECEIVED BY SUCH LENDER.


SECTION 10.14.  JUDGMENT CURRENCY.  (A)  EACH BORROWER’S OBLIGATIONS HEREUNDER
AND UNDER THE OTHER CREDIT DOCUMENTS TO MAKE PAYMENTS IN DOLLARS OR IN THE
APPLICABLE ALTERNATE CURRENCY AS PROVIDED FOR HEREIN, (IN ANY SUCH CASE, THE
“OBLIGATION CURRENCY”) SHALL NOT BE DISCHARGED OR SATISFIED BY ANY TENDER OR
RECOVERY PURSUANT TO ANY JUDGMENT EXPRESSED IN OR CONVERTED INTO ANY CURRENCY
OTHER THAN THE OBLIGATION CURRENCY, EXCEPT TO THE EXTENT THAT SUCH TENDER OR
RECOVERY RESULTS IN THE EFFECTIVE RECEIPT BY THE ADMINISTRATIVE AGENT, THE
ISSUING AGENT, THE RESPECTIVE FRONTING LENDER OR THE RESPECTIVE LENDER OF THE
FULL AMOUNT OF THE OBLIGATION CURRENCY EXPRESSED TO BE PAYABLE TO THE
ADMINISTRATIVE AGENT, THE ISSUING AGENT, SUCH FRONTING LENDER OR SUCH LENDER
UNDER THIS AGREEMENT OR THE OTHER CREDIT DOCUMENTS.  IF, FOR THE PURPOSE OF
OBTAINING OR ENFORCING JUDGMENT AGAINST ANY CREDIT PARTY IN ANY COURT OR IN ANY
JURISDICTION, IT BECOMES NECESSARY TO CONVERT INTO OR FROM ANY CURRENCY OTHER
THAN THE OBLIGATION CURRENCY (SUCH OTHER CURRENCY BEING HEREINAFTER REFERRED TO
AS THE “JUDGMENT CURRENCY”) AN AMOUNT DUE IN THE OBLIGATION CURRENCY, THE
CONVERSION SHALL BE MADE BASED ON THE RESPECTIVE SPOT EXCHANGE RATE AS QUOTED BY
THE ADMINISTRATIVE AGENT AS OF 11:00 A.M. (LONDON TIME) ON THE BUSINESS DAY
IMMEDIATELY PRECEDING THE DAY ON WHICH THE JUDGMENT IS GIVEN (SUCH BUSINESS DAY
BEING HEREINAFTER REFERRED TO AS THE “JUDGMENT CURRENCY CONVERSION DATE”).

(b)                                 If there is a change in the rate of exchange
prevailing between the Judgment Currency Conversion Date and the date of actual
payment of the amount due, each Credit Party covenants and agrees to pay, or
cause to be paid, such additional amounts, if any (but in any event not a lesser
amount) as may be necessary to ensure that the amount paid in the Judgment
Currency, when converted at the rate of exchange prevailing on the date of
payment, will produce the amount of the Obligation Currency which could have
been purchased with the amount of Judgment Currency stipulated in the judgment
or judicial award at the rate of exchange prevailing on the Judgment Currency
Conversion Date.

(c)                                  For purposes of determining any rate of
exchange for this Section, such amounts shall include any premium and costs
payable in connection with the purchase of the Obligation Currency.


SECTION 10.15.  CALCULATIONS.  FOR PURPOSES OF THIS AGREEMENT, THE DOLLAR
EQUIVALENT OF EACH ALTERNATE CURRENCY LOAN AND THE DOLLAR EQUIVALENT OF THE
STATED AMOUNT OF EACH ALTERNATE CURRENCY LETTER OF CREDIT SHALL BE CALCULATED ON
THE DATE WHEN ANY SUCH LOAN IS MADE, SUCH LETTER OF CREDIT IS ISSUED, ON THE
FIRST BUSINESS DAY OF EACH MONTH THEREAFTER AND, UPON AT LEAST TWO BUSINESS DAYS
PRIOR NOTICE TO THE BORROWERS, AT SUCH OTHER TIMES AS REASONABLY DESIGNATED BY
THE ADMINISTRATIVE AGENT.  SUCH DOLLAR EQUIVALENT SHALL REMAIN IN EFFECT UNTIL
THE SAME IS RECALCULATED BY THE ADMINISTRATIVE AGENT AS PROVIDED ABOVE AND
NOTICE OF SUCH RECALCULATION IS RECEIVED BY THE BORROWERS, IT BEING UNDERSTOOD
THAT UNTIL SUCH NOTICE OF SUCH RECALCULATION IS RECEIVED, THE DOLLAR EQUIVALENT
SHALL BE THAT DOLLAR EQUIVALENT AS LAST REPORTED TO THE BORROWERS BY THE
ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY THE
BORROWERS AND THE LENDERS OF EACH SUCH DETERMINATION OF THE DOLLAR EQUIVALENT.

117


--------------------------------------------------------------------------------





SECTION 10.16.  USA PATRIOT ACT.  EACH LENDER HEREBY NOTIFIES EACH BORROWER
THAT, PURSUANT TO THE REQUIREMENTS OF THE USA PATRIOT ACT (TITLE III OF PUB. L.
107-56 (SIGNED INTO LAW OCTOBER 26, 2001)) (THE “PATRIOT ACT”), IT IS REQUIRED
TO OBTAIN, VERIFY AND RECORD INFORMATION THAT IDENTIFIES EACH BORROWER, WHICH
INFORMATION INCLUDES THE NAME AND ADDRESS OF EACH BORROWER AND OTHER INFORMATION
THAT WILL ALLOW SUCH LENDER TO IDENTIFY EACH BORROWER IN ACCORDANCE WITH THE
PATRIOT ACT.

Section 10.17. Euro. (a) If at any time that an Alternate Currency Loan or
Alternate Currency Letter of Credit denominated in Pounds Sterling is
outstanding, the Pounds Sterling is replaced as the lawful currency of the
United Kingdom by the Euro so that all payments are to be made in the United
Kingdom in Euros and not in Pounds Sterling, then such Alternate Currency Loan
or Alternate Currency Letter of Credit shall be automatically converted into an
Alternate Currency Loan or Alternate Currency Letter of Credit denominated in
Euros in a principal amount equal to the amount of Euros into which the
principal amount of such Alternate Currency Loan or Alternate Currency Letter of
Credit would be converted pursuant to the EMU Legislation and thereafter no
further Alternate Currency Loans or Alternate Currency Letters of Credit will be
available in Pounds Sterling, with the basis of accrual of interest, notice
requirements and payment offices with respect to such converted Alternate
Currency Loan or Alternate Currency Letter of Credit to be consistent with the
convention and practices in the Euro-zone interbank market for Euro denominated
loans.

(b) In each case, to the maximum extent permitted under applicable law, the
applicable Borrowers shall from time to time, at the request of any Lender, pay
to such lender the amount of any losses, damages, liabilities, claims, reduction
in yield, additional expense, increased cost, reduction in any amount payable,
reduction in the effective return of its capital, the decrease or delay in the
payment of interest or any other return foregone by such Lender or its
affiliates with respect to an Alternate Currency Loan or Alternate Currency
Letter of Credit affected by this Section 10.17 as a result of the tax or
currency exchange resulting from the introduction, changeover to or operation of
the Euro in any applicable nation or eurocurrency market.


ARTICLE XI

INTERMEDIATE HOLDINGS GUARANTY


SECTION 11.01.  THE GUARANTY.  IN ORDER TO INDUCE THE LENDERS TO ENTER INTO THIS
AGREEMENT AND TO EXTEND CREDIT HEREUNDER AND IN RECOGNITION OF THE DIRECT
BENEFITS TO BE RECEIVED BY INTERMEDIATE HOLDINGS FROM THE PROCEEDS OF THE LOANS
TO BE INCURRED BY THE GUARANTEED PARTIES AND THE ISSUANCE OF THE LETTERS OF
CREDIT FOR THE ACCOUNT OF THE GUARANTEED PARTIES, INTERMEDIATE HOLDINGS HEREBY
AGREES WITH THE GUARANTEED CREDITORS AS FOLLOWS:  INTERMEDIATE HOLDINGS HEREBY
UNCONDITIONALLY AND IRREVOCABLY GUARANTEES, AS PRIMARY OBLIGOR AND NOT MERELY AS
SURETY, THE FULL AND PROMPT PAYMENT WHEN DUE, WHETHER UPON MATURITY,
ACCELERATION OR OTHERWISE, OF ANY AND ALL OF THE GUARANTEED OBLIGATIONS OF EACH
GUARANTEED PARTY TO THE GUARANTEED CREDITORS.  IF ANY OR ALL OF THE GUARANTEED
OBLIGATIONS OF ANY GUARANTEED PARTY TO THE GUARANTEED CREDITORS BECOMES DUE AND
PAYABLE HEREUNDER, INTERMEDIATE HOLDINGS UNCONDITIONALLY PROMISES TO PAY SUCH
INDEBTEDNESS TO THE GUARANTEED CREDITORS, OR ORDER, ON DEMAND, TOGETHER WITH ANY
AND ALL EXPENSES WHICH MAY BE INCURRED BY THE GUARANTEED CREDITORS

118


--------------------------------------------------------------------------------





IN COLLECTING ANY OF THE GUARANTEED OBLIGATIONS.  THIS INTERMEDIATE HOLDINGS
GUARANTY IS A GUARANTY OF PAYMENT AND NOT OF COLLECTION.  IF A CLAIM IS EVER
MADE UPON ANY GUARANTEED CREDITOR FOR REPAYMENT OR RECOVERY OF ANY AMOUNT OR
AMOUNTS RECEIVED IN PAYMENT OR ON ACCOUNT OF ANY OF THE GUARANTEED OBLIGATIONS
AND ANY OF THE AFORESAID PAYEES REPAYS ALL OR PART OF SAID AMOUNT BY REASON OF
(I) ANY JUDGMENT, DECREE OR ORDER OF ANY COURT OR ADMINISTRATIVE BODY HAVING
JURISDICTION OVER SUCH PAYEE OR ANY OF ITS PROPERTY OR (II) ANY SETTLEMENT OR
COMPROMISE OF ANY SUCH CLAIM EFFECTED BY SUCH PAYEE WITH ANY SUCH CLAIMANT, THEN
AND IN SUCH EVENT INTERMEDIATE HOLDINGS AGREES THAT ANY SUCH JUDGMENT, DECREE,
ORDER, SETTLEMENT OR COMPROMISE SHALL BE BINDING UPON INTERMEDIATE HOLDINGS,
NOTWITHSTANDING ANY REVOCATION OF THIS INTERMEDIATE HOLDINGS GUARANTY OR ANY
OTHER INSTRUMENT EVIDENCING ANY LIABILITY OF ANY GUARANTEED PARTY, AND
INTERMEDIATE HOLDINGS SHALL BE AND REMAIN LIABLE TO THE AFORESAID PAYEES
HEREUNDER FOR THE AMOUNT SO REPAID OR RECOVERED TO THE SAME EXTENT AS IF SUCH
AMOUNT HAD NEVER ORIGINALLY BEEN RECEIVED BY ANY SUCH PAYEE.


SECTION 11.02.  BANKRUPTCY.  ADDITIONALLY, INTERMEDIATE HOLDINGS UNCONDITIONALLY
AND IRREVOCABLY GUARANTEES THE PAYMENT OF ANY AND ALL OF THE GUARANTEED
OBLIGATIONS OF EACH GUARANTEED PARTY HEREUNDER TO THE GUARANTEED CREDITORS
WHETHER OR NOT DUE OR PAYABLE BY ANY GUARANTEED PARTY UPON THE OCCURRENCE OF ANY
OF THE EVENTS SPECIFIED IN SECTION 8.05 WITH RESPECT TO SUCH GUARANTEED PARTY,
AND UNCONDITIONALLY PROMISES TO PAY SUCH INDEBTEDNESS TO THE GUARANTEED
CREDITORS, OR ORDER, ON DEMAND, IN LAWFUL MONEY OF THE UNITED STATES.


SECTION 11.03.  NATURE OF LIABILITY.  THE LIABILITY OF INTERMEDIATE HOLDINGS
HEREUNDER IS EXCLUSIVE AND INDEPENDENT OF ANY SECURITY FOR OR OTHER GUARANTY OF
THE GUARANTEED OBLIGATIONS OF ANY GUARANTEED PARTY WHETHER EXECUTED BY
INTERMEDIATE HOLDINGS, ANY OTHER GUARANTOR OR BY ANY OTHER PARTY, AND THE
LIABILITY OF INTERMEDIATE HOLDINGS HEREUNDER IS NOT AFFECTED OR IMPAIRED BY (A)
ANY DIRECTION AS TO APPLICATION OF PAYMENT BY EACH GUARANTEED PARTY OR BY ANY
OTHER PARTY (OTHER THAN A DIRECTION BY THE GUARANTEED CREDITOR RECEIVING SUCH
PAYMENT), OR (B) ANY OTHER CONTINUING OR OTHER GUARANTY, UNDERTAKING OR MAXIMUM
LIABILITY OF A GUARANTOR OR OF ANY OTHER PARTY AS TO THE GUARANTEED OBLIGATIONS
OF EACH GUARANTEED PARTY, OR (C) ANY PAYMENT ON OR IN REDUCTION OF ANY SUCH
OTHER GUARANTY OR UNDERTAKING, OR (D) ANY DISSOLUTION, TERMINATION OR INCREASE,
DECREASE OR CHANGE IN PERSONNEL BY ANY GUARANTEED PARTY, OR (E) ANY PAYMENT MADE
TO THE GUARANTEED CREDITORS ON THE GUARANTEED OBLIGATIONS WHICH ANY SUCH
GUARANTEED CREDITOR REPAYS TO ANY GUARANTEED PARTY PURSUANT TO COURT ORDER IN
ANY BANKRUPTCY, REORGANIZATION, ARRANGEMENT, MORATORIUM OR OTHER DEBTOR RELIEF
PROCEEDING, AND INTERMEDIATE HOLDINGS WAIVES ANY RIGHT TO THE DEFERRAL OR
MODIFICATION OF ITS OBLIGATIONS HEREUNDER BY REASON OF ANY SUCH PROCEEDING OR
(F) ANY ACTION OR INACTION OF THE TYPE DESCRIBED IN SECTION 11.05. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, ANY GUARANTY PROVIDED
UNDER THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT WILL CONTINUE TO BE EFFECTIVE
OR BE REINSTATED, AS THE CASE MAY BE, IF AT ANY TIME ANY PAYMENT OF ANY
GUARANTEED OBLIGATION IS RESCINDED OR MUST OTHERWISE BE RETURNED BY THE
GUARANTEED CREDITORS UPON THE INSOLVENCY, BANKRUPTCY OR REORGANIZATION OF ANY
GUARANTEED PARTY OR OTHERWISE, ALL AS THOUGH SUCH PAYMENT HAD NOT BEEN MADE.


SECTION 11.04.  INDEPENDENT OBLIGATION.  THE OBLIGATIONS OF INTERMEDIATE
HOLDINGS UNDER THIS ARTICLE XI ARE INDEPENDENT OF THE OBLIGATIONS OF ANY OTHER
GUARANTOR, ANY OTHER PARTY OR ANY GUARANTEED PARTY, AND A SEPARATE ACTION OR
ACTIONS MAY BE BROUGHT AND PROSECUTED AGAINST INTERMEDIATE HOLDINGS WHETHER OR
NOT ACTION IS BROUGHT AGAINST ANY OTHER GUARANTOR, ANY OTHER PARTY OR ANY
GUARANTEED PARTY AND WHETHER OR NOT ANY OTHER GUARANTOR, ANY

119


--------------------------------------------------------------------------------





OTHER PARTY OR ANY GUARANTEED PARTY BE JOINED IN ANY SUCH ACTION OR ACTIONS. 
INTERMEDIATE HOLDINGS WAIVES, TO THE FULL EXTENT PERMITTED BY LAW, THE BENEFIT
OF ANY STATUTE OF LIMITATIONS AFFECTING ITS LIABILITY UNDER THIS ARTICLE XI OR
THE ENFORCEMENT THEREOF.  ANY PAYMENT BY ANY GUARANTEED PARTY OR OTHER
CIRCUMSTANCE WHICH OPERATES TO TOLL ANY STATUTE OF LIMITATIONS AS TO ANY
GUARANTEED PARTY SHALL OPERATE TO TOLL THE STATUTE OF LIMITATIONS AS TO
INTERMEDIATE HOLDINGS.


SECTION 11.05.  AUTHORIZATION.  THE OBLIGATIONS OF INTERMEDIATE HOLDINGS UNDER
THIS ARTICLE XI SHALL BE UNCONDITIONAL AND ABSOLUTE AND, WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, SHALL NOT BE RELEASED, DISCHARGED OR OTHERWISE
AFFECTED BY ANY ACTION TAKEN BY ANY GUARANTEED CREDITOR TO:


(A)                                  CHANGE THE MANNER, PLACE OR TERMS OF
PAYMENT OF, AND/OR CHANGE OR EXTEND THE TIME OF PAYMENT OF, RENEW, INCREASE,
ACCELERATE OR ALTER, ANY OF THE GUARANTEED OBLIGATIONS (INCLUDING ANY INCREASE
OR DECREASE IN THE RATE OF INTEREST THEREON), ANY SECURITY THEREFOR, OR ANY
LIABILITY INCURRED DIRECTLY OR INDIRECTLY IN RESPECT THEREOF, AND THE GUARANTY
HEREIN MADE SHALL APPLY TO THE GUARANTEED OBLIGATIONS AS SO CHANGED, EXTENDED,
RENEWED OR ALTERED;


(B)                                 TAKE AND HOLD SECURITY FOR THE PAYMENT OF
THE GUARANTEED OBLIGATIONS AND SELL, EXCHANGE, RELEASE, IMPAIR, SURRENDER,
REALIZE UPON OR OTHERWISE DEAL WITH IN ANY MANNER AND IN ANY ORDER ANY PROPERTY
BY WHOMSOEVER AT ANY TIME PLEDGED OR MORTGAGED TO SECURE, OR HOWSOEVER SECURING,
THE GUARANTEED OBLIGATIONS OR ANY LIABILITIES (INCLUDING ANY OF THOSE HEREUNDER)
INCURRED DIRECTLY OR INDIRECTLY IN RESPECT THEREOF OR HEREOF, AND/OR ANY OFFSET
THERE AGAINST;


(C)                                  EXERCISE OR REFRAIN FROM EXERCISING ANY
RIGHTS AGAINST ANY GUARANTEED PARTY OR OTHERS OR OTHERWISE ACT OR REFRAIN FROM
ACTING;


(D)                                 RELEASE OR SUBSTITUTE ANY ONE OR MORE
ENDORSERS, GUARANTORS, ANY GUARANTEED PARTY OR OTHER OBLIGORS;


(E)                                  SETTLE OR COMPROMISE ANY OF THE GUARANTEED
OBLIGATIONS, ANY SECURITY THEREFOR OR ANY LIABILITY (INCLUDING ANY OF THOSE
HEREUNDER) INCURRED DIRECTLY OR INDIRECTLY IN RESPECT THEREOF OR HEREOF, AND MAY
SUBORDINATE THE PAYMENT OF ALL OR ANY PART THEREOF TO THE PAYMENT OF ANY
LIABILITY (WHETHER DUE OR NOT) OF ANY GUARANTEED PARTY TO ITS CREDITORS OTHER
THAN THE GUARANTEED CREDITORS;


(F)                                    APPLY ANY SUMS BY WHOMSOEVER PAID OR
HOWSOEVER REALIZED TO ANY LIABILITY OR LIABILITIES OF ANY GUARANTEED PARTY TO
THE GUARANTEED CREDITORS REGARDLESS OF WHAT LIABILITY OR LIABILITIES OF ANY
GUARANTEED PARTY REMAIN UNPAID;


(G)                                 CONSENT TO OR WAIVE ANY BREACH OF, OR ANY
ACT, OMISSION OR DEFAULT UNDER, THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR
ANY OF THE INSTRUMENTS OR AGREEMENTS REFERRED TO HEREIN OR THEREIN, OR OTHERWISE
AMEND, MODIFY OR SUPPLEMENT THIS AGREEMENT, ANY OTHER CREDIT DOCUMENT OR ANY OF
SUCH OTHER INSTRUMENTS OR AGREEMENTS; AND/OR

120


--------------------------------------------------------------------------------





(H)                                 TAKE ANY OTHER ACTION WHICH WOULD, UNDER
OTHERWISE APPLICABLE PRINCIPLES OF COMMON LAW, GIVE RISE TO A LEGAL OR EQUITABLE
DISCHARGE OF INTERMEDIATE HOLDINGS FROM ITS LIABILITIES UNDER THIS INTERMEDIATE
HOLDINGS GUARANTY.


SECTION 11.06.  RELIANCE.  IT IS NOT NECESSARY FOR THE GUARANTEED CREDITORS TO
INQUIRE INTO THE CAPACITY OR POWERS OF ANY GUARANTEED PARTY OR THE OFFICERS,
DIRECTORS, PARTNERS OR AGENTS ACTING OR PURPORTING TO ACT ON THEIR BEHALF, AND
ANY GUARANTEED OBLIGATIONS MADE OR CREATED IN RELIANCE UPON THE PROFESSED
EXERCISE OF SUCH POWERS SHALL BE GUARANTEED HEREUNDER.


SECTION 11.07.  SUBORDINATION.  ANY INDEBTEDNESS OF ANY GUARANTEED PARTY NOW OR
HEREAFTER OWING TO INTERMEDIATE HOLDINGS IS HEREBY SUBORDINATED TO GUARANTEED
OBLIGATIONS OF ANY GUARANTEED PARTY OWING TO THE GUARANTEED CREDITORS; AND IF
THE ADMINISTRATIVE AGENT SO REQUESTS AT A TIME WHEN AN EVENT OF DEFAULT EXISTS,
NO GUARANTEED PARTY SHALL MAKE, OR BE PERMITTED TO MAKE, ANY PAYMENT TO
INTERMEDIATE HOLDINGS IN RESPECT OF SUCH INDEBTEDNESS OWED TO INTERMEDIATE
HOLDINGS, BUT WITHOUT AFFECTING OR IMPAIRING IN ANY MANNER THE LIABILITY OF
INTERMEDIATE HOLDINGS UNDER THE OTHER PROVISIONS OF THIS INTERMEDIATE HOLDINGS
GUARANTY.  PRIOR TO THE TRANSFER BY INTERMEDIATE HOLDINGS OF ANY NOTE OR
NEGOTIABLE INSTRUMENT EVIDENCING ANY OF THE INDEBTEDNESS OF ANY GUARANTEED PARTY
TO INTERMEDIATE HOLDINGS, INTERMEDIATE HOLDINGS SHALL MARK SUCH NOTE OR
NEGOTIABLE INSTRUMENT WITH A LEGEND THAT THE SAME IS SUBJECT TO THIS
SUBORDINATION.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, INTERMEDIATE
HOLDINGS HEREBY AGREES WITH THE GUARANTEED CREDITORS THAT IT WILL NOT EXERCISE
ANY RIGHT OF SUBROGATION WHICH IT MAY AT ANY TIME OTHERWISE HAVE AS A RESULT OF
THIS INTERMEDIATE HOLDINGS GUARANTY (WHETHER CONTRACTUAL, UNDER SECTION 509 OF
THE BANKRUPTCY CODE OR OTHERWISE) UNTIL ALL GUARANTEED OBLIGATIONS HAVE BEEN
IRREVOCABLY PAID IN FULL IN CASH.


SECTION 11.08.  WAIVER.  (A)  INTERMEDIATE HOLDINGS WAIVES ANY RIGHT (EXCEPT AS
SHALL BE REQUIRED BY APPLICABLE STATUTE AND CANNOT BE WAIVED) TO REQUIRE ANY
GUARANTEED CREDITOR TO (I) PROCEED AGAINST EACH GUARANTEED PARTY, ANY OTHER
GUARANTOR OR ANY OTHER PARTY, (II) PROCEED AGAINST OR EXHAUST ANY SECURITY HELD
FROM ANY GUARANTEED PARTY, ANY OTHER GUARANTOR OR ANY OTHER PARTY OR (III)
PURSUE ANY OTHER REMEDY IN ANY GUARANTEED CREDITOR’S POWER WHATSOEVER. 
INTERMEDIATE HOLDINGS WAIVES ANY DEFENSE BASED ON OR ARISING OUT OF ANY DEFENSE
OF ANY GUARANTEED PARTY, ANY OTHER GUARANTOR OR ANY OTHER PARTY, OTHER THAN
PAYMENT IN FULL OF THE GUARANTEED OBLIGATIONS, BASED ON OR ARISING OUT OF THE
DISABILITY OF EACH GUARANTEED PARTY, ANY OTHER GUARANTOR OR ANY OTHER PARTY, OR
THE UNENFORCEABILITY OF THE GUARANTEED OBLIGATIONS OR ANY PART THEREOF FROM ANY
CAUSE, OR THE CESSATION FROM ANY CAUSE OF THE LIABILITY OF ANY GUARANTEED PARTY
OTHER THAN PAYMENT IN FULL OF THE GUARANTEED OBLIGATIONS.  THE GUARANTEED
CREDITORS MAY, AT THEIR ELECTION, FORECLOSE ON ANY SECURITY HELD BY THE
ADMINISTRATIVE AGENT OR ANY OTHER GUARANTEED CREDITOR BY ONE OR MORE JUDICIAL OR
NONJUDICIAL SALES, WHETHER OR NOT EVERY ASPECT OF ANY SUCH SALE IS COMMERCIALLY
REASONABLE (TO THE EXTENT SUCH SALE IS PERMITTED BY APPLICABLE LAW), OR EXERCISE
ANY OTHER RIGHT OR REMEDY THE GUARANTEED CREDITORS MAY HAVE AGAINST ANY
GUARANTEED PARTY OR ANY OTHER PARTY, OR ANY SECURITY, WITHOUT AFFECTING OR
IMPAIRING IN ANY WAY THE LIABILITY OF THE INTERMEDIATE HOLDINGS HEREUNDER EXCEPT
TO THE EXTENT THE GUARANTEED OBLIGATIONS HAVE BEEN PAID.  INTERMEDIATE HOLDINGS
WAIVES ANY DEFENSE ARISING OUT OF ANY SUCH ELECTION BY THE GUARANTEED CREDITORS,
EVEN THOUGH SUCH ELECTION OPERATES TO IMPAIR OR EXTINGUISH ANY RIGHT OF
REIMBURSEMENT OR SUBROGATION OR OTHER RIGHT OR REMEDY OF INTERMEDIATE HOLDINGS
AGAINST ANY GUARANTEED PARTY OR ANY OTHER PARTY OR ANY SECURITY.

121


--------------------------------------------------------------------------------





(B)                                 INTERMEDIATE HOLDINGS WAIVES ALL
PRESENTMENTS, DEMANDS FOR PERFORMANCE, PROTESTS AND NOTICES, INCLUDING, WITHOUT
LIMITATION, NOTICES OF NONPERFORMANCE, NOTICES OF PROTEST, NOTICES OF DISHONOR,
NOTICES OF ACCEPTANCE OF THIS INTERMEDIATE HOLDINGS GUARANTY, AND NOTICES OF THE
EXISTENCE, CREATION OR INCURRING OF NEW OR ADDITIONAL GUARANTEED OBLIGATIONS. 
INTERMEDIATE HOLDINGS ASSUMES ALL RESPONSIBILITY FOR BEING AND KEEPING ITSELF
INFORMED OF EACH GUARANTEED PARTY’S FINANCIAL CONDITION AND ASSETS, AND OF ALL
OTHER CIRCUMSTANCES BEARING UPON THE RISK OF NONPAYMENT OF THE GUARANTEED
OBLIGATIONS AND THE NATURE, SCOPE AND EXTENT OF THE RISKS WHICH INTERMEDIATE
HOLDINGS ASSUMES AND INCURS HEREUNDER, AND AGREES THAT THE GUARANTEED CREDITORS
SHALL HAVE NO DUTY TO ADVISE THE INTERMEDIATE HOLDINGS OF INFORMATION KNOWN TO
THEM REGARDING SUCH CIRCUMSTANCES OR RISKS.


ARTICLE XII

PARENT BORROWER GUARANTY


SECTION 12.01.  THE GUARANTY.  IN ORDER TO INDUCE THE LENDERS TO ENTER INTO THIS
AGREEMENT AND TO EXTEND CREDIT HEREUNDER AND IN RECOGNITION OF THE DIRECT
BENEFITS TO BE RECEIVED BY PARENT BORROWER FROM THE PROCEEDS OF THE LOANS TO BE
INCURRED BY ARCH EUROPE AND THE ISSUANCE OF THE LETTERS OF CREDIT FOR THE
ACCOUNT OF ARCH EUROPE, THE PARENT BORROWER HEREBY AGREES WITH THE GUARANTEED
CREDITORS AS FOLLOWS:  THE PARENT BORROWER HEREBY UNCONDITIONALLY AND
IRREVOCABLY GUARANTEES, AS PRIMARY OBLIGOR AND NOT MERELY AS SURETY, THE FULL
AND PROMPT PAYMENT WHEN DUE, WHETHER UPON MATURITY, ACCELERATION OR OTHERWISE,
OF ANY AND ALL OF THE GUARANTEED OBLIGATIONS OF ARCH EUROPE TO THE GUARANTEED
CREDITORS.  IF ANY OR ALL OF THE GUARANTEED OBLIGATIONS OF ARCH EUROPE TO THE
GUARANTEED CREDITORS BECOMES DUE AND PAYABLE HEREUNDER, THE PARENT BORROWER
UNCONDITIONALLY PROMISES TO PAY SUCH INDEBTEDNESS TO THE GUARANTEED CREDITORS,
OR ORDER, ON DEMAND, TOGETHER WITH ANY AND ALL EXPENSES WHICH MAY BE INCURRED BY
THE GUARANTEED CREDITORS IN COLLECTING ANY OF THE GUARANTEED OBLIGATIONS.  THIS
PARENT BORROWER GUARANTY IS A GUARANTY OF PAYMENT AND NOT OF COLLECTION.  IF A
CLAIM IS EVER MADE UPON ANY GUARANTEED CREDITOR FOR REPAYMENT OR RECOVERY OF ANY
AMOUNT OR AMOUNTS RECEIVED IN PAYMENT OR ON ACCOUNT OF ANY OF THE GUARANTEED
OBLIGATIONS AND ANY OF THE AFORESAID PAYEES REPAYS ALL OR PART OF SAID AMOUNT BY
REASON OF (I) ANY JUDGMENT, DECREE OR ORDER OF ANY COURT OR ADMINISTRATIVE BODY
HAVING JURISDICTION OVER SUCH PAYEE OR ANY OF ITS PROPERTY OR (II) ANY
SETTLEMENT OR COMPROMISE OF ANY SUCH CLAIM EFFECTED BY SUCH PAYEE WITH ANY SUCH
CLAIMANT, THEN AND IN SUCH EVENT THE PARENT BORROWER AGREES THAT ANY SUCH
JUDGMENT, DECREE, ORDER, SETTLEMENT OR COMPROMISE SHALL BE BINDING UPON THE
PARENT BORROWER, NOTWITHSTANDING ANY REVOCATION OF THIS PARENT BORROWER GUARANTY
OR ANY OTHER INSTRUMENT EVIDENCING ANY LIABILITY OF ARCH EUROPE, AND THE PARENT
BORROWER SHALL BE AND REMAIN LIABLE TO THE AFORESAID PAYEES HEREUNDER FOR THE
AMOUNT SO REPAID OR RECOVERED TO THE SAME EXTENT AS IF SUCH AMOUNT HAD NEVER
ORIGINALLY BEEN RECEIVED BY ANY SUCH PAYEE.


SECTION 12.02.  BANKRUPTCY.  ADDITIONALLY, THE PARENT BORROWER UNCONDITIONALLY
AND IRREVOCABLY GUARANTEES THE PAYMENT OF ANY AND ALL OF THE GUARANTEED
OBLIGATIONS OF ARCH EUROPE HEREUNDER TO THE GUARANTEED CREDITORS WHETHER OR NOT
DUE OR PAYABLE BY ARCH EUROPE UPON THE OCCURRENCE OF ANY OF THE EVENTS SPECIFIED
IN SECTION 8.05 WITH RESPECT TO ARCH EUROPE, AND UNCONDITIONALLY PROMISES TO PAY
SUCH INDEBTEDNESS TO THE GUARANTEED CREDITORS, OR ORDER, ON DEMAND, IN LAWFUL
MONEY OF THE UNITED STATES.

122


--------------------------------------------------------------------------------





SECTION 12.03.  NATURE OF LIABILITY.  THE LIABILITY OF THE PARENT BORROWER
HEREUNDER IS EXCLUSIVE AND INDEPENDENT OF ANY SECURITY FOR OR OTHER GUARANTY OF
THE GUARANTEED OBLIGATIONS OF ARCH EUROPE WHETHER EXECUTED BY PARENT BORROWER,
ANY OTHER GUARANTOR OR BY ANY OTHER PARTY, AND THE LIABILITY OF THE PARENT
BORROWER HEREUNDER IS NOT AFFECTED OR IMPAIRED BY (A) ANY DIRECTION AS TO
APPLICATION OF PAYMENT BY ARCH EUROPE OR BY ANY OTHER PARTY (OTHER THAN A
DIRECTION BY THE GUARANTEED CREDITOR RECEIVING SUCH PAYMENT), OR (B) ANY OTHER
CONTINUING OR OTHER GUARANTY, UNDERTAKING OR MAXIMUM LIABILITY OF A GUARANTOR OR
OF ANY OTHER PARTY AS TO THE GUARANTEED OBLIGATIONS OF ARCH EUROPE, OR (C) ANY
PAYMENT ON OR IN REDUCTION OF ANY SUCH OTHER GUARANTY OR UNDERTAKING, OR (D) ANY
DISSOLUTION, TERMINATION OR INCREASE, DECREASE OR CHANGE IN PERSONNEL BY ARCH
EUROPE, OR (E) ANY ACTION OR INACTION OF THE TYPE DESCRIBED IN SECTION 12.05. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, ANY GUARANTY PROVIDED
UNDER THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT WILL CONTINUE TO BE EFFECTIVE
OR BE REINSTATED, AS THE CASE MAY BE, IF AT ANY TIME ANY PAYMENT OF ANY
GUARANTEED OBLIGATION IS RESCINDED OR MUST OTHERWISE BE RETURNED BY THE
GUARANTEED CREDITORS UPON THE INSOLVENCY, BANKRUPTCY OR REORGANIZATION OF ARCH
EUROPE OR OTHERWISE, ALL AS THOUGH SUCH PAYMENT HAD NOT BEEN MADE.


SECTION 12.04.  INDEPENDENT OBLIGATION.  THE OBLIGATIONS OF THE PARENT BORROWER
UNDER THIS ARTICLE XII ARE INDEPENDENT OF THE OBLIGATIONS OF ANY OTHER
GUARANTOR, ANY OTHER PARTY OR ARCH EUROPE, AND A SEPARATE ACTION OR ACTIONS MAY
BE BROUGHT AND PROSECUTED AGAINST THE PARENT BORROWER WHETHER OR NOT ACTION IS
BROUGHT AGAINST ANY OTHER GUARANTOR, ANY OTHER PARTY OR ARCH EUROPE AND WHETHER
OR NOT ANY OTHER GUARANTOR, ANY OTHER PARTY OR ANY GUARANTEED PARTY BE JOINED IN
ANY SUCH ACTION OR ACTIONS.  THE PARENT BORROWER WAIVES, TO THE FULL EXTENT
PERMITTED BY LAW, THE BENEFIT OF ANY STATUTE OF LIMITATIONS AFFECTING ITS
LIABILITY UNDER THIS ARTICLE XII OR THE ENFORCEMENT THEREOF.  ANY PAYMENT BY
ARCH EUROPE OR OTHER CIRCUMSTANCE WHICH OPERATES TO TOLL ANY STATUTE OF
LIMITATIONS AS TO ARCH EUROPE SHALL OPERATE TO TOLL THE STATUTE OF LIMITATIONS
AS TO THE PARENT BORROWER.


SECTION 12.05.  AUTHORIZATION.  THE OBLIGATIONS OF THE PARENT BORROWER UNDER
THIS ARTICLE XII SHALL BE UNCONDITIONAL AND ABSOLUTE AND, WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, SHALL NOT BE RELEASED, DISCHARGED OR OTHERWISE
AFFECTED BY ANY ACTION TAKEN BY ANY GUARANTEED CREDITOR TO:


(A)                                  CHANGE THE MANNER, PLACE OR TERMS OF
PAYMENT OF, AND/OR CHANGE OR EXTEND THE TIME OF PAYMENT OF, RENEW, INCREASE,
ACCELERATE OR ALTER, ANY OF THE GUARANTEED OBLIGATIONS (INCLUDING ANY INCREASE
OR DECREASE IN THE RATE OF INTEREST THEREON), ANY SECURITY THEREFOR, OR ANY
LIABILITY INCURRED DIRECTLY OR INDIRECTLY IN RESPECT THEREOF, AND THE GUARANTY
HEREIN MADE SHALL APPLY TO THE GUARANTEED OBLIGATIONS AS SO CHANGED, EXTENDED,
RENEWED OR ALTERED;


(B)                                 TAKE AND HOLD SECURITY FOR THE PAYMENT OF
THE GUARANTEED OBLIGATIONS AND SELL, EXCHANGE, RELEASE, IMPAIR, SURRENDER,
REALIZE UPON OR OTHERWISE DEAL WITH IN ANY MANNER AND IN ANY ORDER ANY PROPERTY
BY WHOMSOEVER AT ANY TIME PLEDGED OR MORTGAGED TO SECURE, OR HOWSOEVER SECURING,
THE GUARANTEED OBLIGATIONS OR ANY LIABILITIES (INCLUDING ANY OF THOSE HEREUNDER)
INCURRED DIRECTLY OR INDIRECTLY IN RESPECT THEREOF OR HEREOF, AND/OR ANY OFFSET
THERE AGAINST;


(C)                                  EXERCISE OR REFRAIN FROM EXERCISING ANY
RIGHTS AGAINST ARCH EUROPE OR OTHERS OR OTHERWISE ACT OR REFRAIN FROM ACTING;

123


--------------------------------------------------------------------------------





(D)                                 RELEASE OR SUBSTITUTE ANY ONE OR MORE
ENDORSERS, GUARANTORS, ARCH EUROPE OR OTHER OBLIGORS;


(E)                                  SETTLE OR COMPROMISE ANY OF THE GUARANTEED
OBLIGATIONS, ANY SECURITY THEREFOR OR ANY LIABILITY (INCLUDING ANY OF THOSE
HEREUNDER) INCURRED DIRECTLY OR INDIRECTLY IN RESPECT THEREOF OR HEREOF, AND MAY
SUBORDINATE THE PAYMENT OF ALL OR ANY PART THEREOF TO THE PAYMENT OF ANY
LIABILITY (WHETHER DUE OR NOT) OF ARCH EUROPE TO ITS CREDITORS OTHER THAN THE
GUARANTEED CREDITORS;


(F)                                    APPLY ANY SUMS BY WHOMSOEVER PAID OR
HOWSOEVER REALIZED TO ANY LIABILITY OR LIABILITIES OF ARCH EUROPE TO THE
GUARANTEED CREDITORS REGARDLESS OF WHAT LIABILITY OR LIABILITIES OF ARCH EUROPE
REMAIN UNPAID;


(G)                                 CONSENT TO OR WAIVE ANY BREACH OF, OR ANY
ACT, OMISSION OR DEFAULT UNDER, THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR
ANY OF THE INSTRUMENTS OR AGREEMENTS REFERRED TO HEREIN OR THEREIN, OR OTHERWISE
AMEND, MODIFY OR SUPPLEMENT THIS AGREEMENT, ANY OTHER CREDIT DOCUMENT OR ANY OF
SUCH OTHER INSTRUMENTS OR AGREEMENTS; AND/OR


(H)                                 TAKE ANY OTHER ACTION WHICH WOULD, UNDER
OTHERWISE APPLICABLE PRINCIPLES OF COMMON LAW, GIVE RISE TO A LEGAL OR EQUITABLE
DISCHARGE OF THE PARENT BORROWER FROM ITS LIABILITIES UNDER THIS PARENT BORROWER
GUARANTY.

Section 12.06.  Reliance.  It is not necessary for the Guaranteed Creditors to
inquire into the capacity or powers of Arch Europe or the officers, directors,
partners or agents acting or purporting to act on their behalf, and any
Guaranteed Obligations made or created in reliance upon the professed exercise
of such powers shall be guaranteed hereunder.

Section 12.07.  Subordination .  Any indebtedness of Arch Europe  now or
hereafter owing to the Parent Borrower is hereby subordinated to Guaranteed
Obligations of Arch Europe owing to the Guaranteed Creditors; and if the
Administrative Agent so requests at a time when an Event of Default exists, Arch
Europe shall not make, or be permitted to make, any payment to the Parent
Borrower in respect of such indebtedness owed to the Parent Borrower, but
without affecting or impairing in any manner the liability of the Parent
Borrower under the other provisions of this Parent Borrower Guaranty.  Prior to
the transfer by the Parent Borrower of any note or negotiable instrument
evidencing any of the indebtedness of Arch Europe to the Parent Borrower, the
Parent Borrower shall mark such note or negotiable instrument with a legend that
the same is subject to this subordination.  Without limiting the generality of
the foregoing, the Parent Borrower hereby agrees with the Guaranteed Creditors
that it will not exercise any right of subrogation which it may at any time
otherwise have as a result of this Parent Borrower Guaranty (whether
contractual, under Section 509 of the Bankruptcy Code or otherwise) until all
Guaranteed Obligations have been irrevocably paid in full in cash.


SECTION 12.08.  WAIVER.     (A)  THE PARENT BORROWER WAIVES ANY RIGHT (EXCEPT AS
SHALL BE REQUIRED BY APPLICABLE STATUTE AND CANNOT BE WAIVED) TO REQUIRE ANY
GUARANTEED CREDITOR TO (I) PROCEED AGAINST ARCH EUROPE, ANY OTHER GUARANTOR OR
ANY OTHER PARTY, (II) PROCEED AGAINST OR EXHAUST ANY SECURITY HELD FROM ARCH
EUROPE, ANY OTHER GUARANTOR OR ANY OTHER PARTY OR (III) PURSUE ANY OTHER REMEDY
IN ANY GUARANTEED CREDITOR’S POWER WHATSOEVER.  THE PARENT BORROWER

124


--------------------------------------------------------------------------------





WAIVES ANY DEFENSE BASED ON OR ARISING OUT OF ANY DEFENSE OF ARCH EUROPE, ANY
OTHER GUARANTOR OR ANY OTHER PARTY, OTHER THAN PAYMENT IN FULL OF THE GUARANTEED
OBLIGATIONS, BASED ON OR ARISING OUT OF THE DISABILITY OF ARCH EUROPE, ANY OTHER
GUARANTOR OR ANY OTHER PARTY, OR THE UNENFORCEABILITY OF THE GUARANTEED
OBLIGATIONS OR ANY PART THEREOF FROM ANY CAUSE, OR THE CESSATION FROM ANY CAUSE
OF THE LIABILITY OF ARCH EUROPE OTHER THAN PAYMENT IN FULL OF THE GUARANTEED
OBLIGATIONS.  THE GUARANTEED CREDITORS MAY, AT THEIR ELECTION, FORECLOSE ON ANY
SECURITY HELD BY THE ADMINISTRATIVE AGENT OR ANY OTHER GUARANTEED CREDITOR BY
ONE OR MORE JUDICIAL OR NONJUDICIAL SALES, WHETHER OR NOT EVERY ASPECT OF ANY
SUCH SALE IS COMMERCIALLY REASONABLE (TO THE EXTENT SUCH SALE IS PERMITTED BY
APPLICABLE LAW), OR EXERCISE ANY OTHER RIGHT OR REMEDY THE GUARANTEED CREDITORS
MAY HAVE AGAINST ARCH EUROPE OR ANY OTHER PARTY, OR ANY SECURITY, WITHOUT
AFFECTING OR IMPAIRING IN ANY WAY THE LIABILITY OF THE PARENT BORROWER HEREUNDER
EXCEPT TO THE EXTENT THE GUARANTEED OBLIGATIONS HAVE BEEN PAID.  THE PARENT
BORROWER WAIVES ANY DEFENSE ARISING OUT OF ANY SUCH ELECTION BY THE GUARANTEED
CREDITORS, EVEN THOUGH SUCH ELECTION OPERATES TO IMPAIR OR EXTINGUISH ANY RIGHT
OF REIMBURSEMENT OR SUBROGATION OR OTHER RIGHT OR REMEDY OF THE PARENT BORROWER
AGAINST ARCH EUROPE OR ANY OTHER PARTY OR ANY SECURITY.


(B)                                 THE PARENT BORROWER WAIVES ALL PRESENTMENTS,
DEMANDS FOR PERFORMANCE, PROTESTS AND NOTICES, INCLUDING, WITHOUT LIMITATION,
NOTICES OF NONPERFORMANCE, NOTICES OF PROTEST, NOTICES OF DISHONOR, NOTICES OF
ACCEPTANCE OF THIS PARENT BORROWER GUARANTY, AND NOTICES OF THE EXISTENCE,
CREATION OR INCURRING OF NEW OR ADDITIONAL GUARANTEED OBLIGATIONS.  THE PARENT
BORROWER ASSUMES ALL RESPONSIBILITY FOR BEING AND KEEPING ITSELF INFORMED OF
ARCH EUROPE’S FINANCIAL CONDITION AND ASSETS, AND OF ALL OTHER CIRCUMSTANCES
BEARING UPON THE RISK OF NONPAYMENT OF THE GUARANTEED OBLIGATIONS AND THE
NATURE, SCOPE AND EXTENT OF THE RISKS WHICH THE PARENT BORROWER ASSUMES AND
INCURS HEREUNDER, AND AGREES THAT THE GUARANTEED CREDITORS SHALL HAVE NO DUTY TO
ADVISE THE PARENT BORROWER OF INFORMATION KNOWN TO THEM REGARDING SUCH
CIRCUMSTANCES OR RISKS.


(C)                                  THE PARENT BORROWER WARRANTS AND AGREES
THAT EACH OF THE WAIVERS SET FORTH ABOVE IN THIS ARTICLE XII IS MADE WITH FULL
KNOWLEDGE OF ITS SIGNIFICANCE AND CONSEQUENCES, AND SUCH WAIVERS SHALL BE
EFFECTIVE TO THE MAXIMUM EXTENT PERMITTED BY LAW.


SECTION 12.09.  PAYMENTS.  ALL PAYMENTS MADE BY THE PARENT BORROWER HEREUNDER
WILL BE MADE WITHOUT SETOFF, COUNTERCLAIM OR OTHER DEFENSE AND ON THE SAME BASIS
AS PAYMENTS ARE MADE BY ARCH EUROPE UNDER SECTION 2.16 OF THE CREDIT AGREEMENT.

*          *          *

125


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

Address:

 

 

 

Wessex House, 4th floor

ARCH CAPITAL GROUP LTD.

45 Reid Street

 

 

 

Hamilton, HM 12 Bermuda

 

 

 

Attention:  John D. Vollaro

By:

/s/ Constantine Iordanou

 

Telephone:  (441) 278-9253

 

Title:  President & Chief Executive Officer

 

Facsimile:  (441) 278-9255

 

 

 

 

 

 

 

One Liberty Plaza

ARCH CAPITAL GROUP (U.S.) INC.

New York, NY

 

 

 

Attention:  Fred Eichler

 

 

 

Telephone:  (646) 746-8235

By:

   /s/ Fred S. Eichler

 

Facsimile:  (646) 563-5727

 

Title:  Senior Vice President & Chief Financial Officer

 

 

 

 

 

Wessex House

ARCH REINSURANCE LTD.

45 Reid Street, 3rd Floor

 

 

 

Hamilton, HM 12 Bermuda

 

 

 

Attn:  Michelle Seymour

By:

   /s/ Michelle Seymour

 

Telephone:  (441) 278-9250

 

Title:  Controller

 

Facsimile:  (441) 278-9230

 

 

 

 

 

 

 

55 Madison Avenue,

ARCH REINSURANCE COMPANY

P.O. Box 1988

 

 

 

Morristown, NJ  07962

 

 

 

Attn: Barry Golub

By:

  /s/ John F. Rathgeber

 

Telephone: (973) 889-6467

 

Title:  President & Chief Executive Officer

 

Facsimile:  (973) 898-9570

 

 

 

 

 

 

 

One Liberty Plaza

ARCH INSURANCE COMPANY

New York, NY  10006

 

 

 

Attn:  Fred Eichler

 

 

 

Telephone:  (646) 746-8235

By:

/s/ Fred S. Eichler

 

Facsimile:  (646) 563-5727

 

Title: Senior Vice President & Chief Financial Officer

 

 

 

 

 

One Liberty Plaza

WESTERN DIVERSIFIED CASUALTY

 

New York, NY  10006

INSURANCE COMPANY

Attn:  Fred Eichler

 

 

Telephone:  (646) 746-8235

 

 

 

Facsimile:  (646) 563-5727

By:

   /s/ Fred S. Eichler

 

 

 

Title:  Senior Vice President & Chief Financial Officer

 

 


--------------------------------------------------------------------------------




 

One Liberty Plaza

ARCH SPECIALTY INSURANCE COMPANY

New York, NY  10006

 

 

 

Attn:  Fred Eichler

 

 

 

Telephone:  (646) 746-8235

By:

   /s/ Fred S. Eichler

 

Facsimile:  (646) 563-5727

 

Title:  Senior Vice President & Chief Financial
Officer

 

 

 

 

 

One Liberty Plaza

ARCH EXCESS & SURPLUS INSURANCE

 

New York, NY  10006

COMPANY

Attn:  Fred Eichler

 

 

 

Telephone:  (646) 746-8235

 

 

 

Facsimile:  (646) 563-5727

By:

   /s/ Fred S. Eichler

 

 

 

Title:  Senior Vice President & Chief Financial
Officer

 

 

 

 

 

2nd Floor North, Crosby Court

ARCH INSURANCE COMPANY (EUROPE)

 

38 Bishopsgate

LIMITED

London EC2N 4AF

 

 

 

United Kingdom

 

 

 

Attn:  Paul Robotham

By:

   /s/ Paul Robotham

 

Telephone:  +44-20-7562-3181

 

Title:  Chief Financial Officer

 

Facsimile:  +44-20-7562-3101

 

 

 

 


--------------------------------------------------------------------------------




 

JPMORGAN CHASE BANK, N.A., Individually
and as Administrative Agent

 

 

 

 

 

By:

  /s/ Heather Lindstrom

 

 

 

Title: Vice President

 

 

 

 

 

 

BANK OF AMERICA, N.A., Individually and as
Syndication Agent

 

 

 

 

 

By:

  /s/ Debra Basier

 

 

 

Title: Senior Vice President

 

 

 

 

 

 

THE BANK OF NEW YORK, Individually and as
Collateral Agent

 

 

 

 

 

By:

  /s/ Christine Singer

 

 

 

Title: Vice President

 

 

 

 

 

 

WACHOVIA BANK N.A.

 

 

 

 

 

By:

  /s/ Grainne M. Pergolini

 

 

 

Title: Vice President

 

 

 

 

 

 

ING BANK N.V., LONDON BRANCH

 

 

 

 

 

By:

  /s/ N. J. Marchant

 

 

 

Title: Director

 

 

 

 

 

 

By:

  /s/ M. Sharman

 

 

 

Title: Managing Director

 

 

 

 

 

 

HSBC BANK USA, NATIONAL
ASSOCIATION

 

 

 

 

 

By:

  /s/ Daniel G. Serrao

 

 

 

Title: Senior Vice President

 


--------------------------------------------------------------------------------


 

BARCLAYS BANK PLC

 

 

 

 

 

By:

  /s/ Roger Cosby

 

 

 

Title: Manager — Global Loans

 

 

 

 

 

 

CITIBANK, N.A.

 

 

 

 

 

By:

  /s/ Michael A. Taylor

 

 

 

Title: Managing Director

 

 

 

 

 

 

CALYON, NEW YORK BRANCH

 

 

 

 

 

By:

  /s/ Sebastian Rocco

 

 

 

Title: Managing Director

 

 

 

 

 

 

By:

  /s/ Charlie Kornberger

 

 

 

Title: Managing Director

 

 

 

 

 

 

ROYAL BANK OF SCOTLAND PLC

 

 

 

 

 

By:

  /s/ Maria Amaral-LeBlanc

 

 

 

Title: Senior Vice President

 

 

2


--------------------------------------------------------------------------------




 

LLOYDS TSB BANK PLC

 

 

 

 

 

By:

  /s/ Jason Eperon

 

 

 

Title: Vice President

 

 

 

 

 

 

By:

  /s/ Matthew S. R. Tuck

 

 

 

Title: Vice President

 

 

 

 

 

 

US BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

  /s/ Ziad W. Amra

 

 

 

Title: Assistant Vice President

 

 

 

 

 

 

CHANG HWA COMMERCIAL BANK

 

 

 

 

 

By:

  /s/ Jim C.Y. Chen

 

 

 

Title: Vice President & General Manager

 

3


--------------------------------------------------------------------------------